Exhibit 10.1

 

Execution Version

 

INCREMENTAL COMMITMENT AGREEMENT AND FIRST AMENDMENT
Dated as of March 9, 2016

 

This INCREMENTAL COMMITMENT AGREEMENT AND FIRST AMENDMENT (this “Agreement”) is
entered into by and among each undersigned existing Lender and each undersigned
Additional Lender, in each case with Incremental Term Loan Commitments as
contemplated herein (each, an “Incremental Tranche B-3 Term Lender” and
together, the “Incremental Tranche B-3 Term Lenders”), each undersigned existing
Lender and each undersigned Additional Lender, in each case with Incremental
Revolving Commitments as contemplated herein (each, an “Incremental Effective
Date Revolving Lender” and together, the “Incremental Effective Date Revolving
Lenders”), KAR AUCTION SERVICES, INC., a Delaware corporation (the “Borrower”),
the other Loan Parties party hereto, JPMORGAN CHASE BANK, N.A., as
administrative agent (the “Administrative Agent”) and an Issuing Lender, the
other Revolving Lenders party hereto, and the other Lenders party hereto.

 

PRELIMINARY STATEMENTS

 

WHEREAS, reference is made to the Amended and Restated Credit Agreement dated as
of March 11, 2014 (as it is amended by this Agreement and as it may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the lenders and agents party
thereto from time to time, the Administrative Agent, and the other parties
signatory thereto.  Capitalized terms used but not otherwise defined herein are
used with the meanings given in the Credit Agreement.

 

WHEREAS, on the terms and subject to the conditions of the Credit Agreement,
pursuant to Section 4.17 thereof, the Borrower may obtain Incremental Revolving
Commitments and Incremental Term Loan Commitments by entering into one or more
Incremental Commitment Agreements with the applicable existing Lenders or
Additional Lenders that agree to provide such commitments;

 

WHEREAS, on the terms and subject to the conditions of the Credit Agreement,
pursuant to Section 4.17 thereof, the Borrower hereby provides written notice to
the Administrative Agent to request Incremental Term Loan Commitments in an
aggregate principal amount of up to $1,350,000,000 (the “Tranche B-3 Term Loan
Commitments”);

 

WHEREAS, on the Incremental Effective Date (as defined below), the Borrower
shall borrow Incremental Term Loans in an aggregate principal amount of up to
$1,350,000,000 from the Incremental Tranche B-3 Term Lenders incurred as a new
tranche of term loans (the “Tranche B-3 Term Loans”) under and in accordance
with Section 4.17 of the Credit Agreement and each Tranche B-3 Term Lender
severally agrees to fund the amount set forth under “Tranche B-3 Term Loan
Commitment” in Schedule A annexed hereto, on the terms and subject to the
conditions set forth herein;

 

WHEREAS, the proceeds of the Tranche B-3 Term Loans will be used by the Borrower
on the Incremental Effective Date to prepay in full (i) the Tranche B-1 Term
Loans outstanding immediately before the Incremental Effective Date (and
immediately after all Cashless Rollover Lenders (as defined below) exchange the
principal amount of their Tranche B-1 Term Loans on a cashless basis for Tranche
B-3 Terms Loans in an equal principal amount) and (ii) the Revolving Loans
outstanding immediately before the Incremental Effective Date;

 

WHEREAS, each Lender holding Tranche B-1 Term Loans (collectively, the “Existing
Tranche B-1 Term Lenders”) that on the Incremental Effective Date executes and
delivers a consent to this Agreement in the form of the “Lender Consent” annexed
hereto as Annex I (a “Lender Consent”) will be deemed (i) to have agreed to the
terms of this Agreement, (ii) to have agreed (as further described in the

 

--------------------------------------------------------------------------------


 

Lender Consent) to exchange an aggregate principal amount of its Tranche B-1
Term Loans for Tranche B-3 Term Loans on a cashless basis (the “Cashless
Rollover Option”, and such Lenders agreeing to the Cashless Rollover Option, the
“Cashless Rollover Lenders”) and (iii) upon the Incremental Effective Date, to
have exchanged (as further described in the Lender Consent) such amount of its
Tranche B-1 Term Loans for Tranche B-3 Terms Loans in an equal principal amount;

 

WHEREAS, on the Incremental Effective Date, the Borrower will terminate all
existing Revolving Commitments under the Revolving Facility;

 

WHEREAS, on the terms and subject to the conditions of the Credit Agreement,
pursuant to Section 4.17 thereof, the Borrower hereby provides written notice to
the Administrative Agent to request Incremental Revolving Commitments in an
aggregate principal amount of up to $300,000,000;

 

WHEREAS, on the Incremental Effective Date and substantially concurrently with
the termination of all existing Revolving Commitments under the Revolving
Facility, the Borrower shall obtain Incremental Revolving Commitments in an
aggregate principal amount of up to $300,000,000 from the Incremental Effective
Date Revolving Lenders (the “Incremental Revolving Facility”) under and in
accordance with Section 4.17 of the Credit Agreement and each Incremental
Effective Date Revolving Lender severally agrees to commit to provide its
respective Incremental Revolving Commitments as set forth on Schedule B annexed
hereto and from time to time to make Revolving Loans, on the terms and subject
to the conditions set forth herein;

 

WHEREAS, each Existing Letter of Credit set forth in Schedule C annexed hereto
shall be deemed to be a Letter of Credit pursuant to the Revolving Facility in
effect on and after the Incremental Effective Date;

 

WHEREAS, the Borrower, the other Loan Parties party hereto, the undersigned
Lenders, the Administrative Agent and the Issuing Lenders have agreed to amend
the Credit Agreement as provided in Section 3 hereof on the Incremental
Effective Date (the “Incremental Amendments”);

 

WHEREAS, after giving effect to the transactions occurring on the Incremental
Effective Date, the Borrower, the other Loan Parties party hereto, the
undersigned Lenders and the Administrative Agent have agreed to amend the Credit
Agreement as provided in Section 4 hereof on the First Amendment Effective Date
(as defined below) (the “First Amendment Effective Date Amendments”);

 

WHEREAS, the Borrower and the Loan Parties party hereto  (each, a “Reaffirming
Party” and, collectively, the “Reaffirming Parties”) expect to realize
substantial direct and indirect benefits as a result of this Agreement
(including the agreements set forth in Section 3 and Section 4 hereof becoming
effective and the consummation of the transactions contemplated thereby) and
desire to reaffirm their obligations pursuant to the Security Documents to which
they are a party;

 

Now, therefore, in consideration of the premises and the agreements, other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

SECTION 1.                                                    Tranche B-3 Term
Facility. (a)  Each Incremental Tranche B-3 Term Lender severally commits to
provide its respective Tranche B-3 Term Loan Commitment as set forth in Schedule
A annexed hereto, and to make its Tranche B-3 Term Loans subject to the
conditions set forth herein including the following terms and conditions:

 

2

--------------------------------------------------------------------------------


 

(i)                                     Availability.  Subject to the occurrence
of the Incremental Effective Date, each Incremental Tranche B-3 Term Lender
severally agrees to make a Tranche B-3 Term Loan in Dollars to the Borrower on
the date specified in the notice of borrowing delivered pursuant to
Section 5(d) hereof, in an amount equal to such Incremental Tranche B-3 Term
Lender’s Tranche B-3 Term Loan Commitment.  Amounts of Tranche B-3 Term Loans
repaid or prepaid may not be reborrowed. To the extent not previously utilized,
all Tranche B-3 Term Loan Commitments shall terminate at 5:00 p.m. New York City
time on the Incremental Effective Date.

 

(ii)                                  Maturity Date and Amortization. All
Tranche B-3 Term Loans shall mature and be payable in full on the date that is
seven years after the Incremental Effective Date and shall have quarterly
amortization as set forth in Section 2.3 of the Credit Agreement.

 

(b)                                 By executing and delivering this Agreement,
each Incremental Tranche B-3 Term Lender shall be deemed to confirm to and agree
with the other parties signatory hereto as follows: (i) such Incremental Tranche
B-3 Term Lender has full power and authority, and has taken all action
necessary, to execute and deliver this Agreement, (ii) such Incremental Tranche
B-3 Term Lender confirms that it has received a copy of this Agreement, the
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and the Credit Agreement, as applicable,
and that it is sophisticated with respect to decisions to make loans similar to
those contemplated to be made hereunder and that it is experienced in making
loans of such type; (iii) such Incremental Tranche B-3 Term Lender agrees that
it will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, make its own credit decisions in taking or not taking
action under this Agreement and the Credit Agreement; (iv) such Incremental
Tranche B-3 Term Lender appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers under this
Agreement and the Credit Agreement and the other Loan Documents as are delegated
to the Administrative Agent, as the case may be, by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto; and
(v) such Incremental Tranche B-3 Term Lender agrees that it will perform in
accordance with their terms all of the obligations which by the terms of this
Agreement and the Credit Agreement it is required to perform as an Incremental
Tranche B-3 Term Lender.

 

(c)                                  Status as a Lender; Status as Term Loans. 
The Loan Parties and each Incremental Tranche B-3 Term Lender acknowledge and
agree that, (i) upon its execution of this Agreement and the occurrence of the
Incremental Effective Date, each Incremental Tranche B-3 Term Lender shall
become a “Lender” under, and for all purposes of, the Credit Agreement and the
other Loan Documents, and shall be subject to and bound by the terms thereof,
and shall perform all the obligations of and shall have all rights of a Lender
thereunder, (ii) notwithstanding anything to the contrary in the Credit
Agreement or any Loan Document, each Tranche B-3 Term Loan shall also be deemed
(A) a “Term Loan” and (B) to have terms identical to a “Term Loan” and be part
of the same Tranche as all Tranche B-3 Term Loans made on the Incremental
Effective Date, in each case, as the applicable context requires, under, and for
all purposes of, the Credit Agreement and the other Loan Documents, with such
terms and conditions applicable thereto in each case as specified in the Credit
Agreement or such Loan Document, unless otherwise separately and specifically
stated therefor in this Agreement, (iii) for purposes of Section 11.1 of the
Credit Agreement, the Tranche B-3 Term Loans shall be considered collectively
with all other Loans for purposes of making determinations of “Required Lenders”
(or for any consent requiring the consent of affected Lenders or of all of the
Lenders) and (iv) the definition “Obligations” shall be deemed to include all
unpaid principal of and accrued and unpaid interest on all Tranche B-3 Term
Loans. For the avoidance of doubt, each party hereto acknowledges and agrees
that it is the intention of such party that except as otherwise separately and
specifically stated therefor in this Agreement or the Credit Agreement,

 

3

--------------------------------------------------------------------------------


 

the terms and conditions applicable to, and the provisions in the Credit
Agreement (as amended by this Agreement) and the other Loan Documents relating
to, the Tranche B-3 Term Loans shall be identical to the terms and conditions
applicable to, and the provisions in the Credit Agreement (as amended by this
Agreement) and the other Loan Documents relating to, the Term Loans.

 

SECTION 2.                                                    Incremental
Revolving Facility. (a)                  Each Incremental Effective Date
Revolving Lender hereby severally commits to provide its respective Incremental
Revolving Commitments as set forth on Schedule B annexed hereto and to make its
Incremental Revolving Loans, on the terms and subject to the conditions set
forth herein.

 

(b)                                 By executing and delivering this Agreement,
each Incremental Effective Date Revolving Lender shall be deemed to confirm to
and agree with the other parties signatory hereto as follows: (i) such
Incremental Effective Date Revolving Lender has full power and authority, and
has taken all action necessary, to execute and deliver this Agreement, (ii) such
Incremental Effective Date Revolving Lender confirms that it has received a copy
of this Agreement, the Credit Agreement and the other Loan Documents, together
with copies of the financial statements referred to therein and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Agreement and the Credit Agreement, as
applicable, and that it is sophisticated with respect to decisions to make loans
similar to those contemplated to be made hereunder and that it is experienced in
making loans of such type; (iii) such Incremental Effective Date Revolving
Lender agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender or Agent, and based on such documents
and information as it shall deem appropriate at the time, make its own credit
decisions in taking or not taking action under this Agreement or the Credit
Agreement; (iv) such Incremental Effective Date Revolving Lender  appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement and the Credit Agreement and
the other Loan Documents as are delegated to the Administrative Agent, as the
case may be, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto; and (iv) such Incremental Effective Date
Revolving Lender agrees that it will perform in accordance with their terms all
of the obligations which by the terms of this Agreement and the Credit Agreement
it is required to perform as an Incremental Effective Date Revolving Lender.

 

(c)                                  Status as a Lender; Status as Incremental
Revolving Loans.  The Loan Parties and each Incremental Effective Date Revolving
Lender acknowledge and agree that, (i) upon its execution of this Agreement and
the occurrence of the Incremental Effective Date, each Incremental Effective
Date Revolving Lender shall become a “Lender” under, and for all purposes of,
the Credit Agreement and the other Loan Documents, and shall be subject to and
bound by the terms thereof, and shall perform all the obligations of and shall
have all rights of a Lender thereunder, (ii) notwithstanding anything to the
contrary in the Credit Agreement or any Loan Document, (A) any Incremental
Revolving Commitment shall be incurred in the form of increases to the Revolving
Credit Commitments, (B) any Incremental Revolving Commitment shall also be
deemed a Revolving Commitment under the Revolving Facility, and (C) such
Incremental Revolving Commitment shall be identical to and form part of such
Revolving Facility, in each case, as the applicable context requires, under, and
for all purposes of, the Credit Agreement and the other Loan Documents, with
such terms and conditions applicable thereto in each case as specified in the
Credit Agreement or such Loan Document, unless otherwise separately and
specifically stated therefor in this Agreement, (iii) for purposes of
Section 11.1 of the Credit Agreement, the Incremental Revolving Loans shall be
considered collectively with all other Loans for purposes of making
determinations of “Required Lenders” (or for any consent requiring the consent
of affected Lenders or of all of the Lenders) and shall be treated as Revolving
Loans for all other purposes thereunder in accordance with the Credit Agreement
and (iv) the definition “Obligations” shall be deemed to include all unpaid
principal of and accrued and unpaid interest on all Incremental Revolving Loans.
For the avoidance of doubt, each party hereto acknowledges and agrees that it is
the intention of such party that

 

4

--------------------------------------------------------------------------------


 

except as otherwise separately and specifically stated therefor in this
Agreement or the Credit Agreement, the terms and conditions applicable to, and
the provisions in the Credit Agreement (as amended by this Agreement) and the
other Loan Documents relating to, the Incremental Revolving Loans shall be
identical to the terms and conditions applicable to, and the provisions in the
Credit Agreement (as amended by this Agreement) and the other Loan Documents
relating to, the Revolving Loans incurred under the Revolving Facility.

 

SECTION 3.                            Amendments to Credit Agreement as of the
Incremental Effective Date.  (a)           Effective as of the Incremental
Effective Date, the Credit Agreement shall be amended, in accordance with the
provisions of Section 4.17 thereof, in the form of the Amended and Restated
Credit Agreement set forth in Exhibit A hereto: (i) by deleting each term
thereof which is (x) reflected in strike-through font and (y) highlighted in
yellow and (ii) by inserting each term thereof which is (x) reflected in double
underlined font and (y) highlighted in yellow, in each case in the place where
such term appears therein.

 

(b)                                 Effective as of the Incremental Effective
Date, Schedule A, Schedule B, Schedule C, Schedule D and Schedule E hereto shall
be deemed Schedules to the Credit Agreement.

 

SECTION 4.                                                    Amendments to
Credit Agreement as of the First Amendment Effective Date.  Effective as of the
First Amendment Effective Date, the Credit Agreement shall be amended, in
accordance with the provisions of Section 11.1 thereof, in the form of the
Amended and Restated Credit Agreement set forth in Exhibit A hereto: (i) by
deleting each term thereof which is (x) reflected in strike-through font and
(y) not highlighted in yellow and (ii) by inserting each term thereof which is
(x) reflected in double underlined font and (y) not highlighted in yellow, in
each case in the place where such term appears therein.

 

SECTION 5.                                                    Conditions to the
Incremental Effective Date.  This Agreement shall become a binding agreement of
the parties hereto and the agreements set forth herein and the amendments set
forth in Section 3 shall each become effective on the date of the satisfaction
(or waiver) of the following conditions (the date such conditions are satisfied
or waived, the “Incremental Effective Date”):

 

(a)                                 This Agreement shall have been duly executed
by the Borrower, each other Loan Party, the Administrative Agent, the Issuing
Lenders, each Incremental Tranche B-3 Term Lender and each Incremental Effective
Date Revolving Lender, and delivered to the Administrative Agent.

 

(b)                                 The Administrative Agent shall have received
a certificate of a Responsible Officer of the Borrower certifying that at the
time of and immediately after the Incremental Effective Date, the incurrence of
the Incremental Revolving Commitments and the making of the Tranche B-3 Term
Loans on the Incremental Effective Date, no Default or Event of Default shall
have occurred and be continuing.

 

(c)                                  The representations and warranties set
forth in each Loan Document (including those set forth in Section 8 of this
Agreement) shall be true and correct in all material respects (other than where
a representation or warranty is already qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
and as of the Incremental Effective Date with the same effect as though made on
and as of such date except, to the extent such representations and warranties
refer to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects (or true and correct in all
respects where a representation or warranty is already qualified by materiality)
as of such earlier date.

 

5

--------------------------------------------------------------------------------


 

(d)                                 The Administrative Agent shall have received
a notice of borrowing from the Borrower with respect to the Tranche B-3 Term
Loans prior to 1:00 pm New York City time, one Business Day prior to the
anticipated Incremental Effective Date, setting forth the information required
pursuant to Section 2.2 of the Credit Agreement.

 

(e)                                  The Administrative Agent shall have
received, on behalf of itself, the Incremental Tranche B-3 Term Lenders and the
Incremental Effective Date Revolving Lenders, satisfactory written opinions of
(i) Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the Loan Parties and
(ii) subject to Section 7, local counsel in such jurisdictions reasonably
requested by the Administrative Agent, in each case (x) dated the Incremental
Effective Date, (y) addressed to the Administrative Agent, the Incremental
Tranche B-3 Term Lenders and the Incremental Effective Date Revolving Lenders,
and in each case, each of their permitted assigns and (z) otherwise in form and
substance reasonably acceptable to the Administrative Agent.

 

(f)                                   The Borrower shall compensate the
Administrative Agent in immediately available funds for (i) all accrued costs,
fees and expenses (including reasonable fees, expenses and other charges of
counsel) of the Administrative Agent and (ii) all other compensation required to
be paid on the Incremental Effective Date to the Administrative Agent and its
Affiliates, in each case, as required by the Credit Agreement.

 

(g)                                  The Administrative Agent shall have
received a certificate from the chief financial officer of the Borrower
substantially in the form of Exhibit I to the Credit Agreement certifying that
the Loan Parties on a consolidated basis, immediately after the consummation of
the transactions to occur on the Incremental Effective Date, are Solvent.

 

(h)                                 The Administrative Agent shall have received
with respect to each Loan Party organized in a jurisdiction with respect to
which opinions are required to be delivered pursuant to Section 5(e):
(i) subject to Section 7, Organizational Documents certified to be true and
complete as of a recent date (provided that, the certified Organizational
Documents last delivered to the Administrative Agent on February 17, 2016 shall
be deemed satisfactory to the Administrative Agent) by the appropriate
Governmental Authority of the state or jurisdiction of its incorporation or
organization, where applicable, and certified by a secretary or assistant
secretary of such Loan Party to be true and complete as of the Incremental
Effective Date or a certification that such Organizational Documents have not
changed since February 17, 2016; (ii) resolutions or other action duly adopted
by the board of directors (or other governing body) of such Loan Party
authorizing and approving the transactions contemplated by this Agreement and
the execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party; (iii) incumbency certificates and/or other
certificates of Responsible Officers as the Administrative Agent may reasonably
require providing evidence as to the identity, authority and capacity of each
such Responsible Officer thereof authorized to act in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party; and
(iv) such certificates of good standing or the equivalent from such Loan Party’s
jurisdiction of organization or formation, as applicable, relating to the
existence of each Loan Party, all in form and substance reasonably satisfactory
to the Administrative Agent and its counsel (provided that, the certificates of
good standing or equivalent thereof last delivered to the Administrative Agent
on February 17, 2016 shall be deemed satisfactory to the Administrative Agent).

 

(i)                                     After giving pro forma effect to any
incurrence or discharge of Indebtedness on the Incremental Effective Date and
all related transactions as if completed on the first day of the twelve month
period ending on the most recent Test Date, the Borrower would have been in
compliance with Section 8.1 of the Credit Agreement on the Test Date (assuming
compliance with Section 8.1 of the Credit Agreement, as originally in effect or
amended in accordance with the date hereof, was required on

 

6

--------------------------------------------------------------------------------


 

the Test Date), and the Administrative Agent shall have received a certificate
from a Responsible Officer of the Borrower on or prior to the Incremental
Effective Date certifying the foregoing.

 

(j)                                    The Administrative Agent shall have
received the results of a recent lien search with respect to each Loan Party in
the jurisdiction where each such Loan Party is located, and such search shall
reveal no liens on any of the assets of the Loan Parties except for liens
permitted by Section 8.3 of the Amended and Restated Credit Agreement or
discharged on or prior to the Incremental Effective Date pursuant to
documentation reasonably satisfactory to the Administrative Agent.

 

(k)                                 The Administrative Agent shall have received
updated flood certifications with respect to each Mortgaged Property and
evidence of flood insurance with respect to each Mortgaged Property located in
an area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards in a community that participates in the National
Flood Insurance Program, in each case in compliance with any applicable
regulations of the Board, in form and substance reasonably satisfactory to the
Administrative Agent.

 

(l)                                     Subject to Section 7, the Borrower or
Loan Party party to the Mortgages shall enter into, and deliver to the
Administrative Agent a Modification.

 

(m)                             Subject to Section 7, for each Mortgaged
Property for which Mortgages are existing prior to the Incremental Effective
Date, the Borrower shall deliver or cause to be delivered to Administrative
Agent: (i) an endorsement to the existing title insurance policy, date
down(s) or other evidence reasonably satisfactory to the Administrative Agent
insuring that the priority of the Lien of such Mortgages as security for the
Loans has not changed and confirming and/or insuring that since the issuance of
the existing title insurance policy there has been no change in the condition of
title and there are no intervening liens or encumbrances that may then or
thereafter take priority over the Lien of such Mortgages (other than Permitted
Encumbrances), a copy of all recorded documents referred to, or listed as
exceptions to title in, the title policies and a copy of all other material
documents affecting the Mortgaged Properties; (ii) such owner’s title affidavits
as may be reasonably required by the title insurer with respect to such
Mortgages, including therein any so-called “no change” survey affidavit;
(iii) any other documents or items reasonably necessary to maintain the
continuing priority of the Lien of such Mortgages as security for the Loans or
required in connection with the recording of such Modifications and issuance of
such endorsements, including evidence reasonably satisfactory to Administrative
Agent that all premiums in respect of each such endorsement, all charges for
mortgage recording tax, and all related expenses, if any, have been paid; and
(iv) an opinion of counsel (which counsel shall be reasonably satisfactory to
Administrative Agent) in each state in which a Mortgaged Property has a value,
in the reasonable opinion of the Borrower, equal to or in excess of $9,000,000
(and shall cover any other Mortgaged Property located in such same state even if
the value is less than $9,000,000), with respect to the enforceability of the
Modifications recorded in such state and the underlying Mortgage for such
Modification, together with such other matters as Administrative Agent may
reasonably request, in each case in form and substance reasonably satisfactory
to Administrative Agent.

 

(n)                                 The Amended and Restated Guaranty Agreement,
dated as of the date hereof, by and between the Borrower and the Administrative
Agent for the Qualified Counterparties, shall have been duly executed by the
Borrower and delivered to the Administrative Agent.

 

(o)                                 The Borrower shall have provided the
documentation and other information to the Administrative Agent, the Incremental
Tranche B-3 Term Lenders and the Incremental Effective Date Revolving Lenders
that are required by regulatory authorities under the applicable
“know-your-customer” rules and regulations and anti-money laundering rules and
regulations, including the Patriot Act and that

 

7

--------------------------------------------------------------------------------


 

have been reasonably requested by the Incremental Tranche B-3 Term Lenders and
the Incremental Effective Date Revolving Lenders prior to the Incremental
Effective Date.

 

(p)                                 JPMorgan Chase Bank, N.A. (the “Lead
Arranger”) (or its designated Affiliate) and each other Joint Bookrunner
referred to in the Amended and Restated Engagement Letter dated as of March 4,
2016, between the Borrower, the Lead Arranger and the Joint Bookrunners, shall
have received all compensation required to be paid to it on or prior to the
Incremental Effective Date.

 

SECTION 6.                                                    Conditions to the
First Amendment Effective Date.  The amendments set forth in Section 4 hereof
shall each become effective on the date of the satisfaction (or waiver) of the
following conditions (the date such conditions are satisfied or waived, the
“First Amendment Effective Date”):

 

(a)                                 (i) The Incremental Effective Date shall
have occurred, (ii) the Tranche B-3 Term Loans shall have been funded, (iii) the
Tranche B-1 Term Loans and the Revolving Loans outstanding immediately prior to
the Incremental Effective Date (and immediately after all Cashless Rollover
Lenders exchange the principal amount of their Tranche B-1 Term Loans on a
cashless basis for Tranche B-3 Terms Loans in an equal principal amount) shall
have been prepaid, (iv) the Revolving Commitments immediately prior to the
Incremental Effective Date shall have been terminated and (v) the Incremental
Revolving Commitments hereunder shall have become effective; and

 

(b)                                 The Administrative Agent shall have received
from (i) the Lenders constituting the Required Lenders on the First Amendment
Effective Date (after giving effect to the Incremental Effective Date), (ii) the
Lenders constituting the Majority Facility Lenders in respect of the Revolving
Facility on the First Amendment Effective Date (after giving effect to the
Incremental Effective Date), and (iii) each Revolving Lender (after giving
effect to the Incremental Effective Date), a counterpart of this Agreement
signed on behalf of such party.

 

SECTION 7.                                                    Post-Effective
Date Conditions.

 

(a)                                 To the extent the requirements of clause
(ii) of Section 5(e), clause (i) of Section 5(h), Section 5(l) or Section 5(m) 
have not been satisfied on or prior to the Incremental Effective Date after the
use of the Borrower’s commercially reasonable efforts to do so, the Borrower
shall deliver, or cause to be delivered, to the Administrative Agent within
thirty (30) days after the Incremental Effective Date (or such longer period as
the Administrative Agent may agree in its sole discretion), the documents
specified in such clause (ii) of Section 5(e), clause (i) of Section 5(h),
Section 5(l) or Section 5(m).

 

(b)                                 On or before 60 days after the Incremental
Effective Date (or such longer period deemed reasonably acceptable by the
Administrative Agent):

 

(i) the Administrative Agent shall have received a Mortgage in favor of the
Administrative Agent, for the benefit of the Secured Parties (in an amount no
greater than 125% of the fair market value if the property is located in a state
with mortgage recording tax covering such real property) encumbering each real
property having a value of at least $6,000,000 that is not listed in Schedule D
hereto (each such property, a “New Mortgaged Property”).  Such Mortgage shall be
duly executed and acknowledged by each of the Loan Parties that is the owner of
such New Mortgaged Property, and otherwise in form for recording or filing in
the recording or filing office of each applicable governmental subdivision where

 

8

--------------------------------------------------------------------------------


 

each such New Mortgaged Property is situated, together with such certificates,
affidavits, questionnaires or returns as shall be required in connection with
the recording or filing thereof to create a lien under applicable legal
requirements, such financing statements and any other instruments necessary to
grant a mortgage Lien under the laws of any applicable jurisdiction, and such
consents or estoppels reasonably deemed necessary or advisable by the
Administrative Agent in connection with such Mortgage, all of which shall be in
form and substance reasonably satisfactory to the Administrative Agent;

 

(ii) the Administrative Agent shall have received and the title insurance
company issuing the policy referred to in clause (iii) below (the “Title
Insurance Company”) shall have received, for each New Mortgaged Property, all
maps or plats of an as-built survey of the sites of the New Mortgaged Properties
certified to the Administrative Agent and the Title Insurance Company in a
manner reasonably satisfactory to them, dated a date reasonably satisfactory to
the Administrative Agent and the Title Insurance Company by an independent
professional licensed land surveyor satisfactory to the Administrative Agent and
the Title Insurance Company, which maps or plats and the surveys on which they
are based shall be made in accordance with the Minimum Standard Detail
Requirements for Land Title Surveys jointly established and adopted by the
American Land Title Association and the American Congress on Surveying and
Mapping effective February 23, 2016, and, without limiting the generality of the
foregoing, there shall be surveyed and shown on such maps, plats or surveys the
following: (A) the locations on such sites of all the buildings, structures and
other improvements and the established building setback lines; (B) the lines of
streets abutting the sites and width thereof; (C) all access and other easements
appurtenant to the sites; (D) all roadways, paths, driveways, easements,
encroachments and overhanging projections and similar encumbrances affecting the
site, whether recorded, apparent from a physical inspection of the sites or
otherwise known to the surveyor; (E) any encroachments on any adjoining property
by the building structures and improvements on the sites; (F) if the site is
described as being on a filed map, a legend relating the survey to said map; and
(G) the flood zone designations, if any, in which the New Mortgaged Properties
are located;

 

(iii) the Administrative Agent shall have received in respect of each New
Mortgaged Property, a mortgagee’s title insurance policy (or policies) or marked
up unconditional signed commitment or pro forma for such insurance.  Each such
policy shall (A) be in an amount reasonably satisfactory to the Administrative
Agent; (B) be issued at ordinary rates; (C) insure that the Mortgage insured
thereby creates a valid first Lien on such New Mortgaged Property free and clear
of all defects and encumbrances, except as disclosed therein; (D) name the
Administrative Agent for the benefit of the Secured Parties as the insured
thereunder; (E) be in the form of ALTA Loan Policy — Adopted 6/17/06 (or
equivalent policies); (F) contain such endorsements and affirmative coverage as
the Administrative Agent may reasonably request and (G) be issued by title
companies reasonably satisfactory to the Administrative Agent (including any

 

9

--------------------------------------------------------------------------------


 

such title companies acting as co-insurers or reinsurers, at the option of the
Administrative Agent).  The Administrative Agent shall have received evidence
reasonably satisfactory to it that all premiums in respect of each such policy,
all charges for mortgage recording tax, and all related expenses, if any, have
been paid;

 

(iv) the Administrative Agent shall have received a copy of all recorded
documents referred to, or listed as exceptions to title in, the title policy or
policies referred to in clause (iii) above and a copy of all other material
documents affecting the New Mortgaged Properties;

 

(v) the Administrative Agent shall have received an opinion of counsel (which
counsel shall be reasonably satisfactory to Administrative Agent) in each state
in which a New Mortgaged Property is located with respect to the enforceability
of the Mortgages recorded in such state and such other matters as Administrative
Agent may reasonably request, in each case in form and substance reasonably
satisfactory to Administrative Agent;

 

(vi) the Administrative Agent shall have received flood certifications with
respect to each New Mortgaged Property and evidence of flood insurance with
respect to each New Mortgaged Property located in an area designated by the
Federal Emergency Management Agency as having special flood or mud slide hazards
in a community that participates in the National Flood Insurance Program, in
each case in compliance with any applicable regulations of the Board, in form
and substance reasonably satisfactory to the Administrative Agent; and

 

(vii) Schedule D hereto shall be amended to reflect each New Mortgaged Property
referred to in clause (i) above.

 

SECTION 8.                                                    Representations
and Warranties.  The Borrower represents and warrants that:

 

(a)                                 Authority.  The Borrower and the other Loan
Parties have the requisite power and authority to execute, deliver and perform
its obligations under this Agreement and the Credit Agreement (as amended
hereby), as applicable.  Each Loan Party has the requisite power and authority
to execute, deliver and perform its obligations under the Loan Documents, as
amended hereby.  The execution, delivery and performance by the Borrower and the
other Loan Parties of this Agreement, and the performance by each Loan Party of
each Loan Document (as amended hereby) to which it is a party have been duly
approved by all necessary organizational action of such Loan Party.

 

(b)                                 Enforceability.  This Agreement has been
duly executed and delivered by the Borrower and each other Loan Party.  When the
conditions to effectiveness in Section 5 and Section 6, as applicable, of this
Agreement have been satisfied, each of this Agreement and each Loan Document (as
amended hereby) is the legal, valid and binding obligation of each Loan Party
party thereto, enforceable against such Loan Party in accordance with its terms
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought in proceedings in equity or at law).

 

10

--------------------------------------------------------------------------------


 

(c)                                  Representations and Warranties.  The
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents are true and correct in all material respects (other than where a
representation or warranty is already qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
and as of the date hereof as if made on and as of such date, except to the
extent that such representations and warranties refer to an earlier date (in
which case they are true and correct in all material respects (or true and
correct in all respects where a representation or warranty is already qualified
by materiality) as of such earlier date) and each Loan Party hereby represents
and warrants that this Agreement does not contain any material non-public
information.

 

(d)                                 No Default.  No Default or Event of Default
shall have occurred and be continuing on the date hereof or after giving effect
to this Agreement.

 

(e)                                  No Change.                               
The Organizational Documents of the Loan Parties have not been amended, amended
and restated, supplemented or otherwise modified, and the identity, authority
and capacity of the Responsible Officers authorized to act in connection with
the Credit Agreement and the other Loan Documents has not changed, since
February 17, 2016, in each case except as would not have an adverse effect on
the validity or enforceability of this Agreement or any of the other Loan
Documents, or on the rights or remedies of the Agents or the Lenders hereunder
or thereunder.  As of each of the Incremental Effective Date and the First
Amendment Effective Date, each Loan Party is in good standing (or the
equivalent) under the laws of such Loan Party’s jurisdiction of organization or
formation, as applicable, in each case except as would not have an adverse
effect on the validity or enforceability of this Agreement or any of the other
Loan Documents, or on the rights or remedies of the Agents or the Lenders
hereunder or thereunder.

 

(f)                                   Use of Proceeds.  The Borrower shall use
the proceeds of the Tranche B-3 Term Loans pursuant to the terms of Section 9 of
this Agreement.

 

SECTION 9.                                                    Use of Proceeds. 
The proceeds of the Tranche B-3 Term Loans shall be used to prepay all Tranche
B-1 Term Loans and all Revolving Loans existing prior to the Incremental
Effective Date (and immediately after all Cashless Rollover Lenders exchange the
principal amount of their Tranche B-1 Term Loans on a cashless basis for Tranche
B-3 Terms Loans in an equal principal amount) and any amounts that remain
unutilized after the consummation of the Incremental Effective Date Transactions
may be used by the Borrower and its Subsidiaries after the Incremental Effective
Date for ongoing working capital needs and general corporate purposes.

 

SECTION 10.                                             Reference to and Effect
on the Loan Documents.

 

(a)                                 On and after each of the Incremental
Effective Date and the First Amendment Effective Date, as applicable, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement as amended hereby.

 

(b)                                 The Credit Agreement, as amended hereby, and
the other Loan Documents are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed.  Without limiting the
generality of the foregoing, the Security Documents and all of the Collateral
described therein do and shall continue to secure the payment of all Obligations
under and as defined in the Credit Agreement, as amended hereby.

 

11

--------------------------------------------------------------------------------


 

(c)                                  The execution, delivery and effectiveness
of this Agreement shall not operate as a waiver of any right, power or remedy of
any Lender or Agent under any of the Loan Documents or constitute a waiver or
amendment of any provision of any of the Loan Documents.

 

(d)                                 The Borrower and the other parties hereto
acknowledge and agree that, on and after the Incremental Effective Date and the
First Amendment Effective Date, this Agreement and each of the other Loan
Documents to be executed and delivered by a Loan Party shall constitute a Loan
Document for all purposes of the Credit Agreement (as amended hereby).

 

(e)                                  The provisions of Sections 11.12 and 11.16
of the Credit Agreement shall apply with like effect to this Agreement.

 

SECTION 11.                                             Reaffirmation.  The Loan
Parties hereby (i) confirm and agree that the Amended and Restated Guarantee and
Collateral Agreement, the other Security Documents and all of the Collateral
described in the foregoing do, and shall continue to, secure the payment and
performance of all of the Obligations as defined in the Amended and Restated
Guarantee and Collateral Agreement, after giving effect to this Agreement,
(ii) reaffirm the security interest granted by each Loan Party to the
Administrative Agent and the Secured Parties (including the Incremental Tranche
B-3 Term Lenders and the Incremental Effective Date Revolving Lenders) and
reaffirm the guaranties made pursuant to the Amended and Restated Guarantee and
Collateral Agreement and (iii) acknowledge and agree that the grants of security
interests by, and the guaranties of, the Loan Parties contained in the Amended
and Restated Guarantee and Collateral Agreement are, and shall remain, in full
force and effect after giving effect to this Agreement.

 

SECTION 12.                                             Counterparts.  This
Agreement (including all consents and authorizations relating hereto) may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.  Delivery of an executed counterpart of a signature
page to this Agreement (or any consent or authorization relating hereto) by
electronic transmission or facsimile shall be effective and enforceable as
delivery of a manually executed counterpart thereof.  The Administrative Agent
will not have any responsibility for determining whether (and makes no
representation as to whether) any such counterpart has been duly authorized,
executed or delivered or is enforceable against any party hereto.

 

SECTION 13.                                             GOVERNING LAW.  THIS
AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

 

SECTION 14.                                             FATCA.  For purposes of
determining withholding Taxes imposed under FATCA, from and after the
Incremental Effective Date, the Borrower and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) the
Tranche B-2 Term Loans as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i) or
1.1471-2T(b)(2)(i).

 

[signature pages follow]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

 

KAR AUCTION SERVICES, INC.

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

ADESA, INC.

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

INSURANCE AUTO AUCTIONS, INC.

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Authorized Signatory Officer

 

 

 

 

 

 

 

ADESA CORPORATION, LLC

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

KAR - INCREMENTAL COMMITMENT AGREEMENT AND FIRST AMENDMENT

 

--------------------------------------------------------------------------------


 

 

A.D.E. OF ARK-LA-TEX, INC.

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

A.D.E. OF KNOXVILLE, LLC

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

ADESA ARK-LA-TEX, LLC

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

ADESA ARKANSAS, LLC

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

ADESA ATLANTA, LLC

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

KAR - INCREMENTAL COMMITMENT AGREEMENT AND FIRST AMENDMENT

 

--------------------------------------------------------------------------------


 

 

ADESA BIRMINGHAM, LLC

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

ADESA CALIFORNIA, LLC

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

ADESA CHARLOTTE, LLC

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

ADESA COLORADO, LLC

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

ADESA DES MOINES, LLC

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

KAR - INCREMENTAL COMMITMENT AGREEMENT AND FIRST AMENDMENT

 

--------------------------------------------------------------------------------


 

 

ADESA FLORIDA, LLC

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

ADESA IMPACT TEXAS, LLC

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

ADESA INDIANAPOLIS, LLC

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

ADESA LANSING, L.L.C.

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

ADESA LEXINGTON, LLC

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

KAR - INCREMENTAL COMMITMENT AGREEMENT AND FIRST AMENDMENT

 

--------------------------------------------------------------------------------


 

 

ADESA MISSOURI, LLC

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

ADESA NEW JERSEY, LLC

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

ADESA NEW YORK, LLC

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

ADESA OHIO, LLC

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

ADESA OKLAHOMA, LLC

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

KAR - INCREMENTAL COMMITMENT AGREEMENT AND FIRST AMENDMENT

 

--------------------------------------------------------------------------------


 

 

ADESA PENNSYLVANIA, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

ADESA PHOENIX, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

ADESA SAN DIEGO, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

ADESA-SOUTH FLORIDA, LLC

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

ADESA TEXAS, INC.

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

KAR - INCREMENTAL COMMITMENT AGREEMENT AND FIRST AMENDMENT

 

--------------------------------------------------------------------------------


 

 

ADESA WISCONSIN, LLC

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

ASSET HOLDINGS III, L.P.

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

AUTO DEALERS EXCHANGE OF CONCORD, LLC

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

AUTO DEALERS EXCHANGE OF MEMPHIS, LLC

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

AUTOMOTIVE FINANCE CORPORATION

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President

 

KAR - INCREMENTAL COMMITMENT AGREEMENT AND FIRST AMENDMENT

 

--------------------------------------------------------------------------------


 

 

AUTOMOTIVE RECOVERY SERVICES, INC.

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Authorized Signatory Officer

 

 

 

 

 

AUTOVIN, INC.

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

PAR, INC.

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

AFC CAL, LLC

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

AXLE HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ John W. Kett

 

 

Name:

John W. Kett

 

 

Title:

President and Chief Executive Officer

 

KAR - INCREMENTAL COMMITMENT AGREEMENT AND FIRST AMENDMENT

 

--------------------------------------------------------------------------------


 

 

INSURANCE AUTO AUCTIONS CORP.

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Authorized Signatory Officer

 

 

 

 

 

IAA SERVICES, INC.

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Authorized Signatory Officer

 

 

 

 

 

IAA ACQUISITION CORP.

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Authorized Signatory Officer

 

 

 

 

 

AUTO DISPOSAL SYSTEMS, INC.

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Authorized Signatory Officer

 

 

 

 

 

ADS PRIORITY TRANSPORT, LTD.

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Authorized Signatory Officer

 

 

 

 

 

ADS ASHLAND, LLC

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Authorized Signatory Officer

 

KAR - INCREMENTAL COMMITMENT AGREEMENT AND FIRST AMENDMENT

 

--------------------------------------------------------------------------------


 

 

ZABEL & ASSOCIATES, INC.

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

SIOUX FALLS AUTO AUCTION, INC.

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

TRI-STATE AUCTION CO., INC.

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

LIVEBLOCK AUCTIONS INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

ADESA DEALER SERVICES, LLC

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President

 

KAR - INCREMENTAL COMMITMENT AGREEMENT AND FIRST AMENDMENT

 

--------------------------------------------------------------------------------


 

 

ADESA MINNESOTA, LLC

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

INSURANCE AUTO AUCTIONS TENNESSEE LLC

 

 

 

 

 

By:

/s/ John W. Kett

 

 

Name:

John W. Kett

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

ADESA NEVADA, LLC

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

OPENLANE, INC.

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

RECOVERY DATABASE NETWORK, INC.

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

KAR -  INCREMENTAL COMMITMENT AGREEMENT AND FIRST AMENDMENT

 

--------------------------------------------------------------------------------


 

 

CARSARRIVE NETWORK, INC.

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

AUCTIONTRAC, LLC

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

INSURANCE AUTO AUCTIONS OF GEORGIA LLC

 

 

 

 

 

By:

/s/ John W. Kett

 

 

Name:

John W. Kett

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

MOBILETRAC LLC

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

PREFERRED WARRANTIES OF FLORIDA, INC.

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President

 

KAR - INCREMENTAL COMMITMENT AGREEMENT AND FIRST AMENDMENT

 

--------------------------------------------------------------------------------


 

 

ADESA ILLINOIS, LLC

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

AUTOMOTIVE FINANCE CONSUMER DIVISION, LLC

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President

 

 

 

 

 

HIGH TECH NATIONAL, LLC

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

AUTOMOTIVE KEY CONTROLS, LLC

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

HT LOCKSMITHS, INC.

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

KAR - INCREMENTAL COMMITMENT AGREEMENT AND FIRST AMENDMENT

 

--------------------------------------------------------------------------------


 

 

PWI HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

 

 

PREFERRED WARRANTIES, INC.

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

 

 

SUPERIOR WARRANTIES, INC.

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

 

 

WARRANTY FINANCING CORPORATION

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

 

 

ADESA VIRGINIA, LLC

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

KAR - INCREMENTAL COMMITMENT AGREEMENT AND FIRST AMENDMENT

 

--------------------------------------------------------------------------------


 

 

AUTONIQ, LLC

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

Eric M. Loughmiller

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

KAR - INCREMENTAL COMMITMENT AGREEMENT AND FIRST AMENDMENT

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

as Administrative Agent, an Issuing Lender, an Incremental Effective Date
Revolving Lender and an Incremental Tranche B-3 Term Lender

 

 

 

 

By:

/s/ Brendan Korb

 

Name:

Brendan Korb

 

Title:

Vice President

 

 

KAR - INCREMENTAL COMMITMENT AGREEMENT AND FIRST AMENDMENT

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC

 

as an Issuing Lender and an Incremental Effective Date Revolving Lender

 

 

 

 

By:

/s/ Ronnie Glenn

 

Name:

Ronnie Glenn

 

Title:

Vice President

 

 

KAR - INCREMENTAL COMMITMENT AGREEMENT AND FIRST AMENDMENT

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK

 

as an Issuing Lender and an Incremental Effective Date Revolving Lender

 

 

 

 

By:

/s/ Michael Gifford

 

Name:

Michael Gifford

 

Title:

Vice President

 

 

KAR - INCREMENTAL COMMITMENT AGREEMENT AND FIRST AMENDMENT

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA

 

as an Issuing Lender and an Incremental Effective Date Revolving Lender

 

 

 

 

By:

/s/ Charles D. Johnston

 

Name:

Charles D. Johnston

 

Title:

Authorized Signatory

 

 

KAR - INCREMENTAL COMMITMENT AGREEMENT AND FIRST AMENDMENT

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

as an Issuing Lender and an Incremental Effective Date Revolving Lender

 

 

 

 

By:

/s/ Kathleen D. Schurr

 

Name:

Kathleen D. Schurr

 

Title:

Vice President

 

KAR - INCREMENTAL COMMITMENT AGREEMENT AND FIRST AMENDMENT

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

as an Issuing Lender and an Incremental Effective Date Revolving Lender

 

 

 

 

By:

/s/ Christopher Day

 

Name:

Christopher Day

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Max Wallins

 

Name:

Max Wallins

 

Title:

Authorized Signatory

 

KAR -  INCREMENTAL COMMITMENT AGREEMENT AND FIRST AMENDMENT

 

--------------------------------------------------------------------------------


 

 

Bank of America, N.A.

 

as an Incremental Effective Date Revolving Lender

 

 

 

 

By:

/s/ Michael T. Sands

 

Name:

Michael T. Sands

 

Title:

Vice President

 

KAR -  INCREMENTAL COMMITMENT AGREEMENT AND FIRST AMENDMENT

 

--------------------------------------------------------------------------------


 

 

BMO Harris Bank, N.A.

 

as an Incremental Effective Date Revolving Lender

 

 

 

 

By:

/s/ Josh Hovermale

 

Name:

Josh Hovermale

 

Title:

Vice President

 

KAR -  INCREMENTAL COMMITMENT AGREEMENT AND FIRST AMENDMENT

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION

 

as an Incremental Effective Date Revolving Lender

 

 

 

 

By:

/s/ Brian D. Smith

 

Name:

Brian D. Smith

 

Title:

Senior Vice President

 

KAR -  INCREMENTAL COMMITMENT AGREEMENT AND FIRST AMENDMENT

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

as an Incremental Effective Date Revolving Lender

 

 

 

 

By:

/s/ Christopher Johnson

 

Name:

Christopher Johnson

 

Title:

Vice President

 

KAR -  INCREMENTAL COMMITMENT AGREEMENT AND FIRST AMENDMENT

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA

 

as an Incremental Effective Date Revolving Lender

 

 

 

 

By:

/s/ Nicholas Heslip

 

Name:

Nicholas Heslip

 

Title:

Authorized Signatory

 

KAR -  INCREMENTAL COMMITMENT AGREEMENT AND FIRST AMENDMENT

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION

 

as an Incremental Effective Date Revolving Lender

 

 

 

 

By:

/s/ James D. Weinstein

 

Name:

James D. Weinstein

 

Title:

Managing Director

 

KAR -  INCREMENTAL COMMITMENT AGREEMENT AND FIRST AMENDMENT

 

--------------------------------------------------------------------------------


 

 

Wells Fargo Bank, N.A.

 

as an Incremental Effective Date Revolving Lender

 

 

 

 

By:

/s/ Jeffrey E. Bullard

 

Name:

Jeffrey E. Bullard

 

Title:

Senior Vice President

 

KAR -  INCREMENTAL COMMITMENT AGREEMENT AND FIRST AMENDMENT

 

--------------------------------------------------------------------------------


 

ANNEX I

 

LENDER CONSENT TO FIRST AMENDMENT AGREEMENT

 

LENDER CONSENT (this “Lender Consent”) to the Incremental Commitment Agreement
and First Amendment (the “First Amendment Agreement”), dated as of March 9,
2016, by and among KAR AUCTION SERVICES, INC., a Delaware corporation (the
“Borrower”), the other Loan Parties party thereto, JPMORGAN CHASE BANK, N.A. as
administrative (the “Administrative Agent”) and an Issuing Lender, and the other
Lenders party thereto, which amends the Amended and Restated Credit Agreement,
dated as of March 11, 2014 (as it is amended by the First Amendment Agreement
and as it may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the lenders and agents party thereto from time to time, the
Administrative Agent, and the other parties signatory thereto.  All capitalized
terms used but not defined herein shall have the meaning ascribed thereto in the
Credit Agreement or the First Amendment Agreement, as applicable.

 

The undersigned Existing Tranche B-1 Term Lender hereby irrevocably and
unconditionally approves of and consents to the First Amendment Agreement and
consents to the exchange (on a cashless basis) of 100% of the outstanding
principal amount of the Tranche B-1 Term Loans held by such Lender (or such
lesser amount allocated to such Lender by the Administrative Agent) with a
Tranche B-3 Term Loan in a like principal amount.

 

 

[NAME OF EXISTING TRANCHE B-1 TERM LENDER]

 

 

 

                                                                    ,

 

as an Existing Tranche B-1 Term Lender and an Incremental Tranche B-3 Term
Lender

 

 

By:

 

 

Name:

 

 

Title:

 

 

KAR -  INCREMENTAL COMMITMENT AGREEMENT AND FIRST AMENDMENT

 

--------------------------------------------------------------------------------


 

SCHEDULE A
TO INCREMENTAL COMMITMENT AGREEMENT AND FIRST AMENDMENT

 

Tranche B-3 Term Loan Allocation

 

[On file with Administrative Agent and Borrower]

 

--------------------------------------------------------------------------------


 

SCHEDULE B
TO INCREMENTAL COMMITMENT AGREEMENT AND FIRST AMENDMENT

 

Revolving Commitment Allocation

 

Name of Lender

 

Type of Commitment

 

Amount

 

JPMORGAN CHASE BANK, N.A.

 

Incremental Revolving Commitment

 

$

35,000,000.00

 

BARCLAYS BANK PLC

 

Incremental Revolving Commitment

 

$

30,000,000.00

 

FIFTH THIRD BANK

 

Incremental Revolving Commitment

 

$

30,000,000.00

 

GOLDMAN SACHS BANK USA

 

Incremental Revolving Commitment

 

$

30,000,000.00

 

U.S. BANK NATIONAL ASSOCIATION

 

Incremental Revolving Commitment

 

$

30,000,000.00

 

CREDIT SUISSE AG

 

Incremental Revolving Commitment

 

$

20,000,000.00

 

BANK OF AMERICA, N.A.

 

Incremental Revolving Commitment

 

$

20,000,000.00

 

BMO HARRIS BANK, N.A.

 

Incremental Revolving Commitment

 

$

20,000,000.00

 

KEYBANK NATIONAL ASSOCIATION

 

Incremental Revolving Commitment

 

$

20,000,000.00

 

PNC BANK, NATIONAL ASSOCIATION

 

Incremental Revolving Commitment

 

$

20,000,000.00

 

ROYAL BANK OF CANADA

 

Incremental Revolving Commitment

 

$

20,000,000.00

 

SUMITOMO MITSUI BANKING CORPORATION

 

Incremental Revolving Commitment

 

$

15,000,000.00

 

WELLS FARGO BANK, N.A.

 

Incremental Revolving Commitment

 

$

10,000,000.00

 

 

 

Total:

 

$

300,000,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE C
TO INCREMENTAL COMMITMENT AGREEMENT AND FIRST AMENDMENT

 

Existing Letter of Credit

 

Issuing Lender

 

Beneficiary

 

L/C Number

 

Date Issued

 

Expiry Date

 

Amount

 

JPMorgan Chase Bank, N.A.

 

Zurich American Insurance Company

 

CTCS-307731

 

December 7, 2011

 

December 7, 2016

 

$

24,900,000

 

JPMorgan Chase Bank, N.A.

 

Liberty Mutual Insurance Company

 

CTCS-346742

 

February 8, 2012

 

January 31, 2017

 

$

1,648,520

 

JPMorgan Chase Bank, N.A.

 

Wheels, Inc. and Wheels Lt

 

CTCS-376313

 

April 9, 2012

 

March 26, 2017

 

$

1,000,000

 

JPMorgan Chase Bank, N.A.

 

Director of Insurance of South

 

CTCS-844603

 

March 19, 2014

 

January 31, 2017

 

$

100,000

 

JPMorgan Chase Bank, N.A.

 

Sentry Insurance A Mutual Company

 

CTCS-956092

 

August 25, 2011

 

July 28, 2016

 

$

150,000

 

JPMorgan Chase Bank, N.A.

 

PHH Vehicle Management Services LLC

 

CTCS-963742

 

September 26, 2011

 

August 19, 2016

 

$

200,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE D
TO INCREMENTAL COMMITMENT AGREEMENT AND FIRST AMENDMENT

 

Mortgaged Properties

 

ADESA

 

Birmingham
804 Sollie Drive
Moody, AL 35004

 

ADESA PA
30 Industrial Road
York, PA 17406



Parcel A: 190 Industrial Road, York, PA 17406



Parcel B: 200 Locust Point Road, York, PA 17406



Parcel C: Locust Point Road, York, PA 17406



Parcel D: Susquehanna Trail, Manchester, PA 17345



Parcel E: 5580 Susquehanna Trail, Manchester, PA 17345

 

 

 

Boston
63 Western Avenue
Framingham, MA 01702

 

Kansas City
15511 ADESA Drive
Belton, MO 64012

 

 

 

Cincinnati/Dayton
4400 William C. Good Boulevard
Franklin, OH 45005

 

Long Island
425 Patchogue Yaphank Road
Yaphank, NY 11980



45 Horseblock Road
North Bellport, NY 11713

 

 

 

Indianapolis
2950 East Main Street
Plainfield, IN 46168

 

Memphis
5400 Getwell Road
Memphis, TN 38118

 

 

 

Colorado Springs
10680 Charter Oak Ranch Road
Fountain, CO 80817

 

New Jersey
200 North Main Street
Manville, NJ 08835

 

 

 

Concord
77 Hosmer Street
Acton, MA 01720

 

Tampa
3225 North 50th Street
Tampa, FL 33619

 

 

 

Phoenix
Maricopa County, AZ
400 N. Beck Avenue
Chandler, AZ 85226

 

ADESA Buffalo
12200 Main Road
Akron, NY 14001

 

IAA

 

Fremont

6700 Stevenson Boulevard

Fremont, CA 94538

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE E
 TO INCREMENTAL COMMITMENT AGREEMENT AND FIRST AMENDMENT

 

L/C Commitments

 

Name of Issuing Lender

 

L/C Commitment

 

JPMORGAN CHASE BANK, N.A.

 

$

12,500,000

 

BARCLAYS BANK PLC

 

$

12,500,000

 

CREDIT SUISSE AG

 

$

12,500,000

 

FIFTH THIRD BANK

 

$

12,500,000

 

GOLDMAN SACHS BANK USA

 

$

12,500,000

 

U.S. BANK NATIONAL ASSOCIATION

 

$

12,500,000

 

Total:

 

$

75,000,000.00

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Amended and Restated Credit Agreement

 

see attached

 

--------------------------------------------------------------------------------


 

EXHIBIT A TO INCREMENTAL COMMITMENT AGREEMENT AND FIRST AMENDMENT

 

 

$2,020,000,000

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Amended and Restated as of March 11, 2014

 

and Amended by that certain First Amendment Agreement as of March 9, 2016

 

among

 

KAR AUCTION SERVICES, INC.,
as Borrower,

 

the Lenders party hereto,

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.
J.P. MORGAN SECURITIES LLC
as Sole Lead Arranger,

 

and

 

JPMORGAN CHASE BANK, N.A.,
J.P. MORGAN SECURITIES LLC,

BARCLAYS BANK PLC,
FIFTH THIRD BANK,
GOLDMAN SACHS LENDING PARTNERS LLC,
DEUTSCHE BANK SECURITIES INC.

U.S. BANK NATIONAL ASSOCIATION

 

and

 

CREDIT SUISSE SECURITIES (USA) LLC

 

as Joint Bookrunners

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

SECTION1. DEFINITIONS

23

 

 

 

1.1.

Defined Terms

23

1.2.

Other Definitional Provisions

4150

1.3.

Certain Calculations and Tests

50

 

 

 

SECTION2. AMOUNT AND TERMS OF TERM LOANS

4251

 

 

 

2.1.

Term Loans

4251

2.2.

Procedure for the Term Loan Borrowing

4252

2.3.

Repayment of Term Loans

4253

 

 

 

SECTION3. AMOUNT AND TERMS OF REVOLVING COMMITMENTS

4253

 

 

 

3.1.

Revolving Commitments

4253

3.2.

Procedure for Revolving Loan Borrowing

4354

3.3.

Swingline Commitment

4354

3.4.

Procedure for Swingline Borrowing; Refunding of Swingline Loans 44; Successor
Swingline Lenders

55

3.5.

Commitment Fees, etc.

4556

3.6.

Termination or Reduction of Revolving Commitments

4557

3.7.

Letter of Credit Subcommitment

4557

3.8.

Procedure for Issuance of Letter of Credit

4659

3.9.

Fees and Other Charges

4760

3.10.

L/C Participations

4760

3.11.

Reimbursement Obligation of the Borrower

4861

3.12.

Obligations Absolute

4861

3.13.

Letter of Credit Payments

4962

3.14.

Applications

49

 

 

 

SECTION4. GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

4962

 

 

 

4.1.

Optional Prepayments

4962

4.2.

Mandatory Prepayments

5063

4.3.

Conversion and Continuation Options

5164

4.4.

Limitations on Eurodollar Tranches

5165

4.5.

Interest Rates and Payment Dates; Administrative Agent Fees; Other Fees

5165

4.6.

Computation of Interest and Fees

5266

4.7.

Inability to Determine Interest Rate

5366

4.8.

Pro Rata Treatment and Payments

5367

4.9.

Requirements of Law

5468

4.10.

Taxes

5670

4.11.

Indemnity

5873

 

i

--------------------------------------------------------------------------------


 

4.12.

Change of Lending Office

5974

4.13.

Replacement of Lenders

5974

4.14.

Evidence of Debt

5974

4.15.

Illegality

6075

4.16.

Defaulting Lenders

6075

4.17.

Incremental Facilities

6177

4.18.

Extension Amendments

6480

4.19.

Refinancing Facilities

6783

 

 

 

SECTION5. REPRESENTATIONS AND WARRANTIES

6885

 

 

 

5.1.

Financial Condition

6885

5.2.

No Change

6885

5.3.

Corporate Existence; Compliance with Law

6885

5.4.

Power; Authorization; Enforceable Obligations

6985

5.5.

No Legal Bar

6986

5.6.

Litigation

6986

5.7.

No Default

6986

5.8.

Ownership of Property; Liens; Insurance

6986

5.9.

Intellectual Property

6986

5.10.

Taxes

7087

5.11.

Federal Regulations

7087

5.12.

Labor Matters

7087

5.13.

ERISA

7087

5.14.

Investment Company Act; Other Regulations

7188

5.15.

Restricted Subsidiaries

7188

5.16.

Use of Proceeds

7188

5.17.

Environmental Matters

7188

5.18.

Accuracy of Information, etc.

7289

5.19.

Security Documents

7290

5.20.

Solvency

7391

5.21.

Regulation H

7391

5.22.

Anti-Terrorism Laws

7391

5.23.

Anti-Corruption Laws and Sanctions

7492

5.24.

EEA Financial Institutions

92

 

 

 

SECTION6. CONDITIONS PRECEDENT

7492

 

 

 

6.1.

Conditions to Each Extension of Credit

7492

 

 

 

SECTION7. AFFIRMATIVE COVENANTS

7593

 

 

 

7.1.

Financial Statements

7593

7.2.

Certificates; Other Information

7594

7.3.

Payment of Obligations; Payment of Taxes

7795

7.4.

Maintenance of Existence; Compliance

7796

7.5.

Maintenance of Property; Insurance

7796

 

ii

--------------------------------------------------------------------------------


 

7.6.

Inspection of Property; Books and Records; Discussions

7896

7.7.

Notices

7896

7.8.

Environmental Laws

7897

7.9.

Additional Collateral, etc.

7998

7.10.

Use of Proceeds

81100

7.11.

Further Assurances

81100

7.12.

Post-Closing Items

81100

 

 

 

SECTION8. NEGATIVE COVENANTS

81100

 

 

 

8.1.

Financial Condition Covenant.

81100

8.2.

Indebtedness

82101

8.3.

Liens

85105

8.4.

Fundamental Changes

87107

8.5.

Disposition of Property

88108

8.6.

Restricted Payments

90110

8.7.

Investments

91112

8.8.

Optional Payments and Modifications of Certain Debt Instruments; Certain
Modifications

94115

8.9.

Transactions with Affiliates

94116

8.10.

Sales and Leasebacks

95117

8.11.

Hedge Agreements

95117

8.12.

Changes in Fiscal Periods

96117

8.13.

Negative Pledge Clauses

96117

8.14.

Clauses Restricting Subsidiary Distributions

96118

8.15.

Lines of Business

97119

 

 

 

SECTION9. EVENTS OF DEFAULT

97119

 

 

 

SECTION10. THE AGENTS AND OTHER REPRESENTATIVES

100123

 

 

 

10.1.

Appointment

100123

10.2.

Delegation of Duties

100123

10.3.

Exculpatory Provisions

101123

10.4.

Reliance by Agents

101124

10.5.

Notice of Default

101124

10.6.

Non-Reliance on Agents and Other Lenders

102124

10.7.

Indemnification

102125

10.8.

Agent in Its Individual Capacity

102125

10.9.

Successor Administrative Agent

103126

10.10.

Agents Generally

103126

10.11.

Other Representatives

103126

10.12.

Withholding Tax

103126

10.13.

Administrative Agent May File Proofs of Claim

103127

 

 

 

SECTION11. MISCELLANEOUS

104127

 

iii

--------------------------------------------------------------------------------


 

11.1.

Amendments and Waivers

104127

11.2.

Notices

106129

11.3.

No Waiver; Cumulative Remedies

107131

11.4.

Survival of Representations and Warranties

107131

11.5.

Payment of Expenses; Indemnity

107131

11.6.

Successors and Assigns; Participations and Assignments

109133

11.7.

Adjustments; Set-off

114139

11.8.

Counterparts

114139

11.9.

Severability

114140

11.10.

Integration

115140

11.11.

GOVERNING LAW

115140

11.12.

Submission To Jurisdiction; Waivers

115140

11.13.

Acknowledgments

115141

11.14.

Releases of Guarantees and Liens

116141

11.15.

Confidentiality

116142

11.16.

WAIVERS OF JURY TRIAL

117142

11.17.

Reserved

117143

11.18.

USA PATRIOT Act

117143

11.19.

Lender Action

117143

11.20.

Certain Undertakings with Respect to Securitization Subsidiaries

117143

11.21.

Certain Undertakings with Respect to Certain Affiliate Lenders

118144

11.22.

No Fiduciary Duty

119144

11.23.

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

145

11.2311.24.

Effect of Amendment and Restatement of Existing Credit Agreement

119146

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

1.1(a)

Mortgaged Property

1.1(b)

Restatement Effective Date Unrestricted Subsidiaries

1.1(c)

Existing Letters of Credit

1.1(d)

Tranche B-1 Term Loan Allocations

1.1(e)

Tranche B-2 Term Loan Allocations

1.1(f)

Revolving Commitment Allocations

5.4

Consents, Authorizations, Filings and Notices

5.6

Litigation

5.15

Restricted Subsidiaries

5.17

Environmental Matters

7.12

Post-Closing Items

8.2(d)

Scheduled Existing Indebtedness

8.3(i)

Scheduled Existing Liens

8.7(e)

Scheduled Existing Investments

8.9(i)

Transactions with Affiliates

 

 

EXHIBITS:

 

 

 

A

Reserved

B

Form of Compliance Certificate

C

Form of Closing Certificate of the Guarantors

D

Form of Mortgage

E-1

Form of Assignment and Assumption

E-2

Form of Affiliated Lender Assignment and Assumption

F

Form of Exemption Certificate

G-1

Form of Term Note

G-2

Form of Revolving Note

G-3

Form of Swingline Note

H

Reserved

I

Form of Solvency Certificate

J

Form of Closing Certificate of the Borrower

K-1

Form of Intercreditor Agreement

K-2

Form of Pari Debt Intercreditor Agreement

 

v

--------------------------------------------------------------------------------


 

THIS AMENDED AND RESTATED CREDIT AGREEMENT, amended and restated as of March 11,
2014 and amended by that certain First Amendment Agreement as of March 9, 2016
(as amended, supplemented, restated or otherwise modified from time to time,
this “Agreement”), is by and among, KAR Auction Services, Inc., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties to this Agreement (the “Lenders”) and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

 

Recitals

 

WHEREAS, the Borrower is party to that certain Credit Agreement dated as of
May 19, 2011 (as amended, supplemented, restated or otherwise modified from time
to time prior to the date hereof, the “Existing Credit Agreement”), among the
lenders party thereto and JPMorgan Chase Bank, N.A., as the administrative agent
thereunder;

 

WHEREAS, on the Restatement Effective Date, the Lenders party to the Amendment
and Restatement Agreement have agreed to amend and restate the Existing Credit
Agreement in its entirety to read as set forth in this Agreement, and it has
(prior to giving effect to any changes being contemplated on the Incremental
Effective Date and the First Amendment Effective Date), and it had been agreed
by such parties that the Loans and any Letters of Credit outstanding as of the
Restatement Effective Date and other “Obligations” under and as defined in the
Existing Credit Agreement (including indemnities) shallwould be governed by and
deemed to be outstanding under this Agreement with the intent that the terms of
this Agreement shallwould supersede the terms of the Existing Credit Agreement
(which shall hereafter haveafter the Restatement Effective Date had no further
effect upon the parties thereto other than with respect to any action, event,
representation, warranty or covenant occurring, made or applying prior to the
Restatement Effective Date), and all references to the “Credit Agreement” in any
Loan Document or other document or instrument delivered in connection therewith
shall bewere deemed to refer to this Agreement and the provisions hereof;
provided, that (1) the grants of security interests, Mortgages and Liens under
and pursuant to the Loan Documents shall continuecontinued unaltered to secure,
guarantee, support and otherwise benefit the Obligations of the Borrower and the
other Loan Parties under the Existing Credit Agreement and this Agreement and
each other Loan Document and each of the foregoing shall continuecontinued in
full force and effect in accordance with its terms except as expressly amended
thereby or hereby or by the Amendment and Restatement Agreement, and the parties
hereto hereby ratify and confirmratified and confirmed the terms thereof as
being in full force and effect and unaltered by this Agreement and (2) it iswas
agreed and understood that this Agreement doesdid not constitute a novation,
satisfaction, payment or reborrowing of any Obligation under the Existing Credit
Agreement or any other Loan Document except as expressly modified by this
Agreement, nor doesdid it operate as a waiver of any right, power or remedy of
any Lender under any Loan Document;

 

WHEREAS, on the Restatement Effective Date, pursuant to the Amendment and
Restatement Agreement, (a) (i) each Existing Term Lender that iswas an
Exchanging Term Lender will exchangeexchanged their Existing Term Loans on a
dollar-for dollar basis for Tranche B-1 Term Loans and/or Tranche B-2 Term Loans
in an amount equal to such Term Lender’s Tranche B-1 Term Loan Allocation and/or
Tranche B-2 Term Loan Allocation,

 

1

--------------------------------------------------------------------------------


 

respectively, and any of its Existing Term Loans in excess of its applicable
Tranche B-1 Term Loan Allocation and/or Tranche B-2 Term Loan Allocation shall
bewas repaid in full, (ii) each Existing Term Lender that hasdid not agreedagree
to be an Exchanging Term Lender shall havehad its Existing Term Loans repaid in
full and (iii) each Additional Term Lender who commitscommitted to provide Term
Loans pursuant to a Term Loan Joinder will extendextended Tranche B-1 Term Loans
and/or Tranche B-2 Term Loans in an amount equal to such Term Lender’s Tranche
B-1 Term Loan Allocation and/or Tranche B-2 Term Loan Allocation, respectively
and (b) (i) each Existing Revolving Lender that iswas an Exchanging Revolving
Lender will exchangeexchanged its Existing Revolving Commitments on a
dollar-for-dollar basis into Revolving Commitments hereunder in an amount equal
to its Revolving Commitment Allocation and any of its Existing Revolving
Commitments in excess of its Revolving Commitment Allocation shall bewas
terminated, (ii) each Existing Revolving Lender that hasdid not agreedagree to
be an Exchanging Revolving Lender shall havehad its Existing Revolving
Commitments terminated and (iii) each Additional Revolving Lender who
commitscommitted to provide Revolving Commitments pursuant to a Revolving Loan
Joinder hereby agreesagreed to extend Revolving Commitments hereunder in an
amount equal to its Revolving Commitment Allocation (collectively, the
“Restatement Effective Date Transactions”); and

 

WHEREAS, as of the Restatement Effective Date, the Lenders have agreed to extend
certain credit facilities to Borrower, in an aggregate amount not to exceed
$2,020,000,000, in the form of (a) Term Loans consisting of (x) Tranche B-1 Term
Loans in an aggregate principal amount not to exceedof $650,000,000 and
(y) Tranche B-2 Term Loans in an aggregate principal amount not to exceedof
$1,120,000,000, the proceeds of which will bewere used to consummate the
Restatement Effective Date Transactions on the Restatement Effective Date,
provided that, any proceeds of any Term Loans extended by the Additional Term
Lenders in cash that arewere not applied to prepay Existing Term Loans and that
remainremained unutilized after the consummation of the Restatement Effective
Date Transactions maywere permitted to be used by Borrower and its Subsidiaries
after the Restatement Effective Date for ongoing working capital needs and
general corporate purposes of the Borrower and its Subsidiaries and
(b) Revolving Commitments in an aggregate principal amount not to exceed
$250,000,000, the proceeds of which willwere permitted to be used for ongoing
working capital needs and general corporate purposes of the Borrower and its
Subsidiaries.; and

 

WHEREAS, pursuant to the First Amendment Agreement, the Borrower requested
(A) that the Incremental Tranche B-3 Term Lenders provide to the Borrower, on
the Incremental Effective Date, Tranche B-3 Term Loans in an aggregate principal
amount not to exceed $1,350,000,000, the proceeds of which will be used on the
Incremental Effective Date to prepay in full (i) the Tranche B-1 Term Loans
outstanding immediately before the Incremental Effective Date and (ii) the
Revolving Loans outstanding immediately before the Incremental Effective Date
(and the Borrower will terminate all Revolving Commitments under the Revolving
Facility immediately before the Incremental Effective Date) and (B) that,
concurrently with the termination of all Revolving Commitments under the
Revolving Facility, the Incremental Effective Date Revolving Lenders provide to
the Borrower Incremental Revolving Commitments under the Revolving Facility in
an aggregate principal amount not to exceed $300,000,000 (collectively, the
“Incremental Effective Date Transactions”); and

 

2

--------------------------------------------------------------------------------


 

WHEREAS, on the Incremental Effective Date, the Incremental Tranche B-3 Term
Lenders and the Incremental Effective Date Revolving Lenders, as applicable,
agreed to extend certain credit facilities to the Borrower in the form of
(i) Tranche B-3 Term Loans in an aggregate principal amount not to exceed
$1,350,000,000, the proceeds of which will be used to consummate the Incremental
Effective Date Transactions on the Incremental Effective Date, provided that,
any proceeds of any Tranche B-3 Term Loans extended by the Incremental Tranche
B-3 Term Lenders in cash that were not applied to prepay Tranche B-1 Term Loans
and Revolving Loans outstanding immediately before the Incremental Effective
Date and that remained unutilized after the consummation of the Incremental
Effective Date Transactions may be used by Borrower and its Subsidiaries after
the Incremental Effective Date for ongoing working capital needs and general
corporate purposes of the Borrower and its Subsidiaries and (ii) Revolving
Commitments in an aggregate principal amount not to exceed $300,000,000, the
proceeds of which will be used for ongoing working capital needs, Permitted
Acquisitions and general corporate purposes of the Borrower and its
Subsidiaries, on the terms and conditions set forth in the First Amendment
Agreement and in this Agreement (as amended by the Incremental Amendments); and

 

WHEREAS, it has been agreed by the parties to the First Amendment Agreement that
any Letters of Credit outstanding under the Revolving Facility immediately
before the Incremental Effective Date shall be governed by and deemed to be
outstanding under this Agreement as amended by the Incremental Amendments;

 

WHEREAS, on the First Amendment Effective Date, the Lenders party to the First
Amendment Agreement agreed with the Borrower, the other Loan Parties party to
the First Amendment Agreement, the Administrative Agent and JPMorgan Chase Bank,
N.A., as an Issuing Lender, to make the First Amendment Effective Date
Amendments pursuant to the terms of the First Amendment Agreement.

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into this Agreement and to induce
the Lenders to make their respective extensions of credit to the Borrower
hereunder, the parties hereto hereby agree as follows:

 

SECTION1.  SECTION 1.   DEFINITIONS

 

1.1.                            Defined Terms.  As used in this Agreement, the
terms listed in this Section 1.1 shall have the respective meanings set forth in
this Section 1.1.

 

“Addendum”:  an instrument, substantially in the form of Exhibit H or otherwise
satisfactory to the Administrative Agent, by which a Person becomes a party to
this Agreement as a Lender.

 

“Additional Lender”:  as defined in Section 4.17(b).

 

“Additional Term Lender”:  as defined in the Amendment and Restatement
Agreement.

 

3

--------------------------------------------------------------------------------


 

“Additional Term Loans”:  as defined in the Amendment and Restatement Agreement.

 

“Adjustment Date”:  as defined in the definition of “Applicable Margin”.

 

“Administrative Agent”:  as defined in the preamble to this Agreement.

 

“AFC - Canada”:  Automotive Finance Canada, an Ontario corporation.

 

“AFC - US”:  Automotive Finance Corporation, an Indiana corporation.

 

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

 

“Affiliated Lender Assignment and Assumption”:  an Affiliated Lender Assignment
and Assumption, substantially in the form of Exhibit E-2.

 

“Affiliated Lenders”:  the Borrower, its Subsidiaries, and their respective
Affiliates.

 

“Agents”:  the collective reference to the Administrative Agent and, solely for
purposes of Section 10, the Issuing LenderLenders.

 

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to (a) until the Restatement Effective Date, the aggregate amount of such
Lender’s Commitments at such time, (b) thereafter, the sum of (i) the aggregate
then unpaid principal amount of such Lender’s Term Loans and (ii) the amount of
such Lender’s Revolving Commitment then in effect or, if the Revolving
Commitments have been terminated, the amount of such Lender’s Revolving
Extensions of Credit then outstanding.

 

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

“Agreement”:  as defined in the preamble to this Agreement.

 

“Amended and Restated Guarantee and Collateral Agreement”:  as defined in the
Amendment and Restatement Agreement.

 

“Amendment and Restatement Agreement”:  that certain Amendment and Restatement
Agreement, dated as of the Restatement Effective Date, among the Borrower, the
Lenders party thereto and the Administrative Agent.

 

4

--------------------------------------------------------------------------------


 

“Anti-Corruption Laws”:  all laws, rules, and regulations of any jurisdiction
applicable to the Borrower or its Affiliated Persons from time to time
concerning or relating to bribery or corruption.

 

“Applicable Margin”:  for any day (a) (i) with respect to Base Rate Term Loans
hereunder, the applicable rate per annum set forth for Base Rate Term Loans in
clause (b) or (c) of the definition of “Pricing Grid” as applicable and
(ii) with respect to Eurodollar Rate Term Loans hereunder, the applicable rate
per annum set forth for Eurodollar Rate Term Loans in clause (b) or (c) of the
definition of “Pricing Grid”, as applicable and (b) (i) with respect to Base
Rate Revolving Loans and Swingline Loans hereunder, the applicable rate per
annum set forth under the heading “Applicable Margin for Base Rate Revolving
Loans and Swingline Loans” on the applicable Pricing Grid which corresponds to
the Consolidated Senior Secured Leverage Ratio as of the relevant date of
determination and (ii) with respect to Eurodollar Rate Revolving Loans
hereunder, the applicable rate per annum set forth under the heading “Applicable
Margin for Eurodollar Rate Revolving Loans” on the applicable Pricing Grid which
corresponds to the Consolidated Senior Secured Leverage Ratio as of the relevant
date of determination.  Each change in the Applicable Margin resulting from a
change in the Consolidated Senior Secured Leverage Ratio shall be effective with
respect to all Revolving Loans and Swingline Loans outstanding on and after the
date of delivery to the Administrative Agent of the financial statements and
certificates required by Sections 7.1(a) or (b) and Section 7.2(a),
respectively, indicating such change until the date immediately preceding the
next date of delivery of such financial statements and certificates indicating
another such change.  Notwithstanding the foregoing, until the Borrower shall
have delivered the financial statements and certificates required by
Sections 7.1(a) or (b) and Section 7.2(a), respectively, for the period ended
June 30,  20142016 (such date, the “Adjustment Date”), (x) the Consolidated
Senior Secured Leverage Ratio shall be deemed to be in Category 1 for purposes
of determining the Applicable Margin in respect of Revolving Loans and (y) the
Consolidated Leverage Ratio shall be deemed to be in Category 1 for purposes of
determining the Applicable Margin in respect of Tranche B-2 Term Loans.  In
addition, (a) at any time during which the Borrower has failed to deliver the
financial statements and certificates required by Sections 7.1(a) or (b) and
Section 7.2(a), respectively, or (b) at any time after the occurrence and during
the continuance of an Event of Default, the Consolidated Senior Secured Leverage
Ratio shall be deemed to be in Category 1 for purposes of determining the
Applicable Margin in respect of Revolving Loans.

 

“Applicable Period”:  as defined in Section 4.6(c).

 

“Application”:  an application, in a form as eachthe applicable Issuing Lender
may reasonably specify from time to time to request such Issuing Lender
openissue a Letter of Credit.

 

“Approved Fund”:  (a) a CLO and (b) with respect to any Lender that is a fund
which invests in commercial loans, any other fund that invests in commercial
loans and is managed or advised by the same investment advisor as such Lender or
by an Affiliate of such investment advisor.

 

“Asset Sale”:  any Disposition of Property or series of related Dispositions of
Property (including any issuance or sale of Capital Stock of any Restricted
Subsidiary of the

 

5

--------------------------------------------------------------------------------


 

Borrower, but excluding any Disposition permitted by Section 8.5 (other than any
Dispositions permitted pursuant to Section 8.5(r) thereof) that yields gross
proceeds to any Group Member (valued at the initial principal amount thereof in
the case of non-cash proceeds consisting of notes or other debt securities and
valued at fair market value in the case of other non-cash proceeds) in excess of
$10,000,000.

 

“Assignee”:  as defined in Section 11.6(b).

 

“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit E-1.

 

“Atlanta IRB Transaction”:  the transactions entered into by ADESA Atlanta, LLC
with the Development Authority of Fulton County, Georgia in connection with a
wholesale automobile auction facility located in Fulton, Georgia on or about
December 1, 2002.

 

“Available Retained ECF”:  at any time, the difference (if a positive number)
between (a) the cumulative amount, for all then completed fiscal years in which
Excess Cash Flow was a positive number, commencing with the fiscal year ending
on December 31, 2014, of (x) Excess Cash Flow for such completed fiscal year
multiplied by (y) the applicable Available Retained ECF Percentage for such
fiscal year, minus (b) the amounts described in the preceding clause (a) used
for redeeming, repurchasing, defeasing or otherwise prepaying Indebtedness
pursuant to Section 8.8, for Restricted Payments under Section 8.6, or for
Investments under Section 8.7.

 

“Available Retained ECF Percentage”:  50.0%; provided, that “Available Retained
ECF Percentage” shall be (i) 75% if the Consolidated Senior Secured Leverage
Ratio as of the last day of such fiscal year is less than 3.50 to 1.00 but equal
to or greater than 3.00 to 1.00 and (ii) equal to 100% if the Consolidated
Senior Secured Leverage Ratio as of the last day of such fiscal year is less
than 3.00 to 1.00.

 

“Available Revolving Commitment”:  as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that, in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 3.5, the aggregate principal amount of Swingline
Loans then outstanding shall be deemed to be zero.

 

“Backstop L/C”:  as defined in Section 3.7(a).

 

“Bail-In Action”:  the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation”:  with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

6

--------------------------------------------------------------------------------


 

“Base Rate”:  for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds EffectiveNYFRB Rate in effect on such day plus
0.50% and (c) the Eurodollar Rate calculated to give effect to clause (y) of
such definition, if applicable, for an Interest Period of one-month commencing
on such date plus 1.00%, provided that, the Eurodollar Rate for any day shall be
based on the Eurodollar Rate at approximately 11:00 a.m. London time on such
day.  For purposes hereof:  “Prime Rate” shall mean the rate of interest per
annum publicly announced from time to time by the Administrative Agent as its
prime rate in effect at its principal office in New York City (the Prime Rate
not being intended to be the lowest rate of interest charged by the
Administrative Agent in connection with extensions of credit to debtors).  Any
change in the Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Federal Funds EffectiveEurodollar Rate shall be effective as of the opening of
business on the effective day of such change in the Prime Rate the NYFRB Rate or
the Federal Funds EffectiveEurodollar Rate, respectively.

 

“Base Rate Loans”:  Loans the rate of interest applicable to which is based upon
the Base Rate.

 

“Benefited Lender”:  as defined in Section 11.7(a).

 

“Blocked Person”:  as defined in Section 5.22.

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”:  as defined in the preamble to this Agreement.

 

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Business”:  as defined in Section 5.17(b).

 

“Business Day”:  any day that is not a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to remain
closed; and when used in connection with a Eurocurrency Loan for a LIBOR Quoted
Currency, the term “Business Day” shall also exclude any day on which banks are
not open for general business in London.

 

“Canadian Securitization”:  a Securitization the related documentation of which
is governed by the laws of a jurisdiction in Canada.

 

“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Restricted Subsidiaries for
the acquisition or leasing (pursuant to a capital lease) of fixed or capital
assets or additions to equipment (including replacements, capitalized repairs
and improvements during such period) which would, in accordance with GAAP, be
set forth as capital expenditures in the consolidated statement of cash flow of
the Borrower, but excluding in any event any (i) Permitted Acquisitions,
(ii) additions to fixed assets required by GAAP in respect of Leasehold Cost
Overruns and (iii) any such

 

7

--------------------------------------------------------------------------------


 

expenditures made with the Net Cash Proceeds of the issuance of Capital Stock of
the Borrower or of any Disposition or Recovery Event not required to prepay the
Loans in accordance with Section 4.2(b), (iv) expenditures that are accounted
for as capital expenditures of such Person and that actually are paid for by a
third party and for which no Loan Party has provided or is required to provide
or incur, directly or indirectly, any consideration or obligation to such third
party or any other person (whether before, during or after such period) and
(v) the purchase price of equipment that is purchased substantially
contemporaneously with the trade in of existing equipment to the extent that the
gross amount of such purchase price is reduced by the credit granted by the
seller of such equipment for the equipment being traded in at such time.

 

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP; provided, however, that, for the
avoidance of doubt, any obligations relating to a lease that was validly
accounted for by such Person as an operating lease in accordance with GAAP as in
effect on the Restatement Effective Date, and any similar lease entered into
after the Restatement Effective Date by such Person that would have been validly
accounted for by such Person as an operating lease in accordance with GAAP as in
effect on the Restatement Effective Date; shall be accounted for as obligations
relating to an operating lease and not as Capital Lease Obligations.  For the
purposes of this Agreement, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, but
excluding Indebtedness convertible or exchangeable into any such capital stock
to the extent not yet converted into capital stock.

 

“Cash Collateral”:  as defined in Section 3.7(a).

 

“Cash Collateralize”:  as defined in Section 3.7(a).

 

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000 provided, however, that time deposits
(including eurodollar time deposits), certificates of deposit (including
eurodollar certificates of deposit) and bankers’ acceptances in an aggregate
amount not to exceed $2,000,000 may be maintained at any commercial bank of
recognized standing organized under the laws of the United States (or any State
or territory thereof) that does not satisfy the capital and surplus requirements
and rating requirements set forth in this clause (b); (c) commercial paper of an
issuer rated at least A-2 by Standard & Poor’s Ratings Services (“S&P”) or P-2
by Moody’s Investors Service, Inc. (“Moody’s”), or carrying an

 

8

--------------------------------------------------------------------------------


 

equivalent rating by a nationally recognized rating agency, if both of the two
named rating agencies cease publishing ratings of commercial paper issuers
generally, and maturing within six months from the date of acquisition;
(d) repurchase obligations of any Lender or of any commercial bank satisfying
the requirements of clause (b) of this definition, having a term of not more
than 30 days, with respect to securities issued or fully guaranteed or insured
by the United States government; (e) securities with maturities of one year or
less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least AA by S&P or AA by Moody’s; (f) securities with maturities of six
months or less from the date of acquisition backed by standby letters of credit
issued by any Lender or any commercial bank satisfying the requirements of
clause (b) of this definition; or (g) shares of money market mutual or similar
funds which invest exclusively in assets satisfying the requirements of clauses
(a) through (f) of this definition or money market funds that (i) comply with
the criteria set forth in Securities and Exchange Commission Rule 2a-7 under the
Investment Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000.

 

“CLO”:  any entity (whether a corporation, partnership, trust or otherwise) that
is engaged in making, purchasing, holding or otherwise investing in bank loans
and similar extensions of credit in the ordinary course of its business and is
administered or managed by a Lender or an affiliate of such Lender.

 

“Closing Certificate of the Borrower”:  a certificate duly executed by a
Responsible Officer on behalf of the Borrower substantially in the form of
Exhibit J.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

 

“Commitment”:  as to any Lender, the Revolving Commitment of such Lender.

 

“Commitment Fee Rate”:  the applicable rate per annum set forth under the
heading “Commitment Fee Rate” on the applicable Pricing Grid which corresponds
to the Consolidated Senior Secured Leverage Ratio as of the relevant date of
determination.  Notwithstanding the foregoing, until the Adjustment Date, the
Consolidated Senior Secured Leverage Ratio shall be deemed to be in Category 1
for purposes of determining the Commitment Fee Rate.  In addition, (a) at any
time during which the Borrower has failed to deliver the financial statements
and certificates required by Sections 7.1(a) or (b) and Section 7.2(a),
respectively, or (b) at any time after the occurrence and during the continuance
of an Event of Default, the Consolidated Senior Secured Leverage Ratio shall be
deemed to be in Category 1 for purposes of determining the Commitment Fee Rate.

 

“Commonly Controlled Entity”:  any trade or business, whether or not
incorporated, that is under common control with the Borrower within the meaning
of Section

 

9

--------------------------------------------------------------------------------


 

4001 of ERISA or (solely for purposes of Section 302 of ERISA and Section 412 of
the Code) is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

 

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
on behalf of the Borrower substantially in the form of Exhibit B.

 

“Conduit Lender”:  any special purpose entity organized and administered by any
Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument (a copy of which
shall be provided by the Administrative Agent to the Borrower upon request),
subject to the consent of the Administrative Agent and the Borrower (which
consent shall not be unreasonably withheld); provided, that the designation by
any Lender of a Conduit Lender shall not relieve the designating Lender of any
of its obligations under this Agreement (including its obligation to fund a
Loan) if, for any reason, its Conduit Lender fails to fund any such Loan, and
the designating Lender (and not the Conduit Lender) shall have the sole right
and responsibility to deliver all consents and waivers required or requested
under this Agreement with respect to its Conduit Lender, and provided, further,
that no Conduit Lender shall (a) be entitled to receive any greater amount
pursuant to Sections 4.9, 4.10, 4.11 or 11.5 than the designating Lender would
have been entitled to receive in respect of the extensions of credit made by
such Conduit Lender, (b) be deemed to have any Commitment or (c) be designated
if such designation would otherwise increase the costs of any Facility to the
Borrower.

 

“Confidential Information Memorandum”:  the Confidential Information Memorandum
dated February, 2014 and furnished to the Lenders in connection with this
Agreement.

 

“Consolidated Coverage Ratio”:  as of any date of determination, the ratio of
(a) the aggregate amount of Consolidated EBITDA for the period of four
consecutive fiscal quarters ended on the most recent Test Date to
(b) Consolidated Interest Expense for such four fiscal quarters; provided, that

 

(1)                                 (1)                                 if since
the beginning of such period the Borrower or any Restricted Subsidiary has
Incurred any Indebtedness that remains outstanding on such date of determination
or if the transaction giving rise to the need to calculate the Consolidated
Coverage Ratio is an Incurrence of Indebtedness, Consolidated EBITDA and
Consolidated Interest Expense for such period shall be calculated after giving
effect on a pro forma basis to such Indebtedness as if such Indebtedness had
been Incurred on the first day of such period (except that in making such
computation, the amount of Indebtedness under any revolving credit facility
outstanding on the date of such calculation shall be computed based on (A) the
average daily balance of such Indebtedness during such four fiscal quarters or
such shorter period for which such facility was outstanding or (B) if such
facility was created after the end of such four fiscal quarters, the average
daily balance of such Indebtedness during the period from the date of creation
of such facility to the date of such calculation);

 

(2)                                 (2)                                 if since
the beginning of such period the Borrower or any Restricted Subsidiary has
repaid, repurchased, redeemed, defeased or otherwise acquired, retired

 

10

--------------------------------------------------------------------------------


 

or discharged any Indebtedness that is no longer outstanding on such date of
determination (each, a “Discharge”) or if the transaction giving rise to the
need to calculate the Consolidated Coverage Ratio involves a Discharge of
Indebtedness (in each case other than Indebtedness Incurred under any revolving
credit facility unless such Indebtedness has been permanently repaid),
Consolidated EBITDA and Consolidated Interest Expense for such period shall be
calculated after giving effect on a pro forma basis to such Discharge of such
Indebtedness, including with the proceeds of such new Indebtedness, as if such
Discharge had occurred on the first day of such period;

 

(3)                                 (3)                                 if since
the beginning of such period the Borrower or any Restricted Subsidiary shall
have disposed of any company, any business or any group of assets constituting
an operating unit of a business (any such disposition, a “Sale”), the
Consolidated EBITDA for such period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the assets that are the
subject of such Sale for such period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such period and
Consolidated Interest Expense for such period shall be reduced by an amount
equal to (A) the Consolidated Interest Expense attributable to any Indebtedness
of the Borrower or any Restricted Subsidiary repaid, repurchased, redeemed,
defeased or otherwise acquired, retired or discharged with respect to the
Borrower and its continuing Restricted Subsidiaries in connection with such Sale
for such period (including but not limited to through the assumption of such
Indebtedness by another Person) plus (B) if the Capital Stock of any Restricted
Subsidiary is sold, the Consolidated Interest Expense for such period
attributable to the Indebtedness of such Restricted Subsidiary to the extent the
Borrower and its continuing Restricted Subsidiaries are no longer liable for
such Indebtedness after such Sale;

 

(4)                                 (4)                                 if since
the beginning of such period the Borrower or any Restricted Subsidiary (by
merger, consolidation or otherwise) shall have made an Investment in any Person
that thereby becomes a Restricted Subsidiary, or otherwise acquired any company,
any business or any group of assets constituting an operating unit of a business
in a Permitted Acquisition, including any such Investment or acquisition
occurring in connection with a transaction causing a calculation to be made
hereunder (any such Investment or acquisition, a “Purchase”), Consolidated
EBITDA and Consolidated Interest Expense for such period shall be calculated
after giving pro forma effect thereto (including the Incurrence of any related
Indebtedness) as if such Purchase occurred on the first day of such period; and

 

(5)                                 (5)                                 if since
the beginning of such period any Person became a Restricted Subsidiary or was
merged or consolidated with or into the Borrower or any Restricted Subsidiary,
and since the beginning of such period such Person shall have Discharged any
Indebtedness or made any Sale or Purchase that would have required an adjustment
pursuant to clause (2), (3) or (4) above if made by the Borrower or a Restricted
Subsidiary since the beginning of such period, Consolidated EBITDA and
Consolidated Interest Expense for such period shall be calculated after giving
pro forma effect thereto as if such Discharge, Sale or Purchase occurred on the
first day of such period.

 

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto and the amount of Consolidated Interest Expense associated with
any Indebtedness Incurred or repaid,

 

11

--------------------------------------------------------------------------------


 

repurchased, redeemed, defeased or otherwise acquired, retired or discharged in
connection therewith, the pro forma calculations in respect thereof (including
without limitation in respect of anticipated cost savings, synergies or
annualized impact of buyer fee increases relating to any such Sale, Purchase or
other transaction) shall be as determined in good faith by the Chief Financial
Officer or a Responsible Officer of the Borrower.  If any Indebtedness bears a
floating rate of interest and is being given pro forma effect, the interest
expense on such Indebtedness shall be calculated as if the rate in effect on the
date of determination had been the applicable rate for the entire period (taking
into account any Hedge Agreement applicable to such Indebtedness).  If any
Indebtedness bears, at the option of the Borrower or a Restricted Subsidiary, a
rate of interest based on a prime or similar rate, a eurocurrency interbank
offered rate or other fixed or floating rate, and such Indebtedness is being
given pro forma effect, the interest expense on such Indebtedness shall be
calculated by applying such optional rate as the Borrower or such Restricted
Subsidiary may designate.  If any Indebtedness that is being given pro forma
effect was Incurred under a revolving credit facility, the interest expense on
such Indebtedness shall be computed based upon the average daily balance of such
Indebtedness during the applicable period.  Interest on a Capital Lease
Obligation shall be deemed to accrue at an interest rate determined in good
faith by a responsible financial or accounting officer of the Borrower to be the
rate of interest implicit in such Capital Lease Obligation in accordance with
GAAP.

 

“Consolidated Current Assets”:  at any date, all amounts from continuing
operations (other than cash and Cash Equivalents) that would, in conformity with
GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries at such date, excluding all Securitization Assets on the balance
sheet on the last day of the fiscal year that are sold thereafter in the
ordinary course of a Permitted Securitization.

 

“Consolidated Current Liabilities”:  at any date, all amounts from continuing
operations (other than any accrued interest related to Indebtedness) that would,
in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries at such date, but excluding (a) the
current portion of any Funded Debt of the Borrower and its Restricted
Subsidiaries and (b) without duplication of clause (a) above, all Indebtedness
consisting of Revolving Loans or Swingline Loans to the extent otherwise
included therein, excluding all accounts payable with respect to Securitization
Assets on the balance sheet on the last day of the fiscal year that are sold
thereafter in the ordinary course of a Permitted Securitization.

 

“Consolidated EBITDA”:  for any period:

 

(a)                                 Consolidated Net Income for such period
plus,

 

(b)                                 without duplication and to the extent
reflected as a charge in arriving at such Consolidated Net Income for such
period, the sum of the following amounts for such period:

 

(i)                                     the aggregate amount of all provisions
for all taxes (whether or not paid, estimated or accrued) based upon the income
and profits of

 

12

--------------------------------------------------------------------------------


 

the Borrower or alternative taxes imposed as reflected in the provision for
income taxes in the Borrower’s consolidated financial statements,

 

(ii)                                  interest expense, amortization or
write-off of debt discount and debt issuance costs, and commissions, discounts
and other fees and charges associated with Indebtedness (including the Loans),

 

(iii)                               depreciation and amortization expense,

 

(iv)                              amortization of intangibles (including
goodwill) and organization costs,

 

(v)                                 any extraordinary, unusual or non-recurring
charges, expenses or losses (whether cash or non-cash),

 

(vi)                              non-cash compensation expenses from stock,
options to purchase stock and stock appreciation rights issued to the management
of the Borrower,

 

(vii)                           any other non-cash charges, non-cash expenses or
non-cash losses of the Borrower or any of its Restricted Subsidiaries for such
period (including deferred rent but excluding any such charge, expense or loss
incurred in the ordinary course of business that constitutes an accrual of or a
reserve for cash charges for any future period); provided, however, that cash
payments made in such period or in any future period in respect of such non-cash
charges, expenses or losses (excluding any such charge, expense or loss incurred
in the ordinary course of business that constitutes an accrual of or a reserve
for cash charges for any future period) shall be subtracted from Consolidated
Net Income in calculating Consolidated EBITDA in the period when such payments
are made,

 

(viii)                        any impairment charges, write-off, depreciation or
amortization of intangibles arising pursuant to Statement of Financial
Accounting Standards No. 141 or to Statement of Financial Accounting Standards
No. 142 and any other non-cash charges resulting from purchase accounting,

 

(ix)                              any reduction in revenue resulting from the
purchase accounting effects of adjustments to deferred revenue in component
amounts required or permitted by GAAP and related authoritative pronouncements
(including the effects of such adjustments pushed down to the Borrower and its
Restricted Subsidiaries), as a result of any acquisition consummated prior to
the Restatement Effective Date or any Permitted Acquisition,

 

(x)                                 any loss realized upon the sale or other
disposition of any asset (including pursuant to any sale/leaseback transaction)
that is not Disposed of in the ordinary course of business and any loss realized
upon the sale or other disposition of any Capital Stock of any Person,

 

(xi)                              any unrealized losses in respect of Hedge
Agreements,

 

13

--------------------------------------------------------------------------------


 

(xii)                           any unrealized foreign currency translation
losses in respect of Indebtedness of any Person denominated in a currency other
than the functional currency of such Person,

 

(xiii)                        the amount of any minority expense net of
dividends and distributions paid to the holders of such minority interest,

 

(xiv)                       any costs, fees and expenses associated with the
consolidation of the salvage operations of the Borrower and its Restricted
Subsidiaries as described in the Confidential Information Memorandum,

 

(xv)                          any costs, fees and expenses associated with the
cost reduction, operational restructuring and business improvement efforts of
any consulting firm engaged by the Borrower or its Restricted Subsidiaries to
perform such service;

 

(xvi)                       any charges, costs, fees and expenses realized upon
the termination of employees and the termination or cancellation of leases,
software licenses or other contracts in connection with the operational
restructuring and business improvement efforts of the Borrower and its
Restricted Subsidiaries; and

 

(xvii)                    Transaction Costs and any other costs, fees and
expenses incurred in connection with and charges related to any Permitted
Acquisition, Investments in any Wholly-Owned Subsidiary, issuances or Incurrence
of Indebtedness, Dispositions, issuances of Capital Stock or refinancing
transactions and modifications of instruments of Indebtedness, in each case,
whether or not consummated; minus

 

(c)                                  to the extent included in arriving at such
Consolidated Net Income for such period, the sum of the following amounts for
such period:

 

(i)                                     interest income,

 

(ii)                                  any extraordinary, unusual or
non-recurring income or gains whether or not included as a separate item in the
statement of Consolidated Net Income,

 

(iii)                               all non-cash gains on the sale or
disposition of any property other than inventory sold in the ordinary course of
business,

 

(iv)                              any other non-cash income (excluding any items
that represent the reversal of any accrual of, or cash reserve for, anticipated
cash charges in any prior period that are described in the parenthetical to
clause (b)(vii) above),

 

(v)                                 any gain realized upon the sale or other
disposition of any asset (including pursuant to any sale/leaseback transaction)
that is not Disposed of

 

14

--------------------------------------------------------------------------------


 

in the ordinary course of business and any gain realized upon the sale or other
disposition of any Capital Stock of any Person,

 

(vi)                              any unrealized gains in respect of Hedge
Agreements, and

 

(vii)                           any unrealized foreign currency translation
gains in respect of Indebtedness of any Person denominated in a currency other
than the functional currency of such Person, all as determined on a consolidated
basis; and plus

 

(d)                                 the annualized impact of buyer fee increases
on any business acquired in a Permitted Acquisition.

 

For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Consolidated Senior Secured Leverage Ratio or the
Consolidated Leverage Ratio, (i) if at any time during such Reference Period the
Borrower or any Restricted Subsidiary shall have made any Material Disposition
or designated any Restricted Subsidiary as an Unrestricted Subsidiary, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition or designation for such Reference
Period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period and (ii) if during such Reference
Period the Borrower or any Restricted Subsidiary shall have made a Material
Acquisition or designated any Unrestricted Subsidiary as a Restricted
Subsidiary, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto, as if such Material Acquisition or
designation occurred on the first day of such Reference Period, and,
Consolidated EBITDA may be increased by adding back any cost savings related
thereto to the extent described as such in writing by the Borrower to the
Administrative Agent and expected to be realized within 365 days of such
Material Acquisition and all costs incurred to achieve such cost savings.  As
used in this definition, “Material Acquisition” means any acquisition of
property or series of related acquisitions of property that (a) constitutes
assets comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a Person and
(b) involves the payment of consideration by the Borrower and its Restricted
Subsidiaries in excess of $5,000,000; and “Material Disposition” means any
Disposition of property or series of related Dispositions of property that
yields gross proceeds to the Borrower or any of its Restricted Subsidiaries in
excess of $5,000,000.

 

“Consolidated Interest Expense”:  for any period, (a) the total interest expense
of the Borrower and its Restricted Subsidiaries to the extent deducted in
calculating Consolidated Net Income, net of any interest income of the Borrower
and its Restricted Subsidiaries, including any such interest expense consisting
of (i) interest expense attributable to Capital Lease Obligations,
(ii) amortization of debt discount, (iii) interest in respect of Indebtedness of
any other Person that has been guaranteed by the Borrower or any Restricted
Subsidiary, but only to the extent that such interest is actually paid by the
Borrower or any Restricted Subsidiary, (iv) non-cash interest expense, (v) the
interest portion of any deferred payment obligation and (vi) commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing, plus (b) preferred stock dividends paid in cash
in respect of

 

15

--------------------------------------------------------------------------------


 

Disqualified Capital Stock of the Borrower held by Persons other than the
Borrower or a Restricted Subsidiary and minus (c) to the extent otherwise
included in such interest expense referred to in clause (a) above, amortization
or write-off of financing costs, in each case under clauses (a) through (c) as
determined on a consolidated basis in accordance with GAAP; provided, that gross
interest expense shall be determined after giving effect to any net payments
made or received by the Borrower and its Restricted Subsidiaries with respect to
interest rate Hedge Agreements.

 

“Consolidated Leverage Ratio”:  the ratio of (a) Consolidated Total Debt on the
last day of any fiscal quarter of the Borrower to (b) Consolidated EBITDA for
the period of four consecutive fiscal quarters then ended.

 

“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of the Borrower and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided, that there shall be
excluded the income (or loss) of any Person (other than a Restricted Subsidiary
of the Borrower) in which the Borrower or any of its Restricted Subsidiaries has
an ownership interest recorded using the equity method, except to the extent
that any such income is actually received by the Borrower or such Restricted
Subsidiary in the form of dividends or similar distributions.

 

“Consolidated Senior Secured Leverage Ratio”:  the ratio of (a) Consolidated
Total Debt on the last day of any fiscal quarter of the Borrower, except that
portion thereof consisting of Indebtedness that is not secured by a Lien on any
Property of any Group Member, to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters then ended.

 

“Consolidated Total Assets”:  as of any date, the total assets of Borrower and
the Restricted Subsidiaries, determined in accordance with GAAP, as set forth on
the consolidated balance sheet of Borrower as of such date.

 

“Consolidated Total Debt”:  at any date, (a) the aggregate amount shown or
required by GAAP to be shown as a liability on a consolidated balance sheet of
the Borrower and its Restricted Subsidiaries as of such date in respect of all
Indebtedness of the Borrower or any of its Restricted Subsidiaries then
outstanding, excluding any such Indebtedness in connection with the Atlanta IRB
Transaction (provided that Consolidated Total Debt shall not include
Indebtedness in respect of any letter of credit or bank guaranty, except to the
extent of any unreimbursed obligations in respect of any drawn letter of credit
or bank guaranty), and minus (b) Unrestricted Cash; provided, that, solely for
purposes of calculating Consolidated Total Debt in connection with determining
the Consolidated Senior Secured Leverage Ratio for purposes of Sections 4.17 and
8.2(v), Unrestricted Cash that is the proceeds of the Incremental Loans to be
Incurred under Sections 4.17 or Indebtedness Incurred pursuant to
Section 8.2(v) shall not, taken together with all such other proceeds of
Incremental Loans previously deducted from Consolidated Total Debt in connection
with determining the Consolidated Senior Secured Leverage Ratio for purposes of
Sections 4.17 and 8.2(v) in connection with the incurrence of any Incremental
Loans or Incremental Commitments under Sections 4.17 or Indebtedness Incurred
pursuant to Section 8.2(v), exceed $125,000,000.  For the avoidance of doubt,
Consolidated Total Debt shall not include any Indebtedness of a Securitization
Subsidiary in connection with a Permitted Securitization.

 

16

--------------------------------------------------------------------------------


 

“Consolidated Working Capital”:  at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

 

“Continuing Directors”:  the directors of the Borrower on the Restatement
Effective Date and each other director of the Borrower whose nomination for
election to the board of directors of the Borrower is recommended by at least a
majority of the then Continuing Directors or such other director who receives
the vote of the Permitted Investors in his or her election to the board of
directors of the Borrower by the shareholders of the Borrower.

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control Agreement”:  with respect to any deposit account of the Borrower or any
of its Restricted Subsidiaries, one or more control agreements which (a) is
sufficient to establish the Administrative Agent’s control per Section 9-104 of
the Uniform Commercial Code, (b) provides the Administrative Agent with a
perfected, first priority security interest in all amounts from time to time on
deposit in such deposit account, and (c) is otherwise in form and substance
reasonably satisfactory to the Administrative Agent.

 

“Control Investment Affiliate”:  as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person or a common
controlling Person primarily for the purpose of making equity or debt
investments in one or more companies.  For purposes of this definition,
“control” of a Person means the power, directly or indirectly, to direct or
cause the direction of the management and policies of such Person whether by
contract or otherwise.

 

“Credit Agreement Refinancing Indebtedness”:  (a) Permitted Pari Passu
Refinancing Debt, (b) Permitted Junior Refinancing Debt, (c) Permitted Unsecured
Refinancing Debt and (d) Indebtedness Incurred or Refinancing Revolving
Commitments obtained pursuant to a Refinancing Amendment, in each case, issued,
incurred or otherwise obtained (including by means of the extension or renewal
of existing Indebtedness) in exchange for, or to extend, renew, replace or
refinance, in whole or part, existing Term Loans, Incremental Loans, Refinancing
Term Loans, Refinancing Revolving Loans, outstanding Revolving Loans or (in the
case of Refinancing Revolving Commitments obtained pursuant to a Refinancing
Amendment) Revolving Commitments, Incremental Revolving Commitments or the
Refinancing Revolving Commitments hereunder (including any successive Credit
Agreement Refinancing Indebtedness) (“Refinanced Debt”); provided, that (i) such
extending, renewing or refinancing Indebtedness (including, if such Indebtedness
includes any Refinancing Revolving Commitments, the unused portion of such
Refinancing Revolving Commitments) is in an original aggregate principal amount
not greater than the aggregate principal amount of the Refinanced Debt (and, in
the case of Refinanced Debt consisting, in whole or in part, of unused Revolving
Commitments or Refinancing Revolving Commitments, the amount thereof), plus
accrued and unpaid interest capitalized, any premium or other reasonable amount
paid, and fees and expenses reasonably incurred in connection therewith,
(ii) such Indebtedness has a later maturity and a Weighted Average Life to
Maturity equal to or greater than the Refinanced Debt, (iii) such Refinanced
Debt shall be repaid, defeased or satisfied and discharged, and all accrued
interest, fees and

 

17

--------------------------------------------------------------------------------


 

premiums (if any) in connection therewith shall be paid, on the date such Credit
Agreement Refinancing Indebtedness is issued, Incurred or obtained; provided,
that to the extent that such Refinanced Debt consists, in whole or in part, of
Revolving Commitments or Refinancing Revolving Commitments (or Revolving Loans,
Refinancing Revolving Loans or Swingline Loans Incurred pursuant to any
Revolving Commitments or Refinancing Revolving Commitments), such Revolving
Commitments or Refinancing Revolving Commitments, as applicable, shall be
terminated, and all accrued fees in connection therewith shall be paid, on the
date such Credit Agreement Refinancing Indebtedness is issued, Incurred or
obtained and (iv) such Indebtedness will have terms and conditions (other than
pricing and optional prepayment terms) that are substantially identical to (or
in the case of Refinancing Notes are on market terms or are substantially
identical to), or (taken as a whole) are no more favorable to the investors
providing such Credit Agreement Refinancing Indebtedness than, the Refinanced
Debt (except for covenants or other provisions applicable only to the period
after the Latest Maturity Date).

 

“Credit Facilities”:  to the extent specified by the Borrower by notice to the
Administrative Agent, one or more other debt facilities or commercial paper
facilities, in each case, with banks or other institutional lenders providing
for revolving credit loans, term loans, receivables financing (including through
the sale of receivables to such lenders or to special purpose entities formed to
borrow from such lenders against such receivables) or letters of credit, in each
case, as amended, restated, modified, renewed, refunded, replaced (whether upon
or after termination or otherwise) or refinanced (including by means of sales of
debt securities to institutional investors) in whole or in part from time to
time.

 

“Default”:  any of the events specified in Section 9, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Defaulting Lender”:  any Lender, as determined by the Administrative Agent in
its reasonable discretion, that has (a) failed to fund any portion of its Loans
or participations in Letters of Credit or Swingline Loans within three Business
Days of the date required to be funded by it hereunder (unless such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied), (b) notified the Borrower, the Administrative Agent, any
Issuing Lender, the Swingline Lender or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a Loan or issuing a Letter of Credit,
as applicable, under this Agreement cannot be satisfied) or under other
agreements generally in which it commits to extend credit, (c) failed, within
three Business Days after request by the Administrative Agent or any Issuing
Lender, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans (provided, that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent or such Issuing Lender
and the Borrower), (d) otherwise failed to pay

 

18

--------------------------------------------------------------------------------


 

over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within three Business Days of the date when due,
unless the subject of a good faith dispute, or (e) (i) become or is insolvent or
has a parent company that has become or is insolvent or, (ii) become the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment or has a parent company that has become the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment or (iii) become the subject of or has a parent company
that has become the subject of a Bail-In Action; provided, that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

 

“Discharge”:  as defined in the definition of “Consolidated Coverage Ratio”.

 

“Disposition”:  with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Disqualified Capital Stock”:  any Capital Stock which, by its terms (or by the
terms of any security or other Capital Stock into which it is convertible or for
which it is exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise, (b) is redeemable at the option of the holder thereof, in whole or
in part, (c) provides for the scheduled payments of dividends in cash, or (d) is
or becomes convertible into or exchangeable for Indebtedness or any other
Capital Stock that would constitute Disqualified Capital Stock, in each case of
clauses (a) through (d) above, prior to the date that is ninety-one (91) days
after the later of the Revolving Termination Date and the date final payment is
due on the Term Loans.

 

“Dollars” and “$” dollars:  denote the lawful currency of the United States of
America.

 

“Domestic Subsidiary”:  any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

 

“Earnout Obligation”:  an obligation to pay the seller in an acquisition a
future payment that is contingent upon the financial performance of the business
acquired in such acquisition exceeding a specified benchmark level and that
becomes payable when such excess financial performance is achieved.

 

“EEA Financial Institution”:  (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA

 

19

--------------------------------------------------------------------------------


 

Resolution Authority, (b) any entity established in an EEA Member Country which
is a parent of an institution described in clause (a) of this definition, or
(c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country”:  any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

 

“EEA Resolution Authority”:  any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Environmental Laws”:  any and all applicable foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability concerning
protection or preservation of the environment and natural resources, including
those relating to the generation, use storage, transportation, disposal,
release, or threatened release of, or exposure to, Materials of Environmental
Concern.

 

“Environmental Permits”:  any and all permits, licenses, approvals,
registrations, exemptions and other authorizations issued by any Governmental
Authority under any Environmental Law.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time, the regulations promulgated thereunder and any successor thereto.

 

“Escrow Debt”:  Indebtedness permitted to be incurred hereunder that is incurred
in connection with any transaction permitted hereunder for so long as proceeds
thereof have been deposited into an escrow account on customary terms to secure
such Indebtedness pending the application of such proceeds to finance such
transaction.

 

“EU Bail-In Legislation Schedule”:  the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

 

“Eurodollar Rate”:  with respect to any Eurodollar Loan for any Interest Period,
an interest rate per annum (rounded upwards, if necessary, to the next 1/16 of
1%) equal to the Eurodollar Base Rate for such Interest Period multiplied by the
Statutory Reserve Rate, provided, that in the case of the Tranche B-2 Term Loans
and Tranche B-3 Term Loans, “Eurodollar Rate” shall mean an interest rate per
annum equal to the greater of the (x) Eurodollar Base Rate for such Interest
Period multiplied by the Statutory Reserve Rate and (y) 0.75% per annum.  The
Eurodollar Rate for any Eurodollar Loan that includes the Statutory Reserve Rate
as a

 

20

--------------------------------------------------------------------------------


 

component of the calculation will be adjusted automatically with respect to all
such Eurodollar Loan then outstanding as of the effective date of any change in
the Statutory Reserve Rate.

 

“Eurodollar Base Rate”:  with respect to any Eurodollar Loans for any applicable
Interest Period and at all times subject to Section 4.5 hereof, the LIBOR Screen
Rate as of 11:00 a.m. London time on the Quotation Day for such currency and
Interest Period (provided, that if the LIBOR Screen Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement);
provided, further, that, if a LIBOR Screen Rate shall not be available at the
applicable time for the applicable Interest Period, then the Eurodollar Base
Rate for such currency and Interest Period shall be the Interpolated Rate
(provided, that if the Interpolated Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement); provided, further,
that if the LIBOR Screen Rate shall not be available for such Interest Period
with respect to such Eurodollar Loan for any reason and the Administrative Agent
shall determine that it is not possible to determine the Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error), then
the applicable Eurodollar Base Rate shall be the Reference Bank Rate for such
Interest Period for such Eurodollar Loan.

 

“Eurodollar Tranche”:  the collective reference to Eurodollar Loans under a
particular Facility for which the then current Interest Periods with respect to
all of which begin on the same date and end on the same later date (whether or
not such Loans shall originally have been made on the same day).

 

“Event of Default”:  any of the events specified in Section 9, provided, that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excess Cash Flow”:  for any fiscal year of the Borrower, the excess, if any, of
(a) the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year, (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income,
(iii) decreases in Consolidated Working Capital for such fiscal year, (iv) the
aggregate net amount of non-cash losses by the Borrower and its Restricted
Subsidiaries during such fiscal year, to the extent deducted in arriving at such
Consolidated Net Income, and (v) all Reserved Funds that were not expended in
such fiscal year for the purposes for which they were reserved in the
immediately preceding fiscal year over (b) the sum, without duplication, of
(i) the aggregate amount actually paid by the Borrower and its Restricted
Subsidiaries in cash during such fiscal year on account of Capital
Expenditures, Investments and Permitted Acquisitions (except from amounts
designated as Reserved Funds in the preceding fiscal year, from Indebtedness
Incurred and equity contributions received or from any Reinvestment Deferred
Amount), (ii) the aggregate amount of all regularly scheduled and voluntary
principal payments of Funded Debt (excluding the Term Loans) of the Borrower and
its Restricted Subsidiaries made during such fiscal year (other than in respect
of any revolving credit facility to the extent there is not an equivalent
permanent reduction in commitments thereunder), except to the extent such Funded
Debt is being refinanced with other Funded Debt, (iii) scheduled payments of the
Term Loans, the Incremental Loans made pursuant to Incremental Term Loan
Commitments and the Refinancing Term Loans made during such fiscal year,
(iv) increases in Consolidated Working Capital for such fiscal year, (v) the
aggregate net amount of non-cash gains, non-cash income and non-cash credits
accrued by the Borrower and its Restricted Subsidiaries during such fiscal year,
to the extent included in arriving at such Consolidated Net

 

21

--------------------------------------------------------------------------------


 

Income, (vi) all amounts designated as Reserved Funds in such fiscal year and
(vii) Restricted Payments made in cash pursuant to Section 8.6 that are financed
with internally generated cash flows.

 

“Exchange Act”:  the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exchanging Lenders”:  as defined in the Amendment and Restatement Agreement.

 

“Exchanging Term Lenders”:  as defined in the Amendment and Restatement
Agreement.

 

“Excluded Indebtedness”:  all Indebtedness permitted by Section 8.2 (except the
net cash proceeds of any Permitted Pari Passu Refinancing Debt, any Permitted
Junior Refinancing Debt, or any other Credit Agreement Refinancing
Indebtedness).

 

“Excluded Subsidiaries”:  (a) ADESA Mexico, LLC, an Indiana limited liability
company, Axle Holdings Acquisition Company, LLC, a Delaware limited liability
company, CarBuyCo, LLC, a North Carolina limited liability company, and Auto
Portfolio Services, LLC, an Indiana limited liability company, only for as long
as it has assets having an aggregate value of less than $1,000,000 and no
Indebtedness and (b) any Unrestricted Subsidiary.

 

“Excluded Redemption Obligation”:  an obligation (i) to purchase, redeem, retire
or otherwise acquire for value any Capital Stock that is not, and cannot in any
contingency become required to be purchased, redeemed, retired or otherwise
acquired prior to the 91st day after the later of the Latest Maturity Date or
(ii) an obligation of the Borrower to purchase, redeem, retire or otherwise
acquire for value any Capital Stock of the Borrower or any Parent from present
or former officers, directors or employees of any Group Member upon the death,
disability, retirement or termination of employment or service of such officer,
director or employee, or otherwise under any stock option or employee stock
ownership plan approved by the board of directors of the Borrower or any Parent.

 

“Excluded Taxes”:  as defined in Section 4.10(a).

 

“Executive Order”:  as defined in Section 5.22(c)(i).

 

“Existing Credit Agreement”:  as defined in the Recitals hereto.

 

“Existing Indebtedness”:  Indebtedness and other obligations outstanding under
the Existing Credit Agreement.

 

“Existing Letter of Credit”:  any “Letter of Credit” issued, extended or renewed
under the Existing Credit Agreement or this Agreement prior to the Incremental
Effective Date and scheduled in Schedule 1.1(c)C to the First Amendment
Agreement.

 

“Existing Revolving Commitment”:  as defined in the Amendment and Restatement
Agreement.

 

22

--------------------------------------------------------------------------------


 

“Existing Revolving Lenders”:  as defined in the Amendment and Restatement
Agreement.

 

“Existing Securitization”:  the securitizations pursuant to (i) the Fourth
Amended and Restated Receivables Purchase Agreement, dated April 26, 2011, among
AFC Funding Corporation, as seller, AFC - US, as servicer, Fairway Finance
Company, LLC, Monterey Funding LLC, Salisbury Receivables Company LLC and such
other entities as may become purchasers, BMO Capital Markets Corp., as initial
agent, and the other parties thereto and (ii) the Receivables Purchase
Agreement, dated February 8, 2010, among Automotive Finance Canada, Inc., as
seller and initial servicer, the Borrower, as Performance Guarantor, and BNY
Trust Company of Canada, as trustee of Precision Trust.

 

“Existing Term Lenders”:  each Term Lender under and as defined in the Existing
Credit Agreement.

 

“Existing Term Loans”:  as defined in the Amendment and Restatement Agreement.

 

“Extended Loans”:  as defined in Section 4.18(a).

 

“Extended Tranche”:  as defined in Section 4.18(a).

 

“Extending Lender”:  as defined in Section 4.18(b).

 

“Extending Term Lender”:  as defined in the Amendment and Restatement Agreement.

 

“Extending Revolving Lender”:  as defined in Section 4.18(b).

 

“Extension Amendment”:  as defined in Section 4.18(c).

 

“Extension Date”:  as defined in Section 4.18(d).

 

“Extension Election”:  as defined in Section 4.18(b).

 

“Extension Request”:  as defined in Section 4.18(a).

 

“Facility”:  each of (a) (x) the Tranche B-1 Term Loans (“Tranche B-1 Term
Facility”) and, (y) the Tranche B-2 Term Loans (“Tranche B-2 Term Facility”),
and (z) the Tranche B-3 Term Loans (“Tranche B-3 Term Facility” and together
with the Tranche B-1 Term Facility and Tranche B-2 Term Facility, the “Term
Facilities”) and (b) the Revolving Commitments and the extensions of credit made
thereunder (the “Revolving Facility”, together with the Term Facilities, the
“Facilities”).

 

“FATCA”:  Sections 1471 through 1474 of the Code, effective as of the date
hereof (and any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations promulgated

 

23

--------------------------------------------------------------------------------


 

thereunder or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnightrate calculated by the NYFRB based on such day’s federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, asby depositary institutions, as determined in such manner as the
NYFRB shall set forth on its public website from time to time, and published on
the next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day of such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by
it.NYFRB as the federal funds effective rate.

 

“First Amendment Agreement”:  that certain Incremental Commitment Agreement and
First Amendment, dated as of March 9, 2016, by and among the Borrower, the other
Loan Parties party thereto, the Lenders party thereto and the Administrative
Agent.

 

“First Amendment Effective Date”:  as defined in the First Amendment Agreement.

 

“First Amendment Effective Date Amendments”:  as defined in the First Amendment
Agreement.

 

“First Tier Foreign Subsidiary”:  each Foreign Subsidiary with respect to which
any one or more of Borrower and the domestic Restricted Subsidiaries directly
owns or controls all of such Foreign Subsidiary’s issued and outstanding Capital
Stock.

 

“Fixed Incremental Amount”:  $300,000,000.

 

“Fixed Restricted Payment Basket Amount”:  $150,000,000 in each fiscal year.

 

“Foreign Subsidiary”:  any Subsidiary of the Borrower that is not a Domestic
Subsidiary or that is a Foreign Subsidiary Holdco.

 

“Foreign Subsidiary Holdco”:  any Domestic Subsidiary that (a) has no material
assets other than securities of one or more Foreign Subsidiaries and other
assets relating to the ownership interest in any such securities and (b) has no
Guarantee Obligations in respect of any Indebtedness of the Borrower or any
Domestic Subsidiary.

 

“Former Properties”:  as defined in Section 5.17(d).

 

“Funded Debt”:  as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not

 

24

--------------------------------------------------------------------------------


 

required to be paid within one year from the date of its creation and, in the
case of the Borrower, Indebtedness in respect of the Loans.

 

“Funding Office”:  the office of the Administrative Agent specified in
Section 11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time except that for purposes of Section 8.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 5.1.  In the event that any
Accounting Change (as defined below) shall occur and such change would otherwise
result in a change in the method of calculation of financial covenants,
standards or terms in this Agreement, then the Borrower and the Administrative
Agent agree to enter into negotiations in order to amend such provisions of this
Agreement so as to equitably reflect such Accounting Changes with the desired
result that the criteria for evaluating the Borrower’s financial condition shall
be the same after such Accounting Changes as if such Accounting Changes had not
been made.  Until such time as such an amendment shall have been executed and
delivered by the Borrower, the Administrative Agent and the Required Lenders,
all financial covenants, standards and terms in this Agreement shall continue to
be calculated or construed as if such Accounting Changes had not occurred. 
“Accounting Changes” refers to changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC.

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

 

“Group Members”:  the collective reference to the Borrower and its Restricted
Subsidiaries.

 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation which (in the case of either clause (a) or clause (b)), guarantees or
has the effect of guaranteeing any Indebtedness, leases, dividends or other
obligations (the “primary obligations”) of any other third Person (the “primary
obligor”) in any manner, whether directly or indirectly, including any such
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of

 

25

--------------------------------------------------------------------------------


 

such primary obligation or (iv) otherwise to assure or hold harmless the owner
of any such primary obligation against loss in respect thereof; provided,
however, that the term Guarantee Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business.  The
amount of any Guarantee Obligation of any guaranteeing person shall be deemed to
be the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee Obligation is made and
(b) the maximum amount for which such guaranteeing person may be liable pursuant
to the terms of the instrument embodying such Guarantee Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

 

“Hedge Agreements”:  any interest rate protection agreement, commodity price
protection agreement or other interest or currency exchange rate or commodity
price hedging arrangement.

 

“Impacted Interest Period”:  means, with respect to a LIBOR Screen Rate, an
Interest Period which shall not be available at the applicable time.

 

“Incremental Amendments”:  as defined in the First Amendment Agreement.

 

“Incremental Commitment Agreement”:  an agreement delivered by an Incremental
Lender, in form and substance reasonably satisfactory to the Administrative
Agent and accepted by the Loan Parties, by which an Incremental Lender confirms
its Incremental Commitment in accordance with the terms of Section 4.17.

 

“Incremental Commitments”:  as defined in Section 4.17(a).

 

“Incremental Effective Date”:  as defined in the First Amendment Agreement.

 

“Incremental Effective Date Revolving Lender”:  as defined in the First
Amendment Agreement.

 

“Incremental Effective Date Transactions”:  as defined in the recitals hereto.

 

“Incremental Facilities”:  as defined in Section 4.17(a).

 

“Incremental Lender”:  a Lender, Approved Fund or other Person that provides an
Incremental Commitment.

 

“Incremental Loans”:  as defined in Section 4.17(c).

 

“Incremental Revolving Commitments”:  as defined in Section 4.17(a).

 

“Incremental Revolving Facility”:  as defined in Section 4.17(a).

 

26

--------------------------------------------------------------------------------


 

“Incremental Revolving Facility Lender” means,:  with respect to any Incremental
Revolving Facility, each Revolving Lender providing any portion of such
Incremental Revolving Facility.

 

“Incremental Term Facility”:  as defined in Section 4.17(a).

 

“Incremental Term Loan Commitments”:  as defined in Section 4.17(a).

 

“Incremental Term Loans”: as defined in Section 4.17(c).

 

“Incremental Tranche B-3 Term Lender”:  as defined in the First Amendment
Agreement.

 

“Incur”:  issue, assume, enter into any Guarantee Obligation in respect of,
incur or otherwise become liable for; and the terms “Incurs,” “Incurred” and
“Incurrence” shall have a correlative meaning; provided, that any Indebtedness
or Capital Stock of a Person existing at the time such Person becomes a
Restricted Subsidiary of the Borrower (whether by merger, consolidation,
acquisition or otherwise) shall be deemed to be Incurred by such Restricted
Subsidiary at the time it becomes a Restricted Subsidiary.  The accrual of
interest or dividends, the accretion of accreted value, the accretion of
amortization of original issue discount and the payment of interest or dividends
in the form of additional Indebtedness will not be deemed to be an Incurrence of
Indebtedness.  Any Indebtedness issued at a discount (including Indebtedness on
which interest is payable through the issuance of additional Indebtedness) shall
be deemed Incurred at the time of original issuance of the Indebtedness at the
initial accreted amount thereof.

 

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables Incurred in the ordinary course of such Person’s business
and Earnout Obligations), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of credit
or similar arrangements, (g) all obligations of such Person, contingent or
otherwise, to purchase, redeem, retire or otherwise acquire for value any
Capital Stock of such Person, except an Excluded Redemption Obligation, (h) all
Guarantee Obligations of such Person in respect of obligations of others of the
kind referred to in clauses (a) through (g) above, (i) all obligations of the
kind referred to in clauses (a) through (h) above secured by (or for which the
holder of such obligation has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including accounts and contract rights) owned
by such Person, whether or not such Person has assumed or become liable for the
payment of such obligation; provided, that the amount of such Indebtedness shall
be limited to the lesser of such obligation and the value of the property
subject to such Lien if such Person has not assumed or become liable for the
payment of such obligation, (j) all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any

 

27

--------------------------------------------------------------------------------


 

payment in respect of Disqualified Capital Stock of such Person, and (k) for the
purposes of Sections 8.2 and 9(e) only, all obligations of such Person in
respect of Hedge Agreements, but in each case in the above clauses excluding
obligations under operating leases and obligations under employment contracts
entered into in the ordinary course of business.  The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.

 

“Indemnified Liabilities”:  as defined in Section 11.5.

 

“Indemnitee”:  as defined in Section 11.5.

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”:  pertaining to a condition of Insolvency.

 

“Intellectual Property”:  the collective reference to all rights and privileges
relating to intellectual property, whether arising under United States,
multinational or foreign laws or otherwise, including copyrights, copyright
licenses, patents, patent licenses, trademarks, trademark licenses and
technology, know-how, trade secrets and proprietary information of any type,
domain names and all rights to sue at law or in equity for any infringement or
other impairment thereof, including the right to receive all proceeds and
damages therefrom.

 

“Intellectual Property Security Agreement”:  the Intellectual Property Security
Agreement to be executed and delivered by each applicable Loan Party in
accordance with Section 5.9 of the Amended and Restated Guarantee and Collateral
Agreement.

 

“Intercreditor Agreement”:  an intercreditor agreement substantially in the form
of Exhibit K-1 hereto or such other form that is reasonably acceptable to the
Administrative Agent.

 

“Interest Payment Date”:  (a) as to any Base Rate Loan (other than any Swingline
Loan), the last day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period, (d) as to any Loan (other than any Revolving Loan that is a
Base Rate Loan and any Swingline Loan), the date of any repayment or prepayment
made in respect thereof and (e) as to any Swingline Loan, the day that such Loan
is required to be repaid.

 

“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six or, if available to
all Lenders under the relevant Facility, twelve months thereafter, as selected
by the Borrower in its notice of borrowing or notice of conversion, as the case
may be, given with respect thereto; and (b) thereafter, each period commencing
on the last day of the next preceding Interest Period applicable to such
Eurodollar Loan and ending

 

28

--------------------------------------------------------------------------------


 

one, three or six or, if available to all Lenders under the relevant Facility,
twelve months thereafter, as selected by the Borrower by irrevocable notice to
the Administrative Agent no later than 1:00 p.m., New York City time, on the
date that is three Business Days prior to the last day of the then current
Interest Period with respect thereto; provided, that, all of the foregoing
provisions relating to Interest Periods are subject to the following:

 

(i)                                     if any Interest Period would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

 

(ii)                                  the Borrower may not select an Interest
Period under a particular Facility that would extend beyond the Revolving
Termination Date or beyond the date final payment is due on the Term Loans, as
applicable;

 

(iii)                               any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month; and

 

(iv)                             (iv)                             the Borrower
shall select Interest Periods so as not to require a payment or prepayment of
any Eurodollar Loan during an Interest Period for such Loan.

 

“Interpolated Rate”:  at any time, for any Interest Period, the rate per annum
(rounded to the same number of decimal places as the LIBOR Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between:  (a) the LIBOR Screen Rate (for the
longest period for which the LIBOR Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBOR Screen Rate for the shortest
period (for which the LIBOR Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, as of 11:00 a.m. London time on the Quotation Day
for such Interest Period.  When determining the rate for a period which is less
than the shortest period for which the LIBOR Screen Rate is available, the LIBOR
Screen Rate for purposes of paragraph (a) above shall be deemed to be the
overnight screen rate where “overnight screen rate” means, the overnight rate
for such currency determined by the Administrative Agent from such service as
the Administrative Agent may select.

 

“Investments”:  as defined in Section 8.7.

 

“Issuing Lender”:  as the context may require, (a) JPMorgan Chase Bank, N.A.each
Lender listed in Schedule E of the First Amendment Agreement, acting through any
of its Affiliates or branches, in its capacity as thean issuer of Letters of
Credit hereunder, (b) with respect to each Existing Letter of Credit, the Lender
that issued such Existing Letter of Credit, and (c) any other Lender that may
become an Issuing Lender pursuant to Section 3.7(c), with respect to Letters of
Credit issued by such Lender.  Each Issuing Lender may, in its

 

29

--------------------------------------------------------------------------------


 

discretion, arrange for one or more Letters of Credit to be issued by Affiliates
or branches of such Issuing Lender, in which case the term “Issuing Lender”
shall include any such Affiliate or branch with respect to Letters of Credit
issued by such Affiliate or branch.

 

“Joint Bookrunner”:  (i) prior to the Incremental Effective Date, each of J.P.
Morgan Securities LLC, Barclays Bank PLC, Fifth Third Bank, Goldman Sachs
Lending Partners LLC, Deutsche Bank Securities Inc. and CS Securities (USA) LLC,
each in its capacity as a joint bookrunner of the Facilities hereunder. and
(ii) after the Incremental Effective Date, each of JPMorgan Chase Bank, N.A.,
Barclays Bank PLC, Fifth Third Bank, Goldman Sachs Lending Partners LLC, U.S.
Bank National Association and CS Securities (USA) LLC, each in its capacity as a
joint bookrunner under the First Amendment Agreement.

 

“Junior Debt”:  as defined in Section 8.8.

 

“Latest Maturity Date”:  as of any date of determination, the latest maturity or
expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Incremental Loan, any
Refinancing Term Loan, any Refinancing Revolving Loan or any Refinancing
Revolving Commitment, in each case as extended in accordance with this Agreement
from time to time.

 

“L/C Commitment”:  as to each Issuing Lender, the amount listed next to its name
in Schedule E of the First Amendment Agreement, as the same may be reduced or
increased from time to time in accordance herewith.

 

“L/C Fee Payment Date”:  the last day of each March, June, September and
December and the last day of the Revolving Commitment Period.

 

“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.11.  The L/C Obligations as to any
Revolving Lender shall be such Lender’s Revolving Percentage of the L/C
Obligations then outstanding.

 

“L/C Participants”:  the collective reference to all the Revolving Lenders
(other than the Issuing Lenders in their capacities as such).

 

“L/C Subcommitment Amount”:  $75,000,000.

 

“Lead Arranger”:  (i) prior to the Incremental Effective Date, J.P. Morgan
Securities LLC in its capacity as sole Lead Arranger of the Facilities
hereunderand (ii) after the Incremental Effective Date, JPMorgan Chase Bank,
N.A.

 

“Leasehold Cost Overruns”:  cost funded by the Borrower or one of its Restricted
Subsidiaries in connection with leasehold improvements financed by a lessor of
any premises leased by the Borrower or one of its Restricted Subsidiaries.

 

“Lender Vote/Directive”:  as defined in Section 11.21.

 

30

--------------------------------------------------------------------------------


 

“Lender Consent”:  as defined in the Amendment and Restatement Agreement.

 

“Lenders”:  as defined in the preamble hereto (including for the avoidance of
doubt, the New Term Lenders, the Incremental Tranche B-3 Term Lenders, the
Incremental Effective Date Revolving Lenders and any Issuing Lender); provided,
that unless the context otherwise requires, each reference herein to the Lenders
shall be deemed to include any Conduit Lender.

 

“Letters of Credit”:  as defined in Section 3.7(a).

 

“LIBOR Screen Rate”:  the London interbank offered rate administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for a period equal in length to such Interest Period as displayed
on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or,
in the event such rate does not appear on either of such Reuters pages, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate as
shall be selected by the Administrative Agent from time to time in its
reasonable discretion) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period; provided, that, if any
LIBOR Screen Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

 

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

 

“Limited Condition Acquisition”:  any Permitted Acquisition or other permitted
Investment that is not conditioned upon receipt of financing.

 

“Loan”:  any loan made by any Lender pursuant to this Agreement, including, for
the avoidance of doubt, any reference to Tranche B-1 Term Loans and Tranche B-2
Term Loans after giving effect to the Restatement Effective Date Transactions
and any reference to Tranche B-3 Term Loans and Revolving Loans after giving
effect to the Incremental Effective Date Transactions.

 

“Loan Documents”:  this Agreement, the Amendment and Restatement Agreement, the
First Amendment Agreement, the Security Documents, the Notes, each other
agreement and each other material certificate or document executed by any Group
Member and delivered to any Agent or any Lender pursuant to this Agreement, the
First Amendment Agreement or any Security Document.

 

“Loan Parties”:  each Group Member that is a party to a Loan Document.

 

“Majority Facility Lenders”:  with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Tranche B-1 Term
Facility, Tranche B-2 Term Facility, Tranche B-3 Term Facility or the Revolving
Extensions of Credit, as the case may be, outstanding under such Facility (or,
in the case of the Revolving Facility, prior to

 

31

--------------------------------------------------------------------------------


 

any termination of the Revolving Commitments, the holders of more than 50% of
the Total Revolving Commitments).  The Loans and Commitments of any Defaulting
Lender shall be disregarded in determining Majority Facility Lenders with
respect to any Facility at any time.  The Loans and Commitments of any
Affiliated Lender shall, for purposes of this definition, be subject to
Section 11.21.

 

“Management Advances”:  promissory notes issued on an unsecured basis by the
Borrower to a Management Investor in accordance with the Management Stock
Agreements to fund all or a portion of the purchase price paid in connection
with the repurchase by the Borrower of its Capital Stock from such Management
Investor, if such repurchase is occasioned by the death, disability, or
retirement of such Management Investor.

 

“Management Investors”:  present or former officers, employees or directors of a
Group Member who beneficially own outstanding capital stock of the Borrower.

 

“Management Stock Agreements”:  any subscription agreement or stockholders
agreement between the Borrower and any Management Investor.

 

“Material Adverse Effect”:  a material adverse effect on (a) the business,
assets, property, financial condition or results of operations of the Group
Members, taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Agents or the Lenders hereunder or thereunder.

 

“Material Domestic Subsidiary”:  each Domestic Subsidiary (i) which, as of the
most recent fiscal quarter of the Borrower, for the period of four consecutive
fiscal quarters then ended, for which financial statements have been delivered
pursuant to Section 7.1, contributed greater than two and a half percent (2.5%)
of the Borrower’s Consolidated EBITDA for such period or (ii) which contributed
greater than two and a half percent (2.5%) of the Borrower’s Consolidated Total
Assets as of such date.

 

“Material Foreign Subsidiary”:  each Foreign Subsidiary (i) which, as of the
most recent fiscal quarter of the Borrower, for the period of four consecutive
fiscal quarters then ended, for which financial statements have been delivered
pursuant to Section 7.1, contributed greater than two and a half percent (2.5%)
of the Borrower’s Consolidated EBITDA for such period or (ii) which contributed
greater than two and a half percent (2.5%) of the Borrower’s Consolidated Total
Assets as of such date.

 

“Material Subsidiary”:  each Material Domestic Subsidiary and each Material
Foreign Subsidiary.

 

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any substances,
materials or wastes, defined, listed or regulated as hazardous or toxic under
any Environmental Law, including polychlorinated biphenyls, urea-formaldehyde
insulation, asbestos, pollutants, contaminants, radioactivity, and any other
substances that are regulated pursuant to or could give rise to liability under
any Environmental Law.

 

32

--------------------------------------------------------------------------------


 

“Modification”:  a mortgage modification or new Mortgage in proper form for
recording in the relevant jurisdiction and in a form reasonably satisfactory to
the Administrative Agent.

 

“Mortgaged Properties”:  the owned real properties listed on Schedule 1.1(a)D to
the First Amendment Agreement, as to which the Administrative Agent for the
benefit of the Secured Parties shall be granted a Lien pursuant to the
Mortgages.

 

“Mortgages”:  each of the mortgages, deeds to secure debts and deeds of trust
made by any Loan Party in favor of, or for the benefit of, the Administrative
Agent for the benefit of the Secured Parties, substantially in the form of
Exhibit D (with such changes thereto as (a) shall be advisable under the law of
the jurisdiction in which such mortgage, deed to secure debt or deed of trust is
to be recorded and (b) do not have a significant adverse economic effect on any
Loan Party), as amended, restated, modified, supplemented or extended from time
to time.

 

“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds”:  (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash (including any such proceeds
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or by the
Disposition of any non-cash consideration received in connection therewith or
otherwise, but only as and when received, and Cash Equivalents at their
maturity) of such Asset Sale or Recovery Event, net of attorneys’ fees,
accountants’ fees, investment banking fees, amounts required to be applied to
the repayment of Indebtedness secured by a Lien expressly permitted hereunder on
any asset that is the subject of such Asset Sale or Recovery Event (other than
any Lien pursuant to a Security Document) and other reasonable fees and expenses
actually incurred in connection therewith and net of taxes paid, payable or
reasonably estimated to be payable as a result thereof and (b) in connection
with any issuance or sale of Capital Stock or any Incurrence of Indebtedness,
the cash proceeds received from such issuance or Incurrence, net of attorneys’
fees, investment banking fees, accountants’ fees, underwriting discounts and
commissions and other reasonable fees and expenses actually incurred in
connection therewith; provided, that amounts provided as a reserve, in
accordance with GAAP, against any liability under any indemnification
obligations or purchase price adjustment associated with any of the foregoing
shall not constitute Net Cash Proceeds except to the extent and at the time any
such amounts are released from such reserve.

 

“New Term Lenders”:  as defined in the Amendment and Restatement Agreement.

 

“New Term Loans”:  as defined in the Amendment and Restatement Agreement.

 

“Non-Defaulting Lender”:  any Lender other than a Defaulting Lender.

 

“Non-Excluded Taxes”:  as defined in Section 4.10(a).

 

“Non-Extending Lender”:  as defined in Section 4.18(d).

 

33

--------------------------------------------------------------------------------


 

“Non-public Information”:  information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD of the Securities Act 1933, as amended.

 

“Non-U.S. Lender”:  as defined in Section 4.10(d).

 

“Notes”:  the collective reference to any promissory note evidencing Loans.

 

“NYFRB”:  the Federal Reserve Bank of New York.

 

“NYFRB Rate”:  for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received to the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

 

“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to any Agent or to any Lender (or, in the case of
Specified Hedge Agreements or Specified Cash Management Arrangements, any
Qualified Counterparty), whether direct or indirect, absolute or contingent, due
or to become due, or now existing or hereafter Incurred, which may arise under,
out of, or in connection with, this Agreement, any other Loan Document, the
Letters of Credit, any Specified Hedge Agreement, any Specified Cash Management
Arrangements or any other document made, delivered or given in connection
herewith or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses, overdraft charges (including
all reasonable fees, charges and disbursements of counsel to any Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise; provided, that (i) obligations of the Borrower or any Restricted
Subsidiary under any Specified Hedge Agreement or Specified Cash Management
Arrangement shall be secured and guaranteed pursuant to the Security Documents
only to the extent that, and for so long as, the other Obligations are so
secured and guaranteed and (ii) any release of Collateral or the Borrower or the
Subsidiary Guarantors effected in the manner permitted by this Agreement shall
not require the consent of holders of obligations under Specified Hedge
Agreements or Specified Cash Management Arrangements.

 

“OID”:  as defined in Section 4.17(c).

 

“Organizational Documents”:  as to any Person, its certificate or articles of
incorporation and by-laws if a corporation, its partnership agreement if a
partnership, its limited liability company agreement if a limited liability
company, or other organizational or governing documents of such Person.

 

34

--------------------------------------------------------------------------------


 

“Other Representatives”:  the Lead Arranger and the Joint Bookrunners.

 

“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise taxes, charges or similar levies arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Loan Document.

 

“Overnight Bank Funding Rate”:  for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“Parent”:  KAR Holdings II, LLC, a Delaware limited liability company or any
other Person of which the Borrower at any time is or becomes a Subsidiary after
the Restatement Effective Date.

 

“Pari Debt Intercreditor Agreement”:  an intercreditor agreement substantially
in the form of Exhibit K-2 hereto or such other form that is reasonably
acceptable to the Administrative Agent.

 

“Participant”:  as defined in Section 11.6(c).

 

“Participant Register”:  as defined in Section 11.6(c)(iii).

 

“Patriot Act”:  as defined in Section 11.18.

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Permitted Acquisition”:  any acquisition by purchase or otherwise of all or
substantially all of the business, assets or Capital Stock (other than
directors’ qualifying shares) of any Person or a business unit of a Person so
long as, subject to Section 1.3, (a) no Event of Default has occurred and is
continuing at the time such acquisition is made and no Event of Default would
result from the completion of such acquisition, (b) on a pro forma basis after
giving effect to such acquisition, all related transactions (including the
Incurrence and use of proceeds of all Indebtedness Incurred in connection
therewith) and all other acquisitions and dispositions and related transactions
at any time completed as if completed on the first day of the twelve month
period ending on the most recent Test Date,  (i) the Borrower would have been in
compliance with Section 8.1 on the Test Date (assuming compliance with
Section 8.1, as originally in effect or amended in accordance with the date
hereof, was required on the Test Date) and (ii) the Consolidated Leverage Ratio
on the Test Date would not have exceeded 6.0 to 1.0 and (c) if the aggregate
consideration for such acquisition is more than $25,000,000, the Borrower
delivers to the Administrative Agent a certificate of a Responsible Officer
demonstrating in reasonable detail that the pro forma tests in clause (b) above
are satisfied.

 

“Permitted Encumbrances”:  has the meaning specified in the Mortgages.

 

35

--------------------------------------------------------------------------------


 

“Permitted Exchange”:  an exchange of real property of the Borrower or any
Restricted Subsidiary (other than Equity Interests or other Investments) which
qualifies as a like kind exchange pursuant to and in compliance with
Section 1031 of the Code or any other substantially concurrent exchange of real
property by the Borrower or any Restricted Subsidiary (other than Equity
Interests or other Investments) for real property (other than Equity Interests
or other Investments) of another person; provided that (a) such real property is
useful to the business of Borrower or such Restricted Subsidiary, (b) Borrower
or such Restricted Subsidiary shall receive reasonably equivalent value for such
real property and (c) such assets will be received by the Borrower or such
Subsidiary substantially concurrently with its delivery of assets to be
exchanged.

 

“Permitted Foreign Entities”:  any First Tier Foreign Subsidiary which is a
Restricted Subsidiary.

 

“Permitted Foreign Investment”:  an Investment made by the Borrower or another
Loan Party to any Permitted Foreign Entity or any other Wholly-Owned Foreign
Subsidiary after the Restatement Effective Date that satisfies the following
requirements: (a); provided that, the proceeds of such Investment are used by
such Permitted Foreign Entity or Wholly-Owned Foreign Subsidiary, as applicable,
solely to directly, or indirectly through any Foreign Subsidiary of such
Permitted Foreign Entity or Wholly-Owned Foreign Subsidiary, finance a Permitted
Acquisition, (b) (x) in the case of any such Investment made to a Permitted
Foreign Entity, no less than 75% of the aggregate principal amount of such
Investment is made in the form of a loan by such Loan Party to the Permitted
Foreign Entity and (y) in the case of any such Investment made to any other
Wholly-Owned Foreign Subsidiary, 100% of the aggregate principal amount of such
Investment is made in the form of a loan by such Loan Party to such other Wholly
Owned Foreign Subsidiary, (c) if the Permitted Acquisition will be made by a
Foreign Subsidiary of such Permitted Foreign Entity or Wholly-Owned Foreign
Subsidiary, as applicable, no less than (x) in the case of any such Investment
made by a Permitted Foreign Entity, 75% of the aggregate principal amount of the
Investment made in such Foreign Subsidiary (or subsequent Foreign Subsidiaries
thereof) with the proceeds of the original Investment made to the Permitted
Foreign Entity shall be made in the form of a loan and (y) in the case of any
such Investment made by any other Wholly-Owned Foreign Subsidiary, 100% of the
aggregate principal amount of the Investment made in such Foreign Subsidiary (or
subsequent Foreign Subsidiaries thereof) with the proceeds of the original
Investment made to the Wholly-Owned Foreign Subsidiary shall be made in the form
of a loan, in each case unless the making of such Investment in the form of a
loan (in whole or in part) would reasonably be expected to result in additional
material tax liability to the Borrower or any Restricted Subsidiary, (d) any
such loan required by clause (b) or (c) is evidenced by a promissory note or
notes of such Permitted Foreign Entity or Wholly Owned Foreign Subsidiary and,
if applicable, its Foreign Subsidiary, (e) any such promissory note evidencing
any such Indebtedness owed to a Loan Party is delivered and pledged to the
Administrative Agent pursuant to the applicable Security Document, and (f) any
such promissory note of any Foreign Subsidiary shall include restrictions on the
pledge of such promissory note to any third party reasonably satisfactory to the
Administrative Agent..

 

“Permitted Investors”:  collectively, any Management Investors and all of their
respective Permitted Transferees.

 

“Permitted Junior Refinancing Debt”:  secured Indebtedness Incurred by the
Borrower in the form of one or more series of second lien secured notes;
provided, that (i) such

 

36

--------------------------------------------------------------------------------


 

Indebtedness is secured by the Collateral on a second lien, subordinated basis
to the Obligations hereunder and the obligations in respect of any Permitted
Pari Passu Refinancing Debt and is not secured by any property or assets of the
Borrower or any Restricted Subsidiary of the Borrower other than the Collateral,
(ii) such Indebtedness constitutes Credit Agreement Refinancing Indebtedness in
respect of Term Loans, Incremental Loans, Refinancing Term Loans, outstanding
Revolving Loans or outstanding Refinancing Revolving Loans, (iii) such
Indebtedness does not mature or have scheduled amortization or payments of
principal prior to the date that is the Latest Maturity Date at the time such
Indebtedness is Incurred, (iv) the security agreements relating to such
Indebtedness are substantially the same as the Security Documents (with such
differences as are reasonably satisfactory to the Administrative Agent),
(v) such Indebtedness is not guaranteed by any Restricted Subsidiaries other
than the Subsidiary Guarantors, and (vi) a Senior Representative validly acting
on behalf of the holders of such Indebtedness shall have become party to an
Intercreditor Agreement or, if an Intercreditor Agreement has previously been
entered into in connection with any other Permitted Pari Passu Refinancing Debt,
execute a joinder to the then existing Intercreditor Agreement in substantially
the form provided in the Intercreditor Agreement.  Permitted Junior Refinancing
Debt will include any Registered Equivalent Notes issued in exchange therefor.

 

“Permitted Liens”:  any Liens permitted by Section 8.3.

 

“Permitted Pari Passu Refinancing Debt”:  any secured Indebtedness Incurred by
the Borrower in the form of one or more series of senior secured notes;
provided, that (i) such Indebtedness is secured by the Collateral on a pari
passu basis (but without regard to the control of remedies) with the Obligations
hereunder and is not secured by any property or assets of the Borrower or any
Restricted Subsidiary other than the Collateral, (ii) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness in respect of Term
Loans, Incremental Loans, Refinancing Term Loans, outstanding Revolving Loans or
outstanding Refinancing Revolving Loans, (iii) such Indebtedness does not mature
or have scheduled amortization or payments of principal prior to the date that
is the Latest Maturity Date at the time such Indebtedness is Incurred, (iv) the
security agreements relating to such Indebtedness are substantially the same as
the Security Documents (with such differences as are reasonably satisfactory to
the Administrative Agent), (v) such Indebtedness is not guaranteed by any
Restricted Subsidiaries other than the Subsidiary Guarantors and (vi) a Senior
Representative validly acting on behalf of the holders of such Indebtedness
shall have become party to an Intercreditor Agreement or, if an Intercreditor
Agreement has previously been entered into in connection with any other
Permitted Pari Passu Refinancing Debt, execute a joinder to the then existing
Intercreditor Agreement in substantially the form provided in the Intercreditor
Agreement.  Permitted Pari Passu Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.

 

“Permitted Refinancing”:  with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided, that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to

 

37

--------------------------------------------------------------------------------


 

any existing commitments unutilized thereunder, (b) such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended and
(c) if the Indebtedness being modified, refinanced, refunded, renewed or
extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed or extended, taken as a whole.

 

“Permitted Securitization”:  the Existing Securitization or any other
Securitization that complies with the following criteria:  (a) the cash portion
of the initial purchase price paid by the Securitization Subsidiary at closing
for the Securitization Assets is at least 70% of the book value of the
Securitization Assets at such time and (b) the Seller’s Retained Interest and
all proceeds thereof shall constitute Collateral hereunder if the seller is a
Loan Party and in such event all necessary steps to perfect a security interest
in such Seller’s Retained Interest by the Administrative Agent are taken by the
Group Members.

 

“Permitted Transferees”:  in the case of any Management Investors, (i) his or
her heirs, executors, administrators, testamentary trustees, legatees or
beneficiaries, (ii) his or her spouse, parents, siblings, members of his or her
immediate family (including adopted children) or direct lineal descendants or
(iii) a trust, the beneficiaries of which, or a corporation or partnership, the
stockholders or partners of which, include only the Management Investor, as the
case may be, and his or her spouse, parents, siblings, members of his or her
immediate family (including adopted children) and/or direct lineal descendants.

 

“Permitted Unsecured Refinancing Debt”:  unsecured Indebtedness Incurred by the
Borrower or any Subsidiary Guarantor in the form of one or more series of senior
or subordinated unsecured notes or loans; provided that (i) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness in respect of Term
Loans, Incremental Loans, Refinancing Term Loans, outstanding Revolving Loans or
outstanding Refinancing Revolving Loans, (ii) such Indebtedness does not mature
or have scheduled amortization or payments of principal prior to the date that
is the Latest Maturity Date at the time such Indebtedness is Incurred,
(iii) such Indebtedness is not guaranteed by any Restricted Subsidiaries other
than the Subsidiary Guarantors and (iv) such Indebtedness is not secured by any
Lien on any property or assets of Borrower or any Restricted Subsidiary. 
Permitted Unsecured Refinancing Debt will include any Registered Equivalent
Notes issued in exchange therefor.

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”:  at a particular time, any employee pension benefit plan that is covered
by ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

38

--------------------------------------------------------------------------------


 

“Platform”:  as defined in Section 7.2(f).

 

“Pledged Notes”:  as defined in the Amended and Restated Guarantee and
Collateral Agreement.

 

“Pledged Stock”:  as defined in the Amended and Restated Guarantee and
Collateral Agreement.

 

”Pricing Grid”:  (a)                                             (a)  with
respect to Revolving Loans and Swingline Loans:

 

Category

 

Consolidated Senior Secured Leverage
Ratio

 

Applicable Margin
for Base Rate
Revolving Loans
and Swingline Loans

 

Applicable Margin
for Eurodollar Rate

Revolving Loans

 

1

 

> 2.75:1.00

 

1.251.50%

 

2.252.50%

 

2

 

< 2.75:1.00

 

1.001.25%

 

2.002.25%

 

 

(b)                                 (b)                                 with
respect to the Tranche B-1 Term Loans, the Applicable Margin for Eurodollar Rate
Term Loans shall be 2.50% and the Applicable Margin for Base Rate Term Loans
shall be 1.50%.

 

(c)                                  (c)                                  with
respect to the Tranche B-2 Term Loans:, the Applicable Margin for Eurodollar
Rate Term Loans shall be 3.1875% and the Applicable Margin for Base Rate Term
Loans shall be 2.1875%.

 

Category

 

Consolidated Leverage Ratio

 

Applicable Margin
for Base Rate
Revolving Loans and
Swingline Loans

 

Applicable Margin
for Eurodollar Rate
Revolving Loans

 

1

 

> 2.50:1.00

 

1.75%

 

2.75%

 

2

 

< 2.50:1.00

 

1.50%

 

2.50%

 

 

(d)                                 with respect to the Tranche B-3 Term Loans,
the Applicable Margin for Eurodollar Rate Term Loans shall be 3.50% and the
Applicable Margin for Base Rate Term Loans shall be 2.50%.

 

(e)                                  (d)                                 the
Commitment Fee Rate will be determined as set forth in the definition of
“Commitment Fee Rate”, by reference to the following:

 

Category

 

Consolidated Senior Secured
Leverage Ratio

 

Commitment Fee
Rate

 

1

 

> 2.75:1.00

 

0.40

%

2

 

< 2.75:1.00

 

0.35

%

 

“Projections”:  as defined in Section 7.2(b).

 

“Properties”:  as defined in Section 5.17(a).

 

39

--------------------------------------------------------------------------------


 

“Property”:  any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Capital Stock.

 

“PTO”:  as defined in Section 5.19(c).

 

“Qualified Counterparty”:  with respect to any Specified Hedge Agreement or
Specified Cash Management Arrangement, any counterparty thereto that, (i) at or
before the time such Specified Hedge Agreement or Specified Cash Management
Arrangement was entered into or (ii) on or after the Restatement Effective Date,
was a Lender or Agent or an affiliate of a Lender.

 

“Quotation Day”:  with respect to any Eurodollar Loan for any Interest Period,
two Business Days prior to the commencement of such Interest period the Business
Day (unless, in each case, market practice differs in the relevant market where
the Eurodollar Rate for such currency is to be determined, in which case the
Quotation Day will be determined by the Administrative Agent in accordance with
market practice in such market (and if quotations would normally be given on
more than one day, then the Quotation Day will be the last of those days).

 

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member, other than (x) any such settlement or payment arising by
reason of any loss of revenues or interruption of business or operations caused
thereby and (y) any such settlement or payment constituting reimbursement or
compensation for amounts previously paid by any Group Member in respect of the
theft, loss, destruction, damage or other similar event relating to any such
claim or proceeding.

 

“Reference Banks”:  in relation to the Eurodollar Rate, the principal London
offices of up to 3 certain financial institutions to be mutually agreed by the
Administrative Agent and the Borrower.

 

“Reference Bank Rate”:  the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of 11:00 a.m. London time on the
Quotation Day for Loans in Dollars and the applicable Interest Period; provided,
that, if any Reference Bank Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

“Refinanced Debt”:  as defined in the definition of “Credit Agreement
Refinancing Indebtedness.”

 

“Refinancing Amendment”:  an amendment to this Agreement in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower executed by
each of (a) the Borrower, (b) the Administrative Agent and (c) each Additional
Lender and Lender that agrees to provide any portion of the Credit Agreement
Refinancing Indebtedness being Incurred pursuant thereto, in accordance with
Section 4.19.

 

“Refinancing Revolving Commitments”:  one or more tranches of revolving credit
commitments hereunder that result from a Refinancing Amendment.

 

40

--------------------------------------------------------------------------------


 

“Refinancing Revolving Loans”:  the Revolving Loans made pursuant to any
Refinancing Revolving Commitment.

 

“Refinancing Term Commitments”:  one or more Tranches of term loans hereunder
that result from a Refinancing Amendment.

 

“Refinancing Term Loans”:  one or more Tranches of Term Loans that result from a
Refinancing Amendment.

 

“Register”:  as defined in Section 11.6(b).

 

“Registered Equivalent Notes”:  with respect to any notes originally issued in a
Rule 144A or other private placement transaction under the Securities Act of
1933, substantially identical notes (having the same Guarantee Obligation)
issued in a dollar-for-dollar exchange therefor pursuant to an exchange offer
registered with the SEC.

 

“Regulation T”:  Regulation T of the Board as in effect from time to time.

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Regulation X”:  Regulation X of the Board as in effect from time to time.

 

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse each
Issuing Lender pursuant to Section 3.11 for amounts drawn under Letters of
Credit.

 

“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, an
amount equal to the aggregate Net Cash Proceeds received by any Group Member in
connection therewith that are not applied to prepay the Term Loans or reduce the
Revolving Commitments pursuant to Section 4.2 as a result of the delivery of a
Reinvestment Notice.

 

“Reinvestment Event”:  any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice”:  a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Restricted Subsidiary) intends to use
an amount equal to all or a specified portion of the Net Cash Proceeds of an
Asset Sale or Recovery Event to acquire, improve or repair fixed or capital
assets useful in its business, or to complete a Permitted Acquisition.

 

“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire, improve or repair fixed or
capital assets useful in the Borrower’s business, to acquire a brand or
trademark and related assets or to complete a Permitted Acquisition.

 

“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event the date
occurring eighteen months after the receipt by the Borrower of proceeds relating
to such Reinvestment Event (or the 180th day thereafter if the Borrower or any
of its Restricted

 

41

--------------------------------------------------------------------------------


 

Subsidiaries has entered into a legally binding commitment to apply such
proceeds in accordance with the applicable Reinvestment Notice).

 

“Related Persons”:  with respect to any specified Person, such Person’s
Affiliates and the respective officers, directors, employees, attorneys, agents
and advisors of such Person and such Person’s Affiliates.

 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”:  any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

 

“Repricing Transaction”:  as defined in Section 4.1(c).

 

“Required Lenders”:  at any time, the holders of more than 50% of the sum of
(i) the aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the Revolving Commitments then in effect or, if the Revolving Commitments
have been terminated, the Revolving Extensions of Credit then outstanding.  The
Loans and Commitments of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.  The Loans and Commitments of any
Affiliated Lender shall, for purposes of this definition, be subject to
Section 11.21.

 

“Requirement of Law”:  as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Reserved Funds”:  for any fiscal year of the Borrower, amounts committed to be
paid but not expended in such fiscal year on account of Capital
Expenditures, Investments and Permitted Acquisitions if the Borrower or any of
its Restricted Subsidiaries has entered into a legally binding commitment to
complete such project within 180 days following such fiscal year.

 

“Responsible Officer”:  the chief executive officer, president or chief
financial officer of the Borrower, but in any event, with respect to financial
matters, the chief financial officer of the Borrower.

 

“Restatement Effective Date”:  March 11, 2014.

 

“Restatement Effective Date Transactions”:  as defined in the recitals hereto.

 

“Restricted Payments”:  as defined in Section 8.6.

 

“Restricted Subsidiary”:  any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.  The Board of Directors may designate any Unrestricted
Subsidiary to be a Restricted Subsidiary; provided, that immediately prior and
immediately after giving effect to such designation (x) the Borrower is on a pro
forma basis after giving effect to such

 

42

--------------------------------------------------------------------------------


 

designation and all related transactions at any time completed as if completed
on the first day of the twelve month period ending on the most recent Test Date,
the Borrower would have been in compliance with Section 8.1 on the Test Date
(assuming compliance with Section 8.1, as originally in effect or amended in
accordance with the date hereof, was required on the Test Date) and (y) no
Default or Event of Default has occurred and is continuing.  Any such
designation by the Board of Directors shall be evidenced to the Administrative
Agent by promptly delivering to the Administrative Agent a copy of the
resolution of the Borrower’s Board of Directors giving effect to such
designation and a certificate signed by a Responsible Officer of the Borrower
certifying that such designation complied with the foregoing provisions.

 

“Revolving Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and participate in Swingline Loans and Letters of
Credit in an aggregate principal and/or face amount not to exceed, (a) in the
case of Lenders party hereto as of the Restatement Effective Date or the
Incremental Effective Date, as applicable, such Lender’s Revolving Commitment
Allocation and (b) in the case of Lenders that become parties hereto after such
date, the amount set forth in the Assignment and Assumption by which such Lender
became a party hereto, in each case, as the same may be changed from time to
time pursuant to the terms hereof.  The original amount of the Total Revolving
Commitments (i) as of the Restatement Effective Date is $250,000,000 and (ii) as
of the Incremental Effective Date is $300,000,000, as may be subsequently
increased by any Incremental Revolving Commitment.

 

“Revolving Commitment Allocation”:  (i) as of the Restatement Effective Date,
the Revolving Commitments of each Lender as set forth on Schedule 1.1(f) hereto
and (ii) as of the Incremental Effective Date, the Revolving Commitments of each
Lender as set forth in Schedule B of the First Amendment Agreement.

 

“Revolving Commitment Period”:  the period from and including the Restatement
Effective Date to the Business Day preceding the Revolving Termination Date.

 

“Revolving Extensions of Credit”:  as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding and (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

 

“Revolving Facility”:  as defined in the definition of “Facility”.

 

“Revolving Lender”:  each Lender that has a Revolving Commitment or that holds
Revolving Loans (including, for the avoidance of doubt, each Incremental
Effective Date Revolving Lender).

 

“Revolving Loan Joinder”:  as defined in the Amendment and Restatement
Agreement.

 

“Revolving Loans”:  as defined in Section 3.1(bc).

 

“Revolving Percentage”:  as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving

 

43

--------------------------------------------------------------------------------


 

Commitments (or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding).

 

“Revolving Termination Date”:  the earlier of (a) the fifth anniversary of the
RestatementIncremental Effective Date and (b) the date on which the Revolving
Commitments are terminated pursuant to any provision of this Agreement.

 

“Sanctioned Country”:  at any time, a country or territory which is the subject
or target of any Sanctions.

 

“Sanctioned Person”:  at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the or by the United Nations Security Council, the European Union or any
EU member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.

 

“Sanctions”:  economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“SEC”:  the Securities and Exchange Commission, any successor thereto and
otherwise any analogous Governmental Authority.

 

“Secured Obligations”:  in the case of the Borrower, the Obligations and in the
case of any other Loan Party, the obligations of such Loan Party under the
Guaranty and Collateral Agreement and the other Loan Documents to which it is a
party.

 

“Secured Parties”:  as defined in the Amended and Restated Guarantee and
Collateral Agreement.

 

“Securitization”:  any transaction or series of transactions entered into by any
Group Member pursuant to which such Group Member sells, conveys, assigns, grants
an interest in or otherwise transfers to a Securitization Subsidiary,
Securitization Assets (and/or grants a security interest in such Securitization
Assets transferred or purported to be transferred to such Securitization
Subsidiary), and which Securitization Subsidiary finances the acquisition of
such Securitization Assets (i) with cash, (ii) the issuance to such Group Member
of Seller’s Retained Interests or an increase in such Seller’s Retained
Interests, (iii) with proceeds from the sale or collection of Securitization
Assets, or (iv) in the case of a Canadian Securitization, with proceeds from the
sale or issuance of Securitization Asset backed securities or other interests
therein.

 

“Securitization Assets”:  the collective reference to (i) US Dollar-denominated
finance receivables of AFC — US of the type sold by AFC — US in the Existing
Securitization and related assets of AFC — US sold in the Existing
Securitization and other US Dollar-denominated receivables of AFC — US arising
in the ordinary course of business and receivables and related

 

44

--------------------------------------------------------------------------------


 

assets related to the rental portfolio of AFC - US, and (ii) Canadian
Dollar-denominated finance receivables of AFC — Canada and related assets of AFC
— Canada.

 

“Securitization Subsidiary”:  a Person (including, with respect to any Canadian
Securitization, any business trust) to which a Group Member sells, conveys,
transfers or grants a security interest in Securitization Assets, which Person
is formed (or, in the case of any business trust, the applicable series or other
comparable tranche of such business trust is designated or otherwise credited)
for the limited purpose of effecting one or more securitizations involving the
Securitization Assets or, in the case of a Canadian Securitization, other income
producing financial assets, and related activities.

 

“Security Documents”:  the collective reference to the Amended and Restated
Guarantee and Collateral Agreement, the Intellectual Property Security
Agreements, Modifications, the Mortgages and all other security documents
hereafter delivered to the Administrative Agent granting a Lien on any property
of any Person to secure the obligations and liabilities of any Loan Party under
any Loan Document.

 

“Seller’s Retained Interest”:  (i) in respect of a Securitization, the debt or
equity interests held by Group Members in a Securitization Subsidiary to which
Securitization Assets have been transferred, including any such debt or equity
received as consideration for or as a portion of the purchase price for the
Securitization Assets transferred, or any other instrument through which any
Group Member has rights to or receives distributions in respect of any residual
or excess interest in the Securitization Assets, and (ii)  in respect of a
Canadian Securitization, all amounts which are payable or which may become
payable as consideration for or as a portion of the purchase price for the
Securitization Assets transferred, including any such amounts which any Group
Member receives or has rights to receive as distributions in respect of any
residual or excess interest in the Securitization Assets.

 

“Senior Representative”:  with respect to any series of Permitted Pari Passu
Refinancing Debt or Permitted Junior Refinancing Debt, the trustee,
administrative agent, collateral agent, security agent or similar agent under
the indenture or agreement pursuant to which such Indebtedness is
issued, Incurred or otherwise obtained, as the case may be, and each of their
successors in such capacities.

 

“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

 

“Solvent”:  with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and
(d) such Person will be able to pay its debts as they mature.  For purposes of
this definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means
any (x) right to

 

45

--------------------------------------------------------------------------------


 

payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.

 

“Specified Cash Management Arrangement”:  any arrangement for treasury,
depositary or cash management services (including any credit card, commercial
card, merchant card or other stored value card services and any processing of
payments and other administrative services with respect thereto) provided to the
Borrower or any of its Restricted Subsidiaries by a Qualified Counterparty in
connection with any transfer or disbursement of funds through an automated
clearinghouse or on a same day or immediate or accelerated availability basis
that has been designated as a Specified Cash Management Arrangement.  The
designation by the Borrower of any such arrangement as a Specified Cash
Management Arrangement shall not create in favor of the Qualified Counterparty
that is a party thereto any rights in connection with the management,
enforcement or release of any Collateral or any claim against the Borrower or
any Subsidiary Guarantor under the Amended and Restated Guarantee and Collateral
Agreement.  All treasury, depository and cash management services (including any
credit card, commercial card, merchant card or other stored value card services
and any processing of payments and other administrative services with respect
thereto) now or at any time hereafter provided to the Borrower or any of its
Restricted Subsidiaries by JPMorgan Chase Bank, N.A. in connection with any
transfer or disbursement of funds through any automated clearinghouse or on a
same day or immediate or accelerated availability basis are hereby designated by
the Borrower as a Specified Cash Management Arrangement.

 

“Specified Existing Tranche”:  as defined in Section 4.18(a).

 

“Specified Hedge Agreement”:  any Hedge Agreement between the Borrower or any of
its Restricted Subsidiaries and any Qualified Counterparty that has been
designated as a Specified Hedge Agreement.  The designation by the Borrower of
any Hedge Agreement as a Specified Hedge Agreement (a) shall constitute a
representation and warranty by the Borrower that such Hedge Agreement is
permitted by Section 8.11 (upon which such Qualified Counterparty shall be
entitled to rely conclusively) and (b) shall not create in favor of the
Qualified Counterparty that is a party thereto any rights in connection with the
management, enforcement or release of any Collateral or any claim against the
Borrower or any Subsidiary Guarantor under the Amended and Restated Guarantee
and Collateral Agreement except to the extent expressly set forth in the Amended
and Restated Guarantee and Collateral Agreement.

 

“Standard Securitization Undertakings”:  representations, warranties, covenants,
repurchase obligations and indemnities entered into by a Group Member which are
customary for a seller or servicer of assets transferred in connection with a
Securitization.

 

“Statutory Reserve Rate”:  a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject with respect to the Adjusted
LIBO Rate, for “Eurocurrency” funding (currently referred

 

46

--------------------------------------------------------------------------------


 

to as “Eurocurrency Liabilities” in Regulation D).  Such reserve percentages
shall include those imposed pursuant to such Regulation D.  Eurodollar Loans
shall be deemed to constitute eurocurrency funding and to be subject to such
reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower; provided, however, all such references to
“Subsidiary” or to “Subsidiaries” shall not include any Securitization
Subsidiary.

 

“Subsidiary Guarantor”:  each Subsidiary of the Borrower other than any Excluded
Subsidiary and any Foreign Subsidiary.

 

“Swingline Commitment Amount”:  $75,000,000.

 

“Swingline Exposure”:  at any time the aggregate principal amount at such time
of all outstanding Swingline Loans.  The Swingline Exposure of any Revolving
Lender at any time shall equal its Revolving Percentage of the aggregate
Swingline Exposure at such time.

 

“Swingline Lender”:  JPMorgan Chase Bank, N.A., in its capacity as the lender of
Swingline Loans.

 

“Swingline Loans”:  as defined in Section 3.3(a).

 

“Swingline Participation Amount”:  as defined in Section 3.4(c).

 

“Taxes”:  as defined in Section 4.10(a).

 

“Term Facilities”:  as defined in the definition of “Facility”.

 

“Term Lender”:  each Lender that holds a Term Loan.

 

“Term Loan Joinder”:  as defined in the Amendment and Restatement Agreement.

 

“Term Loans”:  collectively, Tranche B-1 Term Loans and, Tranche B-2 Term Loans
and Tranche B-3 Term Loans.

 

“Term Percentage”:  as to any Term Lender at any time, the percentage which the
aggregate principal amount of such Lender’s Term Loans then outstanding
constitutes of the aggregate principal amount of the Term Loans then
outstanding.

 

47

--------------------------------------------------------------------------------


 

“Test Date”:  at any time, the last day of the most recent fiscal quarter for
which the Borrower’s consolidated annual or quarterly financial statements are
then available.

 

“Third Party Assignee”:  as defined in Section 11.6.

 

“Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments then in effect.

 

“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit outstanding at such time.

 

“Tranche”:  each tranche of Loans available hereunder.  On the Restatement
Effective Date there shall be three tranches comprising (i) Tranche B-1 Term
Loans, (ii) Tranche B-2 Term Loans and (iii) the Revolving Loans.  On the
Incremental Effective Date, after giving effect to the borrowings thereon and
the related payment of Indebtedness hereunder, there shall be three tranches of
Loans comprising of (i) Tranche B-2 Term Loans, (ii) Tranche B-3 Term Loans and
(iii) the Revolving Loans.

 

“Tranche B-1 Term Facility”:  as defined in the definition of “Facility”.

 

“Tranche B-1 Term Loan Allocation”:  (a) the amount of Existing Term Loans of
each Exchanging Lender that is converted to Tranche B-1 Term Loans and (b) the
amount of Additional Term Loans in the form of Tranche B-1 Term Loans of each
Additional Term Lender, in each case, as set forth on Schedule 1.1(d) to this
Agreement.

 

“Tranche B-1 Term Loans”:  (a) a Term Loan, the maturity of which has been
extended to the maturity date specified in Section 2.3 and (b) a Tranche B-1
Term Loan borrowed by the Borrower on the Restatement Effective Date.  The
aggregate amount of Tranche B-1 Term Loans as of the Restatement Effective Date
is $650,000,000.

 

“Tranche B-2 Term Facility”:  as defined in the definition of “Facility”.

 

“Tranche B-2 Term Loan Allocation”:  (a) the amount of Existing Term Loans of
each Exchanging Lender that is converted to Tranche B-2 Term Loans and (b) the
amount of Additional Term Loans in the form of Tranche B-2 Term Loans of each
Additional Term Lender, in each case, as set forth on Schedule 1.1(e) to this
Agreement.

 

“Tranche B-2 Term Loans”:  (a) a Term Loan, the maturity of which has been
extended to the maturity date specified in Section 2.3 and (b) a Tranche B-2
Term Loan borrowed by the Borrower on the Restatement Effective Date.  The
aggregate amount of Tranche B-2 Term Loans as of the Restatement Effective Date
is $1,120,000,000.

 

“Tranche B-3 Term Facility”:  as defined in the definition of “Facility”.

 

“Tranche B-3 Term Loan Allocation”:  the amount of Tranche B-3 Term Loans of
each Incremental Tranche B-3 Term Lender, in each case, as set forth in Schedule
A of the First Amendment Agreement.

 

48

--------------------------------------------------------------------------------


 

“Tranche B-3 Term Loans”:  a Tranche B-3 Term Loan borrowed by the Borrower on
the Incremental Effective Date.  The aggregate amount of Tranche B-3 Term Loans
as of the Incremental Effective Date is $1,350,000,000.

 

“Transaction Costs”:  the fees, costs and expenses (including all expenses
related to management bonuses, severance payments or other employee related
costs and expenses) payable by Borrower or any of its Restricted Subsidiaries in
connection with the transactions contemplated by the Amendment and Restatement
Agreement and the Restatement Effective Date Transactions.

 

“Transferee”:  any Assignee or Participant.

 

“Type”:  as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

 

“United States”:  the United States of America.

 

“Unrestricted Cash”:  as of any date of determination, the aggregate amount of
cash, Cash Equivalents or deposit account balances equal to the sum of (i) all
such cash, Cash Equivalents and deposit account balances held by the Borrower
and its Restricted Subsidiaries that are Domestic Subsidiaries in any deposit
account or securities account that is under the control of the Administrative
Agent pursuant to a Control Agreement, (ii) the amount of such cash, Cash
Equivalents and deposit account balances held by the Borrower and its Restricted
Subsidiaries that are Domestic Subsidiaries in any deposit account or securities
account with an average daily balance equal to or less than $1,000,000 that are
not under the control of the Administrative Agent, in an aggregate amount not to
exceed $25,000,000 and (iii) all such cash, Cash Equivalents and deposit account
balances held by Restricted Subsidiaries that are organized under the laws of a
jurisdiction in Canada (whether or not under the control of the Administrative
Agent pursuant to a Control Agreement) and, in each case, that meet the
following requirements:

 

(a)                                 (a)                                 such
cash, Cash Equivalents or deposit account balances are free and clear of all
Liens other than Liens of the Administrative Agent on behalf of the Lenders
hereunder, Liens securing any Permitted Junior Refinancing Indebtedness, any
Permitted Pari Passu Refinancing Indebtedness and non-consensual bankers Liens
permitted by Section 8.3 in favor of a banking institution arising as a matter
of law encumbering deposits (including the right of set-off) and which are
within the general parameters customary in the banking industry,

 

(b)                                 (b)                                 such
cash, Cash Equivalents or deposit account balances are included in the cash
listed on the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries that are Domestic Subsidiaries or Restricted Subsidiaries that are
organized under the laws of a jurisdiction in Canada, and

 

(c)                                  (c)                                  such
cash, Cash Equivalents or deposit account balances should be classified as
“unrestricted cash” for purposes of GAAP as at such date;

 

provided, that, solely for purposes of determining Unrestricted Cash on any date
that is on or prior the date that is 90 days after the Restatement Effective
Date, the requirement for any

 

49

--------------------------------------------------------------------------------


 

deposit account or securities account to be under the control of the
Administrative Agent pursuant to a Control Agreement set forth in clause (i) of
this definition shall not apply.

 

“Unrestricted Subsidiary”:  (i) any Subsidiary of the Borrower that at the time
of determination is an Unrestricted Subsidiary, as designated by the Board of
Directors in the manner provided below, and (ii) any Subsidiary of an
Unrestricted Subsidiary.  The Board of Directors may designate any Subsidiary of
the Borrower (including any newly acquired or newly formed Subsidiary of the
Borrower) to be an Unrestricted Subsidiary unless such Subsidiary or any of its
Subsidiaries owns any Capital Stock or Indebtedness of, or owns or holds any
Lien on any property of, the Borrower or any other Restricted Subsidiary of the
Borrower that is not a Subsidiary of the Subsidiary to be so designated;
provided, that (i) (A) such designation was made at or prior to the Restatement
Effective Date (and any such Subsidiary so designated is set forth on Schedule
1.1(b) hereto), or (B) the Subsidiary to be so designated has total consolidated
assets of $1,000 or less or (C) if such Subsidiary has consolidated assets
greater than $1,000, then the fair market value of such designation would be
permitted under Section 8.7 and (ii) any Unrestricted Subsidiary that has been
designated as a Restricted Subsidiary may not subsequently be re-designated as
an Unrestricted Subsidiary without the prior consent of the Administrative Agent
and provided, further, that immediately prior and immediately after giving
effect to such designation (x) the Borrower is on a pro forma basis after giving
effect to such designation and all related transactions at any time completed as
if completed on the first day of the twelve month period ending on the most
recent Test Date, the Borrower would have been in compliance with Section 8.1 on
the Test Date (assuming compliance with Section 8.1, as originally in effect or
amended in accordance with the date hereof, was required on the Test Date) and
(y) no Default or Event of Default has occurred and is continuing.  Any such
designation by the Board of Directors shall be evidenced to the Administrative
Agent by promptly delivering to the Administrative Agent a copy of the
resolution of the Borrower’s Board of Directors giving effect to such
designation and a certificate signed by a Responsible Officer of the Borrower
certifying that such designation complied with the foregoing provisions.

 

“Weighted Average Life to Maturity”:  when applied to any Indebtedness at any
date, the number of years obtained by dividing:  (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law
or de minimis shares held by nominees or others as required by law) is owned by
such Person directly and/or through other Wholly Owned Subsidiaries.

 

“Wholly Owned Subsidiary Guarantor”:  any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

 

“Write-Down and Conversion Powers”:  with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from

 

50

--------------------------------------------------------------------------------


 

time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2.                            Other Definitional Provisions.  (a)  (a)  Unless
otherwise specified therein, all terms defined in this Agreement shall have the
defined meanings when used in the other Loan Documents or any certificate or
other document made or delivered pursuant hereto or thereto.

 

(b)                                 As used herein and in the other Loan
Documents, and any certificate or other document made or delivered pursuant
hereto or thereto, (i) accounting terms relating to any Group Member not defined
in Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP,
(ii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (iii) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties of every type and
nature and (iv) references to agreements or other Contractual Obligations shall,
unless otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time (subject to any applicable restrictions hereunder).

 

(c)                                  For purposes of this Agreement, Loans may
be classified and referred to by Class (e.g., “Tranche B-1 Term Loans”) or by
Type (e.g., a “Eurodollar Rate Term Loan”).

 

(d)                                 The words “hereof”, “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Section, Schedule and Exhibit references are to this Agreement unless otherwise
specified.

 

(e)                                  The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

(f)                                   The expressions “payment in full,” “paid
in full” and any other similar terms or phrases when used herein with respect to
any Obligation shall mean the payment in full of such Obligation in cash in
immediately available funds.

 

(g)                                 When used herein in connection with a Letter
of Credit, the word “draft” shall include any written demand for payment under a
Letter of Credit.

 

1.3.                            Certain Calculations and Tests.  (a) 
Notwithstanding anything to the contrary herein, to the extent that the terms of
this Agreement require (x) compliance with any financial ratio or test
(including Section 8.1 hereof, any Consolidated Coverage Ratio test, any
Consolidated Leverage Ratio test, any Consolidated Senior Secured Leverage Ratio
test, the amount of Consolidated Total Assets or any cap expressed as a
percentage of Consolidated Total Assets) or (y) the absence of a Default or
Event of Default as a condition to (A) the making of any Limited Condition
Acquisition or (B) the consummation of any transaction in connection with any
Limited Condition Acquisition (including the assumption or incurrence of
Indebtedness or Liens in connection therewith), the determination of whether the
relevant condition is satisfied may be made, at the election of

 

51

--------------------------------------------------------------------------------


 

the Borrower, at the time of (or on the basis of the financial statements for
the most recently ended Test Date at the time of) either (I) the execution of
the definitive agreement with respect to such Limited Condition Acquisition or
(II) the consummation of such Limited Condition Acquisition, in each case, after
giving effect to the relevant Limited Condition Acquisition or other transaction
and any related Indebtedness or Liens on a pro forma basis.

 

(b)                                 Notwithstanding the foregoing, if the
Borrower has made an election to test at the time of the execution of the
definitive agreement with respect to a Limited Condition Acquisition or the
consummation of any transaction in connection with any Limited Condition
Acquisition, then, in connection with any subsequent calculation of any ratio or
test on or following the relevant determination date, and prior to the earlier
of (x) the date on which such Limited Condition Acquisition is consummated or
(y) the date that the definitive agreement for such Limited Condition
Acquisition is terminated or expires without consummation of such Limited
Condition Acquisition, any such ratio or test shall be calculated on (A) a pro
forma basis assuming such Limited Condition Acquisition or any transactions in
connection therewith (including any incurrence of Indebtedness, Liens and the
use of proceeds thereof) has been consummated, and also on (B) a standalone
basis without giving effect to such Limited Condition Acquisition and any such
transactions in connection therewith.

 

(c)                                  Notwithstanding anything to the contrary
herein, with respect to any amounts incurred or transactions entered into (or
consummated) in reliance on a provision of this Agreement under Section 4.17 or
any covenant that does not require compliance with a financial ratio (any such
amounts, the “Fixed Amounts”) substantially concurrently with any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement under Section 4.17 or the same covenant as such
Fixed Amount that requires compliance with a financial ratio (including
Section 8.1 hereof, any Consolidated Leverage Ratio test or any Consolidated
Senior Secured Leverage Ratio test) (any such amounts, the “Incurrence-Based
Amounts”), it is understood and agreed that the Fixed Amounts being
substantially concurrently incurred shall be disregarded in the calculation of
the financial ratio or test applicable to such substantially concurrent
utilization of the Incurrence-Based Amounts under Section 4.17 or the same
covenant as such Fixed Amount.

 

SECTION2.  SECTION 2.   AMOUNT AND TERMS OF TERM LOANS

 

2.1.                            Term Loans.  (a)      (a)  On the Restatement
Effective Date, in accordance with the terms and conditions set forth herein and
in the Amendment and Restatement Agreement, (i) each Existing Term Lender that
is an Exchanging Term Lender hereby exchanges its Existing Term Loans for
Tranche B-1 Term Loans and/or Tranche B-2 Term Loans on a dollar-for-dollar
basis in an amount equal to such Term Lender’s Tranche B-1 Term Loan Allocation
and/or Tranche B-2 Term Loan Allocation and any of its Existing Term Loans in
excess of its applicable Tranche B-1 Term Loan Allocation and/or Tranche B-2
Term Loan Allocation shall be repaid in full and (ii) each Existing Term Lender
that has not agreed to be an Exchanging Term Lender shall have its Existing Term
Loans repaid in full;

 

52

--------------------------------------------------------------------------------


 

(b)                                 (b)                                 On the
Restatement Effective Date, in accordance with the terms and conditions set
forth herein and in the Amendment and Restatement Agreement, each Additional
Term Lender will extend Tranche B-1 Term Loans and/or Tranche B-2 Term Loans to
the Borrower in an amount equal to such Term Lender’s Tranche B-1 Term Loan
Allocation and/or Tranche B-2 Term Loan Allocation.

 

(c)                                  On the Incremental Effective Date, in
accordance with the terms and conditions set forth herein and in the First
Amendment Agreement, each Incremental Tranche B-3 Term Lender will extend
Tranche B-3 Term Loans to the Borrower in an amount equal to such Term Lender’s
Tranche B-3 Term Loan Allocation.

 

(d)                                 (c)                                  The
Term Loans shall be either Eurodollar Loans or Base Rate Loans, as determined by
the Borrower and notified to the Administrative Agent in accordance with
Sections 2.2 and 4.3.

 

2.2.                            Procedure for the Term Loan Borrowing.

 

(a)                                 The Borrower shall give the Administrative
Agent irrevocable notice (which notice must be received by the Administrative
Agent prior to 5:00 p.m., New York City time), one Business Day prior to the
anticipated Restatement Effective Date, requesting that the Term Lenders (other
than the Incremental Tranche B-3 Term Lenders) make Term Loans (other than
Tranche B-3 Term Loans) on the Restatement Effective Date and specifying the
amount to be borrowed.  Upon receipt of such notice, the Administrative Agent
shall promptly notify each Term Lender (other than the Incremental Tranche B-3
Term Lenders) thereof.  Not later than 1:00 p.m., New York City time, on the
Restatement Effective Date, each Term Lender (other than the Incremental Tranche
B-3 Term Lenders) shall make available to the Administrative Agent at the
Funding Office an amount in immediately available funds equal to the Term Loan
or Term Loans (other than Tranche B-3 Term Loans) to be made by such Lender.

 

(b)                                 The Borrower shall give the Administrative
Agent irrevocable notice (which notice must be received by the Administrative
Agent prior to 5:00 p.m., New York City time), one Business Day prior to the
anticipated Incremental Effective Date, requesting that the Incremental Tranche
B-3 Term Lenders make Tranche B-3 Term Loans on the Incremental Effective Date
and specifying the amount to be borrowed.  Upon receipt of such notice, the
Administrative Agent shall promptly notify each Incremental Tranche B-3 Term
Lender thereof.  Not later than 1:00 p.m., New York City time, on the
Incremental Effective Date, each Incremental Tranche B-3 Term Lender shall make
available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the Tranche B-3 Term Loans to be made by
such Lender.

 

(c)                                  The Administrative Agent shall credit the
account of the Borrower on the books of such office of the Administrative Agent
with the aggregate of the amounts made available to the Administrative Agent by
the Term Lenders in immediately available funds.

 

2.3.                            Repayment of Term Loans.  Term Loans of each
Term Lender shall mature and be payable (a) in the case of Tranche B-1 Term
Loans, in full on the date that is three

 

53

--------------------------------------------------------------------------------


 

years after the Restatement Effective Date, and shall also be repayable prior to
that date in consecutive quarterly installments, each of which shall be in an
amount equal to such Lender’s Term Percentage of 0.25% of the original aggregate
principal amount of the Tranche B-1 Term Loans outstanding on the Restatement
Effective Date after giving effect to Section 2.1 hereof, due commencing on
June 30, 2014 and continuing on the last day of each consecutive September,
December, March and June thereafter and (b) in the case of Tranche B-2 Term
Loans, in full on the date that is seven years after the Restatement Effective
Date, and shall also be repayable prior to that date in consecutive quarterly
installments, each of which shall be in an amount equal to such Lender’s Term
Percentage of 0.25% of the original aggregate principal amount of the Tranche
B-2 Term Loans outstanding on the Restatement Effective Date after giving effect
to Section 2.1 hereof, due commencing on June 30, 2014 and continuing on the
last day of each consecutive September, December, March and June thereafter. and
(c) in the case of Tranche B-3 Term Loans, in full on the date that is seven
years after the Incremental Effective Date, and shall also be repayable prior to
that date in consecutive quarterly installments, each of which shall be in an
amount equal to such Lender’s Term Percentage of 0.25% of the original aggregate
principal amount of the Tranche B-3 Term Loans outstanding on the Incremental
Effective Date after giving effect to Section 2.1 hereof, due commencing on
June 30, 2016 and continuing on the last day of each consecutive September,
December, March and June thereafter.

 

SECTION3.  SECTION 3.   AMOUNT AND TERMS OF REVOLVING COMMITMENTS

 

3.1.                            Revolving Commitments. 
(a)                                (a)  On the Restatement Effective Date, in
accordance with the terms and conditions set forth herein and in the Amendment
and Restatement Agreement:

 

(i)                                     each Existing Revolving Lender that is
an Exchanging Revolving Lender hereby exchanges its Existing Revolving
Commitments on a dollar-for-dollar basis into Revolving Commitments hereunder in
an amount equal to its Revolving Commitment Allocation and any of its Existing
Revolving Commitments in excess of its Revolving Commitment Allocation are
hereby terminated;

 

(ii)                                  each Existing Revolving Lender that has
not agreed to be an Exchanging Revolving Lender shall have its Existing
Revolving Commitments terminated and all such Existing Revolving Commitments are
hereby terminated; and

 

(iii)                               each Additional Revolving Lender will extend
Revolving Commitments hereunder in an amount equal to its Revolving Commitment
Allocation;

 

(b)                                 On the Incremental Effective Date, in
accordance with the terms and conditions set forth herein and in the First
Amendment Agreement, each Incremental Effective Date Revolving Lender will
extend Revolving Commitments hereunder in an amount equal to its Revolving
Commitment Allocations;

 

54

--------------------------------------------------------------------------------


 

(c)                                  (b) subject to the terms and conditions
hereof, each Revolving Lender severally agrees to make revolving credit loans
(“Revolving Loans”) to the Borrower from time to time during the Revolving
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added to such Lender’s Revolving Extensions of Credit then
outstanding, does not exceed the amount of such Lender’s Revolving Commitment. 
Revolving Loans that are repaid may be reborrowed during the Revolving
Commitment Period, subject to the terms and conditions hereof.  The Revolving
Loans may from time to time be Eurodollar Loans or Base Rate Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 3.2 and 4.3; and

 

(d)                                 (c) the Borrower shall repay all outstanding
Revolving Loans on the Revolving Termination Date.

 

3.2.                            Procedure for Revolving Loan Borrowing.  The
Borrower may borrow under the Revolving Commitments during the Revolving
Commitment Period on any Business Day; provided, that the Borrower shall give
the Administrative Agent irrevocable notice, which must be received by the
Administrative Agent prior to 1:00 p.m., New York City time, (a) three Business
Days prior to the requested Borrowing Date, in the case of Eurodollar Loans, or
(b) one Business Day prior to the requested Borrowing Date, in the case of Base
Rate Loans and which shall specify (i) the amount and Type of Revolving Loans to
be borrowed, (ii) the requested Borrowing Date and (iii) in the case of
Eurodollar Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Period therefor.  Each borrowing
under the Revolving Commitments shall be in an amount equal to (x) in the case
of Base Rate Loans, $1,000,000 or a whole multiple thereof and (y) in the case
of Eurodollar Loans, $5,000,000 or a whole multiple of $1,000,000 in excess
thereof.  Upon receipt of any such notice from the Borrower, the Administrative
Agent shall promptly notify each Revolving Lender thereof.  Each Revolving
Lender will make the amount of its pro rata share of each borrowing available to
the Administrative Agent for the account of the Borrower at the Funding Office
prior to 12:00 Noon, New York City time, on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent.  Such
amounts will then be made available to the Borrower by the Administrative Agent
crediting an account of the Borrower maintained by the Administrative Agent, in
like amounts and funds as received by the Administrative Agent.

 

3.3.                            Swingline Commitment.  (a)  (a)  Subject to the
terms and conditions hereof, the Swingline Lender agrees tomay in its sole
discretion make a portion of the credit otherwise available to the Borrower
under the Revolving Commitments from time to time during the Revolving
Commitment Period by making swing line loans (“Swingline Loans”) to the Borrower
notwithstanding that after making a requested Swingline Loan, the sum of (i) the
Swingline Lender’s aggregate principal amount of all Revolving Loans,
(ii) Revolving Percentage of the L/C Obligations and (iii) all outstanding
Swingline Loans may exceed the Swingline Lender’s Revolving Commitment;
provided, that (i) the aggregate principal amount of Swingline Loans outstanding
at any time shall not exceed the Swingline Commitment Amount, (ii) the Borrower
shall not request any Swingline Loan if, after giving effect to the making of
such Swingline Loan, the aggregate amount of the Available Revolving Commitments
would be less than zero, and (iii) the Swingline Lender shall not be required to
make any Swingline Loans under this Section 3.3 at any time when an Event of
Default has occurred and is continuing.  Subject to the foregoing, Swingline
Loans may be repaid and reborrowed from time to time.

 

55

--------------------------------------------------------------------------------


 

(b)                                 Swingline Loans shall be Base Rate Loans
only.

 

(c)                                  The Borrower shall repay all outstanding
Swingline Loans (i) on each Borrowing Date for Revolving Loans, (ii) on the
Revolving Termination Date, (iii) on a weekly basis as determined by the
Swingline Lender and (iv) on demand by the Swingline Lender at any time when an
Event of Default has occurred and is continuing.

 

3.4.                            Procedure for Swingline Borrowing; Refunding of
Swingline Loans; Successor Swingline Lenders.  (a)  (a)  Whenever the Borrower
desires that the Swingline Lender make Swingline Loans it shall give the
Swingline Lender irrevocable telephonic notice confirmed promptly in writing
(which telephonic notice must be received by the Swingline Lender not later than
1:00 P.M., New York City time, on the proposed Borrowing Date), specifying
(i) the amount to be borrowed and (ii) the requested Borrowing Date (which shall
be a Business Day during the Revolving Commitment Period) and such notice shall
constitute certification by the Borrower to the Swingline Lender that the unused
portion of the Revolving Facility is greater than or equal to the Swingline
Loans and the Swingline Lender shall be entitled to rely conclusively on such
certification.  Each borrowing of Swingline Loans shall be in an amount equal to
$100,000 or a whole multiple of $100,000 in excess thereof.  Not later than 3:00
P.M., New York City time, on the Borrowing Date specified in a notice in respect
of Swingline Loans, the Swingline Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the amount of the Swingline Loan to be made by the Swingline
Lender.  The Administrative Agent shall make the proceeds of such Swingline Loan
available to the Borrower on such Borrowing Date by depositing such proceeds in
the account of the Borrower with the Administrative Agent on such Borrowing Date
in immediately available funds.

 

(b)                                 The Swingline Lender may at any time, on
behalf of the Borrower (which hereby irrevocably authorizes the Swingline Lender
to do so), request a borrowing of Revolving Loans in an amount equal to the
aggregate outstanding Swingline Loans and apply the proceeds of such borrowing
to the repayment of the Swingline Loans.  Each Revolving Lender agrees to fund
its Revolving Percentage of any such borrowing so requested in immediately
available funds, not later than 10:00 a.m., New York City time, on the first
Business Day after the date of such borrowing is requested.  The proceeds of
such Revolving Loans shall immediately be made available by the Administrative
Agent to the Swingline Lender for application to the repayment of Swingline
Loans.  The Borrower agrees to pay, and irrevocably authorizes the Swingline
Lender and Administrative Agent to charge the Borrower’s accounts with the
Swingline Lender or Administrative Agent as necessary to pay, all outstanding
Swingline Loans to the extent amounts received from the Revolving Lenders upon
any such request are not sufficient to repay the outstanding Swingline Loans.

 

(c)                                  If the Swingline Lender at any time
determines that it is precluded from making a request for a borrowing of
Revolving Loans pursuant to Section 3.4(b), whether by reason of the occurrence
of a Default described in Section 9(f) or otherwise for any reason, each
Revolving Lender hereby purchases from the Swingline Lender an undivided
participating interest in the then outstanding Swingline Loans (a “Swingline
Participation Amount”) and shall promptly upon demand of the Swingline Lender
complete such purchase at par by paying to the

 

56

--------------------------------------------------------------------------------


 

Swingline Lender an amount equal to such Revolving Lender’s Revolving Percentage
of the aggregate outstanding Swingline Loans.

 

(d)                                 Whenever, at any time after the Swingline
Lender has received from any Revolving Lender such Lender’s Swingline
Participation Amount, the Swingline Lender receives any payment on account of
the Swingline Loans, the Swingline Lender will distribute to such Lender its
Swingline Participation Amount (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s participating
interest was outstanding and funded and, in the case of principal and interest
payments, to reflect such Lender’s pro rata portion of such payment if such
payment is not sufficient to pay the principal of and interest on all Swingline
Loans then due); provided, that if any such payment is required to be returned,
such Revolving Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.

 

(e)                                  Each Revolving Lender’s obligation to make
the Loans referred to in Section 3.4(b) and to purchase participating interests
pursuant to Section 3.4(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such Revolving Lender or the Borrower
may have against the Swingline Lender, the Borrower or any other Person for any
reason whatsoever; (ii) the occurrence or continuance of any Default or the
failure to satisfy any of the conditions specified in Section 6; (iii) any
adverse change in the condition (financial or otherwise) of the Borrower;
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Loan Party or any other Revolving Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 

(f)                                   The Swingline Lender may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Swingline Lender and the successor Swingline Lender.  The
Administrative Agent shall notify the Lenders of any such replacement of a
Swingline Lender.  At the time any such replacement shall become effective, the
Borrower shall pay all unpaid interest accrued for the account of the replaced
Swingline Lender pursuant to Section 4.5(b).  From and after the effective date
of any such replacement, (x) the successor Swingline Lender shall have all the
rights and obligations of the replaced Swingline Lender under this Agreement
with respect to Swingline Loans made thereafter and (y) references herein to the
term “Swingline Lender” shall be deemed to refer to such successor or to any
previous Swingline Lender, or to such successor and all previous Swingline
Lenders, as the context shall require.  After the replacement of a Swingline
Lender hereunder, the replaced Swingline Lender shall remain a party hereto and
shall continue to have all the rights and obligations of a Swingline Lender
under this Agreement with respect to Swingline Loans made by it prior to its
replacement, but shall not be required to make additional Swingline Loans.

 

(g)                                 Subject to the appointment and acceptance of
a successor Swingline Lender, any Swingline Lender may resign as a Swingline
Lender at any time upon thirty days’ prior written notice to the Administrative
Agent, the Borrower and the Lenders, in which case, such Swingline Lender shall
be replaced in accordance with Section 3.4(f) above.

 

57

--------------------------------------------------------------------------------


 

3.5.                            Commitment Fees, etc.  (a)    (a)  The Borrower
agrees to pay to the Administrative Agent for the account of each Revolving
Lender a commitment fee for the period from and including the Restatement
Effective Date to the last day of the Revolving Commitment Period, computed at
the Commitment Fee Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period for which payment is made, payable
quarterly in arrears on the last day of each March, June, September and
December and on the Revolving Termination Date, commencing on the first of such
dates to occur after the Restatement Effective Date.

 

(b)                                 The Borrower agrees to pay to the Agents the
fees in the amounts and on the dates agreed to in writing by the Borrower and
the Administrative Agent.

 

3.6.                            Termination or Reduction of Revolving
Commitments.  The Borrower shall have the right, upon not less than three
Business Days’ notice to the Administrative Agent, to terminate the Revolving
Commitments or, from time to time, to reduce the amount of the Revolving
Commitments; provided, that no such termination or reduction of Revolving
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Loans and Swingline Loans made on the effective
date thereof, the Total Revolving Extensions of Credit would exceed the Total
Revolving Commitments.  Any such reduction shall be in an amount equal to
$500,000, or a whole multiple thereof or the Total Revolving Commitment, and
shall reduce permanently the Revolving Commitments then in effect. In
furtherance of the foregoing, on the Incremental Effective Date, immediately
upon the borrowing of the Tranche B-3 Term Loans and the repayment in full of
all Revolving Loans then outstanding and substantially contemporaneously with
obtaining Incremental Revolving Commitments in an aggregate principal amount of
$300,000,000 pursuant to the terms of the First Amendment Agreement, the
Borrower hereby terminates all Revolving Commitments outstanding immediately
prior to the establishment of such Incremental Revolving Commitments.

 

3.7.                            Letter of Credit Subcommitment.  (a)  (a) 
Subject to the terms and conditions hereof, each Issuing Lender (other than any
Issuing Lender referred to in clause (b) of the definition of “Issuing Lender”),
in reliance on the agreements of the other Revolving Lenders set forth in
Section 3.10(a), agrees to issue, on a sight basis, letters of credit (“Letters
of Credit”) for the account of the Borrower (or for the account of any
Subsidiary of the Borrower if the Borrower requests a Letter of Credit for such
Subsidiary’s account; provided, that notwithstanding that a Letter of Credit may
be issued or outstanding hereunder in support of any obligations of, or for the
account of, a Subsidiary of the Borrower, the Borrower shall be jointly and
severally obligated to reimburse each Issuing Lender hereunder for any and all
drawings under such Letter of Credit) on any Business Day at any time and from
time to time duringuntil the date that is ten days prior to the Revolving
Commitment PeriodTermination Date, in such form as may be approved from time to
time by such Issuing Lender; provided, that the applicable Issuing Lender shall
have no obligation to cause any Letter of Credit to be issued if, after giving
effect to such issuance, (i) the L/C Obligations would exceed the L/C
Subcommitment Amount, (ii) the aggregate amount of the Available Revolving
Commitments would be less than zero or, (iii) the aggregate face value of all
outstanding Letters of Credit issued by such Issuing Lender shallwould exceed
the then outstanding aggregate principal amount of the outstanding Revolving
Commitments of such Issuing Lender or (iv) the

 

58

--------------------------------------------------------------------------------


 

aggregate face value of all outstanding Letters of Credit issued by such Issuing
Lender would exceed such Issuing Lender’s L/C Commitment (provided, that
JPMorgan Chase Bank, N.A., as Issuing Lender, may at its sole discretion issue a
Letter of Credit although after giving effect to such issuance the aggregate
face value of all outstanding Letters of Credit issued by JPMorgan Chase Bank,
N.A. as Issuing Lender would exceed its L/C Commitment, so long as after giving
effect to such issuance the L/C Obligations would not exceed the L/C
Subcommitment Amount); provided, further, that Credit Suisse AG, Barclays Bank
PLC and Goldman Sachs Bank USA shall be under no obligation to issue commercial
or trade Letters of Credit.  In the event of any inconsistencyconflict between
the terms and conditions of this Agreement and the terms and conditions of any
Application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the applicable Issuing Lender relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.  Each Letter
of Credit shall be denominated in Dollars and expire no later than the earlier
of (i) the first anniversary of its date of issuance and (ii) the date that is
ten days prior to the Revolving Termination Date; provided, that any Letter of
Credit with a one-year term may provide, with the consent of the applicable
Issuing Lender, for the automatic renewalextension thereof for additional
periods of up to one year (which shall in no event extend beyond the date
referred to in clause (ii) above).  If, as of the Revolving Termination Date,
any Letter of Credit for any reason remains outstanding, the Borrower shall, in
each case, immediately Cash Collateralize the then outstandingundrawn amount of
all outstanding Letters of Credit; provided, that all such Cash Collateral or
Backstop L/Cs (each as defined below) shall be denominated in Dollars.  “Cash
Collateralize” shall mean to (i) pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the applicable Issuing Lender and the
Lenders, as collateral for the L/C Obligations, cash or deposit account balances
of deposit accounts under the sole dominion and control of the Administrative
Agent on terms satisfactory to the Administrative Agent in an amount equal to
103% of the total amount then available under the applicable Letters of Credit
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and such Issuing Lender (which documents are hereby
consented to by the Lenders) (“Cash Collateral”) or (ii) deliver to the
applicable Issuing Lender one or more backstop letters of credit in form and
substance acceptable to, and issued by financial institutions reasonably
acceptable to the applicable Issuing Lender that has issued such Letter of
Credit and the Administrative Agent (each such letter of credit, a “Backstop
L/C”) pursuant to documentation in form and substance reasonably satisfactory to
the Administrative Agent and such Issuing Lender (which documents are hereby
consented to by the Lenders).  Derivatives of such above defined terms shall
have corresponding meanings.

 

(b)                                 No Issuing Lender shall at any time be
obligated to cause any Letter of Credit to be issued hereunder if such issuance
would conflict with, or cause such Issuing Lender or any L/C Participant to
exceed any limits imposed by, any applicable Requirement of Law or such Issuing
Lender’s internal policies relating to the issuance of Letters of Credit.

 

(c)                                  The Borrower may, at any time and from time
to time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed) and such Lender being so designated, designate
one or more additional Lenders to act as an issuing lender under the terms of
this Agreement.  Any Lender designated as an issuing lender pursuant to this
Section 3.7(c) shall be deemed to be an “Issuing Lender” (in addition to

 

59

--------------------------------------------------------------------------------


 

being a Lender) in respect of Letters of Credit issued or to be issued by such
Lender, and, with respect to such Letters of Credit, such term shall thereafter
apply to the other Issuing Lender or Issuing Lenders and such Lender.

 

(d)                                 The Borrower hereby agrees that each
Existing Letter of Credit shall be deemed to be a Letter of Credit under this
Agreement after the Incremental Effective Date; provided, that, (i) each such
Existing Letter of Credit shall expire in accordance with its own terms (without
giving effect to any renewal or extension provisions thereunder) and (ii) the
Borrower shall not extend the maturityexpiry date of any of the Existing Letters
of Credit; provided, further, that, each such Existing Letter of Credit shall
expire no later than the first anniversary of the RestatementIncremental
Effective Date.

 

(e)                                  Any Issuing Lender may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Lender and the successor Issuing Lender.  The Administrative
Agent shall notify the Lenders of any such replacement of an Issuing Lender.  At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Lender pursuant to
Section 3.9.  From and after the effective date of any such replacement, (x) the
successor Issuing Lender shall have all the rights and obligations of the
replaced Issuing Lender under this Agreement with respect to Letters of Credit
to be issued thereafter and (y) references herein to the term “Issuing Lender”
shall be deemed to refer to such successor or to any previous Issuing Lender, or
to such successor and all previous Issuing Lenders, as the context shall
require.  After the replacement of an Issuing Lender hereunder, the replaced
Issuing Lender shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Lender under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit or amend or extend any
outstanding Letter of Credit issued by it.

 

(f)                                   Any Issuing Lender may resign as an
Issuing Lender at any time upon thirty days’ prior written notice to the
Administrative Agent and the Borrower, in which case, such Issuing Lender may be
replaced in accordance with Section 3.7(e) above.

 

3.8.                            Procedure for Issuance of Letter of Credit. 
(a)  The Borrower may from time to time request that any Issuing Lender (other
than any Issuing Lender referred to in clause (b) of the definition of “Issuing
Lender”) issue a Letter of Credit by delivering to such Issuing Lender at its
address for notices specified herein an Application therefor, completed to the
reasonable satisfaction of such Issuing Lender, and such other certificates,
documents and other papers and information as such Issuing Lender may reasonably
request.  Upon receipt of any Application, such Issuing Lender will notify the
Administrative Agent of the amount, the beneficiary and the requested expiration
of the requested Letter of Credit, and upon receipt of written confirmation from
the Administrative Agent that after giving effect to the requested issuance, the
Available Revolving Commitmentsnone of the statements specified in clauses
(i) through (iv) of the first sentence of Section 3.7(a) would not be less than
zerotrue, such Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith to be processed in accordance with its

 

60

--------------------------------------------------------------------------------


 

customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall any Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by such
Issuing Lender and the Borrower.  Such Issuing Lender shall furnish a copy of
such Letter of Credit to the Borrower (with a copy to the Administrative Agent)
promptly following the issuance thereof.  Such Issuing Lender shall promptly
furnish to the Administrative Agent, which shall in turn promptly furnish to the
Lenders, notice of the issuance of each Letter of Credit (including the amount
thereof).

 

(b)                                 The making of each request for a Letter of
Credit by the Borrower shall be deemed to be a representation and warranty by
the Borrower that such Letter of Credit may be issued in accordance with, and
will not violate the requirements of, Section 3.7(a) or any Requirement of Law
applicable to the Loan Parties.  Unless each Issuing Lender has received notice
from the Administrative Agent before it issues a Letter of Credit that one or
more of the applicable conditions specified in Section 6.1 are not satisfied, or
that the issuance of such Letter of Credit would violate Section 3.7, then such
Issuing Lender may issue the requested Letter of Credit for the account of the
Borrower in accordance with its usual and customary practices.

 

3.9.                            Fees and Other Charges.  (a) (a)  The Borrower
will pay a fee on the undrawn and unexpired amount of each Letter of Credit at a
per annum rate equal to the Applicable Margin then in effect with respect to
Eurodollar Loans under the Revolving Facility less the fronting fee set forth in
the succeeding sentence, shared ratably among the Revolving Lenders and payable
quarterly in arrears on each L/C Fee Payment Date after the issuance date.  In
addition, the Borrower shall pay to each Issuing Lender for its own account a
fronting fee on the undrawn and unexpired amount of each Letter of Credit issued
by such Issuing Lender computed at the rate of 0.25% per annum and payable
quarterly in arrears on each L/C Fee Payment Date.

 

(b)                                 In addition to the foregoing fees, the
Borrower shall pay or reimburse each Issuing Lender for such normal and
customary costs and expenses as are incurred or charged by such Issuing Lender
in issuing, negotiating, effecting payment under, amending or otherwise
administering any Letter of Credit.

 

3.10.                     L/C Participations.  (a)  (a)  Each Issuing Lender
irrevocably agrees to grant and hereby grants to each L/C Participant, and, to
induce such Issuing Lender to issue Letters of Credit hereunder, each L/C
Participant irrevocably agrees to accept and purchase and hereby accepts and
purchases from such Issuing Lender, on the terms and conditions set forth below,
for such L/C Participant’s own account and risk an undivided interest equal to
such L/C Participant’s Revolving Percentage in such Issuing Lender’s obligations
and rights under and in respect of each Letter of Credit issued hereunder and
the amount of each draft paid by such Issuing Lender thereunder.  Each L/C
Participant unconditionally and irrevocably agrees with each Issuing Lender
that, if a draft is paid under any Letter of Credit for which such Issuing
Lender is not reimbursed in full by the Borrower in accordance with the terms of
this Agreement, such L/C Participant shall pay to the Administrative Agent for
the account of such Issuing Lender upon demand of such Issuing Lender an amount
equal to such L/C Participant’s

 

61

--------------------------------------------------------------------------------


 

Revolving Percentage of the amount of such draft, or any part thereof, that is
not so reimbursed and the Administrative Agent shall promptly forward such
amounts to such Issuing Lender.

 

(b)                                 If any amount required to be paid by any L/C
Participant to the Administrative Agent for the account of any Issuing Lender
pursuant to Section 3.10(a) in respect of any unreimbursed portion of any
payment made by such Issuing Lender under any Letter of Credit is paid to the
Administrative Agent for the account of such Issuing Lender within three
Business Days after the date such payment is due, such L/C Participant shall pay
to the Administrative Agent for the account of such Issuing Lender on demand an
amount equal to the product of (i) such amount, times (ii) the daily average
Federal Funds Effective Rate during the period from and including the date such
payment is required to the date on which such payment is immediately available
to such Issuing Lender, times (iii) a fraction the numerator of which is the
number of days that elapse during such period and the denominator of which is
360.  If any such amount required to be paid by any L/C Participant pursuant to
Section 3.10(a) is not made available to the Administrative Agent for the
account of any Issuing Lender by such L/C Participant within three Business Days
after the date such payment is due, such Issuing Lender shall be entitled to
recover from such L/C Participant, on demand, such amount with interest thereon
calculated from such due date at the rate per annum applicable to Base Rate
Loans under the Revolving Facility.  A certificate of any Issuing Lender
submitted to any L/C Participant with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error.

 

(c)                                  Whenever, at any time after any Issuing
Lender has made payment under any Letter of Credit and has received from any L/C
Participant its pro rata share of such payment in accordance with
Section 3.10(a), the Administrative Agent or any Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by such Issuing
Lender), or any payment of interest on account thereof, the Administrative Agent
or such Issuing Lender, as the case may be, will distribute to such L/C
Participant its pro rata share thereof; provided, that if any such payment
received by Administrative Agent or such Issuing Lender, as the case may be,
shall be required to be returned by the Administrative Agent or such Issuing
Lender, such L/C Participant shall return to the Administrative Agent for the
account of such Issuing Lender the portion thereof previously distributed to
such L/C Participant.

 

3.11.                     Reimbursement Obligation of the Borrower.  The
Borrower agrees to reimburse each Issuing Lender on the same Business Day on
which such Issuing Lender notifies the Borrower of the date and amount of a
draft presented under any Letter of Credit paid by such Issuing Lender or on the
next Business Day, if such notice is received any time after 11:00 a.m., New
York time on such Business Day for the amount of such draft so paid.  Each such
payment shall be made to such Issuing Lender at its address for notices referred
to herein in Dollars and in immediately available funds.  Interest shall be
payable on any such amounts from the date on which the relevant draft is paid
until payment in full at the rate set forth in (i) until the Business Day next
succeeding the date of the relevant notice, Section 4.5(b) and (ii) thereafter,
Section 4.5(c).

 

3.12.                     Obligations Absolute.  The Borrower’s obligations
under Section 3.11 shall be absolute and unconditional under any and all
circumstances and irrespective of any

 

62

--------------------------------------------------------------------------------


 

setoff, counterclaim or defense to payment that the Borrower may have or have
had against any Issuing Lender, any beneficiary of a Letter of Credit or any
other Person.  The Borrower also agrees with each Issuing Lender that such
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.11 shall not be affected by, among other things,
(i) the validity or genuineness of documents or of any endorsements thereon,
even though such documents shall in fact prove to be invalid, fraudulent or
forged, or any dispute between or among the Borrower and any beneficiary of any
Letter of Credit or any other party to which such Letter of Credit may be
transferred or purportedly transferred or any claims whatsoever of the Borrower
against any beneficiary of such Letter of Credit or any such transferee or
purported transferee, (ii) payment by each Issuing Lender under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iii) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder.  No
Issuing Lender shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Issuing Lender or any Related Person of such Issuing Lender.  The Borrower
agrees that any action taken or by any Issuing Lender under or in connection
with any Letter of Credit or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct and in accordance with the
standards of care specified in the Uniform Commercial Code of the State of New
York, shall be binding on the Borrower and shall not result in any liability of
such Issuing Lender to the Borrower.

 

3.13.                     Letter of Credit Payments.  If any draft shall be
presented for payment under any Letter of Credit, the applicable Issuing Lender
that issued such Letter of Credit shall promptly notify the Administrative Agent
who in turn shall promptly notify the Borrower of the date and amount thereof. 
The responsibility of each Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit issued by such Issuing
Lender shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to causing the applicable Issuing Lender that
has issued such Letter of Credit to determine that the documents (including each
draft, if any) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.

 

3.14. Applications.  To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.

 

SECTION4.  SECTION 4.   GENERAL PROVISIONS APPLICABLE TO LOANS AND
 TO LOANS AND LETTERS OF CREDIT

 

4.1.                            Optional Prepayments.  (a)  (a)  The Borrower
may at any time and from time to time prepay the Loans, in whole or in part,
without premium or penalty, upon irrevocable notice delivered to the
Administrative Agent no later than 1:00 p.m., New York City time, three Business
Days prior thereto in the case of Eurodollar Loans and no later than 1:00 p.m.,
New

 

63

--------------------------------------------------------------------------------


 

York City time, one Business Day prior thereto in the case of Base Rate Loans,
which notice shall specify the date and amount of prepayment and whether the
prepayment is of Eurodollar Loans or Base Rate Loans; provided, that if a
Eurodollar Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 4.11.  Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.  If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein (provided, that a notice of prepayment of all outstanding
Loans may state that such notice is conditioned upon the effectiveness of other
credit facilities or other financing, in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified date) if such condition is not satisfied), together with (except in
the case of Revolving Loans that are Base Rate Loans and Swingline Loans)
accrued interest to such date on the amount prepaid.  Partial prepayments of
Term Loans and Revolving Loans shall be in an aggregate principal amount of
$500,000 or a whole multiple thereof.  Partial prepayments of Swingline Loans
shall be in an aggregate principal amount of $100,000 or a whole multiple
thereof.

 

(b)                                 Any optional prepayments of the Term
Facilities shall be credited to the remaining scheduled installments of the Term
Facilities thereof as specified by the Borrower or, if not specified, pro rata
to the remaining installments of each of the Facilities on a pro rata basis.

 

(c)                                  Notwithstanding the foregoing, a prepayment
premium shall apply to (i) any prepayment of Tranche B-1 Term Loans occurring on
or prior to the six-month anniversary of the Restatement Effective Date or
(ii) any prepayment of Tranche B-2 Term Loans or Tranche B-3 Term Loans
occurring on or prior to the one year anniversary of the RestatementIncremental
Effective Date, in each case from the proceeds of a Repricing Transaction (as
defined below) in an amount equal to 1.00% of the principal amount of any Term
Loans subject to such prepayment Repricing Transaction, or, in the case of any
Repricing Transaction effected through an amendment, the principal amount of
loans under the relevant Term Facilities outstanding immediately prior to such
amendment of any Term Lender that is replaced in connection with such amendment
pursuant to the Borrower’s exercise of its mandatory assignment rights to
replace a Lender under Section 4.13.  “Repricing Transaction” shall mean
(i) prepayment or refinancing of all or a portion of the Term Loans concurrently
with the Incurrence by the Borrower of any long-term bank debt financing or any
other financing similar to the Term Loans having a lower all-in yield (including
in addition to the applicable coupon, any interest rate “floors”, upfront or
similar fees, and original issue discount payable to the holders of such
Indebtedness (in their capacities as such) with respect to such Indebtedness)
than the yield applicable to the Term Loans (including in addition to the
applicable coupon, any interest rate “floors”, upfront or similar fees, and
original issue discount payable to the holders of such Indebtedness (in their
capacities as such) with respect to such Indebtedness) and (ii) any amendment
which reduces the all-in-yield (calculated in the manner set forth in clause
(i) above) applicable to the Term Loans.

 

4.2.                            Mandatory Prepayments.  (a)  (a)  If at any time
after the Restatement Effective Date any Group Member receives any Net Cash
Proceeds from the Incurrence of any Indebtedness (other than Excluded
Indebtedness) or the issuance of any Disqualified Capital Stock, the Borrower
shall prepay the Tranche B-1 Term Loans and Tranche B-2 Term Loans and

 

64

--------------------------------------------------------------------------------


 

Tranche B-3 Term Loans on a pro rata basis on the date of such receipt in an
amount equal to 100% of such Net Cash Proceeds.

 

(b)                                 If at any time after the Restatement
Effective Date any Group Member receives any Net Cash Proceeds from any Asset
Sale or Recovery Event in an amount exceeding $20,000,000 in any fiscal year,
then, unless a Reinvestment Notice shall be delivered in respect thereof, the
Borrower shall prepay the Tranche B-12 Term Loans and Tranche B-23 Term Loans on
a pro rata basis on the third Business Day following the date of such receipt in
an amount equal to 100% of such Net Cash Proceeds.  If a Reinvestment Notice has
been delivered in respect of any Asset Sale or Recovery Event, then on each
Reinvestment Prepayment Date relating thereto, the Borrower shall prepay the
Term Loans in an amount equal to the Reinvestment Prepayment Amount with respect
to the relevant Reinvestment Event.

 

(c)                                  If at any time after the Restatement
Effective Date any Group Member enters into any sale-leaseback transaction
permitted by Section 8.10, (i) the Borrower shall prepay the Tranche B-12 Term
Loans and Tranche B-23 Term Loans on a pro rata basis on the third Business Day
following the date of such transaction in an amount equal to 50% of the Net Cash
Proceeds thereof and (ii) unless a Reinvestment Notice shall be delivered in
respect of the remaining 50% of such Net Cash Proceeds, the Borrower shall
further prepay the Tranche B-12 Term Loans and Tranche B-23 Term Loans on a pro
rata basis on the third Business Day following the date of such transaction in
an amount equal to the remaining 50% of such Net Cash Proceeds, and if such a
Reinvestment Notice has been delivered, then on each Reinvestment Prepayment
Date relating thereto, the Borrower shall prepay the Tranche B-1 Term Loans and
Tranche B-2 Term Loans and Tranche B-3 Term Loans on a pro rata basis in an
amount equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event.

 

(d)                                 If at any time after the Restatement
Effective Date, the aggregate Revolving Extensions of Credit then outstanding
exceed the Revolving Commitments then in effect, the Borrower (without notice or
demand) shall immediately prepay outstanding Swingline Loans or Revolving Loans
and pay any unpaid Reimbursement Obligations (or, if no Swingline Loans or
Revolving Loans are outstanding, Cash Collateralize outstanding Letters of
Credit) in an amount sufficient to eliminate any such excess.

 

(e)                                  Mandatory prepayments of Term Loans shall
be applied first to Base Rate Loans to the full extent thereof and then to
Eurodollar Loans and shall be accompanied by accrued interest to the date of
such prepayment on the amount prepaid.  Each such prepayment shall be credited
to prepay in direct order of maturity the unpaid amounts due on the next eight
scheduled quarterly installments of the Tranche B-12 Term Loans and Tranche B-23
Term Loans, ratably, and thereafter to the remaining scheduled quarterly
installments of the Tranche B-1 Term Loans and Tranche B-2 Term Loans and
Tranche B-3 Term Loans, ratably, on a pro rata basis.

 

4.3.                            Conversion and Continuation Options.  (a) 
(a)  The Borrower may elect from time to time to convert Eurodollar Loans to
Base Rate Loans by giving the Administrative Agent prior irrevocable notice of
such election no later than 12:00 noon, New York City time, on the Business Day
preceding the proposed conversion date, provided, that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto.

 

65

--------------------------------------------------------------------------------


 

The Borrower may elect from time to time to convert Base Rate Loans to
Eurodollar Loans by giving the Administrative Agent prior irrevocable notice of
such election no later than 1:00 p.m., New York City time, on the second
Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Interest Period therefore), provided, that no Base
Rate Loan under a particular Facility may be converted into a Eurodollar Loan
when any Event of Default has occurred and is continuing and the Administrative
Agent or the Majority Facility Lenders in respect of such Facility have
determined in its or their sole discretion not to permit such conversions.  If
the Borrower requests a conversion to Eurodollar Loans in any such notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

 

(b)                                 Any Eurodollar Loan may be continued as such
upon the expiration of the then current Interest Period with respect thereto by
the Borrower giving irrevocable notice to the Administrative Agent, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Loans, provided, that no Eurodollar Loan under a particular Facility may
be continued as such when any Event of Default has occurred and is continuing
and the Administrative Agent has or the Majority Facility Lenders in respect of
such Facility have determined in its or their sole discretion not to permit such
continuations, and provided, further, that if the Borrower shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to Base Rate Loans on the last day of such then expiring
Interest Period.  So long as no Event of Default has occurred and is continuing,
if the Borrower requests a continuation of Eurodollar Loans in any such notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

 

4.4.                            Limitations on Eurodollar Tranches. 
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions and continuations of Eurodollar Loans hereunder and all selections
of Interest Periods hereunder shall be in such amounts and be made pursuant to
such elections so that, (a) after giving effect thereto, the aggregate principal
amount of the Eurodollar Loans comprising each Eurodollar Tranche shall be equal
to $5,000,000 or a whole multiple of $1,000,000 in excess thereof and (b) no
more than fifteen Eurodollar Tranches shall be outstanding at any one time.

 

4.5.                            Interest Rates and Payment Dates; Administrative
Agent Fees; Other Fees.  (a)  (a)  Each Eurodollar Loan shall bear interest on
the outstanding principal amount thereof for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such day plus the Applicable Margin.

 

(b)                                 Each Base Rate Loan shall bear interest on
the outstanding principal amount thereof at a rate per annum equal to the Base
Rate plus the Applicable Margin.

 

(c)                                  (i) If any portion of the principal of any
Loan or Reimbursement Obligation is not paid when due (whether at the stated
maturity, by acceleration or otherwise), such portion of such principal shall
bear interest at a rate per annum equal to (x) in the case of

 

66

--------------------------------------------------------------------------------


 

the Loans, the rate that would otherwise be applicable thereto pursuant to
Section 4.5(a) or 4.5(b) plus 2.00% per annum or (y) in the case of
Reimbursement Obligations, the rate applicable to Base Rate Loans under the
Revolving Facility plus 2.00% per annum and (ii) if all or a portion of any
interest payable on any Loan or Reimbursement Obligation or any commitment fee
or other amount payable hereunder is not paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to the rate then applicable to Base Rate Loans under
the relevant Facility plus 2.00% per annum (or, in the case of any such other
amounts that do not relate to a particular Facility, the rate then applicable to
Base Rate Loans under the Revolving Facility plus 2.00% per annum), in each
case, with respect to both clause (i) and clause (ii) above, from the date of
such non-payment until such amount is paid in full (as well after as before
judgment).

 

(d)                                 Interest shall be payable in arrears on each
Interest Payment Date, provided, that interest accruing pursuant to paragraph
(c) of this Section shall be payable from time to time on demand.

 

(e)                                  The Borrower agrees to pay to the
Administrative Agent and the Other Representatives any fees in the amounts and
on the dates previously agreed to in writing by the Borrower, the Other
Representatives and the Administrative Agent in connection with this Agreement.

 

4.6.                            Computation of Interest and Fees.  (a) (a) 
Interest and fees payable pursuant hereto shall be calculated on the basis of a
360-day year for the actual days elapsed, except that, with respect to Base Rate
Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed.  The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of each determination of a Eurodollar Rate.  Any change in the interest rate on
a Loan resulting from a change in the Base Rate or the Statutory Reserve Rate
shall become effective as of the opening of business on the day on which such
change becomes effective.  The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.  Interest shall accrue on each Loan
for each day on which it is made or outstanding, except the day on which it is
repaid unless it is repaid on the same day that it was made.

 

(b)                                 Each determination of an interest rate by
the Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error.  The Administrative Agent shall, at the request of the Borrower,
deliver to the Borrower a statement showing the quotations used by the
Administrative Agent in determining any interest rate pursuant to
Section 4.5(a).

 

(c)                                  In the event that any financial statement
or compliance certificate delivered pursuant to Sections 7.1 or 7.2 respectively
is inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Margin or Commitment
Fee Rate for any period (an “Applicable Period”) than the Applicable Margin or
Commitment Fee Rate applied for such Applicable Period respectively, then
(i) the Borrower shall promptly deliver to the Administrative Agent a corrected
financial statement and a

 

67

--------------------------------------------------------------------------------


 

corrected compliance certificate for such Applicable Period, (ii) the Applicable
Margin and the Commitment Fee Rate shall be determined based on the corrected
compliance certificate for such Applicable Period, and (iii) the Borrower shall
promptly pay to the Administrative Agent (for the account of the Lenders and the
Issuing Lenders during the Applicable Period or their successors and assigns)
the accrued additional interest owing as a result of such increased Applicable
Margin and Commitment Fee Rate for such Applicable Period.  This
Section 4.6(c) shall not limit the rights of the Administrative Agent or the
Lenders with respect to Section 4.5(b) and Section 9 hereof, and shall survive
the termination of this Agreement.

 

4.7.                            Inability to Determine Interest Rate.

 

(a)                                 If prior to the first day of any Interest
Period:

 

(i)                                    (a) the Administrative Agent shall have
determined (which determination shall be conclusive and binding upon the
Borrower absent manifest error) that, by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining the
Eurodollar Base Rate, as applicable, for a Loan for the applicable Interest
Period, or

 

(ii)                                (b)                                 the
Administrative Agent shall have received notice from the Majority Facility
Lenders in respect of the relevant Facility that the Eurodollar Rate determined
or to be determined for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (as conclusively certified by such Lenders) of
making or maintaining their affected Loans during such Interest Period, then the
Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as Base Rate
Loans (provided, that the Borrower may rescind such request promptly after
receipt of such notice), (y) any Loans under the relevant Facility that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as Base Rate Loans and (z) any outstanding Eurodollar Loans
under the relevant Facility shall be converted, on the last day of the
then-current Interest Period, to Base Rate Loans.  Until such notice has been
withdrawn by the Administrative Agent, no further Eurodollar Loans under the
relevant Facility shall be made or continued as such, nor shall the Borrower
have the right to convert Loans under the relevant Facility to Eurodollar Loans.

 

4.8.                            Pro Rata Treatment and Payments.  (a)  (a)  Each
borrowing by the Borrower from the Lenders hereunder, each payment by the
Borrower on account of any commitment fee and any reduction of the Commitments
of the Lenders shall be made pro rata according to the respective Term
Percentages or Revolving Percentages, as the case may be of the relevant
Lenders.

 

(b)                                 Each payment (including each prepayment) by
the Borrower on account of principal of and interest on the Tranche B-12 Term
Loans and Tranche B-23 Term Loans shall be made pro rata according to the
respective outstanding principal amounts of the

 

68

--------------------------------------------------------------------------------


 

Tranche B-12 Term Loans and Tranche B-23 Term Loans then held by the Term
Lenders.  Amounts prepaid on account of the Term Loans may not be reborrowed.

 

(c)                                  Each payment (including each prepayment) by
the Borrower on account of principal of and interest on the Revolving Loans
shall be made pro rata according to the respective outstanding principal amounts
of the Revolving Loans then held by the Revolving Lenders.

 

(d)                                 All payments (including prepayments) to be
made by the Borrower hereunder, whether on account of principal, interest, fees
or otherwise, shall be made without setoff or counterclaim and shall be made
prior to 1:00 p.m., New York City time, on the due date thereof to the
Administrative Agent, for the account of the Lenders, at the Funding Office, in
Dollars and in immediately available funds.  The Administrative Agent shall
distribute such payments to the Lenders promptly upon receipt in like funds as
received.  If any payment hereunder (other than payments on the Eurodollar
Loans) becomes due and payable on a day other than a Business Day, such payment
shall be extended to the next succeeding Business Day.  If any payment on a
Eurodollar Loan becomes due and payable on a day other than a Business Day, the
maturity thereof shall be extended to the next succeeding Business Day unless
the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day.  In the case of any extension of any payment of
principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.

 

(e)                                  Unless the Administrative Agent shall have
been notified in writing by any Lender prior to a borrowing that such Lender
will not make the amount that would constitute its share of such borrowing
available to the Administrative Agent, the Administrative Agent may assume that
such Lender is making such amount available to the Administrative Agent, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  If such amount is not made available to
the Administrative Agent by the required time on the Borrowing Date therefor,
such Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation for the period
until such Lender makes such amount immediately available to the Administrative
Agent.  A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error.  If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
of such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
Base Rate Loans under the relevant Facility, on demand, from the Borrower.

 

(f)                                   Unless the Administrative Agent shall have
been notified in writing by the Borrower prior to the date of any payment due to
be made by the Borrower hereunder that the Borrower will not make such payment
to the Administrative Agent, the Administrative Agent may assume that the
Borrower is making such payment, and the Administrative Agent may, but shall not
be required to, in reliance upon such assumption, make available to the Lenders
their respective pro rata shares of a corresponding amount.  If such

 

69

--------------------------------------------------------------------------------


 

payment is not made to the Administrative Agent by the Borrower within three
Business Days after such due date, the Administrative Agent shall be entitled to
recover, on demand, from each Lender to which any amount which was made
available pursuant to the preceding sentence, such amount with interest thereon
at the rate per annum equal to the daily average Federal Funds Effective Rate. 
Nothing herein shall be deemed to limit the rights of the Administrative Agent
or any Lender against the Borrower.

 

4.9.                            Requirements of Law.  (a)  (a)  If the adoption
of or any change in any Requirement of Law or in the interpretation or
application thereof, or compliance by any Lender or the Administrative Agent
with any request or directive whether or not having the force of law from any
central bank or other Governmental Authority made subsequent to the date such
Lender or the Administrative Agent, as applicable, becomes a party hereto:

 

(i)                                     shall subject any Lender or the
Administrative Agent to any tax of any kind whatsoever with respect to this
Agreement, any Letter of Credit, any Application or any Eurodollar Loan made by
it, or change the basis of taxation of payments to such Lender in respect
thereof (except for (A) changes in the rate of net income taxes, capital taxes,
branch profits taxes, franchise taxes (imposed in lieu of income taxes) and net
worth taxes (imposed in lieu of income taxes) and (B) Non-Excluded Taxes imposed
on amounts payable hereunder, Other Taxes and Excluded Taxes, provided, that
this provision shall not affect any obligation of the Borrower under
Section 4.10);

 

(ii)                                  shall impose, modify or hold applicable
any reserve, liquidity requirements, special deposit, compulsory loan or similar
requirement against assets held by, deposits or other liabilities in or for the
account of, advances, loans or other extensions of credit by, or any other
acquisition of funds by, any office of such Lender that is not otherwise
included in the determination of the Eurodollar Rate hereunder; or

 

(iii)                               shall impose on such Lender any other
condition;

 

and the result of any of the foregoing is to increase the cost to such Lender or
the Administrative Agent, by an amount that such Lender or the Administrative
Agent, as applicable, reasonably deems to be material, of making, converting
into, continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender or
the Administrative Agent, upon its written demand (accompanied by a certificate
of the type described in clause (c) below), any additional amounts necessary to
compensate such Lender or the Administrative Agent for such increased cost or
reduced amount receivable.  If any Lender or the Administrative Agent becomes
entitled to claim any additional amounts pursuant to this paragraph, it shall
promptly notify the Borrower (with a copy to the Administrative Agent) of the
event by reason of which it has become so entitled.

 

(b)                                 If any Lender shall have reasonably
determined that the adoption of or any change in any Requirement of Law
regarding capital adequacy or liquidity

 

70

--------------------------------------------------------------------------------


 

requirements or in the interpretation or application thereof or compliance by
such Lender or any corporation controlling such Lender with any request or
directive regarding capital adequacy or liquidity requirements whether or not
having the force of law from any Governmental Authority made subsequent to the
date such Lender becomes a party hereto shall have the effect of reducing the
rate of return on such Lender’s or such corporation’s capital as a consequence
of its obligations hereunder or under or in respect of any Letter of Credit to a
level below that which such Lender or such corporation could have achieved but
for such adoption, change or compliance (taking into consideration such Lender’s
or such corporation’s policies with respect to capital adequacy or liquidity
requirements and such Lender’s desired return on capital) by an amount
reasonably deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request (accompanied by a certificate of the type described
in clause (c) below) therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.  For purposes of this Agreement, and notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be have been enacted,
adopted or issued after the date each Lender has become a party hereto,
regardless of the date such act, requests, rules, regulations, guidelines or
directives enacted, adopted or issued.

 

(c)                                  A certificate as to any additional amounts
payable pursuant to this Section 4.9 submitted by any Lender to the Borrower
(with a copy to the Administrative Agent) shall be conclusive in the absence of
manifest error.  Notwithstanding anything to the contrary in this Section 4.9,
the Borrower shall not be required to compensate a Lender pursuant to this
Section 4.9 for any amounts Incurred more than six months prior to the date that
such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; provided, that, if the circumstances giving rise to such
claim have a retroactive effect, then such six-month period shall be extended to
include the period of such retroactive effect.  The obligations of the Borrower
pursuant to this Section 4.9 shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.

 

4.10.                     Taxes.  (a)  (a)  Except to the extent required under
applicable law, all payments made under this Agreement or any other Loan
Document shall be made free and clear of, and without deduction or withholding
for or on account of, any present or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, value added
taxes, or any other goods and services, use or sales taxes, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto
(“Taxes”).  “Non-Excluded Taxes” shall mean all Taxes other than Excluded
Taxes.  “Excluded Taxes” shall mean net income taxes, branch profits taxes,
franchise taxes (imposed in lieu of net income taxes) and net worth taxes
(imposed in lieu of net income taxes) imposed on any Agent or any Lender or its
applicable lending office or any branch, in each case as a result of a present
or former connection between such Agent or such Lender and the jurisdiction of
the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely

 

71

--------------------------------------------------------------------------------


 

from such Agent or such Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Loan Document).  If any Non-Excluded Taxes or Other Taxes are required to
be withheld from any amounts payable by or on behalf of the Borrower or any
other Loan Party to any Agent or any Lender hereunder or any other Loan Document
(or are required to be withheld or paid by such Agent or Lender), the amounts so
payable to such Agent or such Lender shall be increased by such Loan Party to
the extent necessary to yield to such Agent or such Lender (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement or any
other Loan Document that would have been received had no such withholding been
required, provided, however, that the Borrower shall not be required to increase
any such amounts payable to any Lender or Agent with respect to any, and
Excluded Taxes shall include, Taxes (i) that are attributable to such Lender’s
or Agent’s failure to comply (other than as a result of any change in any
Requirement of Law) with the requirements of paragraph (d) of this Section 4.10,
(ii) that are United States federal withholding taxes imposed on amounts payable
to such Lender or Agent at the time such Lender or Agent becomes a party to this
Agreement, except to the extent that such Lender’s or Agent’s assignor (if any)
was entitled, at the time of assignment to receive additional amounts from the
Borrower with respect to the Non-Excluded Taxes pursuant to this paragraph
(a) or (g) or (iii) U.S. federal withholding taxes imposed under FATCA.

 

(b)                                 In addition, but without duplication of
paragraph (a), the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)                                  Whenever any Non-Excluded Taxes or Other
Taxes are payable by or on account of the Borrower, as promptly as possible
thereafter the Borrower shall send to the Administrative Agent for its own
account or for the account of the relevant Agent or Lender, as the case may be,
a certified copy of an original official receipt received by the Borrower
showing payment thereof.  If the Borrower fails to pay or cause to be paid any
Non-Excluded Taxes or Other Taxes when due to the appropriate taxing authority
or fails to remit or cause to be remitted to the Administrative Agent the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Agents and the Lenders for any incremental taxes, interest or
penalties that may become payable by any Agent or any Lender as a result of any
such failure.

 

(d)                                 Each Lender or Agent (or Transferee) that is
not a “United States person” as defined in Section 7701(a)(30) of the Code (a
“Non-U.S. Lender”) shall deliver to the Borrower and the Administrative Agent
(or, in the case of a Participant, to the Lender from which the related
participation shall have been purchased) two copies of either U.S. Internal
Revenue Service Form W-8IMY (together with any required attachments),
Form W-8EXP and/or Form W-8BEN or W-8BEN-E (claiming benefits of an applicable
tax treaty) or Form W-8ECI, as applicable (or successor form) or, in the case of
a Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a statement substantially in the form of Exhibit F and a Form W-8BEN
or W-8BEN-E, or any subsequent versions thereof or successors thereto, properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from, or a reduced rate of, U.S. federal withholding tax on all payments by the
Borrower under this Agreement and the other Loan Documents.  Such forms shall be
delivered by each Non-U.S.

 

72

--------------------------------------------------------------------------------


 

Lender on or before the date it becomes a party to this Agreement (or, in the
case of any Participant, on or before the date such Participant purchases the
related participation).  In addition, each Non-U.S. Lender shall deliver
properly updated forms promptly upon the obsolescence or invalidity of any form
previously delivered by such Non-U.S. Lender.  Each Non-U.S. Lender shall
promptly notify the Borrower and the Administrative Agent at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower or the Administrative Agent (or any other
form of certification adopted by the U.S. taxing authorities for such purpose). 
Notwithstanding any other provision of this paragraph, a Non-U.S. Lender shall
not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Lender is not legally able to deliver.  Each Lender or Agent that is
not a Non-U.S. Lender shall furnish an accurate and complete U.S. Internal
Revenue Service Form W-9 (or successor form) establishing that such Lender or
Agent is not subject to U.S. backup withholding, and to the extent it may
lawfully do so at such times, provide a new Form W-9 (or successor form) upon
the expiration or obsolescence of any previously delivered form.

 

(e)                                  A Lender or Agent that is entitled to an
exemption from or reduction of non-U.S. withholding tax under the law of the
jurisdiction in which the Borrower is located, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law and upon reasonable request in writing by
the Borrower, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate, to the extent that such Lender or Agent is legally entitled to
complete, execute and deliver such documentation and in such Lender’s or Agent’s
reasonable judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender.

 

(f)                                   If any Lender or Agent determines, in its
reasonable discretion, that it has received a refund of any Non-Excluded Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 4.10, it shall promptly pay over such refund to the Borrower (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section 4.10 with respect to the Non-Excluded Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of such
Agent or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of such Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to such Agent or such Lender in
the event such Agent or such Lender is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
paragraph (f), in no event will any Lender or Agent be required to pay any
amount to any Loan Party under this paragraph (f) the payment of which would
place such Lender or Agent in a materially less favorable net after-Tax position
than such Lender or Agent would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

 

73

--------------------------------------------------------------------------------


 

(g)                                  Each Borrower and each Loan Party shall
indemnify each Lender and the Administrative Agent within twenty (20) days after
written demand therefor, for the full amount of any Non-Excluded Taxes or Other
Taxes paid by such Lender or the Administrative Agent or any of their respective
Affiliates, as applicable, on or with respect to any payment by or on account of
any obligation of such Borrower or such Loan Party hereunder (including
Non-Excluded Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) or otherwise arising in connection with this
Agreement or any other Loan Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Non-Excluded Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided, however, that no Borrower or Loan Party shall
be obligated to make payment to any Lender or the Administrative Agent, as
applicable, pursuant to this Section 4.10(g) in respect of penalties, interest
or other similar liabilities attributable to such Non-Excluded Taxes or Other
Taxes if such penalties, interest or other similar liabilities are attributable
to the gross negligence or willful misconduct of such Lender or the
Administrative Agent, as the case may be, seeking indemnification as determined
in a final, non-appealable judgment of a court of competent jurisdiction.  An
original official receipt, or certified copy thereof, as to the amount of such
payment, delivered to the applicable Borrower by a Lender or by the
Administrative Agent on its own behalf or on behalf of any such Person, shall be
conclusive absent manifest error.

 

(h)                                 The agreements in this Section 4.10 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

(i)                                     If a Lender or Agent changes its
applicable lending office (other than with respect to the designation of a new
lending office pursuant to a request by the Borrower under Section 4.12) or
assigns its rights or sells participations therein and the effect of the change,
assignment or participation, as of the date of the change, would be to cause the
Borrower to become obligated to pay any additional amount under
Section 4.9(a)(i) or 4.10, the Borrower shall not be obligated to pay such
additional amount in excess of amounts the Borrower was obligated to pay prior
to such change, assignment or participation.

 

(j)                                    If a payment made to a Lender or Agent
under this Agreement or any assignment or assumption would be subject to U.S.
federal withholding tax imposed by FATCA if such Lender or Agent were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
or Agent shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender or Agent has complied with such Lender’s or Agent’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this 4.10(j), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.

 

74

--------------------------------------------------------------------------------


 

4.11.                     Indemnity.  The Borrower agrees to indemnify each
Lender, upon its written request (which request shall set forth in reasonable
detail the basis for requesting such compensation and the calculation of the
amount of such compensation), for all losses, expenses and liabilities
(including any loss, expense or liability incurred by reason of the liquidation
or reemployment of deposits or other funds required by such Lender to fund its
Eurodollar Loans but excluding loss of anticipated profits) that such Lender may
sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurodollar Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment of Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto.  Such indemnification may include an
amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market.  A certificate as to any
amounts payable pursuant to this Section 4.11 submitted to the Borrower by any
Lender shall be conclusive in the absence of manifest error.  This covenant
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

 

4.12.                     Change of Lending Office.  Each Lender agrees that,
upon the occurrence of any event giving rise to the operation of Section 4.9,
4.10(a) or 4.15 with respect to such Lender, it will, if requested by the
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans or Letters of
Credit affected by such event with the object of avoiding the consequences of
such event; provided, that such designation is made on terms that, in the sole
judgment of such Lender, cause such Lender and its lending office(s) to suffer
no economic, legal or regulatory disadvantage, and provided, further, that
nothing in this Section shall affect or postpone any of the obligations of the
Borrower or the rights of any Lender pursuant to Section 4.9, 4.10(a) or 4.15.

 

4.13.                     Replacement of Lenders.  The Borrower may replace,
with a replacement financial lender reasonably satisfactory to the
Administrative Agent, any Lender that (a) requests payment of any amounts
payable under Section 4.9, 4.10(a) or 4.15, (b) is a Defaulting Lender
hereunder, or (c) declines to deliver any requested consent to a waiver,
amendment or other modification of any provision of the Loan Documents that has
been consented to by the Borrower, Administrative Agent, Required Lenders and,
if otherwise required, Majority Facility Lenders, but only if (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default has occurred and is continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender has taken no action under
Section 4.12 so as to eliminate the demand or condition giving rise to the
Borrower’s replacement right, (iv) the replacement lender purchases, at par, all
Loans and other amounts owing to the replaced Lender on or prior to the

 

75

--------------------------------------------------------------------------------


 

date of replacement and assumes all obligations of the replaced Lender under the
Loan Documents in accordance with Section 11.6 (except that the Borrower shall
pay the registration and processing fee referred to therein), (v) the Borrower
compensates the replaced Lender under Section 4.11 if any Eurodollar Loan
outstanding to the replaced Lender is purchased other than on the last day of
the Interest Period relating thereto and (vi) the Borrower shall pay the
replaced Lender all amounts payable under Section 4.9 or 4.10.  Notwithstanding
the foregoing, all rights and claims of the Borrower, Administrative Agent and
Lenders against any replaced Lender that has defaulted in its obligation to make
Loans hereunder shall be in all respects and unaffected by the replacement of
such Lender.

 

4.14.                     Evidence of Debt.  (a)  (a)  Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
Indebtedness of the Borrower to such Lender resulting from each Loan of such
Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement.

 

(b)                                 The Administrative Agent, on behalf of the
Borrower, shall maintain the Register pursuant to Section 11.6(b), and a
subaccount therein for each Lender, in which shall be recorded (i) the amount of
each Loan made hereunder and any Note evidencing such Loan, the Type of such
Loan and each Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) both the amount of any sum received
by the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

 

(c)                                  The entries made in the Register and the
accounts of each Lender maintained pursuant to Section 4.14(a) shall, to the
extent permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded, but the failure of
any Lender or the Administrative Agent to maintain the Register or any such
account, or any error therein, shall not in any manner affect the obligation of
the Borrower to repay (with applicable interest) the Loans made to the Borrower
by such Lender in accordance with the terms of this Agreement.

 

(d)                                 The Borrower agrees that, upon the request
to the Administrative Agent by any Lender, the Borrower will execute and deliver
to such Lender a promissory note of the Borrower evidencing any Term Loans,
Revolving Loans or Swingline Loans, as the case may be, of such Lender,
substantially in the forms of Exhibit G-1, G-2 or G-3, respectively, with
appropriate insertions as to date and principal amount.

 

4.15.                     Illegality.  Notwithstanding any other provision
herein, if the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof shall make it unlawful for any Lender to
make or maintain Eurodollar Loans as contemplated by this Agreement, (a) the
commitment of such Lender hereunder to make Eurodollar Loans, continue
Eurodollar Loans as such and convert Base Rate Loans to Eurodollar Loans shall
forthwith be canceled and (b) such Lender’s Loans then outstanding as Eurodollar
Loans, if any, shall be converted automatically to Base Rate Loans on the
respective last days of the then current Interest Periods with respect to such
Loans or within such earlier period as required by law.  If any such conversion
of a Eurodollar Loan occurs on a day which is not the last day of the then

 

76

--------------------------------------------------------------------------------


 

current Interest Period with respect thereto, the Borrower shall pay to such
Lender such amounts, if any, as may be required pursuant to Section 4.11.

 

4.16.                     Defaulting Lenders.  Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)                                 fees shall cease to accrue on the unfunded
portion of the Revolving Commitment of such Defaulting Lender pursuant to
Section 3.5;

 

(b)                                 the Aggregate Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders, the Required
Lenders or the Majority Facility Lenders under any Facility have taken or may
take any action hereunder (including any consent to any amendment or waiver
pursuant to Section 11.1), provided, that any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender which affects such
Defaulting Lender differently than other affected Lenders shall require the
consent of such Defaulting Lender;

 

(c)                                  if any Swingline Exposure or any L/C
Obligations exists at the time a Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of such Defaulting
Lender’s Swingline Exposure and L/C Obligations shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Revolving Percentages
but only to the extent (x) the sum of all Non-Defaulting Lenders’ Revolving
Extensions of Credit plus such Defaulting Lender’s Swingline Exposure and L/C
Obligations does not exceed the total of all Non-Defaulting Lenders’ Revolving
Commitments and (y) no Event of Default shall have occurred and be continuing at
such time; and

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
one Business Day following notice by the Administrative Agent (x) first, prepay
such Swingline Exposure and any unpaid Reimbursement Obligations and (y) second,
Cash Collateralize such Defaulting Lender’s remaining L/C Obligations (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 3.7(a) for so long as such
L/C Obligations are outstanding;

 

(iii)                               if the Borrower Cash Collateralizes any
portion of such Defaulting Lender’s L/C Obligations pursuant to
Section 4.16(c)(ii) and Section 3.7(a), the Borrower shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 3.9(a) or (b) with
respect to such Defaulting Lender’s L/C Obligations during the period such
Defaulting Lender’s L/C Obligations are cash collateralized;

 

(iv)                              if the L/C Obligations of the Non-Defaulting
Lenders is reallocated pursuant to Section 4.16(c)(i), then the fees payable to
the Lenders

 

77

--------------------------------------------------------------------------------


 

pursuant to Section 3.9(a) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Revolving Percentages; or

 

(v)                                 if any Defaulting Lender’s L/C Obligations
are neither cash collateralized nor reallocated pursuant to
Section 4.16(c)(i) or (ii), then, without prejudice to any rights or remedies of
theany Issuing Lender or any Lender hereunder, all facility fees that otherwise
would have been payable to such Defaulting Lender (solely with respect to the
portion of such Defaulting Lender’s Commitment that was utilized by such L/C
Obligations) and letter of credit fees payable under Section 3.9(a) with respect
to such Defaulting Lender’s L/C Obligations shall be payable to the applicable
Issuing Lenders until such L/C Obligations isare cash collateralized and/or
reallocated;

 

(d)                                 the Swingline Lender shall not be required
to fund any Swingline Loan and each Issuing Lender shall not be required to
issue, amend, extend or increase any Letter of Credit, unless it is satisfied
that the related exposure will be 100% covered by the Commitments of the
Non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 4.16(c) and Section 3.7(a), and participating
interests in any such newly issued or increased Letter of Credit or newly made
Swingline Loan shall be allocated among Non-Defaulting Lenders in a manner
consistent with Section 4.16(c)(i) (and Defaulting Lenders shall not participate
therein); and

 

(e)                                  in the event and on the date that each of
the Administrative Agent, the Borrower, the Issuing Lenders and the Swingline
Lender agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the Swingline Exposure and
L/C Obligations of the other Lenders shall be readjusted to reflect the
inclusion of such Lender’s Revolving Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Revolving
Percentage.

 

4.17.                     Incremental Facilities.  (a)  (a)  So long as no Event
of Default exists or would arise therefrom, the Borrower shall have the right,
at any time and from time to time after the Restatement Effective Date to
(i) request new term loan commitments under one or more new term loan credit
facilities to be included in this Agreement (each an “Incremental Term Facility”
and collectively the “Incremental Term Loan Commitments”) and/or (ii) increase
the Total Revolving Credit Commitment (the “Incremental Revolving Facility” and
such commitments, the “Incremental Revolving Commitments”, together with the
Incremental Term Loan Commitments the “Incremental Commitments” and, together
with any Incremental Term Facility, “Incremental Facilities”; and the loans
thereunder, “Incremental Revolving Loans” and, together with any Incremental
Term Loans, “Incremental Loans”)) so long as the aggregate then outstanding
principal amount of the sum of all unutilized Incremental Commitments and
Incremental Loans together with any amounts Incurred under Section 8.2(v) that
were Incurred in reliance on the Fixed Incremental Amount does not exceed the
Fixed Incremental Amount, plus if the Consolidated Senior Secured Leverage Ratio
after giving effect to the Incurrence of Incremental Loans thereof (subject to
Section 1.3) is less than or equal to 3.50 to 1.00 (assuming for purposes of
such calculation that the commitments under theIncremental

 

78

--------------------------------------------------------------------------------


 

Revolving FacilityCommitments being incurred at the time of such calculation are
fully drawn and assuming that any unsecured notes are deemed to be secured
ratably with the Facilities for purposes of calculating the Consolidated Senior
Secured Leverage Ratio), an unlimited amount; provided that, after giving pro
forma effect to any Incurrence or discharge of Indebtedness on the date the
applicable Incremental Commitment Agreement (as defined below) becomes effective
(subject to Section 1.3) and all related transactions as if completed on the
first day of the twelve month period ending on the most recent Test Date, the
Borrower would have been in compliance with Section 8.1 on the Test Date
(assuming compliance with Section 8.1, as originally in effect or amended in
accordance with the terms hereof, was required on the Test Date) (and the
Borrower shall deliver a certificate, on or prior to the date on which such
Incremental Commitment shall become effective to the Administrative Agent
certifying that the Borrower is in compliance with this Section 4.17). Any loans
made in respect of any such Incremental Term Commitment shall be made by
creating a new Tranche. Any Incremental Revolving Facility Commitments shall be
Incurred in the form of increases to the Revolving Credit Commitments and such
Incremental Revolving Facility Commitment shall be identical to and form part of
such Revolving Facility.

 

(b)                                 Each request from the Borrower pursuant to
this Section 4.17 shall set forth the requested amount and proposed terms of the
relevant Incremental Commitments. The Incremental Commitments (or any portion
thereof) may be made by any existing Lender or by any other bank or financial
institution (any such bank or other financial institution, an “Additional
Lender”) subject, (i) in respect of any Additional Lender not already a Lender
hereunder or an affiliate of a Lender hereunder, to the Borrower’s consent (such
consent not to be unreasonably withheld or delayed) and (ii) in the case of any
Incremental Revolving Commitments (if such Additional Lender is not already a
Lender hereunder or any affiliate of a Lender hereunder) to the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed).
Any allocation of any Incremental Commitments to any Affiliated Lender shall be
subject to the terms of Section 11.6(g).

 

(c)                                  No Incremental Commitment or Incremental
Loans shall be effective unless the Borrower delivers to the Administrative
Agent an Incremental Commitment Agreement executed and delivered by the Loan
Parties and the proposed Additional Lenders and such other documentation
relating thereto as the Administrative Agent may reasonably request.
Notwithstanding anything in Section 11.1 to the contrary, an Incremental
Commitment Agreement may, without the consent of any other Lender, effect such
amendments to any Loan Documents as may be necessary or appropriate, in the
opinion of the Borrower and the Administrative Agent, to effect the provisions
of this Section 4.17, provided, however, that (i) (A) the Incremental Term Loan
Commitments will not be guaranteed by any Subsidiary of the Borrower other than
the Subsidiary Guarantors, and will be secured on a pari passu or (at the
Borrower’s option) junior basis by the same Collateral securing the Loans,
(B) the Incremental Term Loan Commitments and any incremental loans drawn
thereunder (the “Incremental Term Loans”) shall rank pari passu in right of
payment with or (at the Borrower’s option) junior to the Loans hereunder and
(C) no Incremental Commitment Agreement may provide for any Incremental
Commitment or any Incremental Term Loans to be secured by any Collateral or
other assets of any Loan Party that do not also secure the Loans; (ii) no Lender
will be required to provide any such Incremental Commitment unless it so agrees;
(iii) the interest rate margins, upfront fees, original issue discount, any
interest rate floors and any customary arrangement or

 

79

--------------------------------------------------------------------------------


 

commitment fees applicable to the loans made pursuant to the Incremental
Commitments shall be determined by the Borrower and the applicable Additional
Lenders; provided, that in the event that the applicable interest rate margins
for any term loans Incurred by the Borrower under any Incremental Commitment are
higher than the applicable interest rate margin for any Loans hereunder by more
than 50 basis points, then the Applicable Margin for the Loans shall be
increased to the extent necessary so that the applicable interest rate margin
for the Loans is equal to the applicable interest rate margins for such
Incremental Commitment minus 50 basis points; provided, further that, in
determining the applicable interest rate margins for the Loans hereunder and any
Incremental Loans, (A) original issue discount (“OID”) or upfront fees payable
generally to all participating Additional Lenders in lieu of OID (which shall be
deemed to constitute like amounts of OID) payable by the Borrower to the Lenders
under the Loans or any Incremental Loan in the initial primary syndication
thereof shall be included (with OID being equated to interest based on assumed
four-year life to maturity); (B) customary arrangement or commitment fees
payable to any of the Other Representatives (or their respective affiliates) in
connection with the Loans or to one or more arrangers (or their respective
affiliates) in connection with the Incremental Loans (and any fee payable to any
Additional Lender in lieu of any portion of any such fee payable to any such
arranger or affiliate thereof) shall be excluded; and (C) if the Incremental
Loans include an interest rate floor greater than the interest rate floor then
applicable to the Loans, such increased amount shall be equated to the
applicable interest rate margin for purposes of determining whether an increase
to the Applicable Margin for the Loans shall be required, to the extent an
increase in the interest rate floor for the Loans would cause an increase in the
interest rate then in effect thereunder, and in such case the interest rate
floor (but not the Applicable Margin) applicable to the Loans shall be increased
by such amount; (iv) such Incremental Commitment Amendment may provide for the
inclusion, as appropriate, of Additional Lenders in any required vote or action
of the Required Lenders or of the Lenders of each Tranche hereunder and may
provide class protection for any additional credit facilities in a manner
consistent with those provided the original Facility pursuant to the provisions
of Section 11.1 as originally in effect; (v) the final maturity date of any
Incremental Loans or Incremental Commitments shall be no earlier than the Latest
Maturity Date and the Weighted Average Life to Maturity of any Incremental Loans
made pursuant to Incremental Term Loan Commitments shall be no shorter than the
remaining Weighted Average Life to Maturity of the Term Loans; (vi) the
prepayment provisions shall be determined by the Borrower and the applicable
Additional Lenders; provided that they shall not be more favorable than the
prepayment provisions applicable to the Term Loans; (vii) if such Incremental
Loans or Incremental Commitment shall be secured on a junior basis, a Senior
Representative validly acting on behalf of the holders of such Indebtedness
shall have become party to an Intercreditor Agreement; and (viii) the other
terms and documentation in respect thereof, to the extent not consistent with
this Agreement as in effect prior to giving effect to the Incremental Commitment
Amendment, shall otherwise be reasonably satisfactory to the Administrative
Agent.

 

(d)                                 The Administrative Agent shall promptly
notify each Lender whenever any Incremental Commitment becomes effective.

 

(e)                                  No Incremental Commitment Agreement shall
become effective unless the Administrative Agent has received (i) a certificate
executed by a Responsible Officer of the Borrower to the effect that no Event of
Default has occurred and is continuing (subject to Section 1.3), and (ii) such
additional Security Documents, legal opinions, board resolutions,

 

80

--------------------------------------------------------------------------------


 

certificates and other documentation as may be required by such Incremental
Commitment Agreement or reasonably requested by the Administrative Agent.

 

(f)                                   (f)                                   Upon
the implementation of any Incremental Revolving Facility pursuant to this
Section 4.17, (i) each Revolving Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each
relevant Incremental Revolving Facility Lender, and each relevant Incremental
Revolving Facility Lender will automatically and without further act be deemed
to have assumed a portion of such Revolving Lender’s participations hereunder in
outstanding Letters of Credit and Swingline Loans such that, after giving effect
to each deemed assignment and assumption of participations, all of the Revolving
Lenders’ (including each Incremental Revolving Facility Lender)
(A) participations hereunder in Letters of Credit and (B) participations
hereunder in Swingline Loans shall be held on a pro rata basis on the basis of
their respective Revolving Credit Commitments (after giving effect to any
increase in the Revolving Credit Commitment pursuant to this Section 4.17) and
(ii) the existing Revolving Lenders shall assign Revolving Loans to certain
other Revolving Lenders (including the Revolving Lenders providing the relevant
Incremental Revolving Facility), and such other Revolving Lenders (including the
Revolving Lenders providing the relevant Incremental Revolving Facility) shall
purchase such Revolving Loans, in each case to the extent necessary so that all
of the Revolving Lenders participate in each outstanding borrowing of Revolving
Loans pro rata on the basis of their respective Revolving Credit Commitments
(after giving effect to any increase in the Revolving Credit Commitment pursuant
to this Section 4.17); it being understood and agreed that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to the transactions effected
pursuant to the immediately preceding sentence.

 

(g)                                 (g)                                
EachSubject to clause (i) below, each Incremental Commitment Agreement shall
contain representations and warranties by the Borrower substantially in the form
of those made by the Borrower in this Agreement, except for any exceptions,
disclosures or modifications reasonably acceptable to the Administrative Agent,
the Borrower and the Additional Lender(s) making an Incremental Commitment
pursuant to such Incremental Commitment Agreement.

 

(h)                                 (h)                                 In
connection with any Incremental Commitment Agreement pursuant to this
Section 4.17, at the direction and as reasonably requested by Administrative
Agent to ensure the continuing priority of the Lien of the Mortgages as security
for the Loans, (A) the Borrower or Loan Party party to the Mortgages shall enter
into, and deliver to the Administrative Agent a Modification and (B) Borrower
shall deliver, or cause the title company or local counsel, as applicable, to
deliver, to the Administrative Agent local counsel opinions, an endorsement to
the relevant title policies, date down(s) or other documents, instruments or
evidence of the priority of the Lien of the Mortgages as security for the Loans,
each in form and substance reasonably satisfactory to Administrative Agent. In
addition, as reasonably requested by the Administrative Agent, the Borrower
shall deliver an updated flood hazard certificate for each of the Mortgaged
Properties.

 

(i)                                    Notwithstanding anything to the contrary
in this Section 4.17 or in any other provision of any Loan Document, if the
proceeds of any Incremental Facility are intended to be applied to finance a
Limited Condition Acquisition, the

 

81

--------------------------------------------------------------------------------


 

conditions to entering into and availability of such Incremental Facility
(including applicability of customary “SunGard” or other “certain funds”
conditionality), and the timing of satisfaction or waiver of any such conditions
(as between being satisfied or waived upon execution of an amendment evidencing
such Incremental Facility or upon the making of any Incremental Loans
thereunder), shall be as agreed to among the Borrower and the Incremental
Lenders.

 

4.18.                     Extension Amendments.  (a)  (a)  The Borrower may at
any time and from time to time request that all or a portion, including one or
more tranches, of any commitments or the Loans (including any Extended Loans),
each existing at the time of such request (each, an “Existing Tranche” and the
Loans of such Tranche, the “Existing Loans”) be converted to extend the
termination date thereof and the scheduled maturity date(s) of any payment of
principal with respect to all or a portion of any principal amount of any
Existing Tranche (any such Existing Tranche which has been so extended,
“Extended Tranche” and the Loans of such Tranche, the “Extended Loans”) and to
provide for other terms consistent with this Section 4.18. In order to establish
any Extended Tranche, the Borrower shall provide a notice to the Administrative
Agent (who shall provide a copy of such notice to each of the Lenders of the
applicable Existing Tranche) (an “Extension Request”) setting forth the proposed
terms of the Extended Tranche to be established, which terms (other than
provided in clause (c) below) shall be identical to those applicable to the
Existing Tranche from which they are to be extended (the “Specified Existing
Tranche”) except (x) all or any of the final maturity dates of such Extended
Tranches may be delayed to later dates than the final maturity dates of the
Specified Existing Tranche, (y) (A) the interest margins with respect to the
Extended Tranche may be higher or lower than the interest margins for the
Specified Existing Tranche and/or (B) additional fees may be payable to the
Lenders providing such Extended Tranche in addition to or in lieu of any
increased margins contemplated by the preceding clause (A) and (z) the
commitment fee, if any, with respect to the Extended Tranche may be higher or
lower than the commitment fee, if any, for the Specified Existing Tranche, in
each case to the extent provided in the applicable Extension Amendment;
provided, that, notwithstanding anything to the contrary in this Section 4.18 or
otherwise, (1) such Extended Tranche shall not be, (x) in the case of any
Extended Tranche relating to Loans under each of the Term Facilities hereunder,
in an amount less than $100,000,000 and shall be in integral multiples of
$50,000,000 in excess thereof and (y) in the case of any Extended Tranche
relating to Loans under the Revolving Facility hereunder, in an amount less than
$50,000,000 and shall be in integral multiples of $25,000,000 in excess thereof,
(2) no Extended Tranche shall be secured by or receive the benefit of any
collateral, credit support or security that does not secure or support the
Existing Tranches, (3) the repayment (other than in connection with a permanent
repayment and, if applicable, termination of commitments), the mandatory
prepayment and the commitment reduction of any of Loans or Commitments under the
Extended Tranches shall be made on a pro rata basis with all other outstanding
Loans or Commitments (including all Extended Tranches) respectively; provided,
that, Extended Loans may, if the Extending Lenders making such Extended Loans so
agree, participate on a less than pro rata basis in any voluntary or mandatory
repayment or prepayment or commitment reductions hereunder, (4) the final
maturity of any Extended Tranche shall not be earlier than, and if such Extended
Tranche is a term facility, shall not have a Weighted Average Life to Maturity
shorter than the applicable Specified Existing Tranche, (5) each Lender in the
Specified Existing Tranche shall be permitted to participate in the Extended
Tranche in accordance with its pro rata share of the Specified Existing Tranche
and (6) assignments and participations of

 

82

--------------------------------------------------------------------------------


 

Extended Tranches shall be governed by the same assignment and participation
provisions applicable to Loans and Commitments hereunder as set forth in
Section 11.6. No Lender shall have any obligation to agree to have any of its
Existing Loans or, if applicable, commitments of any Existing Tranche converted
into an Extended Tranche pursuant to any Extension Request. Any Extended Tranche
shall constitute a separate Tranche of Loans (and, if applicable, commitments)
from the Specified Existing Tranches and from any other Existing Tranches
(together with any other Extended Tranches so established on such date).

 

(b)                                 The Borrower shall provide the applicable
Extension Request at least five (5) Business Days prior to the date on which
Lenders under the applicable Existing Tranche or Existing Tranches are requested
to respond. Any Lender (an “Extending Lender” and with respect to Term Loans an
“Extending Term Loan Lender” and with respect to Revolving Commitments an
“Extending Revolving Lender”) wishing to have all or a portion of its Specified
Existing Tranche converted into an Extended Tranche shall notify the
Administrative Agent (an “Extension Election”) on or prior to the date specified
in such Extension Request of the amount of its Specified Existing Tranche that
it has elected to convert into an Extended Tranche. In the event that the
aggregate amount of the Specified Existing Tranche subject to Extension
Elections exceeds the amount of Extended Tranches requested pursuant to the
Extension Request, the Specified Existing Tranches subject to Extension
Elections shall be converted to Extended Tranches on a pro rata basis based on
the amount of Specified Existing Tranches included in each such Extension
Election.

 

(c)                                  Extended Tranches shall be established
pursuant to an amendment (an “Extension Amendment”) to this Agreement (which may
include amendments to provisions related to maturity, interest margins, fees or
prepayments referenced in Section 4.18(a) and which, except to the extent
expressly contemplated by the penultimate sentence of this Section 4.18(c) and
notwithstanding anything to the contrary set forth in Section 11.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Tranches established thereby) executed by the Loan Parties, the
Administrative Agent, and the Extending Lenders. No Extension Amendment shall
provide for any Extended Tranche in an aggregate principal amount that is less
than (x) in the case of any Extended Tranche relating to Loans under either of
the Term Facilities hereunder, in an amount less than $100,000,000 and shall be
in integral multiples of $50,000,000 in excess thereof and (y) in the case of
any Extended Tranche relating to Loans under the Revolving Facility hereunder,
in an amount less than $50,000,000 and shall be in integral multiples of
$25,000,000 in excess thereof; provided, further, that no Extension Amendment
may provide for (a) any Extended Tranche to be secured by any Collateral or
other assets of any Loan Party that does not also secure the Existing Tranches.
It is understood and agreed that each Lender has consented to each amendment to
this Agreement and the other Loan Documents authorized by this Section 4.18 and
the arrangements described above in connection therewith for all purposes
requiring its consent, and shall at the effective time thereof be deemed to
consent to each amendment to this Agreement and the other Loan Documents
authorized by this Section 4.18 and the arrangements described above in
connection therewith. In connection with any Extension Amendment, the Borrower
shall, if requested by the Administrative Agent, deliver an opinion of counsel
reasonably acceptable to the Administrative Agent as to the enforceability of
such Extension Amendment, this Agreement as amended thereby, and such of the
other Loan Documents (if any) as may be amended thereby.

 

83

--------------------------------------------------------------------------------


 

(d)                                 Notwithstanding anything to the contrary
contained in this Agreement, (A) on any date on which any Existing Tranche is
converted to extend the related scheduled maturity date(s) in accordance with
clause (a) above (an “Extension Date”), in the case of the Specified Existing
Tranche of each Extending Lender, the aggregate principal amount of such
Specified Existing Tranche shall be deemed reduced by an amount equal to the
aggregate principal amount of Extended Tranche so converted by such Lender on
such date, and such Extended Tranches shall be established as a separate Tranche
from the Specified Existing Tranche and from any other Existing Tranches
(together with any other Extended Tranches so established on such date) and
(B) if, on any Extension Date, any Revolving Loans of any Extending Lender are
outstanding under the applicable Specified Existing Tranches, such loans (and
any related participations) shall be deemed to be allocated as Extended Loans
(and related participations) and Existing Loans (and related participations) in
the same proportion as such Extending Lender’s applicable Specified Existing
Tranches to the applicable Extended Tranches so converted by such Lender on such
date.

 

(e)                                  If, in connection with any proposed
Extension Amendment, any Lender declines to consent to the applicable extension
on the terms and by the deadline set forth in the applicable Extension Request
(each such Lender, a “Non-Extending Lender”) then the Borrower may, on notice to
the Administrative and the Non-Extending Lender, (A) replace such Non-Extending
Lender by causing such Lender to (and such Lender shall be obligated to) assign
pursuant to Section 11.6 (with the assignment fee and any other costs and
expenses to be paid by the Borrower in such instance) all of its rights and
obligations under this Agreement to one or more assignees; provided, that
neither the Administrative Agent nor any Lender shall have any obligation to the
Borrower to obtain a replacement Lender; provided, further, that the applicable
assignee shall have agreed to provide Loans and/or a commitment on the terms set
forth in such Extension Amendment; and provided, further, that all obligations
of the Borrower owing to the Non-Extending Lender relating to the Loans and
participations so assigned shall be paid in full at par by the assignee Lender
to such Non-Extending Lender concurrently with such Assignment and Assumption or
(B) prepay the Loans and, at the Borrower’s option, if applicable, terminate the
Commitments of such Non-Extending Lender, in whole or in part, subject to
Section 4.11, without premium or penalty. In connection with any such
replacement under this Section 4.18, if the Non-Extending Lender does not
execute and deliver to the Administrative Agent a duly completed Assignment and
Assumption and/or any other documentation necessary to reflect such replacement
by the later of (a) the date on which the replacement Lender executes and
delivers such Assignment and Assumption and/or such other documentation and
(b) the date as of which all obligations of the Borrower owing to the
Non-Extending Lender relating to the Loans and participations so assigned shall
be paid in full in cash by the assignee Lender to such Non-Extending Lender,
then such Non-Extending Lender shall be deemed to have executed and delivered
such Assignment and Assumption and/or such other documentation as of such date
and the Borrower shall be entitled (but not obligated) to execute and deliver
such Assignment and Assumption and/or such other documentation on behalf of such
Non-Extending Lender.

 

(f)                                   This Section 4.18 shall supersede any
provisions in Section 4.8 or Section 11.1 to the contrary.

 

4.19.                     Refinancing Facilities.  (a) (a)  At any time after
the Restatement Effective Date, the Borrower may obtain, from any Lender or any
Additional Lender, Credit Agreement

 

84

--------------------------------------------------------------------------------


 

Refinancing Indebtedness in respect of (A) all or any portion of the Term Loans
then outstanding under this Agreement (which for purposes of this clause
(A) will be deemed to include any then outstanding Incremental Loans under any
Incremental Term Commitments) and any then outstanding Refinancing Term Loans or
(B) all or any portion of the Revolving Loans (or unused Revolving Commitments
or any Incremental Loans or unused Incremental Revolving Commitments or any
unused Refinancing Revolving Commitment of Refinancing Revolving Loans) under
this Agreement, in the form of (x) Refinancing Term Loans or Refinancing Term
Commitments or (y) Refinancing Revolving Loans or Refinancing Revolving
Commitments, as the case may be, in each case pursuant to a Refinancing
Amendment; provided, that such Credit Agreement Refinancing Indebtedness
(i) will rank pari passu or junior in right of payment and of security with the
other Loans and Commitments hereunder, (ii) will have such pricing and optional
prepayment terms as may be agreed by the Borrower and the Lenders thereof,
(iii) (x) with respect to any Refinancing Revolving Loans or Refinancing
Revolving Commitments, will have a maturity date that is not prior to the
maturity date of Revolving Loans (or unused Revolving Commitments) being
refinanced and (y) with respect to any Refinancing Term Loans or Refinancing
Term Commitments, will have a maturity date that is not prior to the maturity
date of, and will have a Weighted Average Life to Maturity that is not shorter
than, the Term Loans being refinanced, (iv) will have such pricing, premiums,
optional prepayment terms and financial covenants as may be agreed by the
Borrower and the Lenders thereof and (v) will have other terms and conditions
that are substantially identical to (or in the case of Refinancing Notes are on
market terms or are substantially identical to), or (taken as a whole) are no
more favorable to the investors providing such Credit Agreement Refinancing
Indebtedness than the Refinanced Debt; provided, further that the terms and
conditions applicable to such Credit Agreement Refinancing Indebtedness may
provide for any additional or different financial or other covenants or other
provisions that are agreed between the Borrower and the Lenders thereof and
applicable only during periods after the Latest Maturity Date that is in effect
on the date such Credit Agreement Refinancing Indebtedness is issued, Incurred
or obtained. The effectiveness of any Refinancing Amendment shall be subject to
the satisfaction on the date thereof of each of the conditions set forth in
Section 6.1 and, to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of legal opinions, board resolutions,
officers’ certificates and/or reaffirmation agreements consistent with those
delivered on the Restatement Effective Date (other than changes to such legal
opinions resulting from a change in law, change in fact or change to counsel’s
form of opinion reasonably satisfactory to the Administrative Agent). Each
Tranche of Credit Agreement Refinancing Indebtedness Incurred under this
Section 4.19 shall be in an aggregate principal amount that is (x) not less than
$100,000,000 in the case of Refinancing Term Loans or $50,000,000 in the case of
Refinancing Revolving Loans and (y) an integral multiple of $50,000,000 in
excess thereof in the case of Refinancing Term Loans or $25,000,000 in excess
thereof in the case of Refinancing Revolving Loans. Any Refinancing Amendment
may provide for the issuance of Letters of Credit for the account of the
Borrower, or the provision to the Borrower of Swingline Loans, pursuant to any
Refinancing Revolving Commitments established thereby, in each case on terms
substantially equivalent to the terms applicable to Letters of Credit and
Swingline Loans under the Revolving Commitments and in each case with the
consent of the applicable issuing lenders and swingline lenders. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Refinancing Amendment. Each of the parties hereto hereby agrees that,
upon the effectiveness of any Refinancing Amendment, this Agreement shall be
deemed amended to the

 

85

--------------------------------------------------------------------------------


 

extent (but only to the extent) necessary to reflect the existence and terms of
the Credit Agreement Refinancing Indebtedness Incurred pursuant thereto
(including any amendments necessary to treat the Loans and Commitments subject
thereto as Refinancing Term Loans, Refinancing Revolving Loans, Refinancing
Revolving Commitments and/or Refinancing Term Commitments). Any Refinancing
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section. In addition, if so provided in the relevant
Refinancing Amendment and with the consent of each Issuing Lender,
participations in Letters of Credit expiring on or after the Revolving
Termination Date shall be reallocated from Lenders holding Revolving Commitments
to Lenders holding extended revolving commitments in accordance with the terms
of such Refinancing Amendment; provided, however, that such participation
interests shall, upon receipt thereof by the relevant Lenders holding Revolving
Commitments, be deemed to be participation interests in respect of such
Revolving Commitments and the terms of such participation interests (including,
without limitation, the commission applicable thereto) shall be adjusted
accordingly.

 

(b)                                 (b)                                 This
Section 4.19 shall supersede any provisions in Section 4.8 or Section 11.1 to
the contrary.

 

SECTION5.  SECTION 5.   REPRESENTATIONS AND WARRANTIES

 

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, the Borrower hereby
represents and warrants to each Agent and each Lender that, unless otherwise
specified, on and as of the Restatement Effective Date and on and as of each
date as required by Section 6.1(b):

 

5.1.                            Financial Condition.  The audited consolidated
balance sheets and the related consolidated statements of income and of cash
flows of the Borrower and its consolidated Subsidiaries at on or about
December 31, 2013 reported on by and accompanied by an unqualified report from
KPMG LLP, and as at on or about December 31, 2012 and on or about December 31,
2011, in each case present fairly in all material respects the consolidated
financial condition of the Borrower and its consolidated Subsidiaries, as at
such dates and their consolidated results of operations and consolidated cash
flows for the fiscal years then ended. All such financial statements, including
the related schedules and notes (if any) thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firms of accountants and disclosed
therein). As of the Restatement Effective Date, no Group Member has any material
Guarantee Obligations, contingent liabilities or any long-term leases or unusual
forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph other than as contemplated by the Loan Documents.

 

5.2.                            No Change.  There has not been since
December 31, 2013, any development or event that has had or would reasonably be
expected to have a Material Adverse Effect.

 

86

--------------------------------------------------------------------------------


 

5.3.                            Corporate Existence; Compliance with Law.  Each
of the Borrower and its Material Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the organizational power and authority, to own and operate
its property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
corporation or other organization and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification except to the extent the failure to
be so qualified would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect and (d) is in compliance with all Requirements of Law
and Organizational Documents, except to the extent that the failure to comply
therewith would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

5.4.                            Power; Authorization; Enforceable Obligations. 
Each Loan Party has the organizational power and authority, and the legal right,
to make, deliver and perform the Loan Documents to which it is a party and, in
the case of the Borrower, to obtain extensions of credit under this Agreement. 
Each Loan Party has taken all necessary organizational action to authorize the
execution, delivery and performance of the Loan Documents to which it is a party
and, in the case of the Borrower, to authorize the extensions of credit under
this Agreement.  No consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required in connection with the Restatement Effective Date Transactions, the
extensions of credit hereunder or the execution, delivery, performance, validity
or enforceability of the Loan Documents except (i) consents, authorizations,
filings and notices described in Schedule 5.4, which consents, authorizations,
filings and notices have been obtained or made and are in full force and effect
except as specifically described in Schedule 5.4 and (ii) the filings referred
to in Section 5.19.  Each Loan Document has been duly executed and delivered on
behalf of each Loan Party party thereto.  This Agreement constitutes, each other
Loan Document upon execution will constitute the legal, valid and binding
obligation of each Loan Party party thereto, enforceable against such Loan Party
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

 

5.5.                            No Legal Bar.  No execution, delivery and
performance of the Loan Documents and, the issuance of Letters of Credit and the
borrowings hereunder do not and will not violate in any material respect any
Requirement of Law, Organizational Documents or any material Contractual
Obligation of the Borrower or any Material Subsidiary or result in or require
the creation or imposition of any Lien on any property or revenues of the
Borrower or any Material Subsidiary in any material respect pursuant to any
Requirement of Law, Organizational Documents or material Contractual Obligation
(other than the Liens created by the Security Documents).  No Group Member is
subject to any Requirement of Law, Organizational Documents or Contractual
Obligation that has had or would reasonably be expected to have a Material
Adverse Effect.

 

5.6.                            Litigation.  Except as set forth on Schedule
5.6, no litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened by or against any Group Member or against any of their

 

87

--------------------------------------------------------------------------------


 

respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that would
reasonably be expected to have a Material Adverse Effect.

 

5.7.                            No Default.  No Default or Event of Default has
occurred and is continuing.

 

5.8.                            Ownership of Property; Liens; Insurance.  Each
of the Borrower and its Material Subsidiaries has good and indefeasible title to
the Mortgaged Properties, and to the knowledge of the Borrower, has good and
valid title to, or a valid leasehold interest in, all its other material
property and none of such property is subject to any Lien except Permitted
Liens.

 

5.9.                            Intellectual Property.  Each Group Member owns,
or is licensed to use, all material Intellectual Property necessary for the
conduct of its business as currently conducted, except to the extent such
failure to own or possess the right to use, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect. 
Except as, individually or in the aggregate, has not had and would not
reasonably be expected to have a Material Adverse Effect, (a) no claim has been
asserted and is pending against any Group Member by any Person challenging or
questioning the use of any Intellectual Property, or the validity or
effectiveness of any Intellectual Property owned by any Group Member, nor does
the Borrower know of any valid basis for any such claim and (b) the use of
Intellectual Property by each Group Member does not infringe on the rights of
any Person in any material respect.

 

5.10.                     Taxes.  Each Group Member has filed or caused to be
filed all Federal and state income and other material tax returns that are
required to be filed and has paid all material taxes due and payable by such
Group Member or any assessments made against it or any of its property and all
other material taxes, fees or other charges imposed on it or any of its property
by any Governmental Authority (other than any taxes the amount or validity of
which are currently being contested in good faith by appropriate proceedings (if
any) and with respect to which reserves in conformity with GAAP have been
provided on the books of the relevant Group Member); as of the Restatement
Effective Date, no tax Lien has been filed (other than Liens for taxes not yet
delinquent or that are being contested in good faith by appropriate
proceedings), and, to the knowledge of the Borrower, no claim is being asserted,
with respect to any material tax, fee or other charge.  No Group Member intends
to treat the Loan, the Restatement Effective Date Transactions, or any other
transaction contemplated hereby as being a “reportable transaction” (within the
meaning of Treasury Regulation section 1.6011-4).

 

5.11.                     Federal Regulations.  No part of the proceeds of any
Loans or Revolving Extensions of Credit will be used for “buying” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U as now and from time to time hereafter in effect or for any
purpose that violates the provisions of the Regulations of the Board, including,
without limitation, Regulation T, Regulation U or Regulation X of the Board.  If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

 

88

--------------------------------------------------------------------------------


 

5.12.                     Labor Matters.  Except as, in the aggregate, has not
had and would not reasonably be expected to have a Material Adverse Effect: 
(a) there are no strikes or other labor disputes against any Group Member
pending or, to the knowledge of the Borrower, threatened; (b) hours worked by
and payment made to employees of each Group Member have not been in violation of
the Fair Labor Standards Act or any other applicable Requirement of Law dealing
with such matters; and (c) all payments due from any Group Member on account of
employee health and welfare insurance have been paid or accrued as a liability
on the books of the relevant Group Member.

 

5.13.                     ERISA.  Neither a Reportable Event nor a failure to
satisfy the minimum funding standard (within the meaning of Sections 412 and 430
of the Code or Sections 302 and 303 of ERISA) has occurred during the five-year
period prior to the date on which this representation is made or deemed made
with respect to any Plan for which any Group Member or Commonly Controlled
Entity has a material unpaid liability, and each Plan has complied in all
material respects with the applicable provisions of ERISA and the Code.  No
termination of a Single Employer Plan has occurred, and no Lien in favor of the
PBGC or a Plan has arisen, during such five-year period.  The present value of
all accrued benefits under each Single Employer Plan (based on those assumptions
used to fund such Plans) did not, as of the last annual valuation date prior to
the date on which this representation is made or deemed made, exceed the value
of the assets of such Plan allocable to such accrued benefits by a material
amount.  No Group Member or Commonly Controlled Entity has had a complete or
partial withdrawal from any Multiemployer Plan that has resulted or would
reasonably be expected to result in a material liability under ERISA, and no
Group Member or Commonly Controlled Entity would become subject to any material
liability under ERISA if any Group Member or Commonly Controlled Entity were to
withdraw completely from all Multiemployer Plans as of the valuation date most
closely preceding the date on which this representation is made or deemed made. 
No such Multiemployer Plan is in Reorganization or Insolvent.  No Group Member
has any liability with respect to any employee benefit plan that is not subject
to the laws of the United States or a political subdivision thereof that would
reasonably be expected to result in a Material Adverse Effect.

 

5.14.                     Investment Company Act; Other Regulations.  No Group
Member is an “investment company”, or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended. 
Neither the Borrower nor any Material Subsidiary is subject to regulation under
any Requirement of Law or restriction under its Organizational Documents (other
than Regulation X of the Board) that limits its ability to Incur Indebtedness
under this Agreement.

 

5.15.                     Restricted Subsidiaries.  As of the Restatement
Effective Date, (a) Schedule 5.15 sets forth the name and jurisdiction of
organization of each Restricted Subsidiary and, as to each such Restricted
Subsidiary, the percentage of each class of Capital Stock owned by any Group
Member and (b) there are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments of any nature relating to any Capital
Stock of the Group Member (other than the Borrower), except as created by the
Loan Documents.

 

5.16.                     Use of Proceeds.  (a) The proceeds of any Term Loans
made on the Restatement Effective date shall be used to prepay Existing Term
Loans and outstanding

 

89

--------------------------------------------------------------------------------


 

incremental term loans under the Existing Credit Agreement and any amounts that
remain unutilized after the consummation of the Restatement Effective Date
Transactions may be used by the Borrower and its Subsidiaries after the
Restatement Effective Date for ongoing working capital needs and general
corporate purposes and, (b) after the Restatementthe proceeds of the Tranche B-3
Term Loans made on the Incremental Effective Date shall be used to prepay in
full the Tranche B-1 Term Loans and all Revolving Loans existing prior to the
Incremental Effective Date and any amounts that remain unutilized after the
consummation of the Incremental Effective Date Transactions may be used by the
Borrower and its Subsidiaries after the Incremental Effective Date for ongoing
working capital needs and general corporate purposes and (c) after the
Incremental Effective Date, the Borrower and its Subsidiaries may use proceeds
from Revolving Loans, Letters of Credit, Swingline Loans and proceeds of any
Incremental Loans for working capital, Permitted Acquisitions or other general
corporate purposes.

 

5.17.                     Environmental Matters.  Except as, in the aggregate,
has not had and would not reasonably be expected to have a Material Adverse
Effect:

 

(a)                                 Except as listed on Schedule 5.17, the
facilities and properties currently owned, leased or operated by any Group
Member (the “Properties”) do not contain either (a) any Materials of
Environmental Concern or (b) contamination in amounts or concentrations or under
circumstances, in either case that constitute, or could reasonably be expected
to give rise to liability under, any Environmental Law;

 

(b)                                 Except as listed on Schedule 5.17, no Group
Member has received any written notice of violation, alleged violation,
non-compliance or liability or potential liability, under Environmental Laws
with regard to any of the Properties or any Group Member’s operation of any of
the Properties or the business operated by any Group Member (the “Business”),
nor does the Borrower have knowledge that any such notice is likely to be
received or is being threatened;

 

(c)                                  the Group Members (i) conduct the Business
in compliance with Environmental Law, (ii) hold all Environmental Permits (each
of which is in full force and effect) required pursuant to Environmental Law for
the conduct of the Business; and (iii) are in compliance with all such
Environmental Permits;

 

(d)                                 Except as listed on Schedule 5.17, Materials
of Environmental Concern have not been transported or disposed of by or on
behalf of any Group Member from the Properties in violation of, or in a manner
or to a location that would give rise to liability under, any Environmental Law,
nor during any Group Member’s ownership or operation of the Properties or, to
the knowledge of the Borrower, at any formerly owned, leased or operated
facilities or properties (“Former Properties”) have any Materials of
Environmental Concern been generated, treated, stored or disposed of, released
or threatened to be released at, on or under any of the Properties or Former
Properties or otherwise in connection with the Business in violation of
Environmental Law, or in a manner that could give rise to liability under, any
Environmental Law; and

 

90

--------------------------------------------------------------------------------


 

(e)                                  Except as listed on Schedule 5.17, no
judicial proceeding or governmental or administrative action is pending or, to
the knowledge of the Borrower, threatened, under any Environmental Law to which
any Group Member is or is reasonably likely to be named as a party with respect
to the Properties, the Business or, to the knowledge of the Borrower, any Former
Properties, nor are there any consent decrees, consent orders, administrative
orders or other orders, or other binding administrative or judicial requirements
outstanding under any Environmental Law with respect to the Properties, the
Business or, to the knowledge of the Borrower, any Former Properties.

 

5.18.                     Accuracy of Information, etc.  No statement or
information contained in this Agreement, any other Loan Document, the
Confidential Information Memorandum or any other material document, certificate
or statement furnished by or on behalf of any Group Member to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents, taken
as a whole, contained as of the date such statement, information, document or
certificate was so furnished (or, in the case of the Confidential Information
Memorandum, as of the Restatement Effective Date), any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not materially misleading.  The
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.

 

5.19.                     Security Documents.  (a)  (a)  The Amended and
Restated Guarantee and Collateral Agreement is effective to create in favor of
the Administrative Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral described therein and
proceeds and products thereof, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally.  In the case of the
Pledged Stock described in the Amended and Restated Guarantee and Collateral
Agreement, when stock certificates representing such Pledged Stock are delivered
to the Administrative Agent, and in the case of the other Collateral described
in the Amended and Restated Guarantee and Collateral Agreement, to the extent
provided therein, when financing statements, other filings specified on
Schedule 4 to the Amended and Restated Guarantee and Collateral Agreement in
appropriate form are filed in the offices specified on Schedule 4 to the Amended
and Restated Guarantee and Collateral Agreement and the other actions described
in Section 4.3 of the Amended and Restated Guarantee and Collateral Agreement
are completed, the Amended and Restated Guarantee and Collateral Agreement shall
be effective to create a perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral and the proceeds
thereof, as security for the Obligations (as defined in the Amended and Restated
Guarantee and Collateral Agreement), in each case (to the extent provided
therein) prior and superior in right to any other Person (except for Permitted
Liens);

 

(b)                                 Upon execution thereof, each of the
Mortgages shall be effective to create in favor of the Administrative Agent, for
the benefit of the Secured Parties, a legal, valid

 

91

--------------------------------------------------------------------------------


 

and enforceable Lien on the Mortgaged Properties described therein and proceeds
and products thereof, and when the Mortgages are filed in the offices specified
therein, each such Mortgage shall constitute, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally, (to the
extent provided therein) a perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in the Mortgaged Properties and
the proceeds thereof, as security for the Obligations (as defined in the
relevant Mortgage), in each case (except as expressly set forth therein) prior
and superior in right to any other Person (except for Permitted Liens). 
Schedule 1.1(a) lists, as of the Restatement Effective Date, each parcel of
owned real property located in the United States and held by the Borrower or any
of its Restricted Subsidiaries that has a value, in the reasonable opinion of
the Borrower, in excess of $6,000,000.

 

(c)                                  When delivered and at all times thereafter,
each Intellectual Property Security Agreement is effective to create in favor of
the Administrative Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Intellectual Property Collateral
described therein and the proceeds and products thereof, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally.  Upon the filing of (i) each Intellectual Property
Security Agreement in the appropriate indexes of the United States Patent and
Trademark Office (the “PTO”) relative to United States patents and United States
trademarks, and the United States Copyright Office relative to United States
copyrights, if any, and the taking of appropriate actions with respect to
Intellectual Property which is the subject of a registration or application
outside the United States under applicable local laws, together with provision
for payment of all requisite fees, and (ii) financing statements in appropriate
form for filing in the offices specified on Schedule 4 of the Amended and
Restated Guarantee and Collateral Agreement, each Intellectual Property Security
Agreement shall constitute (to the extent provided in the Amended and Restated
Guarantee and Collateral Agreement) a perfected Lien on, and security interests
in, all right, title and interest of the Loan Parties in such Intellectual
Property Collateral and the proceeds and products thereof, as security for the
Obligations (as defined in the Amended and Restated Guarantee and Collateral
Agreement), in each case (except as expressly set forth therein) prior and
superior in right to any other Person (except for Permitted Liens); provided,
that subsequent filings in the PTO and United States Copyright Office and
actions and filings under applicable law to obtain the equivalent perfection may
be necessary with respect to registrations for Intellectual Property acquired by
any Loan Party after the date hereof.

 

5.20.                     Solvency.  The Loan Parties, on a consolidated basis,
are, and after giving effect to the Restatement Effective Date Transactions and
the Incurrence of all Indebtedness and obligations being Incurred in connection
herewith and therewith will be, Solvent.

 

5.21.                     Regulation H.  No Mortgage encumbers improved real
property that is located in an area that has been identified by the Secretary of
Housing and Urban Development as an area having special flood hazards and in
respect of which the procurement of flood insurance is required by any
Requirement of Law, unless such flood insurance has been obtained and is in full
force and effect.

 

92

--------------------------------------------------------------------------------


 

5.22.                     Anti-Terrorism Laws.  (a) No Group Member or any
Affiliate of any Group Member is in violation of (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, (ii) the
PATRIOT Act or (iii) or any other similar anti-terrorism laws.  No part of the
proceeds of the Loans or the Revolving Extensions of Credit will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

No Group Member or Affiliate of any Group Member is any of the following (each a
“Blocked Person”):

 

(i)                                    (i)                                    a
Person that is listed in the annex to, or is otherwise subject to the provisions
of, Executive Order No. 13224 (the “Executive Order”);

 

(ii)                                (ii)                                a Person
owned or controlled by, or acting for or on behalf of, any Person that is listed
in the annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224;

 

(iii)                            (iii)                            a Person or
entity with which any bank or other financial institution is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv)                             (iv)                             a Person or
entity that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224;

 

(v)                                 (v)                                 a Person
or entity that is named as a “specially designated national” on the most current
list published by the U.S. Treasury Department Office of Foreign Asset Control
at its official website or any replacement website or other replacement official
publication of such list; or

 

(vi)                             (vi)                             a Person or
entity who is affiliated with a Person or entity listed above.

 

No Group Member knowingly (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224.

 

5.23.                     Anti-Corruption Laws and Sanctions.  The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its Affiliated Persons and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Borrower, its Affiliated Persons and their
respective officers and employees and to the knowledge of the Borrower its
directors and agents,

 

93

--------------------------------------------------------------------------------


 

are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects.  None of (a) the Borrower, any Affiliated Person or any of
their respective directors, officers or employees, or (b)  to the knowledge of
the Borrower, any agent of the Borrower or any Affiliated Person that will act
in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.   No Borrowingborrowing or Letter of
Credit, use of proceeds or other transaction contemplated by the Credit
Agreement will violate Anti-Corruption Laws or applicable Sanctions.

 

5.24.                     EEA Financial Institutions.  No Loan Party is an EEA
Financial Institution.

 

SECTION6.  SECTION 6.   CONDITIONS PRECEDENT

 

6.1.                            Conditions to Each Extension of Credit. 
TheSubject to Section 1.3 and Section 4.17(i), the agreement of each Lender to
make any extension of credit requested to be made by it on the date of this
Agreement or any other date is subject to the satisfaction of the following
conditions precedent:

 

(a)                                 No Default.  No Default or Event of Default
shall have occurred and be continuing on such date or after giving effect to the
extensions of credit requested to be made on such date.

 

(b)                                 Representations and Warranties.  Each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents shall be true and correct in all material respects on and as of such
date as if made on and as of such date, except to the extent that such
representations and warranties refer to an earlier date, in which case they
shall be true and correct in all material respects as of such earlier date.

 

(c)                                  Borrowing Notices.  The Administrative
Agent shall have received (i) a notice of borrowing pursuant to Section 3.2 or
3.4, as the case may be, in connection with any borrowing under the Revolving
Commitments or Swingline Loans or (ii) an Application pursuant to Section 3.8
for issuance of a Letter of Credit on behalf of the Borrower.

 

Each borrowing by and issuance or increase of a Letter of Credit on behalf of
the Borrower hereunder shall constitute a representation and warranty by the
Borrower as of the date of such extension of credit that the conditions
contained in this Section 6.1 have been satisfied.

 

SECTION7.  SECTION 7.   AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or Agent hereunder, the Borrower shall and shall cause each of its
Restricted Subsidiaries to:

 

7.1.                            Financial Statements.  Furnish to the
Administrative Agent and each Lender:

 

(a)                                 as soon as available, but in any event
within 90 days after the end of each fiscal year of the Borrower, a copy of the
audited consolidated balance sheet of the

 

94

--------------------------------------------------------------------------------


 

Borrower and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year and the current year budget, reported on without any material
qualification or exception including a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit (except to the
extent solely due to the scheduled occurrence of a maturity date within one year
from the date of such audit or the potential inability to satisfy the financial
covenant set forth in Section 8.1), by KPMG LLP or other independent certified
public accountants of nationally recognized standing; and

 

(b)                                 as soon as available, but in any event not
later than 45 days after the end of each of the first three quarterly periods of
each fiscal year of the Borrower (or, in the case of the first fiscal quarter
ending after the Restatement Effective Date, 60 days after the end of such
fiscal quarter), the unaudited consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year and the
current year budget, certified by a Responsible Officer as being fairly stated
in all material respects (subject to normal year-end audit adjustments and the
absence of footnotes).

 

(c)                                  All such financial statements shall be
complete and correct in all material respects and shall be prepared in
reasonable detail and in accordance with GAAP applied consistently throughout
the periods reflected therein and with prior periods (except as approved by such
accountants or officer, as the case may be, and disclosed therein).

 

(d)                                 Notwithstanding the foregoing such financial
statements may be delivered in the form and with the accompanying certifications
required by applicable Requirements of Law for filing Forms 10-K and Forms 10-Q
with the SEC.

 

7.2.                            Certificates; Other Information.  Furnish to the
Administrative Agent and each Lender (or, in the case of clause (g), to the
relevant Lender):

 

(a)                                 concurrently with the delivery of any
financial statements pursuant to Section 7.1, (i) a certificate of a Responsible
Officer stating that, to the knowledge of such Responsible Officer, each Group
Member during such period has observed in all material respects or performed in
all material respects all of the applicable covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to be observed, performed or satisfied by it in all material respects,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default, in each case except as specified in such certificate and
(ii)(x) a Compliance Certificate containing all information and calculations
reasonably necessary for determining compliance by each Group Member with the
provisions of this Agreement referred to therein as of the last day of the
fiscal quarter or fiscal year of the Borrower, as the case may be, and, if
applicable, for determining the Applicable Margins and Commitment Fee Rate, and
(y) to the extent not previously disclosed to the Administrative Agent, a
description of any change in the jurisdiction of organization of any Loan Party
and, concurrently with the delivery of any financial statements pursuant to
Section

 

95

--------------------------------------------------------------------------------


 

7.1(a) only, a listing of any registered or applied-for material Intellectual
Property acquired by any Loan Party since the date of the most recent list
delivered pursuant to this clause (y) (or, in the case of the first such list so
delivered, since the Restatement Effective Date);

 

(b)                                 as soon as available, and in any event no
later than 45 days after the end of each fiscal year of the Borrower, a detailed
consolidated budget for the following fiscal year (including a projected
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
the following fiscal year, the related consolidated statements of projected cash
flow, projected changes in financial position and projected income and a
description of the underlying assumptions applicable thereto) (collectively, the
“Projections”), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer stating that such Projections are based on
reasonable estimates, information and assumptions and that such Responsible
Officer has no reason to believe that such Projections are incorrect or
misleading in any material respect, it being recognized by the Lenders that the
projections and pro forma financial information contained in the material
referenced above is based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made and that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount;

 

(c)                                  if the Borrower is not then a reporting
company under the Exchange Act within 45 days after the end of each fiscal
quarter of the Borrower (90 days, in the case of the fourth fiscal quarter of
any Fiscal Year, and 60 days, in the case of the first fiscal quarter ending
after the Restatement Effective Date), a narrative discussion and analysis of
the financial condition and results of operations of the Borrower and its
Subsidiaries for such fiscal quarter and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter, as compared to
the portion of the Projections covering such periods and to the comparable
periods of the previous year;

 

(d)                                 no later than five Business Days prior to
the effectiveness thereof (or such later date as may be agreed to by the
Administrative Agents in its reasonable discretion), copies of substantially
final drafts of any proposed amendment, supplement, waiver or other modification
with respect to any Securitization;

 

(e)                                  within five Business Days after the same
are sent, copies of all financial statements and reports that any Parent or the
Borrower sends to the holders of any class of its debt securities or public
equity securities and, within five Business Days after the same are filed,
copies of all financial statements and reports that the Borrower may make to, or
file with, the SEC;

 

(f)                                   concurrently with the delivery of any
document or notice required to be delivered pursuant to Section 7.1 or 7.2,
Borrower shall indicate in writing whether such document or notice contains
Non-public Information.  Borrower and each Lender acknowledge that certain of
the Lenders may be “public-side” Lenders (Lenders that do not wish to receive
material non-public information with respect to any Group Member or their
securities) and, if documents or notices required to be delivered pursuant to
Section 7.1 or 7.2 or otherwise are being distributed through
IntraLinks/IntraAgency, SyndTrak or another relevant website or other

 

96

--------------------------------------------------------------------------------


 

information platform (the “Platform”), any document or notice that Borrower has
indicated contains Non-public Information shall not be posted on that portion of
the Platform designated for such public-side Lenders.  If Borrower has not
indicated whether a document or notice delivered pursuant to Section 7.1 or 7.2
contains Non-public Information, Administrative Agent reserves the right to post
such document or notice solely on that portion of the Platform designated for
Lenders who wish to receive material nonpublic information with respect to the
Group Members and their securities; and.  Notwithstanding anything herein to the
contrary, in no event shall the Borrower request that the Administrative Agent
make available to “public-side” Lenders budgets or any certificates, reports or
calculations with respect to the Borrower’s compliance with the covenants
contained herein; and

 

(g)                                  promptly, such additional financial and
other information (including, without limitation, any Plan or Multiemployer Plan
and any reports or other information required to be filed under ERISA) as the
Administrative Agent or any Lender may from time to time reasonably request.

 

7.3.                            Payment of Obligations; Payment of Taxes. 
(a) (a)  Pay, discharge or otherwise satisfy at or before maturity or before
they become delinquent, as the case may be, all its material obligations of
whatever nature, except where the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP with respect thereto have been provided on the books of the relevant
Group Member or where failure to pay, discharge or otherwise satisfy such
material obligations, in the aggregate, has not had and would not reasonably be
expected to result in a Material Adverse Effect; and

 

(b)                                                                                
(b)                                 pay all material Taxes imposed upon it or
any of its properties or assets or in respect of any of its income, businesses
or franchises before any penalty or fine accrues thereon, and all claims
(including claims for labor, services, materials and supplies) for sums that
have become due and payable and that by law have or may become a Lien upon any
of its properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided, no such Tax need be paid if it is being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as (a) adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP shall have been made
therefore and for any accrued interest and potential penalties or other costs
relating thereto, (b) in the case of a Tax or claim which has or may become a
Lien against any of the Collateral, such contest proceedings conclusively
operate to stay the sale of any material portion of the Collateral to satisfy
such Tax or claim and (c) any Tax or claim determined to be due, together with
any interest or penalties thereon is promptly paid after final resolution of
such contest.

 

7.4.                            Maintenance of Existence; Compliance.  (a) (a) 
(i) Preserve, renew and keep in full force and effect its organizational
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary to conduct its business, except, in each case, as
otherwise permitted by Section 8.4 and except to the extent that failure to do
so would not reasonably be expected to have a Material Adverse Effect; and
(b) (b) comply with all Contractual Obligations and Requirements of Law except
to the extent that failure to comply therewith would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.  The Borrower will
maintain in effect and enforce policies and procedures designed to ensure

 

97

--------------------------------------------------------------------------------


 

compliance by the Borrower, its Affiliated Persons and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

 

7.5.                            Maintenance of Property; Insurance.  (a) (a) 
Keep all property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted, except to the extent the failure to
do so could not reasonably be expected to have a Material Adverse Effect and
(b) (b) maintain with reputable insurance companies insurance on all its
property in at least such amounts and against such risks (but including in any
event public liability) as are usually insured against in the same general area
by companies engaged in the same or a similar business.

 

7.6.                            Inspection of Property; Books and Records;
Discussions.  (a) (a)  Keep proper books of records and account in which full,
true and correct entries in conformity with GAAP and all Requirements of Law
shall be made of all dealings and transactions in relation to its business and
activities and (b) (b) permit, upon reasonable prior notice, any persons
designated by the Administrative Agent, or upon the occurrence and during the
continuance of an Event of Default, any Lender, to visit and inspect any of its
properties and examine and make abstracts from any of its books and records at
such reasonable times and upon reasonable intervals and to discuss the business,
operations, properties and financial and other condition of the Group Members
with officers of the Group Members and with their independent certified public
accountants at such reasonable times and upon reasonable intervals, in each case
as any Administrative Agent or, upon the occurrence of and during the
continuance of an Event of Default, any Lender may reasonably request; provided,
that, unless an Event of Default has occurred and is continuing, such visitation
and inspection rights may only be exercised by the Administrative Agent once per
calendar year.

 

7.7.                            Notices.  Promptly upon any Responsible Officer
of any Group Member acquiring knowledge thereof, give notice to the
Administrative Agent and each Lender of the following:

 

(a)                                 the occurrence of any Default or Event of
Default;

 

(b)                                 any (i) default or event of default under
any Contractual Obligation of any Group Member or (ii) litigation, investigation
or proceeding that may exist at any time between any Group Member and any
Governmental Authority, that is reasonably expected to be determined adversely
and, if so determined, would reasonably be expected to have a Material Adverse
Effect;

 

(c)                                  any litigation or proceeding affecting any
Group Member (i) which is reasonably expected to be determined adversely and, if
so determined, would have or would reasonably be expected to have a Material
Adverse Effect, (ii) in which injunctive or other temporary or specific relief
is sought which, if granted, would reasonably be expected to have a Material
Adverse Effect or (iii) which relates to any Loan Document;

 

(d)                                 the following events, as soon as possible
and in any event within 30 days after the Borrower knows or has reason to know
thereof:  (i) the occurrence of any Reportable Event with respect to any Plan,
the incurrence of a failure to satisfy the minimum

 

98

--------------------------------------------------------------------------------


 

funding standard (as defined in Sections 412 and 430 of the Code and Sections
302 and 303 of ERISA) (whether or not waived) with respect to a Plan, the
creation of any Lien in favor of the PBGC or a Plan or any withdrawal from, or
the termination, Reorganization or Insolvency of, any Multiemployer Plan or
(ii) the institution of proceedings or the taking of any other action by the
PBGC or the Borrower or any Commonly Controlled Entity or any Multiemployer Plan
with respect to the withdrawal from, or the termination, Reorganization or
Insolvency of, any Plan; and

 

(e)                                  any development or event that has had or
would reasonably be expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action, if any, the relevant Group Member proposes to
take with respect thereto.

 

7.8.                            Environmental Laws.  (a)  (a)  Comply in all
material respects and conduct the Business in compliance with, and make all
commercially reasonable efforts to ensure compliance in all material respects by
all tenants and subtenants, if any, with, all Environmental Laws, and obtain and
comply in all material respects with and maintain, and make all commercially
reasonable efforts to ensure that all tenants and subtenants, if any, obtain and
comply in all material respects with and maintain, any and Environmental Permits
required pursuant to Environmental Law for the conduct of the Business or their
respective operations, in each case except for any such non-compliance or
failure to obtain, individually or in the aggregate, would not be expected to
result in a Material Adverse Effect.

 

(b)                                 Unless being contested in good faith,
conduct and complete in all material respects all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws; provided, that compliance within deadlines set by such orders or
authorities shall be deemed to be prompt.

 

7.9.                            Additional Collateral, etc.  (a)    (a)  With
respect to any owned property acquired after the Restatement Effective Date by
the Borrower or any Subsidiary Guarantor as to which the Administrative Agent,
for the benefit of the Secured Parties, does not have a perfected Lien (except
as expressly set forth in the applicable Security Document), within thirty (30)
days of such acquisition (or within such longer period of time as reasonably
consented to by the Administrative Agent) (i) execute and deliver to the
Administrative Agent such amendments to the Amended and Restated Guarantee and
Collateral Agreement or such other documents as the Administrative Agent
reasonably deems necessary or advisable to grant to the Administrative Agent,
for the benefit of the Secured Parties, a security interest in such property and
(ii) take all actions reasonably necessary or advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a (except as
expressly set forth in the applicable Security Document) perfected security
interest in such property, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Amended and
Restated Guarantee and Collateral Agreement or by law or as may be reasonably
requested by the Administrative Agent.

 

99

--------------------------------------------------------------------------------


 

(b)                                 With respect to any fee simple interest in
any real property having a value of at least $6,000,000 acquired after the
Restatement Effective Date by the Borrower or any Subsidiary Guarantor within
sixty (60) days of such acquisition (or within such longer period of time as
reasonably consented to by the Administrative Agent) (A) execute, acknowledge
and deliver a Mortgage in favor of the Administrative Agent, for the benefit of
the Secured Parties, in an amount no greater than 125% of the purchase price if
the property is located in a state with mortgage recording tax covering such
real property, (B) if requested by the Administrative Agent, provide the Secured
Parties with (1) title and extended coverage insurance covering such real
property in an amount at least equal to the purchase price of such real property
(and endorsements thereto) as well as a current ALTA survey thereof, together
with a surveyor’s certificate and (2) any consents or estoppels reasonably
deemed necessary or advisable by the Administrative Agent in connection with
such Mortgage, each of the foregoing in form and substance reasonably
satisfactory to the Administrative Agent, (C) a flood hazard certificate,
certified to the Administrative Agent, specifying whether such real property is
located in a special flood hazard zone and if so, evidence of flood insurance as
required by any Requirement of Law and (D) if reasonably requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

 

(c)                                  With respect to any new Restricted
Subsidiary (other than a Foreign Subsidiary) created or acquired after the
Restatement Effective Date by any Group Member (which, for the purposes of this
paragraph (c), shall include any existing Restricted Subsidiary that ceases to
be a Foreign Subsidiary or an Excluded Subsidiary), promptly (or within such
period of time as reasonably consented to by the Administrative Agent)
(i) execute and deliver to the Administrative Agent such amendments to the
Amended and Restated Guarantee and Collateral Agreement as the Administrative
Agent reasonably deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, a perfected security interest in
the Capital Stock of such new Restricted Subsidiary that is owned by any Group
Member, (ii) deliver to the Administrative Agent the certificates, if any,
representing such Capital Stock, together with undated stock powers or
equivalents, in blank, executed and delivered by a duly authorized officer of
the relevant Group Member, (iii) cause such new Restricted Subsidiary (other
than any Securitization Subsidiary) (A) to become a party to the Amended and
Restated Guarantee and Collateral Agreement, (B) to take such actions reasonably
necessary or reasonably advisable to grant to the Administrative Agent for the
benefit of the Secured Parties a (to the extent provided in the Amended and
Restated Guarantee and Collateral Agreement) perfected security interest in the
Collateral described in the Amended and Restated Guarantee and Collateral
Agreement with respect to such new Restricted Subsidiary, including the filing
of Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Amended and Restated Guarantee and Collateral Agreement or by
law or as may be reasonably requested by the Administrative Agent and (C) to
deliver to the Administrative Agent a certificate of such Restricted Subsidiary,
substantially in the form of Exhibit C, with appropriate insertions and
attachments, and (iv) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

 

100

--------------------------------------------------------------------------------


 

(d)                                 With respect to (i) any new Foreign
Subsidiary created or acquired after the Restatement Effective Date by any Group
Member (other than by any Group Member that is a Foreign Subsidiary) that is a
Material Foreign Subsidiary or a direct or indirect parent of any Material
Subsidiaries, or (ii) any Foreign Subsidiary that becomes a Material Foreign
Subsidiary or is a direct or indirect parent of any Subsidiary that becomes a
Material Foreign Subsidiary, promptly (A) (or within such period of time as
reasonably consented to by the Administrative Agent) execute and deliver to the
Administrative Agent such amendments or supplements to the Amended and Restated
Guarantee and Collateral Agreement as the Administrative Agent deems necessary
or advisable to grant to the Administrative Agent, for the benefit of the
Secured Parties, a (except as expressly set forth in the Amended and Restated
Guarantee and Collateral Agreement) perfected security interest in the Capital
Stock of such new Foreign Subsidiary that is owned by any such Group Member
(provided, that in no event shall more than 65% of the total outstanding voting
Capital Stock of any such new Foreign Subsidiary be required to be so pledged),
(B) deliver to the Administrative Agent the certificates, if any, representing
such Capital Stock, together with undated stock powers or equivalents, in blank,
executed and delivered by a duly authorized officer of the relevant Group
Member, as the case may be, and take such other action as may be reasonably
necessary or, in the reasonable opinion of the Administrative Agent, desirable
to perfect the Administrative Agent’s security interest therein, and (C) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

 

(e)                                  If at any time the aggregate amount of
Consolidated EBITDA or Consolidated Total Assets attributable to all
Subsidiaries that are not Material Subsidiaries exceeds five percent (5.0%) of
Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for any such
period or five percent (5.0%) of Consolidated Total Assets of the Borrower and
its Restricted Subsidiaries as of the end of any such fiscal quarter, the
Borrower (or, in the event the Borrower has failed to do so within forty-five
(45) days, the Administrative Agent) shall designate sufficient Domestic
Subsidiaries as “Material Domestic Subsidiaries” or sufficient Foreign
Subsidiaries as “Material Foreign Subsidiaries” to eliminate such excess, and
such designated Subsidiaries shall for all purposes of this Agreement constitute
Material Domestic Subsidiaries or Material Foreign Subsidiaries, respectively.

 

(f)                                   Promptly after the consummation of any
Permitted Foreign Investment, (or within such period of time as reasonably
consented to by the Administrative Agent) execute and deliver to the
Administrative Agent such amendments or supplements to the Amended and Restated
Guarantee and Collateral Agreement and the Security Documents as the
Administrative Agent deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, a (except as expressly set forth
in the Amended and Restated Guarantee and Collateral Agreement) perfected
security interest in any promissory notes required to be delivered in accordance
with the definition of Permitted Foreign Investment.

 

7.10.                     Use of Proceeds.  Use the proceeds of the Loans only
for the purposes specified in Section 5.16.

 

7.11.                     Further Assurances.  From time to time execute and
deliver, or cause to be executed and delivered, such additional instruments,
certificates or documents, and take all such

 

101

--------------------------------------------------------------------------------


 

actions, as the Administrative Agent may reasonably request for the purposes of
implementing or effectuating the provisions of this Agreement and the other Loan
Documents, or of perfecting or renewing the rights of the Administrative Agent
and the Lenders with respect to the Collateral (or with respect to any additions
thereto or replacements or proceeds thereof or with respect to any other
property or assets hereafter acquired by the borrower or any Restricted
Subsidiary which may be deemed to be part of the Collateral) pursuant hereto or
thereto.  Upon the exercise by the Administrative Agent or any Lender of any
power, right, privilege or remedy pursuant to this Agreement or the other Loan
Documents which requires any consent, approval, recording, qualification or
authorization of any Governmental Authority, the Borrower will, if reasonably
requested by the Administrative Agent, use commercially reasonable efforts to
execute and deliver, or to cause the execution and delivery of, all
applications, certifications, instruments and other documents and papers that
the Administrative Agent or such Lenders may be required to obtain from the
Borrower or any of its Restricted Subsidiaries for such governmental consent,
approval, recording, qualification or authorization.

 

7.12.                     Post-Closing Items.  Deliver the items described on
Schedule 7.12 within the period or by the date specified therein or, within such
longer period of time or by such later date as reasonably consented to by the
Administrative Agent.

 

SECTION8.   SECTION 8.   NEGATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or Agent hereunder, the Borrower shall not, and shall not permit any
of its Restricted Subsidiaries to, directly or indirectly:

 

8.1.                            Financial Condition Covenant.
                               .  Maximum Consolidated Senior Secured Leverage
Ratio.  Permit the Consolidated Senior Secured Leverage Ratio, as of any date
set forth below on which any Revolving Loans are outstanding, to exceed the
amount set forth opposite such date below:

 

Last Day of Fiscal Quarter_
Ending On or About

 

Maximum Consolidated
Senior Secured Leverage Ratio

June 30, 2014

 

4.00:1.00

September 30, 2014

 

4.00:1.00

December 31, 2014

 

3.75:1.00

March 31, 20152016

 

3.75:1.00

June 30, 20152016

 

3.75:1.00

September 30, 20152016

 

3.75:1.00

December 31, 2015

 

3.50:1.00

March 31, 2016

 

3.50:1.00

June 30, 2016

 

3.50:1.00

September 30, 2016

 

3.50:1.00

December 31, 2016

 

3.23.75:1.00

March 31, 2017

 

3.23.75:1.00

June 30, 2017

 

3.23.75:1.00

 

102

--------------------------------------------------------------------------------


 

Last Day of Fiscal Quarter_
Ending On or About

 

Maximum Consolidated
Senior Secured Leverage Ratio

September 30, 2017

 

3.25:1.00

December 31September 30, 2017 and the last day of each Fiscal Quarter thereafter

 

3.03.50:1.00

 

8.2.                            Indebtedness.  Create, issue, assume, become
liable in respect of or otherwise Incur, or suffer to exist, any Indebtedness,
except:

 

(a)                                 Indebtedness of any Loan Party pursuant to
any Loan Document;

 

(b)                                 Indebtedness (i) of the Borrower to any
Restricted Subsidiary, (ii) of any Subsidiary Guarantor to the Borrower or any
other Restricted Subsidiary, (iii) of any Restricted Subsidiary that is not a
Subsidiary Guarantor to any other Restricted Subsidiary that is not a Subsidiary
Guarantor and (iv) subject to Section 8.7(j) and Section 8.7(z), of any
Restricted Subsidiary that is not a Subsidiary Guarantor to the Borrower or any
Subsidiary Guarantor;

 

(c)                                  Guarantee Obligations Incurred in the
ordinary course of business by the Borrower or any of its Restricted
Subsidiaries of obligations of the Borrower, any Subsidiary Guarantor and,
subject to Section 8.7(j), of any Restricted Subsidiary that is not a Subsidiary
Guarantor; and Guarantee Obligations Incurred by any Restricted Subsidiary that
is not a Subsidiary Guarantor of obligations of any other Restricted Subsidiary
that is not a Subsidiary Guarantor;

 

(d)                                 Indebtedness of the Borrower and its
Restricted Subsidiaries outstanding on the Restatement Effective Date and listed
on Schedule 8.2(d) and any Permitted Refinancing thereof;

 

(e)                                  Indebtedness (including Capital Lease
Obligations) secured by Liens permitted by Section 8.3(g) in an aggregate
principal amount not to exceed, immediately after giving effect to the issuance
or Incurrence of such Indebtedness and taken together with all such Indebtedness
Incurred and then outstanding under this Section 8.2(e), the greater of
(i) $50,000,000 and (ii) 1.0% of Consolidated Total Assets for the period of
four (4) consecutive fiscal quarters ending as of the last day of the most
recent fiscal quarter for which financial statements have been delivered
pursuant to Section 7.1 and any Permitted Refinancing of such Indebtedness;

 

(f)                                   Hedge Agreements permitted under
Section 8.11;

 

(g)                                  Indebtedness of Foreign Subsidiaries, and
guarantees thereof by Foreign Subsidiaries, in an aggregate principal amount not
to exceed $175,000,000 at any time;

 

103

--------------------------------------------------------------------------------


 

(h)                                 Unsecured Indebtedness of Borrower in
respect of Management Advances in an aggregate principal amount not to exceed
$10,000,000 Incurred in any fiscal year;

 

(i)                                     guarantees of Indebtedness of directors,
officers and employees of Borrower or any of its Restricted Subsidiaries in
respect of expenses of such Persons in connection with relocations and other
ordinary course of business purposes, if the aggregate amount of Indebtedness so
guaranteed, when added to the aggregate amount of unreimbursed payments
theretofore made in respect of such guarantees and the amount of Investments
then outstanding under Section 8.7(f), shall not at any time exceed $10,000,000;

 

(j)                                    (i) Indebtedness of a Restricted
Subsidiary of the Borrower acquired in a Permitted Acquisition and outstanding
at the time of such Permitted Acquisition, (ii) Indebtedness assumed at the time
of a Permitted Acquisition of an asset securing such Indebtedness if (x) such
Indebtedness was not Incurred in connection with, or anticipation or
contemplation of such Permitted Acquisition and (y) the aggregate principal
amount of such Indebtedness does not at any time exceed $50,000,000, and
(iii) any Permitted Refinancing of such Indebtedness under clauses (i) or (ii);

 

(k)                                 guarantees of Indebtedness of a Person which
is not a Restricted Subsidiary of the Borrower and in which the Borrower or a
Restricted Subsidiary made an investment permitted by Section 8.7(m) or
preferred Capital Stock of a Foreign Subsidiary which such Foreign Subsidiary is
obligated to purchase, redeem, retire or otherwise acquire, if the aggregate
outstanding principal amount so guaranteed and the aggregate outstanding
redemption value of such Capital Stock, when added to (i) unreimbursed payments
theretofore made in respect of such guarantees and (ii) Investments then
outstanding under Section 8.7(m), does not at any time exceed $10,000,000;

 

(l)                                     to the extent constituting Indebtedness,
obligations of any Group Member which is the seller or servicer in a Permitted
Securitization in respect of any Standard Securitization Undertakings as to such
Permitted Securitization and Guarantee Obligations of the Borrower or any other
Loan Party as to such Indebtedness;

 

(m)                             Indebtedness which may be deemed to exist
pursuant to any guaranties, performance, surety, statutory, appeal or similar
obligations (including in connection with workers’ compensation), or obligations
in respect of letters of credit, bank guarantees or similar instruments related
thereto, in each case Incurred in the ordinary course of business;

 

(n)                                 Indebtedness in respect of Specified Cash
Management Obligations, netting services, overdraft protections and otherwise in
connection with deposit accounts;

 

(o)                                 Indebtedness arising from agreements
providing for indemnification, adjustment of purchase price or similar
obligations, or from guaranties, surety bonds or performance bonds securing the
performance of the Borrower or any of its Restricted Subsidiaries pursuant to
such agreements, in connection with permitted Investments or permitted
Dispositions;

 

104

--------------------------------------------------------------------------------


 

(p)                                 Indebtedness consisting of promissory notes
issued to present or former officers, directors or employees of any Group Member
upon the death, disability, retirement or termination of employment or service
of such officer, director or employee or otherwise to finance the purchase or
redemption of Capital Stock of Borrower, to the extent the applicable Restricted
Payment is permitted by Section 8.6;

 

(q)                                 unsecured Indebtedness representing
insurance premiums owing in the ordinary course of business;

 

(r)                                    Indebtedness of one or more Canadian
Subsidiaries of the Borrower to the Borrower or any other Loan Party in an
aggregate outstanding principal amount not at any time exceeding the aggregate
principal amount of such Indebtedness outstanding on the Restatement Effective
Date plus $25,000,000;

 

(s)                                   Indebtedness in respect of bid, workers’
compensation claims, self-insurance obligations, bankers’ acceptances,
performance or surety, appeal or similar bonds issued for the account of and
completion guarantees and other similar obligations provided by any Group Member
in each case in the ordinary course of business and consistent with past
practices, including guarantees or obligations with respect to letters of credit
supporting such bid bonds, performance bonds, surety bonds and similar
obligations;

 

(t)                                    Indebtedness representing deferred
compensation to employees of the Borrower and its Restricted Subsidiaries
permitted by the terms of this Agreement and Incurred in the ordinary course of
business and substantially consistent with past practices;

 

(u)                                 Permitted Pari Passu Refinancing Debt,
Permitted Junior Refinancing Debt, Permitted Unsecured Refinancing Indebtedness
and any Permitted Refinancing thereof;

 

(v)                                 (i) Indebtedness of the Borrower in respect
of one or more series of senior unsecured notes or senior secured notes (or any
bridge loans to the extent that the long-term indebtedness into which such
bridge loans convert into otherwise satisfies the requirements of this clause
(v)) that, to the extent secured by any of the Collateral, will be secured by
the Collateral on a pari passu (but without regard to the control of remedies)
or junior basis, that are issued or made in lieu of Incremental Loans; provided
that (A) such Indebtedness is not scheduled to mature prior to the date that is
181 days after the Latest Maturity Date (provided that, this clause (A) shall
not apply to any bridge loans permitted under this clause (v) prior to its
conversion), (B) the aggregate principal amount of all such Indebtedness
Incurred pursuant to this clause (v) shall not exceed, (x) when taken together
with the aggregate outstanding principal amount of the unutilized Incremental
Commitments and all Incremental Loans and any other amounts Incurred pursuant to
this Section 8.2(v) in reliance on the Fixed Incremental Amount, the Fixed
Incremental Amount, in each case, plus (y) if the Consolidated Senior Secured
Leverage Ratio after giving effect to the Incurrence thereof (subject to
Section 1.3) is less than or equal to 3.50 to 1.00 (assuming for purposes of
such calculation that the commitments under the Revolving Facility are fully
drawn and assuming that any unsecured notes pursuant to this Section are deemed
to be secured ratably with the Facilities for purposes of calculating the
Consolidated Senior Secured Leverage Ratio), an unlimited amount, (C) such

 

105

--------------------------------------------------------------------------------


 

Indebtedness is not guaranteed by any Restricted Subsidiaries other than the
Subsidiary Guarantors, (D) in the case of such Indebtedness that is secured, the
obligations in respect thereof shall not be secured by any property or assets of
the Borrower or any Restricted Subsidiary other than the Collateral and the
security agreements relating to such Indebtedness are substantially the same as
the Security Documents (with such differences as are reasonably satisfactory to
the Administrative Agent), (E) subject to Section 1.3, after giving pro forma
effect to any Incurrence or discharge of Indebtedness on the date such debt is
Incurred and all related transactions as if completed on the first day of the
twelve month period ending on the most recent Test Date, the Borrower would have
been in compliance with Section 8.1 on the Test Date (assuming compliance with
Section 8.1, as originally in effect or amended in accordance with the date
hereof, was required on the Test Date), (F) such unsecured notes or senior
secured notes shall not provide for any scheduled prepayments of principal prior
to the final maturity date of such notes and (G) if such Indebtedness is
secured, a Senior Representative validly acting on behalf of the holders of such
Indebtedness shall have become party to, if secured on a pari passu basis, a
Pari Debt Intercreditor Agreement and, if secured on a junior basis, an
Intercreditor Agreement, and (ii) any Permitted Refinancing thereof.;

 

(w)                               unsecured Indebtedness of the Borrower and
unsecured Guarantee Obligations of Subsidiary Guarantors in respect thereof if
(i) such Indebtedness and Guarantee Obligations (A) mature no earlier than the
Latest Maturity Date (provided that, this clause (A) shall not apply to any
bridge loans to the extent that the long-term indebtedness into which such
bridge loans convert into otherwise satisfies the requirements of this clause
(A)) and (B) do not require any mandatory prepayments, redemptions, sinking fund
payments or purchase offers prior to maturity, except in case of certain
customary asset sales or changes of control and (ii)(provided that, this clause
(B) shall not apply with respect to any mandatory prepayments of bridge loans
permitted under this clause (w) with the proceeds of other unsecured
Indebtedness, including senior unsecured notes) and (ii) subject to Section 1.3,
on the date of the Incurrence of such Indebtedness, and any Permitted
Refinancing in respect thereof, as the case may be, after giving effect to the
Incurrence thereof, the Consolidated Coverage Ratio would be greater than 2.00
to 1.00;

 

(x)                                 additional Indebtedness of the Group Members
in an aggregate principal amount not to exceed $100,000,000 at any one time
outstanding; and

 

(y)                                                                                                                                                                                
(aa)                          Indebtedness in connection with the Atlanta IRB
Transaction and any Permitted Refinancing thereof.

 

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
Incurrence of Indebtedness for purposes of this Section 8.2.  The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of the Borrower dated such date prepared in
accordance with GAAP.

 

8.3.                            Liens.  Create, become subject to, assume or
otherwise incur, or suffer to exist, any Lien upon any of its property, whether
now owned or hereafter acquired, except for:

 

106

--------------------------------------------------------------------------------


 

(a)                                 Liens for taxes, assessments or government
charges not yet due or that are being contested in good faith by appropriate
proceedings, provided, that reserves with respect thereto are maintained on the
books of the relevant Group Member in conformity with GAAP;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business that are not overdue for a period of more than 60 days or that are
being contested in good faith by appropriate proceedings;

 

(c)                                  pledges or deposits in connection with
workers’ compensation, unemployment insurance, old age pensions, or other social
security or retirement benefits or similar legislation;

 

(d)                                 (i) deposits to secure the performance of
bids, trade contracts (other than for borrowed money), leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business or (ii) arising by
virtue of deposits made in the ordinary course of business to secure liability
for premiums to insurance carriers;

 

(e)                                  easements, rights-of-way, restrictions
(including zoning restrictions) and other similar encumbrances and minor title
defects or matters that would be disclosed in an accurate survey affecting real
property incurred in the ordinary course of business that, in the aggregate, do
not in any case materially interfere with the ordinary conduct of the business
of any Group Member or materially detract from the value of the real property
subject thereto;

 

(f)                                   Liens created pursuant to the Loan
Documents (including any Liens created to secure the Existing Credit Agreement
and any related UCC financing statements);

 

(g)                                  Liens securing Indebtedness permitted by
Section 8.2(e) if (i) such Liens are created substantially simultaneously with
the Incurrence of such Indebtedness (for the acquisition of certain property) or
within 270 days thereafter and (ii) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness (except for
additions and accessions to such assets, replacements and products thereof and
customary deposits); provided, that individual financings of equipment provided
by one lender may be cross-collateralized to other financings of equipment
provided by such lender;

 

(h)                                 any interest or title of a lessor under any
lease entered into by a Group Member in the ordinary course of its business and
covering only the assets so leased and other statutory and common law landlords’
liens under leases;

 

(i)                                     Liens in existence on the Restatement
Effective Date listed on Schedule 8.3(i) (including the Atlanta IRB Transaction)
and modifications, replacements, renewals or extensions thereof, provided, that
no such Lien is spread to cover any additional property after the Restatement
Effective Date and the amount of the aggregate obligations, if any, secured by
any such Lien are not increased;

 

107

--------------------------------------------------------------------------------


 

(j)                                    attachment and judgment Liens, to the
extent and for so long as the underlying judgments and decrees do not constitute
an Event of Default pursuant to Section 9;

 

(k)                                 Liens on property or assets acquired
pursuant to a Permitted Acquisition, or on property or assets of a Restricted
Subsidiary in existence at the time such Restricted Subsidiary is acquired
pursuant to a Permitted Acquisition, if (i) any Indebtedness secured by such
Liens is permitted by Section 8.2(j), and (ii) such Liens are not incurred in
connection with, or in contemplation or anticipation of, such Permitted
Acquisition and do not attach to any other asset of any Group Member; and Liens
on such property or assets securing refinancings, renewals and extensions of
such Indebtedness permitted under Section 8.2(j);

 

(l)                                     Liens on assets of Foreign Subsidiaries
securing Indebtedness permitted pursuant to Section 8.2(g);

 

(m)                             Liens on property subject to sale-leaseback
transactions to the extent such sale-leaseback transactions are permitted by
Section 8.10;

 

(n)                                 licenses, sublicenses, leases or subleases
granted to other Persons in the ordinary course of business that do not,
individually or in the aggregate, materially interfere with the conduct of the
business of the Borrower or any of its Restricted Subsidiaries taken as a whole;

 

(o)                                 any encumbrances or restrictions (including
put and call agreements) with respect to the Capital Stock of any joint venture
agreed to by the holders of such Capital Stock;

 

(p)                                 any interest of any Group Member’s clients
in vehicles that are on consignment to the Borrower and any proceeds thereof;

 

(q)                                 Liens on Securitization Assets sold or
transferred or purported to be sold or transferred to a Securitization
Subsidiary in connection with a Securitization;

 

(r)                                    Liens (i) of a collection bank arising
under Section 4-210 of the Uniform Commercial Code on items in the course of
collection or (ii) in favor of a banking institution arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry;

 

(s)                                   Liens (i) on earnest money deposits of
cash or Cash Equivalents in connection with any Investments made pursuant to
Section 8.7(h) or 8.7(z) or (ii) consisting of an agreement to Dispose of any
property in a Disposition permitted under Section 8.5;

 

(t)                                    Liens in the nature of the right of
setoff in favor of counterparties to contractual agreements with the Loan
Parties in the ordinary course of business;

 

(u)                                 the filing of UCC financing statements
solely as a precautionary measure in connection with operating leases or
consignment of goods and similar arrangements;

 

108

--------------------------------------------------------------------------------


 

(v)                                 Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

(w)                               Liens deemed to exist in connection with
Investments in repurchase agreements permitted under Section 8.7;

 

(x)                                 Liens on insurance policies and the proceeds
thereof securing the financing of the premiums with respect thereto to the
extent permitted under Section 8.2(q);

 

(y)                                 Liens in connection with the sale or
transfer of any assets in a transaction permitted under Section 8.5, customary
rights and restrictions contained in agreements relating to such sale or
transfer pending the completion thereof solely relating to such assets so sold
or transferred;

 

(z)                                  Liens in favor of a Loan Party on assets of
a Subsidiary that is not required to be a Subsidiary Guarantor;

 

(aa)                          Liens on Collateral securing Permitted Pari Passu
Refinancing Debt, Permitted Junior Refinancing Debt, secured Indebtedness
Incurred pursuant to Section 8.2(v) (provided that, if secured on a pari passu
basis, a Senior Representative validly acting on behalf of the holders of such
Indebtedness shall have become party to a Pari Debt Intercreditor Agreement, and
if secured on a junior basis, a Senior Representative validly acting on behalf
of the holders of such Indebtedness shall have become party to an Intercreditor
Agreement) and any Permitted Refinancing thereof;

 

(bb)                          Permitted Encumbrances; and

 

(cc)                            Liens solely on the proceeds of Escrow Debt and
any interest thereof, securing the applicable Escrow Debt; and

 

(dd)                          (cc) Liens not otherwise permitted by this
Section so long as neither (i) the aggregate outstanding principal amount of the
obligations secured thereby nor (ii) the aggregate fair market value (determined
as of the date such Lien is incurred) of the assets subject thereto exceeds
$25,000,000 at any one time.

 

8.4.                            Fundamental Changes.  Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of, all or substantially all
of its property or business, except:

 

(a)                                 that any Restricted Subsidiary of the
Borrower may be merged, consolidated or liquidated (i) with or into the Borrower
if the Borrower is the continuing or surviving corporation, (ii) with or into
any Wholly Owned Subsidiary Guarantor if the Wholly Owned Subsidiary Guarantor
is the continuing or surviving corporation or (iii) subject to Section 8.7(j),
with or into any Foreign Subsidiary; and any Foreign Subsidiary may be merged or
consolidated with or into any other Foreign Subsidiary;

 

(b)                                 that any Restricted Subsidiary of the
Borrower may Dispose of any or all of its assets (upon voluntary liquidation,
winding up, dissolution or otherwise) as permitted

 

109

--------------------------------------------------------------------------------


 

by Section 8.5 (other than Section 8.5(c)), or to the Borrower or any Wholly
Owned Subsidiary Guarantor or, subject to Section 8.7(j), any Foreign
Subsidiary; and any Foreign Subsidiary may Dispose of any or all of its assets
(upon voluntary liquidation or otherwise) to any other Foreign Subsidiary;

 

(c)                                  any Restricted Subsidiary may merge into or
consolidate with any Person in order to consummate a Disposition made in
compliance with Section 8.5 (other than Section 8.5(c)) in which the surviving
entity is not a Subsidiary;

 

(d)                                 any Restricted Subsidiary may dissolve,
liquidate or wind up its affairs at any time; provided that such dissolution,
liquidation or winding up, as applicable, could not reasonably be expected to
have a Material Adverse Effect; provided, further, that, if the other party is
not a Loan Party, no Default exists after giving effect to such transaction; and

 

(e)                                  pursuant to any merger between the Borrower
or a Subsidiary Guarantor and any other Person; provided, that the Borrower or
such Subsidiary Guarantor, as the case may be, is the surviving entity of any
such merger.

 

8.5.                            Disposition of Property.  Dispose of any of its
property, whether now owned or hereafter acquired, or, in the case of any
Restricted Subsidiary, issue or sell any shares of such Restricted Subsidiary’s
Capital Stock to any Person, except:

 

(a)                                 the Disposition of (i) obsolete, used,
surplus or worn out property in the ordinary course of business (including the
abandonment or other Disposition of Intellectual Property that is in the
reasonable judgment of the Borrower, no longer economically practicable to
maintain or used or useful in the conduct of the business of the Borrower and
its Restricted Subsidiaries taken as a whole), (ii) Dispositions of property no
longer used or useful in the conduct of the business of the Borrower and its
Restricted Subsidiaries and (iii) cash and Cash Equivalents;

 

(b)                                 the sale of inventory or the licensing,
sublicensing or other disposition of Intellectual Property in the ordinary
course of business;

 

(c)                                  Dispositions permitted by Sections 8.4(a),
8.4(b) and 8.4(e);

 

(d)                                 the sale or issuance of any Restricted
Subsidiary’s Capital Stock to the Borrower or any Subsidiary Guarantor; and the
sale or issuance of any Capital Stock of a Subsidiary that is not a Subsidiary
Guarantor to any other Subsidiary that is not a Subsidiary Guarantor, the
Borrower or any other Subsidiary Guarantor;

 

(e)                                  sale-leaseback transactions permitted by
Section 8.10;

 

(f)                                   sales, transfers or dispositions by the
Borrower or any of its Restricted Subsidiaries of non-strategic assets purchased
as part of a Permitted Acquisition, so long as (i) no Default then exists or
would result therefrom, (ii) the Borrower or such Restricted Subsidiary receives
at least fair market value (as determined in good faith by the Borrower),
(iii) the aggregate proceeds received by the Borrower or such Restricted
Subsidiary from all such sales, transfers or dispositions relating to a given
Permitted Acquisition do not exceed 40% of the

 

110

--------------------------------------------------------------------------------


 

aggregate consideration paid for such Permitted Acquisition, and (iv) such
non-strategic assets are sold, transferred or disposed of on or prior to the
first anniversary of such Permitted Acquisition;

 

(g)                                  the sale of Securitization Assets to one or
more Securitization Subsidiaries in connection with a Permitted Securitization;

 

(h)                                 Dispositions of property from (a) the
Borrower to any Subsidiary Guarantor, (b) from any Subsidiary Guarantor to any
other Subsidiary Guarantor and (c) any Restricted Subsidiary of the Borrower
that is not a Subsidiary Guarantor to any other Subsidiary of the Borrower that
is not a Subsidiary Guarantor or to any Loan Party;

 

(i)                                     Dispositions permitted by Section 8.3
and Section 8.7;

 

(j)                                    leases or subleases of property in the
ordinary course of business which do not materially interfere with the conduct
of the business of the Borrower or any of its Restricted Subsidiaries taken as a
whole;

 

(k)                                 Dispositions of property in connection with
Recovery Events;

 

(l)                                     Dispositions of past due accounts
receivable in connection with the collection, write down or compromise thereof
in the ordinary course of business;

 

(m)                             the Borrower or any Restricted Subsidiary may
effect Permitted Exchanges in accordance with the definition thereof;

 

(n)                                 sales, transfers, leases and other
dispositions to a Foreign Subsidiary; provided, that any such sales, transfers,
leases or other dispositions from Borrower or a Restricted Subsidiary that is a
Loan Party shall be made (i) in compliance with Section 8.9 and (ii) to the
extent not made in compliance with Section 8.9, shall be treated as an
Investment in such Foreign Subsidiary and shall be permitted only to the extent
permitted pursuant to Section 8.7;

 

(o)                                 Dispositions of Investments in joint
ventures, to the extent required by, or made pursuant to buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements; provided that the consideration received shall be
in an amount at least equal to the fair market value thereof (determined in good
faith by the Borrower);

 

(p)                                 sales, forgiveness or other dispositions of
accounts receivable in the ordinary course of business in connection with the
collection or compromise thereof;

 

(q)                                 any issuance or sale of Equity Interests in,
or sale of Indebtedness or other securities of, an Unrestricted Subsidiary; and

 

(r)                                    Dispositions of other property; provided
that (i) at the time of such Disposition, no Default or Event of Default shall
have occurred and been continuing or would result from such Disposition,
(ii) with respect to any Disposition pursuant to this Section 8.5(r),

 

111

--------------------------------------------------------------------------------


 

the Borrower or any of its Restricted Subsidiaries shall receive not less than
75% of such consideration in the form of cash or Cash Equivalents; provided,
however, that for the purposes of this clause (ii), the following shall be
deemed to be cash:  (A) any liabilities (as shown on the Borrower’s most recent
balance sheet provided hereunder or in the footnotes thereto) of the Borrower or
such Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the payment in cash of the Obligations, that are assumed by the
transferee with respect to the applicable Disposition and for which the Borrower
and all of its Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing, (B) any securities received by the Borrower or
the applicable Restricted Subsidiary from such transferee that are converted by
the Borrower or such Restricted Subsidiary into cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received) within 120 days following the
closing of the applicable Disposition, and (C) aggregate non-cash consideration
received by the Borrower or the applicable Restricted Subsidiary having an
aggregate fair market value (determined as of the closing of the applicable
Disposition for which such non-cash consideration is received) not to exceed
$10,000,000, (iii) to the extent the aggregate amount of Net Cash Proceeds
received by the Borrower or a Restricted Subsidiary from Dispositions made
pursuant to this Section 8.5(r) in the aggregate exceeds $100,000,000 in any
fiscal year, all Net Cash Proceeds in excess of such amount in such fiscal year
shall be applied to prepay Loans in accordance with Section 4.2(b) and may not
be reinvested in the business of the Borrower or a Restricted Subsidiary,
notwithstanding anything to the contrary set forth in the definition of “Net
Cash Proceeds” and (iv) such Disposition is for fair market value as reasonably
determined by the Borrower in good faith.

 

8.6.                            Restricted Payments.  Declare or pay any
dividend (other than dividends payable solely in Capital Stock (other than
Disqualified Capital Stock) of the Person making such dividend) on, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, defeasance, retirement or other acquisition of,
any Capital Stock of any Group Member, whether now or hereafter outstanding, or
make any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of any Group Member (collectively,
“Restricted Payments”), except that:

 

(a)                                 any Restricted Subsidiary may make
Restricted Payments to the Borrower or any Wholly Owned Subsidiary Guarantor
(and, in the case of a Restricted Payment by a non-Wholly Owned Subsidiary, to
(i) Borrower or any Wholly Owned Subsidiary Guarantor and (ii) to each other
owner of Capital Stock of such Restricted Subsidiary based on their relative
ownership interests); and any Foreign Subsidiary may make Restricted Payments to
another Foreign Subsidiary;

 

(b)                                 so long as no Event of Default has occurred
and is continuing or would result therefrom, the Borrower may purchase the
Borrower’s Capital Stock from present or former officers, directors or employees
of any Group Member upon the death, disability, retirement or termination of
employment or service of such officer, director or employee or otherwise under
any stock option or employee stock ownership plan approved by the board of
directors of the Borrower, in an aggregate amount (net of any proceeds received
by the Borrower in connection with resales of any Capital Stock so purchased)
not exceeding $10,000,000 in any fiscal year;

 

112

--------------------------------------------------------------------------------


 

(c)                                  the Borrower may pay dividends or make
loans and advances to any Parent to permit any Parent to (i) pay corporate
overhead expenses incurred in the ordinary course of business in an aggregate
amount not exceeding $5,000,000 in any fiscal year; (ii) pay (A) any taxes,
charges or assessments, including but not limited to sales, use, transfer,
rental, ad valorem, value-added, stamp, property, consumption, franchise,
license, capital, net worth, gross receipts, excise, occupancy, intangibles or
similar taxes, charges or assessments (other than federal, state or local taxes
measured by income and federal, state or local withholding imposed on payments
made by any Parent), required to be paid by any Parent solely by virtue of its
being incorporated or otherwise organized or having Capital Stock outstanding
(but not by virtue of owning stock or other equity interests of any corporation
or other entity other than the Borrower, any of its Restricted Subsidiaries or
any Parent), or being a holding company parent of the Borrower, or having
guaranteed any obligations of the Borrower or any Restricted Subsidiary thereof,
or having made any payment in respect of any of the items for which the Borrower
is permitted to make payments to any Parent pursuant to the other clauses of
this Section 8.6, or (B) for so long as the Borrower is a member of a group
filing a consolidated, combined or unitary tax return with any Parent, amounts
necessary for the payment of federal, state or local income taxes payable by
such Parent and measured by the income of the Borrower and its Subsidiaries
which are payable by such Parent, provided, however, that such amount shall not
exceed the lesser of (x) the aggregate amount that would be payable by the
Borrower and its Restricted Subsidiaries if the Borrower and such Subsidiaries
had filed a separate consolidated, combined or unitary tax return with the
Borrower as the parent (or, if such group tax return had not been available,
each a separate tax return) with respect to such tax period or (y) the net
amount of the relevant income tax that the Parent actually owes (taking into
account credits and prior payments); (iii) to pay expenses incurred by any
Parent in connection with offerings, registrations, or exchange listings of
equity securities and maintenance of same (A) where the net proceeds of such
offering are to be received by or contributed to the Borrower, or (B) in a
prorated amount of such expenses in proportion to the amount of such net
proceeds intended to be so received or contributed or loaned, or (C) otherwise
on an interim basis prior to completion of such offering so long as any Parent
shall cause the amount of such expenses to be repaid to the Borrower or the
relevant Restricted Subsidiary of the Borrower out of the proceeds of such
offering promptly if such offering is completed; (iv) to pay audit costs and any
costs (including all professional fees and expenses) incurred by any Parent in
connection with reporting obligations under or otherwise incurred in connection
with compliance with applicable laws, applicable rules or regulations of any
governmental, regulatory or self-regulatory body or stock exchange, including in
respect of any reports filed with respect to the Securities Act, the Exchange
Act or the respective rules and regulations promulgated thereunder; (v) to pay
obligations of any Parent under or in respect of director and officer insurance
policies or indemnification obligations to directors or officers; and (vi) the
Borrower may make Restricted Payments the proceeds of which shall be used by any
Parent to make cash payments in lieu of the issuance of fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Capital Stock of any Parent;

 

(d)                                 Restricted Payments by the Borrower to
redeem in whole or in part any of its Capital Stock for another class of its
Capital Stock or rights to acquire its Capital Stock or with proceeds from
substantially concurrent equity contributions or issuances of new Capital Stock;
provided that any terms and provisions material to the interests of the Lenders,
when taken as a whole, contained in such other class of Capital Stock are at
least as advantageous to

 

113

--------------------------------------------------------------------------------


 

the Lenders as those contained in the Capital Stock redeemed thereby; provided,
further, that the only consideration paid for any such redemption is Capital
Stock of the Borrower or the proceeds of any substantially concurrent equity
contribution or issuance of Capital Stock; and

 

(e)                                  (i) the Borrower may make Restricted
Payments in an aggregate amount not to exceed (x) the Fixed Restricted Payment
Basket Amount in any fiscal year, less (y) any Restricted Payments made pursuant
to this Section 8.6(e), any Investments made pursuant to Section 8.7(z) and any
repayments, repurchases, redemptions, defeasances or other acquisitions,
retirements or discharges of Junior Debt pursuant to Section 8.8, in each case
made in reliance on the Fixed Restricted Payment Basket Amount during such
fiscal year, plus (z) Available Retained ECF, in each case, if and so long as no
Default has occurred and is continuing or would result therefrom, both on a
historical and on a pro forma basis (giving effect to such payment and all
related transactions, including the Incurrence and use of proceeds of all
Indebtedness Incurred in connection therewith) the Consolidated Leverage Ratio
on the most recent Test Date did not exceed 4.50 to 1.00 and (ii) the Borrower
shall be permitted to make unlimited Restricted Payments so long as (x) the
Consolidated Senior Secured Leverage Ratio is less than 3.25 to 1.00 after
giving pro forma effect to such Restricted Payment and (y) the Consolidated
Leverage Ratio is less than 4.50 to 1.00 after giving pro forma effect to such
Restricted Payment.

 

8.7.                            Investments.  Make any advance, loan, extension
of credit (by way of guaranty or otherwise) or capital contribution to, or
purchase any Capital Stock, bonds, notes, debentures or other debt securities
of, or any assets constituting a business unit of, or make any other investment
in, any Person (all of the foregoing, “Investments”), except:

 

(a)                                 extensions of trade credit in the ordinary
course of business;

 

(b)                                 Investments in Cash Equivalents;

 

(c)                                  Guarantee Obligations permitted by
Section 8.2;

 

(d)                                 Guarantee Obligations to insurers required
in connection with worker’s compensation and other insurance coverage arranged
in the ordinary course of business;

 

(e)                                  Investments held by the Borrower or any
Restricted Subsidiary on the Restatement Effective Date and described on
Schedule 8.7(e) (including the Atlanta IRB Transaction);

 

(f)                                   loans and advances to directors, officers
and employees of any Group Member of the Borrower in the ordinary course of
business (including for travel, entertainment and relocation expenses) in an
aggregate amount for all Group Members, together with the aggregate amount of
Indebtedness outstanding under Section 8.2(i), not to exceed $10,000,000 at any
one time outstanding;

 

(g)                                  non-cash consideration received in any
Disposition permitted by Section 8.5;

 

114

--------------------------------------------------------------------------------


 

(h)                                 any Permitted Acquisition;

 

(i)                                     intercompany Investments by any Group
Member in the Borrower or any Person that, prior to such Investment, is a
Subsidiary Guarantor;

 

(j)                                    Investments (x) in Subsidiaries that are
not Subsidiary Guarantors (including Permitted Acquisitions of Persons which
become Foreign Subsidiaries, Incurrence of Guarantee Obligations with respect to
obligations of Foreign Subsidiaries, loans made to Foreign Subsidiaries and
Investments resulting from mergers with or sales of assets to any such Foreign
Subsidiaries) or (y) made pursuant to clause (x) in conjunction with joint
ventures or other similar agreements or partnerships, in each case so long as
the aggregate amount of all such Investments by the Borrower or any of its
Restricted Subsidiaries (except Investments by Subsidiaries that are not
Subsidiary Guarantors in a Person that prior to such Investment is a Subsidiary
that is not a Subsidiary Guarantor) does not, immediately after giving effect to
such Investments (subject to Section 1.3) and together with all Investments made
pursuant to this Section 8.7(j), exceed the greater of (i) $150,000,000 and
(ii) 2.0% of Consolidated Total Assets for the period of four (4) consecutive
fiscal quarters ending as of the last day of the most recent fiscal quarter for
which financial statements have been delivered pursuant to Section 7.1;

 

(k)                                 Investments (including debt obligations)
received in connection with the bankruptcy or reorganization of suppliers and
customers and in good faith settlement of delinquent obligations of, and other
disputes with, customers and suppliers arising in the ordinary course of
business;

 

(l)                                     Hedge Agreements permitted under
Section 8.11;

 

(m)                             intercompany Investments by any Foreign
Subsidiary in any other Foreign Subsidiary;

 

(n)                                 transactions permitted by Sections 8.3, 8.4
and 8.6(c);

 

(o)                                 subject to Section 1.3, the Borrower may
make Investments from and counted against any Available Retained ECF if and so
long as (i) no Default has occurred and is continuing or would result therefrom,
(ii) both on a historical and on a pro forma basis (giving effect to such
payment and all related transactions, including the Incurrence and use of
proceeds of all Indebtedness Incurred in connection therewith) the Consolidated
Leverage Ratio on the most recent Test Date did not exceed 5.00 to 1.00 and
(iii) Available Retained ECF would be a positive number if Available Retained
ECF is reduced by the amount of such Investments;

 

(p)                                 Investments that are captured by, added to
the value of or consisting of the Seller’s Retained Interests in connection with
a Permitted Securitization;

 

(q)                                 intercompany loans permitted by Section 8.2;

 

(r)                                    advances of payroll payments to employees
in the ordinary course of business;

 

115

--------------------------------------------------------------------------------


 

(s)                                   lease, utility and other similar deposits
in the ordinary course of business;

 

(t)                                    Investments to the extent financed by the
issuance of Capital Stock of the Borrower;

 

(u)                                 Investments of any Person in existence at
the time such Person becomes a Restricted Subsidiary; provided such Investment
was not made in connection with or anticipation of such Person becoming a
Restricted Subsidiary and any modification, replacement, renewal or extension
thereof;

 

(v)                                 any Investment in an aggregate amount not to
exceed at any time the aggregate amount of Net Cash Proceeds received from sales
or issuances of Equity Interests of the Borrower after the Restatement Effective
Date;

 

(w)                               Investments made by any Restricted Subsidiary
that is not a Loan Party to the extent such Investments are financed with the
proceeds received by such Restricted Subsidiary from an Investment in such
Restricted Subsidiary made pursuant to Sections 8.7(j);

 

(x)                                 guarantees of leases (other than Capitalized
Lease Obligations), contracts, or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

 

(y)                                 Permitted Foreign Investments;

 

(z)                                  Subject to Section 1.3, (i) the Borrower
may make Investments in an aggregate amount not to exceed (x) the Fixed
Restricted Payment Basket Amount in any fiscal year, less (y) any Investments
made pursuant to this Section 8.7(z), any Restricted Payments made pursuant to
Section 8.6(e), and any repayments, repurchases, redemptions, defeasances or
other acquisitions, retirements or discharges of Junior Debt pursuant to
Section 8.8, in each case made in reliance on the Fixed Restricted Payment
Basket Amount during such fiscal year, plus (z) Available Retained ECF, in each
case, if and so long as no Default has occurred and is continuing or would
result therefrom, both on a historical and on a pro forma basis (giving effect
to such payment and all related transactions, including the Incurrence and use
of proceeds of all Indebtedness Incurred in connection therewith) the
Consolidated Leverage Ratio on the most recent Test Date did not exceed 4.50 to
1.00 and (ii) the Borrower shall be permitted to make unlimited Investments so
long as (x) the Consolidated Senior Secured Leverage Ratio is less than 3.25 to
1.00 after giving pro forma effect to such Investment and (y) the Consolidated
Leverage Ratio is less than 4.50 to 1.00 after giving pro forma effect to such
Investment; and

 

(aa)                          in addition, to Investments otherwise expressly
permitted by this Section, Investments by the Borrower or any of its Restricted
Subsidiaries in an aggregate amount, not exceeding $100,000,000 at any time
outstanding.; and

 

(bb)                          Guarantee Obligations of the Borrower in
connection with obligations of the Restricted Subsidiaries party to Specified
Hedge Agreements and Specified Cash Management Arrangements as evidenced by the
Amended and Restated

 

116

--------------------------------------------------------------------------------


 

Guaranty Agreement, dated as of March 9, 2016, by the Borrower in favor of the
Administrative Agent for the Qualified Counterparties.

 

For purposes of covenant compliance with this Section 8.7, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less any
amount paid, repaid, returned, distributed or otherwise received in cash in
respect of such Investment.

 

8.8.                            Optional Payments and Modifications of Certain
Debt Instruments; Certain Modifications.  (a)  (a)  Make or offer to make any
optional or voluntary payment, prepayment, repurchase or redemption of or
otherwise optionally or voluntarily defease or segregate funds with respect to
unsecuredany unsecured indebtedness in an outstanding principal amount in excess
of $50,000,000 (including in such principal amount all unsecured indebtedness
issued under the same instrument) or subordinated or junior lien indebtedness of
the Borrower or any of its Restricted Subsidiaries (collectively, “Junior Debt”)
(other than in connection with Junior Debt, a Permitted Refinancing therefor or
the conversion of any Junior Debt to Capital Stock of the Borrower (other than
Disqualified Capital Stock)); provided, that on any date after the Restatement
Effective Date (i) the Borrower may redeem, repurchase, defease or otherwise
prepay Junior Debt from and counted against Available Retained ECF if and so
long as (A) no Default has occurred and is continuing or would result therefrom,
(B) both on a historical and on a pro forma basis (giving effect to such payment
and all related transactions) the Consolidated Leverage Ratio on the most recent
Test Date did not exceed 4.50 to 1.00 and (C) Available Retained ECF would be a
positive number if Available Retained ECF is reduced by the amount of Junior
Debt redeemed, repurchased, defeased or otherwise prepaid, (ii) the Borrower may
redeem, repurchase, defease or otherwise prepay Junior Debt in an amount not to
exceed the Fixed Restricted Payment Basket Amount in any fiscal year, less any
Restricted Payments made pursuant to Section 8.6(e), any Investments made
pursuant to Section 8.7(z) and any repayments, repurchases, redemptions,
defeasances or other acquisitions, retirements or discharges of Junior Debt
pursuant to this Section 8.8, in each case made in reliance on the Fixed
Restricted Payment Basket Amount during such fiscal year, in each case, if and
so long as (x) no Default has occurred and is continuing or would result
therefrom, both on a historical and on a pro forma basis (giving effect to such
payment and all related transactions, including the Incurrence and use of
proceeds of all Indebtedness Incurred in connection therewith) and (y) the
Consolidated Leverage Ratio on the most recent Test Date did not exceed 4.50 to
1.00, (iii) the Borrower may redeem, repurchase, defease or otherwise prepay
Junior Debt in an unlimited amount, so long as the Consolidated Leverage Ratio
is less than 3.25 to 1.00, (iv) the Borrower may convert any Junior Debt to
Capital Stock (other than Disqualified Capital Stock) and (v) the Borrower may
prepay, redeem, purchase or defease any Junior Debt with any Permitted
Refinancing thereof permitted pursuant to Section 8.2, or (b) (b) amend, modify,
waive or otherwise change, or consent or agree to any amendment, modification,
waiver or other change to, any of the terms of any of the Junior Debt (other
than technical corrections or modifications) (i) which shortens the fixed
maturity or increases the principal amount of, or increases the rate or shortens
the time of payment of interest on, or increases the amount or shortens the time
of payment of any principal or premium payable whether at maturity, at a date
fixed for prepayment or by acceleration or otherwise of the Indebtedness
evidenced by any Junior Debt, or increases the amount of, or accelerates the
time of payment of, any fees or other amounts payable in connection therewith;
(ii) which adds or relates to any material affirmative or

 

117

--------------------------------------------------------------------------------


 

negative covenants or any events of default or remedies thereunder and the
effect of which is to subject the Borrower or any of its Restricted Subsidiaries
to any more onerous or more restrictive provisions; or (iii) which otherwise
materially and adversely affects the interests of the Lenders with respect to
any of the Junior Debt or the interests of the Lenders under this Agreement or
any other Loan Document in any material respect.

 

8.9.                            Transactions with Affiliates.  Enter into any
transaction, including any purchase, sale, lease or exchange of property, the
rendering of any service or the payment of any management, advisory or similar
fees, with any Affiliate (other than the Borrower or any Wholly Owned
Subsidiary) unless such transaction is (i) otherwise permitted under this
Agreement and (ii) upon fair and reasonable terms not materially less favorable
to the relevant Group Member, than it would obtain in an arm’s length
transaction with a Person that is not an Affiliate.  Notwithstanding the
foregoing, the Borrower and its Restricted Subsidiaries may do the following:

 

(a)                                 Restricted Payments may be made to the
extent permitted by Section 8.6;

 

(b)                                 loans may be made and other transactions may
be entered into by the Borrower and its Restricted Subsidiaries to the extent
permitted by Sections 8.2, 8.4, 8.5 and 8.7;

 

(c)                                  customary fees and indemnifications may be
paid to directors of any Parent,  the Borrower and its Restricted Subsidiaries;

 

(d)                                 the Borrower and its Restricted Subsidiaries
may enter into, and may make payments under, employment agreements, employee
benefits plans, stock option plans, indemnification provisions and other similar
compensatory arrangements with officers, employees and directors of any Parent, 
the Borrower and its Restricted Subsidiaries in the ordinary course of business;

 

(e)                                  the execution, delivery and performance of
a tax sharing agreement with respect to any of the charges, taxes or assessments
described in clause (B) of Section 8.6(c)(ii), to the extent that payments in
connection with such tax sharing agreement are permitted by Section 8.6(c)(ii);

 

(f)                                   transactions related to Permitted
Securitizations;

 

(g)                                  sales of Capital Stock (other than
Disqualified Capital Stock) of the Borrower to its Affiliates and options and
warrants exercisable therefore and the granting of registration and other
customary rights in connection therewith;

 

(h)                                 any transaction with an Affiliate where the
only consideration paid is Capital Stock of the Borrower (other than
Disqualified Capital Stock);

 

(i)                                     any transaction with an Affiliate
existing on the Restatement Effective Date and listed on Schedule 8.9(i); and

 

118

--------------------------------------------------------------------------------


 

(j)                                    the execution, delivery and performance
of any amendments to the stockholders’ agreements and registration rights
agreement of the Borrower entered into in connection with the initial registered
public offering of voting Capital Stock of the Borrower in form and substance
reasonably acceptable to the Administrative Agent.

 

8.10.                     Sales and Leasebacks.  Enter into any arrangement with
any Person providing for the leasing by any Group Member of real or personal
property that has been or is to be sold or transferred by such Group Member to
such Person or to any other Person to whom funds have been or are to be advanced
by such Person on the security of such property or rental obligations of such
Group Member, except for (a) a sale of real or personal property made for cash
consideration in an amount not less than the cost of such real or personal
property and consummated within 270 days after the Borrower or any Restricted
Subsidiary acquires, makes improvements or completes the construction of such
property, and (b) any other sale and contemporaneous leaseback of any real
property and any associated fixtures and equipment for cash consideration in an
aggregate amount not less than the fair market value of such property (as
determined in good faith by the Board of Directors of the Borrower) and on
leaseback terms determined in good faith by the Board of Directors of the
Borrower to be fair to the Borrower and its Restricted Subsidiaries.

 

8.11.                     Hedge Agreements.  Enter into any Hedge Agreement,
except (a) Hedge Agreements entered into to hedge or mitigate risks to which the
Borrower or any Restricted Subsidiary has actual exposure (other than those in
respect of Capital Stock) and (b) Hedge Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Restricted Subsidiary.

 

8.12.                     Changes in Fiscal Periods.  Permit the fiscal year of
the Borrower to end on or about a day other than December 31 or change the
Borrower’s method of determining fiscal quarters without the prior consent of
the Administrative Agent (not to be unreasonably withheld).

 

8.13.                     Negative Pledge Clauses.  Enter into or suffer to
exist or become effective any agreement that prohibits or limits the ability of
any Group Member to create, become subject to, assume or otherwise incur, or
suffer to exist, any Lien upon any of its property or revenues, whether now
owned or hereafter acquired, to secure its obligations under the Loan Documents
to which it is or may become a party other than (a) this Agreement and the other
Loan Documents, (b) any agreements governing any purchase money Liens or Capital
Lease Obligations otherwise permitted hereby, if the prohibition or limitation
therein is only effective against the assets financed thereby, (c) agreements
for the benefit of the holders of Liens described in Sections 8.3(k) or
8.3(l) and applicable solely to the property subject to such Lien,
(d) agreements related to any Permitted Securitization, (e) covenants in
documents creating Liens permitted by Section 8.3(k) prohibiting further Liens
on the properties encumbered thereby; (f) any other agreement that does not
restrict in any manner (directly or indirectly) Liens created pursuant to the
Loan Documents on any Collateral securing the Secured Obligations or securing
any Credit Agreement Refinancing Indebtedness and does not require the direct or
indirect granting of any Lien securing any Indebtedness or other obligation by
virtue of the granting of Liens on or pledge of property of any Loan Party to
secure the Secured Obligations; (g) covenants in any

 

119

--------------------------------------------------------------------------------


 

Indebtedness permitted pursuant to Section 8.2 to the extent such restrictions
or conditions are no more restrictive than the restrictions and conditions in
the Loan Documents or, in the case of subordinated Indebtedness, are market
terms at the time of issuance or, in the case of Indebtedness of any Foreign
Subsidiary, are imposed solely on Foreign Subsidiaries; (h) any prohibition or
limitation that (1) exists pursuant to applicable law, (2) consists of customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 8.5 pending the consummation of such sale
solely with respect to such property being Disposed of, (3) restricts subletting
or assignment of any lease governing a leasehold interest of the Borrower or a
Restricted Subsidiary, (4) exists in any agreement in effect at the time such
Restricted Subsidiary becomes a Subsidiary of the Borrower, so long as such
agreement was not entered into in contemplation of such person becoming a
Subsidiary, (5) is imposed by any amendments or refinancings that are otherwise
permitted by the Loan Documents of the contracts, instruments or obligations
referred to in clauses (b), (f), (g) or (h)(4), provided that such amendments
and refinancings are, taken as a whole, no more materially restrictive with
respect to such prohibitions and limitations than those prior to such amendment
or refinancing and (i) customary provisions in joint venture agreements and
other similar agreements applicable to joint ventures and applicable solely to
such joint venture entered into in the ordinary course of business.

 

8.14.                     Clauses Restricting Subsidiary Distributions.  Enter
into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Restricted Subsidiary of any Group Member to
(a) make Restricted Payments in respect of any Capital Stock of such Restricted
Subsidiary held by, or pay any Indebtedness owed to, any Group Member, (b) make
loans or advances to, or other Investments in, any Group Member or (c) transfer
any of its assets to any Group Member, except for such encumbrances or
restrictions existing under or by reason of (i) any restrictions existing under
the Loan Documents, (ii) any encumbrance or restriction pursuant to applicable
law or an agreement in effect at or entered into on the Restatement Effective
Date (including the Indentures), (iii) any encumbrance or restriction with
respect to a Restricted Subsidiary or any of its Restricted Subsidiaries
pursuant to an agreement relating to any Indebtedness Incurred by such
Restricted Subsidiary prior to the date on which it became a Restricted
Subsidiary (other than Indebtedness Incurred as consideration in, in
contemplation of, or to provide all or any portion of the funds or credit
support utilized to consummate the transaction or series of related transactions
pursuant to which such Restricted Subsidiary became a Restricted Subsidiary) and
outstanding on such date, which encumbrance or restriction is not applicable to
the any other Group Member or the properties or assets of any other Group
Member, (iv) any encumbrance or restriction pursuant to an agreement effecting a
refinancing of Indebtedness Incurred pursuant to an agreement referred to in
clause (i), (ii) or (iii) of this covenant or this clause (iv) or contained in
any amendment to an agreement referred to in clause (i), (ii) or (iii) of this
covenant or this clause (iv); provided, however, that the encumbrances and
restrictions contained in any such refinancing agreement or amendment are not
materially less favorable taken as a whole, as determined by the Borrower in
good faith, to the Lenders than the encumbrances and restrictions contained in
such predecessor agreement, (v) with respect to clause (c), any encumbrance or
restriction (A) that restricts the subletting, assignment or transfer of any
property or asset or right and is contained in any lease, license or other
contract entered into in the ordinary course of business or (B) contained in
security agreements securing Indebtedness of a Restricted Subsidiary to the
extent such encumbrance or restriction restricts the transfer of the property
subject to such security agreements, (vi) any

 

120

--------------------------------------------------------------------------------


 

restrictions with respect to a Restricted Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the Disposition of all
or substantially all of the Capital Stock or assets of such Restricted
Subsidiary, (vii) any encumbrances or restrictions applicable solely to a
Foreign Subsidiary and contained in any Credit Facility extended to any Foreign
Subsidiary; (viii) restrictions in the transfers of assets encumbered by a Lien
permitted by Section 8.3, (ix) any encumbrance or restriction arising under or
in connection with any agreement or instrument relating to any Indebtedness
permitted by Section 8.2 if (A) either (x) the encumbrance or restriction
applies only in the event of a payment default or a default with respect to a
financial covenant contained in the terms of such agreement or instrument or
(y) the Borrower in good faith determines that such encumbrance or restriction
will not cause the Borrower not to have the funds necessary to pay the
Obligations when due and (B) the encumbrance or restriction is not materially
more disadvantageous to the Lenders than is customary in comparable financings
(as determined in good faith by the Borrower), (x) any encumbrance or
restriction arising under or in connection with any agreement or instrument
governing Capital Stock of any Person other than a Wholly Owned Subsidiary that
is acquired after the Restatement Effective Date, (xi) customary restrictions
and conditions contained in any agreement relating to the Disposition of any
property permitted by Section 8.5 pending the consummation of such Disposition,
(xii) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures, (xiii) any encumbrance or restriction
in agreements related to any Permitted Securitization, (xiv) any holder of a
Lien permitted by Section 8.3(k) restricting the transfer of the property
subject thereto, (xv) customary restrictions and conditions contained in any
agreement relating to the sale of any property permitted under Section 8.5
pending the consummation of such sale and (xvi) customary provisions in
partnership agreements, limited liability company organizational governance
documents, asset sale and stock sale agreements and other similar agreements
entered into in the ordinary course of business that restrict the transfer of
ownership interests in such partnership, limited liability company or similar
person.

 

8.15.                     Lines of Business.  Enter into any business, either
directly or through any Restricted Subsidiary, except for those businesses in
which the Borrower and its Restricted Subsidiaries are engaged on the
Restatement Effective Date or that are reasonably related thereto or are
reasonable extensions thereof.

 

SECTION9.  SECTION 9.   EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan or Reimbursement Obligation when due in accordance with the terms
hereof; or the Borrower shall fail to pay any interest on any Loan or
Reimbursement Obligation, or any other amount payable hereunder or under any
other Loan Document, within three Business Days after any such interest or other
amount becomes due in accordance with the terms hereof; or

 

(b)                                 any representation or warranty made or
deemed made by any Loan Party herein or in any other Loan Document shall prove
to have been inaccurate in any material respect on or as of the date made or
deemed made; or

 

121

--------------------------------------------------------------------------------


 

(c)                                  any Loan Party shall fail to observe or
perform any agreement contained in clause (i) or (ii) of Section 7.4(a) (with
respect to the Borrower only), Section 7.7(a) or Section 8 of this Agreement;
provided, that any failure by the Borrower to observe any term, covenant or
agreement under Section 8.1 shall not constitute an Event of Default with
respect to the Term Loans until the earlier of (i) the date that the Revolving
Lenders declare all outstanding obligations under the Revolving Loans and
Revolving Commitments to be immediately due and payable as a result of the
Borrower’s failure to observe such term, covenant or agreement in Section 8.1
and (ii) the date on which the Administrative Agent or the Revolving Lenders
exercise any remedies with respect to the Revolving Loans in accordance with
Section 9; and provided, further, that any failure by the Borrower to observe
any term, covenant or agreement under Section 8.1 may be waived from time to
time pursuant to clause (xiii) of Section 11.1; or

 

(d)                                 any Loan Party shall fail to observe or
perform any other agreement contained in this Agreement or any other Loan
Document (other than as provided in paragraphs (a) through (c) of this
Section 9), and such failure shall continue unremedied for a period of 30 days
after written notice thereof is given to the Borrower by the Administrative
Agent or any Lender; or

 

(e)                                  the Borrower or any Material Subsidiary
shall (i) default in making any payment of any principal of any Indebtedness
(including any Hedge Agreement or Guarantee Obligation, but excluding the Loans)
on the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist beyond the period of grace provided
in such instrument or agreement, if any, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $35,000,00050,000,000; or

 

(f)                                   (i) the Borrower or any Material
Subsidiary shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or the Borrower or any Material Subsidiary shall
make a general assignment for the benefit of its creditors; or (ii) there shall
be commenced against the

 

122

--------------------------------------------------------------------------------


 

Borrower or any Material Subsidiary any case, proceeding or other action of a
nature referred to in clause (i) above that (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against the Borrower or any Material Subsidiary any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) the Borrower or any Material Subsidiary shall take
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) the Borrower or any Material Subsidiary shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

 

(g)                                  (i) any Person shall engage in any
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Plan, (ii) any failure to satisfy the minimum funding
standard (as defined in Sections 412 and 430 of the Code and Sections 302 and
303 of ERISA), whether or not waived, shall exist with respect to any Plan or
any Lien in favor of the PBGC or a Plan shall arise on the assets of any Group
Member or any Commonly Controlled Entity, (iii) a Reportable Event shall occur
with respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Single Employer
Plan, which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate in a distress termination under
Section 4041(c) of ERISA or in an involuntary termination by the PBGC under
Section 4042 of ERISA, (v) any Group Member or any Commonly Controlled Entity
shall, or in the reasonable opinion of the Required Lenders is likely to, incur
any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan or (vi) any other event or condition
shall occur or exist with respect to a Plan; and in each case in clauses (i),
(iii), (iv), (v) and (vi) above, such event or condition, together with all
other such events or conditions, if any, would, in the aggregate, reasonably be
expected to have a Material Adverse Effect; or

 

(h)                                 one or more judgments or decrees shall be
entered against the Borrower or any Material Subsidiary involving in the
aggregate a liability (not paid or fully covered by insurance) of
$35,000,00050,000,000 or more, and all such judgments or decrees shall not have
been vacated, discharged, stayed or bonded pending appeal within 30 days from
the entry thereof; or

 

(i)                                     any of the Security Documents shall
cease, for any reason other than as set forth in Section 11.14, to be in full
force and effect, or any Loan Party shall so assert, or any Lien created by any
of the Security Documents shall cease to be enforceable or (except as expressly
set forth therein or as a result of the actions, or lack thereof, by the
Administrative Agent) perfected as to any property of the Loan Parties having an
aggregate value exceeding $35,000,00050,000,000; or

 

123

--------------------------------------------------------------------------------


 

(j)                                    the guarantee contained in Section 2 of
the Amended and Restated Guarantee and Collateral Agreement shall cease, for any
reason, to be in full force and effect or any Loan Party shall so assert; or

 

(k)                                 (i) any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Exchange Act) shall be the
“beneficial owner” of shares of voting Capital Stock having more than 35% of the
total voting power of all outstanding shares of the Borrower or (ii) the board
of directors of the Borrower shall cease to consist of a majority of Continuing
Directors.

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, (B) if such event is any other Event of Default, either
or both of the following actions may be taken:  (i) the Administrative Agent
may, or upon the request of the Required Lenders shall, by notice to the
Borrower declare the Revolving Commitments to be terminated forthwith, whereupon
the Revolving Commitments shall immediately terminate; and (ii) the
Administrative Agent may, or upon the request of the Required Lenders shall, by
notice to the Borrower, declare the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be due and payable forthwith, whereupon the
same shall immediately become due and payable; and (C) if such event is the
failure by the Borrower to observe any term, covenant or agreement under
Section 8.1 and exists solely with respect to the Revolving Loans and/or the
Revolving Commitments, the Administrative Agent may, and at the request of the
Majority Facility Lenders under the Revolving Facility, shall, take any of the
following actions solely as they relate to Revolving Loans and/or the Revolving
Commitments:  (i) by notice to the Borrower declare the Revolving Commitments to
be terminated forthwith, whereupon the Revolving Commitments shall immediately
terminate; and (ii) by notice to the Borrower, declare the Revolving Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable. 
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurredThe Borrower shall at the time of an acceleration
pursuant to this paragraph, the Borrower shall at such time Cash Collateralize
the aggregate then undrawn and unexpired amount of suchall Letters of Credit
then outstanding.  Amounts held in such cash collateral account shall be applied
by the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn uponterminated, if any, shall be applied to
repay any of the other Secured Obligations pursuant to the requirements of the
Amended and Restated Guarantee and Collateral Agreement.  After all such Letters
of Credit shall have expired or been fully drawn uponterminated, all
Reimbursement Obligations shall have been satisfied and all other Secured
Obligations shall have been paid in full, the balance, if

 

124

--------------------------------------------------------------------------------


 

any, in such cash collateral account shall be returned to the Borrower (or such
other Person as may be lawfully entitled thereto).

 

Except as expressly provided above in this Section 9, presentment, demand,
protest and all other notices of any kind are hereby expressly waived by the
Borrower.

 

SECTION10.  SECTION 10.   THE AGENTS AND OTHER REPRESENTATIVES

 

10.1.                     Appointment.  Each Lender (and, if applicable, each
other Secured Party) hereby irrevocably designates and appoints each Agent (and
each Agent hereby accepts such appointment)  as the agent of such Lender (and,
if applicable, each other Secured Party) under this Agreement and the other Loan
Documents, and each such Lender (and, if applicable, each other Secured Party)
irrevocably authorizes such Agent, in such capacity, to take such action on its
behalf under the provisions of this Agreement and the other Loan Documents and
to exercise such powers and perform such duties as are expressly delegated to
such Agent by the terms of this Agreement and the other Loan Documents, together
with such other powers as are reasonably incidental thereto.  Notwithstanding
any provision to the contrary elsewhere in this Agreement, none of the Other
Representatives or the Agent shall have any duties or responsibilities, except
those expressly set forth herein, or any fiduciary relationship with any Lender
or other Secured Party, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against any Agent or any Other
Representative.

 

10.2.                     Delegation of Duties.  Each Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  No Agent shall be responsible
for the negligence or misconduct of any agents or attorneys in-fact selected by
it with reasonable care.

 

10.3.                     Exculpatory Provisions.  None of the Agents, any Other
Representative or any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates shall be (i) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from its or such Person’s own
gross negligence or willful misconduct) or (ii) responsible in any manner to any
of the Lenders or any other Secured Party for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or any Specified Hedge
Agreement or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agents or the Other Representatives under
or in connection with, this Agreement or any other Loan Document or any
Specified Hedge Agreement or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or any Specified Hedge Agreement or for any failure of any Loan Party a
party thereto to perform its obligations hereunder or thereunder.  The Agents
and the Other Representatives shall not be under any obligation to any Lender or
any other Secured Party to ascertain or to inquire as to the observance or
performance of any of the agreements contained

 

125

--------------------------------------------------------------------------------


 

in, or conditions of, this Agreement or any other Loan Document or any Specified
Hedge Agreement, or to inspect the properties, books or records of any Loan
Party.

 

10.4.                     Reliance by Agents.  Each Agent shall be entitled to
rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
such Agent.  The Administrative Agent may deem and treat the payee of any Note
as the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent.  Each Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action.  The Agents shall in all cases be fully exculpated from and
protected against any action or claim by any Lender or affiliate thereof, in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans and all other Secured Parties.

 

10.5.                     Notice of Default.  No Agent shall be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless such Agent has received notice from a Lender, or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”.  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders.  The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders or
any other instructing group of Lenders specified by this Agreement); provided,
that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the Lenders
and the Secured Parties.

 

10.6.                     Non-Reliance on Agents and Other Lenders.  Each Lender
(and, if applicable, each other Secured Party) expressly acknowledges that none
of the Agents or the Other Representatives or any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by any Agent or any Other
Representative hereafter taken, including any review of the affairs of a Loan
Party or any Affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent or any Other Representative to any
Lender or any other Secured Party.  Each Lender (and, if applicable, each other
Secured Party) represents to the Agents and the Other Representatives that it
has, independently and without reliance upon any Agent, the Other
Representatives or any other Lender or any other Secured Party, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into

 

126

--------------------------------------------------------------------------------


 

the business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their Affiliates and made its own
decision to make its Loans hereunder and enter into this Agreement.  Each Lender
(and, if applicable, each other Secured Party) also represents that it will,
independently and without reliance upon any Agent, the Other Representative or
any other Lender or any other Secured Party, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents or any Specified Hedge Agreement,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their Affiliates.  Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender or any other Secured Party with any
credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of any Loan
Party or any Affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

 

10.7.                     Indemnification.  The Lenders agree to indemnify each
Agent and each Other Representative in its capacity as such (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), ratably according to their respective Aggregate Exposure Percentages
in effect on the date on which indemnification is sought under this Section (or,
if indemnification is sought after the date upon which the Commitments shall
have terminated and the Loans shall have been paid in full, ratably in
accordance with such Aggregate Exposure Percentages immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent or Other
Representative in any way relating to or arising out of, the Commitments, this
Agreement, any of the other Loan Documents, any Specified Hedge Agreements or
any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
such Agent or Other Representative under or in connection with any of the
foregoing; provided, that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s or such Other Representative’s gross negligence or willful
misconduct.  The agreements in this Section 10.7 shall survive the payment of
the Loans and all other amounts payable hereunder.

 

10.8.                     Agent in Its Individual Capacity.  Each Agent, each
Other Representative and their respective Affiliates may make loans to, accept
deposits from and generally engage in any kind of business with any Loan Party
as though such Agent were not an Agent or an Other Representative.  With respect
to its Loans made or renewed by it and with respect to any Letter of Credit
issued or participated in by it, each Agent and each Other Representative in its
individual capacity as a Lender shall have the same rights and powers under this
Agreement and the other Loan Documents as any Lender and may exercise the same
as though it were not an Agent or Other Representative, and the terms “Lender”,
“Lenders”, “Security Party” and

 

127

--------------------------------------------------------------------------------


 

“Secured Parties” shall include each Agent and each Other Representative in its
individual capacity as such.

 

10.9.                     Successor Administrative Agent.  Subject to the
appointment and acceptance of a successor Administrative Agent as provided
below, the Administrative Agent may resign as Administrative Agent.  If the
Administrative Agent shall have given notice of its resignation as
Administrative Agent under this Agreement and the other Loan Documents, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall (unless an Event of Default under
Section 9(a) or Section 9(f) with respect to the Borrower shall have occurred
and be continuing) be subject to approval by the Borrower (which approval shall
not be unreasonably withheld or delayed), whereupon such successor agent shall
succeed to the rights, powers and duties of the Administrative Agent, and the
term “Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is
30 days following a retiring Administrative Agent’s notice of resignation, then
the resigning Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank.  After any retiring Administrative
Agent’s resignation as Administrative Agent, the provisions of this Section 10
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent under this Agreement and the other Loan
Documents.

 

10.10.              Agents Generally.  Except as expressly set forth herein, no
Agent shall have any duties or responsibilities hereunder in its capacity as
such.

 

10.11.              Other Representatives.  Each of the Lead Arranger and the
Joint Bookrunners, in its several capacity as such, shall have no duties or
responsibilities, and shall incur no liability, under this Agreement or any
other Loan Document.

 

10.12.              Withholding Tax.  To the extent required by any applicable
law, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding tax.  If any Governmental
Authority asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender because the
appropriate form was not delivered or was not properly executed or because such
Lender failed to notify the Administrative Agent of a change in circumstance
which rendered the exemption from, or reduction of, withholding tax ineffective
or for any other reason, or the Administrative Agent has paid over to a
Governmental Authority applicable withholding tax relating to a payment to a
Lender but no deduction has been made from such payment, each Lender shall
indemnify the Administrative Agent, within 10 days demand therefor, fully for
all amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred, whether or not such taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  Each Lender hereby authorizes
the Administrative Agent to set off and apply any and all

 

128

--------------------------------------------------------------------------------


 

amounts at any time owing to such Lender under any Loan Document against any
amount due to the Administrative Agent under this Section 10.12.

 

10.13.              Administrative Agent May File Proofs of Claim.  In case of
the pendency of any proceeding under the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, any Issuing Lender and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, such Issuing Lender and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders,
such Issuing Lender and the Administrative Agent under Sections 3.5, 3.13, 4.5
and 11.5) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the applicable Issuing
Lender, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 3.5, 3.13, 4.5 and 11.5.

 

SECTION11.  SECTION 11.   MISCELLANEOUS

 

11.1.                     Amendments and Waivers.  Except as provided in
Section 4.17, 4.18 and 4.19 and subject to Section 11.21, none of this
Agreement, any other Loan Document, or any terms hereof or thereof may be
amended, supplemented or modified except in accordance with the provisions of
this Section 11.1.  The Required Lenders and each Loan Party to the relevant
Loan Document may, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party to the relevant Loan Document may, from
time to time, (a) enter into written amendments, supplements or modifications
hereto and to the other Loan Documents for the purpose of adding any provisions
to this Agreement or the other Loan Documents or changing in any manner the
rights of the Lenders or of the Loan Parties hereunder or thereunder or
(b) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or

 

129

--------------------------------------------------------------------------------


 

the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive or reduce the principal amount or
extend the final scheduled date of maturity of any Loan, reduce the stated rate
of any interest or fee payable hereunder or extend the scheduled date of any
payment thereof (except (x) in connection with the waiver of applicability of
any post-default increase in interest rates, which waiver shall be effective
with the consent of the Majority Facility Lenders of each adversely affected
Facility, (y) that any amendment or modification of defined terms used in the
financial covenants in this Agreement shall not constitute a reduction in the
rate of interest or fees for purposes of this clause (i) even if the effect of
such amendment would be to reduce the rate of interest on any Loan or any L/C
Obligations or to reduce any fee payable hereunder and (z) any reduction of the
amount of, or any extension of the payment date for, the mandatory prepayments
required under Section 4.2 which shall only require the approval of the Majority
Facility Lenders of each Facility adversely affected thereby)), or increase the
amount or extend the expiration date of any Lender’s Commitment, in each case
without the written consent of each Lender directly affected thereby;
(ii) eliminate or reduce the voting rights of any Lender under this Section 11.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents or, except as set forth in Section 11.14,
release all or substantially all of the Collateral or release all or
substantially all of the Subsidiary Guarantor from their obligations under the
Amended and Restated Guarantee and Collateral Agreement, in each case without
the written consent of all Lenders; provided, further that, any amendment to
Section 11.14 to permit the release of all or substantially all of the
Collateral or release all or substantially all of the Subsidiary Guarantors from
their obligations under the Amended and Restated Guarantee and Collateral
Agreement shall also require the written consent of all Lenders; (iv) extend the
scheduled date or reduce the amount of any amortization payment in respect of
any Term Loan, in each case, without the written consent of each Lender directly
affected thereby; (v) amend, modify or waive any condition precedent to any
extension of credit under the Revolving Facility set forth in Section 6.1
without the written consent of the Majority Facility Lenders under the Revolving
Facility; (vi) amend, modify or waive any provision of Section 4.8 without the
written consent of the Majority Facility Lenders under each Facility affected
thereby, except that the additional written consent of each Lender directly and
adversely affected thereby shall be required in the case of Section 4.8(a),
4.8(c) and the first sentence of Section 4.8(b); (vii) reduce the percentage
specified in the definition of Majority Facility Lenders with respect to any
Facility without the written consent of all Lenders under such Facility;
(viii) amend, modify or waive any provision of Section 10 without the written
consent of each Agent or Other Representative adversely affected thereby;
(ix) amend, modify or waive any provision of Section 3.3 or 3.4 without the
written consent of the Swingline Lender; (x) amend, modify or waive any
provision of Sections 3.7 to 3.14 without the written consent of each Issuing
Lender; (xi) amend, modify or waive (A) any Loan Document so as to alter the
ratable treatment of the Borrower Hedge Agreement Obligations and the Borrower
Credit Agreement Obligations or (B) the definition of “Qualified Counterparty,”
“Specified Hedge Agreement,” “Obligations,” “Borrower Obligations” (as defined
in the Amended and Restated Guarantee and Collateral Agreement), or “Borrower
Hedge Agreement Obligations” (as defined in the Amended and Restated Guarantee
and Collateral Agreement), in each case in a manner adverse to any Qualified
Counterparty with Obligations then outstanding without the

 

130

--------------------------------------------------------------------------------


 

written consent of any such Qualified Counterparty; (xii) amend, modify or waive
any terms of Section 4.16 without the consent of each Lender (other than any
Defaulting Lender), or (xiii) amend, modify or waive any of the terms and
provisions (and related definitions) of Section 8.1 (even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Obligations
or to reduce any fee payable hereunder) or any of the terms and provisions of
the proviso set forth in clause (c) of Section 9, without the written consent of
the Majority Facility Lenders under the Revolving Facility; provided, further,
that, notwithstanding anything else in this Agreement to the contrary, any such
amendment, waiver or other modification pursuant to this clause (xiii) shall be
effective for all purposes of this Agreement with the written consent of only
the Majority Facility Lenders under the Revolving Facility (or the
Administrative Agent with the prior written consent thereof) and the Borrower. 
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Agents and all future holders of the Loans.  In the case of any
waiver, the Loan Parties, the Lenders and the Agents shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and Revolving Extensions of Credit and the accrued interest
and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and Majority
Facility Lenders.

 

Notwithstanding anything to the contrary herein the Administrative Agent may,
with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any technical ambiguity,
omission, mistake, defect or inconsistency.

 

11.2.                     Notices.  (a)  (a)  All notices, requests and demands
to or upon the respective parties hereto to be effective shall be in writing
(including by telecopy or electronic transmission), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered, or three Business Days after being deposited in the mail, postage
prepaid, or, in the case of telecopy notice, when received, addressed as follows
in the case of the Borrower and the Agents, and as set forth in an
administrative questionnaire delivered to the Administrative Agent in the case
of the Lenders, or to such other address as may be hereafter notified by the
respective parties hereto:

 

131

--------------------------------------------------------------------------------


 

The Borrower:

KAR Auction Services, Inc.

 

13085 Hamilton Crossing Boulevard

 

Carmel, Indiana 46032

 

Attention: Eric Loughmiller

 

Telecopy: (317) 249-4596

 

Telephone: (317) 249-4254

 

Email: eric.loughmiller@karauctionservices.com

 

 

 

with a copy to:

 

 

 

Steven M. Messina, Esq.

 

Skadden, Arps, Slate, Meagher & Flom LLP

 

4 Times Square

 

New York, NY 10036-6522

 

Telecopy: (917) 777-3509

 

Telephone: (212) 735-3509

 

 

 

Email: Steven.Messina@skadden.com

 

 

The Administrative Agent:

JPMorgan Chase Bank, N.A.

 

10 South Dearborn, Floor 07

 

Chicago, IL, 60603-2003

 

Attention: Mouy Lim

 

Telephone: (312) 732-2024

 

Facsimile: (312) 385-7103

 

Email: muoy.lim@jpmchase.com

 

 

 

with a copy to:

 

 

 

Eugene MazzaroAlfred Y. Xue, Esq.

 

Latham & Watkins LLP

 

885 Third Avenue

 

New York, NY 10022

 

Telephone:  (212) 906-17631640

 

Facsimile:  (212) 751-4864

 

Email:  eugene.mazzaroalfred.xue@lw.com

 

(b)                                 No notice, request or demand to or upon any
Agent, any Issuing Lender, the Lenders, or the Borrower shall be effective until
received.  The Borrower shall be conclusively deemed to have received any
notice, request or demand if such notice, request or demand is sent by courier
service and delivery thereof is confirmed by the courier, if it is sent by fax
or electronic transmission and receipt thereof is confirmed orally, if it is
sent by certified mail or if it is served by any manner of service of process
permitted by law.  Notices and other communications to the Lenders hereunder may
be delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent.  Approval of such procedures may be
limited to particular notices or communications;

 

132

--------------------------------------------------------------------------------


 

(c)                                  (i)  (i)  Notices and other communications
to the Lenders and the Issuing Lenders hereunder may be delivered or furnished
by electronic communication (including email and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided, that the
foregoing shall not apply to notices to any Lender or any Issuing Lender
pursuant to Sections 2 and 3 if such Lender or such Issuing Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or the Borrower may, in their discretion, agree to accept
notices and other communications to each of them hereunder by electronic
communications pursuant to procedures approved by it, provided, that approval of
such procedures may be limited to particular notices or communications.

 

(ii)                                (ii)  Unless the Administrative Agent
otherwise prescribes, (a) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided, that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(b) notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (a) of notification that such
notice or communication is available and identifying the website address
therefore.

 

11.3.                     No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of any Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

11.4.                     Survival of Representations and Warranties.  All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.

 

11.5.                     Payment of Expenses; Indemnity.  The Borrower agrees
(a) to pay or reimburse the Other Representatives and each Agent for all its
reasonable out-of-pocket costs and expenses incurred in connection with the
syndication of the Facilities and the development, preparation and execution of,
and any amendment, supplement or modification to (including expenses incurred in
connection with due diligence and travel, courier, reproduction, printing and
delivery expenses), this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees and disbursements of one primary counsel to such Agents,
Other Representatives and Lenders and to the extent reasonably determined by the
Administrative Agent to be necessary, one local counsel in each

 

133

--------------------------------------------------------------------------------


 

applicable jurisdiction (exclusive of any reasonably necessary special counsel)
and, in the case of an actual or reasonably perceived conflict of interest, one
additional counsel per affected party and filing and recording fees and
expenses, with statements with respect to the foregoing to be submitted to the
Borrower prior to the Restatement Effective Date (in the case of amounts to be
paid on the Restatement Effective Date) and from time to time thereafter on a
quarterly basis or such other periodic basis as such Agent shall deem
appropriate, (b) to pay or reimburse each Lender, each Other Representative and
Agent for all its costs and expenses incurred in connection with the enforcement
or preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit and including the fees and disbursements of one primary
counsel to such Agents, Other Representatives and Lenders and to the extent
reasonably determined by the Administrative Agent to be necessary, one local
counsel in each applicable jurisdiction (exclusive of any reasonably necessary
special counsel) and, in the case of an actual or reasonably perceived conflict
of interest, one additional counsel per affected party, (c) to pay, indemnify,
and hold each Lender, each Other Representative and Agent harmless from, any and
all recording and filing fees that may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Agreement, the other Loan Documents and any such other documents, and (d) to
pay, indemnify, and hold each Lender, the Other Representatives and Agent and
each of their respective officers, directors, employees, attorneys, affiliates,
agents, members, partners and advisors (each, including each Lender and Agent,
an “Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
syndication of the Facilities and the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
any such other documents, including any of the foregoing relating to the use of
proceeds of the Loans or any related transaction or the violation of,
noncompliance with or liability under, any Environmental Law or related to any
Materials of Environmental Concern applicable to the operations of any Group
Member or any of the Properties or the unauthorized use by Persons of
information or other materials sent through electronic, telecommunications or
other information transmission systems that are intercepted by such Persons or
any claim, litigation, investigation or proceeding relating to any of the
foregoing, or preparation of a defense in connection therewith, regardless of
whether such claim, litigation, investigation or proceeding is brought by the
Borrower, the Borrower’s equity holders or creditors, an Indemnitee or any other
person or entity, whether any Indemnitee is a party thereto, including in each
case the fees and disbursements of one primary counsel to such Agents, Other
Representatives and Lenders and to the extent reasonably determined by the
Administrative Agent to be necessary, one local counsel in each applicable
jurisdiction (exclusive of any reasonably necessary special counsel) and, in the
case of an actual or reasonably perceived conflict of interest, one additional
counsel per affected party (all the foregoing in this clause (d), collectively,
the “Indemnified Liabilities”), provided, that the Borrower shall have no
obligation hereunder to any Indemnitee with respect to Indemnified Liabilities
to the extent such Indemnified Liabilities are found by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted primarily from
(x) the willful misconduct, bad faith or gross

 

134

--------------------------------------------------------------------------------


 

negligence of such Indemnitee or its Related Persons, (y) a material breach by
such Indemnitee of its express and material contractual obligations under this
Agreement or the Loan Documents pursuant to a claim made by the Borrower or
(z) disputes between and among the Indemnitees (other than disputes involving
the Agents or the Other Representatives in their respective capacities as such)
other than any dispute related to any act or omission by the Borrower or any of
its Subsidiaries.  Without limiting the foregoing, and to the extent permitted
by applicable law, the Borrower agrees not to assert and to cause its
Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee.  All amounts due under this Section 11.5 shall
be payable not later than 10 days after written demand therefor.  Statements
payable by the Borrower pursuant to this Section 11.5 shall be submitted
pursuant to the notice information for the Borrower set forth in Section 11.2,
or to such other Person or address as may be hereafter designated by the
Borrower in a written notice to the Administrative Agent.  To the fullest extent
permitted by applicable law, none of the Borrower, the Loan Parties and the
Indemnitees shall assert, and each of the Borrower, the Loan Parties and the
Indemnitees hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit, or the use of the proceeds thereof; provided, that the
foregoing will not limit the Borrower’s indemnity obligations set forth above. 
No Indemnitee referred to in paragraph (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages determined in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted primarily from the gross
negligence, bad faith or willful misconduct of such Indemnitee.  The agreements
in this Section 11.5 shall survive repayment of the Loans and all other amounts
payable hereunder.

 

11.6.                     Successors and Assigns; Participations and
Assignments.  (a)  (a)  The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby (including any Affiliate of any Issuing Lender that
issues any Letter of Credit), except that (i) the Borrower may not assign or
otherwise transfer any of its respective rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void), and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 11.6.

 

(b)                                 (i)  (i)  Subject to the conditions set
forth in paragraph (c) below, any Lender may assign to one or more assignees
(each, an “Assignee”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

 

135

--------------------------------------------------------------------------------


 

(A)                               the Borrower, provided, that no consent of the
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default under Section 9(a) or
Section 9(f) has occurred and is continuing, any other Person; provided,
further, that no consent of the Borrower shall be required for an assignment by
a Conduit Lender to its designated Lender, a conduit administered or managed by
such Conduit Lender’s designated Lender or to such Conduit Lender’s liquidity
providers; provided, that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received written
notice thereof and provided, further, that the Borrower’s consent shall not be
required during the primary syndication of the Facilities;

 

(B)                               the Administrative Agent, provided, that no
consent of the Administrative Agent shall be required for an assignment to an
Assignee that is a Lender, an Affiliate of a Lender or an Approved Fund
immediately prior to giving effect to such assignment, except in the case of an
assignment of a Revolving Commitment to an Assignee that does not already have a
Revolving Commitment provided, further, that no consent of the Administrative
Agent shall be required for an assignment by a Conduit Lender to its designated
Lender, a conduit administered or managed by such Conduit Lender’s designated
Lender or to such Conduit Lender’s liquidity providers; and

 

(C)                               each Issuing Lender and the Swingline Lender,
in case of an assignment of a Revolving Commitment.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitments or Loans under any
Facility, the amount of the Commitments or Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 (or, in the case of any of the Term Loans,
$1,000,000) unless each of the Borrower and the Administrative Agent otherwise
consent, provided, that (1) no such consent of the Borrower shall be required if
an Event of Default has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds, if
any;

 

(B)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided, that no more than one
such fee shall be payable in connection with simultaneous assignments to or by
two or more Approved Funds;

 

(C)                               the Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an administrative questionnaire;

 

136

--------------------------------------------------------------------------------


 

(D)                               in the case of an assignment by a Conduit
Lender to an Assignee that is not its designated Lender, another Conduit Lender
administered or managed by such Conduit Lender’s designated Lender or such
Conduit Lender’s liquidity providers (each such Assignee, a “Third Party
Assignee”), such Conduit Lender’s designated Lender shall concurrently assign to
the such Third Party Assignee or, if such Third Party Assignee is a conduit not
administered by such designated Lender, to an Assignee designated by such Third
Party Assignee an amount of its Commitment at least equal to the amount of the
Loans assigned to such Third Party Assignee by such Conduit Lender; provided,
that if in connection with such assignment such Conduit Lender notifies the
Borrower or the Administrative Agent that such Conduit Lender shall not make any
additional Loans under this Agreement, such Conduit Lender’s designated Lender
shall assign its entire Commitment to such Third Party Assignee or, if such
Third Party Assignee is a conduit not administered by such designated Lender, to
an Assignee designated by such Third Party Assignee;

 

(E)                                no such assignment shall be made to an
assignee that is a Defaulting Lender at the time of such assignment and any such
purported assignment thereto shall be deemed null and void;

 

(F)                                 notwithstanding anything to the contrary
herein, no such assignment shall be made to any Affiliated Lender unless made in
compliance with the additional terms and conditions set forth in
Section 11.6(g); and

 

(G)                               notwithstanding anything to the contrary
herein, no such assignment shall be made to a natural person.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) below, from and after the effective date specified
in each Assignment and Assumption the Assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 4.9, 4.10, 4.11 and 11.5).  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 11.6 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance
with, and subject to the limitations of Section 11.6(c).

 

(iv)                              The Administrative Agent, acting for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at one of its
offices a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount and stated interest of the Loans and L/C
Obligations owing to, each

 

137

--------------------------------------------------------------------------------


 

Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, each Issuing Lender and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by the Borrower,
each Issuing Lender and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an Assignee, the
Assignee’s completed administrative questionnaire (unless the Assignee shall
already be a Lender hereunder), and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

 

(c)                                  (c) (i)  Any Lender may, without the
consent of the Borrower, the Administrative Agent or any other Person, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided, that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, each Issuing Lender and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided, that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of Section 11.1 and (2) directly affects such Participant. 
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 4.9, 4.10 or 4.11 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section 11.6.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.7(b) as though it were a Lender, provided, that such Participant
shall be subject to Section 11.7(a) as though it were a Lender.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 4.9 or 4.10 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant.  Any Participant that is a Non-U.S. Lender shall not be
entitled to the benefits of Section 4.10 unless such Participant complies with
Section 4.10(d).

 

(iii)                               Each Lender that sells a participation
shall, acting for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it

 

138

--------------------------------------------------------------------------------


 

enters the name and address of each Participant and the principal amounts and
stated interest of each Participant’s interest in the Loans (or other rights or
obligations) held by it (the “Participant Register”).  The entries in the
Participant Register shall be conclusive, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
Loan (or other right or obligation) hereunder as the owner thereof for all
purposes of this Agreement notwithstanding any notice to the contrary.  Any such
Participant Register shall be available for inspection by the Administrative
Agent at any reasonable time and from time to time upon reasonable prior notice;
provided that noNo Lender shall have any obligation to disclose any portion of
its Participant Register to any Person except to the extent such disclosure is
necessary to establish that the Loans (or other rights or obligations) hereunder
are in registered form for United States federal income tax purposes.  For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.

 

(d)                                 (d) Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or central bank
having jurisdiction over it, and this Section shall not apply to any such pledge
or assignment of a security interest; provided, that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.

 

(e)                                  (e) The Borrower, upon receipt of written
notice from the relevant Lender, agrees to issue Notes to any Lender requiring
Notes to facilitate transactions of the type described in paragraph (d) above.

 

(f)                                   (f) Notwithstanding the foregoing, any
Conduit Lender may assign any or all of the Loans it may have funded hereunder
to its designating Lender without the consent of the Borrower or the
Administrative Agent and without regard to the limitations set forth in
Section 11.6(b).  Each of the Borrower, each Lender and the Administrative Agent
hereby confirms that it will not institute against a Conduit Lender or join any
other Person in instituting against a Conduit Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
state bankruptcy or similar law, for one year and one day after the payment in
full of the latest maturing commercial paper note issued by such Conduit Lender;
provided, however, that each Lender designating any Conduit Lender hereby agrees
to indemnify, save and hold harmless each other party hereto for any loss, cost,
damage or expense arising out of its inability to institute such a proceeding
against such Conduit Lender during such period of forbearance.

 

(g)                                 (g) Subject to the other provisions of this
Section 11.6 and the provisions of Section 11.21, any Affiliated Lender may make
Loans or Commitments or purchase an assignment of outstanding Loans or
Commitments (including Incremental Loans and Incremental Commitments), on the
following basis and subject to the following terms and conditions:

 

139

--------------------------------------------------------------------------------


 

(i)                                     any such purchase of Loans (other than
any commitment to provide Incremental Loans or any Incremental Commitments)
shall be consummated as an assignment otherwise in accordance with the
provisions of this Section 11.6 and pursuant to an Assignment and Assumption (it
being understood and agreed that any such purchase of Loans that does not comply
with this Section 11.6 and Section 11.21 shall not be effective as an assignment
hereunder);

 

(ii)                                  any such purchase of Loans may be made by
the applicable Affiliated Lender from time to time from one or more Lenders of
such Affiliated Lender’s choosing and need not be made from all Lenders (unless
such Affiliated Lender is the Borrower or any of its Subsidiaries, in which case
such Affiliated Lender must offer to purchase such Loans from all Lenders on the
same terms and conditions, and must make the purchase from any Lenders that
accept such offer, in each case on a pro rata basis);

 

(iii)                               the aggregate principal amount of the Loans
and Commitments (including Incremental Loans and Incremental Commitments) held
by all Affiliated Lenders shall not exceed 25% of the total principal amount
outstanding under the Term Facilities and any Incremental Loans at the time of
such purported assignment;

 

(iv)                              no Affiliated Lender may purchase Revolving
Commitments or Incremental Revolving Commitments hereunder and no Affiliated
Lender may purchase any Revolving Loans or any Incremental Revolving Loans from
any Lender, except from a Defaulting Lender (in which case, such Affiliated
Lender shall purchase such Defaulting Lender’s Loans and shall purchase all such
Loans and other amounts owing to the replaced Lender on or prior to the date of
replacement and assume all obligations of the replaced Lender under the Loan
Documents in connection with the purchased Revolving Loans in accordance with
this Section 11.6 (except that the Borrower shall pay the registration and
processing fee referred to therein and for the avoidance of doubt such purchase
shall not include its Commitments));

 

(v)                                 in the case of a purchase of Loans by the
Borrower or any of its Subsidiaries, no proceeds of the Revolving Facility and
no proceeds of any Incremental Loans drawn under any Incremental Revolving
Commitments shall be used for any purchases hereunder;

 

(vi)                              any Loans purchased by the Borrower or any of
its Subsidiaries shall be automatically and permanently cancelled upon the
effectiveness of such assignment and will thereafter no longer be outstanding
for any purpose hereunder;

 

(vii)                           no Affiliated Lender may purchase any Loans
while such Affiliated Lender is in possession of any material non-public
information with respect to the Borrower or its Subsidiaries that is material to
the assigning

 

140

--------------------------------------------------------------------------------


 

Lender’s decision to assign any Loans and that has not been disclosed to the
Lenders (except to the extent that any such Lender expressly waives its right to
receive such information);

 

(viii)                        notwithstanding anything to the contrary in this
Agreement, the purchase of Loans made by an Affiliated Lender under this
Section 11.6 shall not constitute a voluntary or mandatory prepayment of the
Loans; and

 

(ix)                              (9)  in the case of a purchase by any
Affiliated Lender, the assigning Lender and such assignee shall execute and
deliver to the Administrative Agent an Affiliated Lender Assignment and
Assumption in lieu of an Assignment and Assumption.

 

11.7.                     Adjustments; Set-off.  (a)  (a)  Except as expressly
provided in Section 11.6 and otherwise to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or to the
Lenders under a particular Facility, if any Lender (a “Benefited Lender”) shall,
at any time after the Loans and other amounts payable hereunder shall
immediately become due and payable pursuant to Section 9, receive any payment of
all or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 9(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefited Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefited Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefited Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.

 

(b)                                 In addition to any rights and remedies of
the Lenders provided by law, each Lender shall have the right upon the
occurrence and during the continuance of an Event of Default, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, upon any amount becoming due and
payable by the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise), to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of the Borrower, as the case
may be.  Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender,
provided, that the failure to give such notice shall not affect the validity of
such setoff and application.

 

11.8.                     Counterparts.  This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.  Delivery of an

 

141

--------------------------------------------------------------------------------


 

executed signature page of this Agreement by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.  A set of the copies of this Agreement signed by all the parties shall
be lodged with the Borrower and the Administrative Agent.

 

11.9.                     Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

11.10.              Integration.  This Agreement and the other Loan Documents
represent the entire agreement of the Borrower, the Agents and the Lenders with
respect to the subject matter hereof and thereof.  This Agreement supersedes all
prior commitments and undertakings of any or all of the Agents and Lenders
relating to the financing contemplated hereby.  There are no promises,
undertakings, representations or warranties by any Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

 

11.11.              GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

11.12.              Submission To Jurisdiction; Waivers.  Each of the Borrower,
the Agents and the Lenders hereby irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York, the courts of the United States for the
Southern District of New York, and appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
the Borrower, as the case may be at its address set forth in Section 11.2 or at
such other address of which the Administrative Agent shall have been notified
pursuant thereto;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

 

142

--------------------------------------------------------------------------------


 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section any special, exemplary, punitive or
consequential damages.

 

11.13.              Acknowledgments.  The Borrower hereby acknowledges that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

 

(b)                                 no Agent, Other Representative or Lender has
any fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Agents and Lenders, on one hand, and the Borrower, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Borrower and the Lenders.

 

11.14.              Releases of Guarantees and Liens.  (a)  (a)  Notwithstanding
anything to the contrary contained herein or in any other Loan Document, the
Administrative Agent is hereby irrevocably authorized by each Lender (without
requirement of notice to or consent of any Lender except as expressly required
by Section 11.1) to take any action requested by the Borrower having the effect
of releasing any Collateral or guarantee obligations (i) to the extent necessary
to permit consummation of any transaction not prohibited by any Loan Document or
that has been consented to in accordance with Section 11.1 or (ii) under the
circumstances described in paragraph (b) below.

 

(b)                                 At such time as (i) the Loans, the
Reimbursement Obligations and the other obligations under the Loan Documents
(other than contingent surviving indemnity obligations in respect of which no
claim or demand has been made and obligations under or in respect of Hedge
Agreements or Specified Cash Management Arrangements) shall have been paid in
full, the Commitments have been terminated and no Letters of Credit shall be
outstanding and (ii) except as otherwise agreed by the affected Qualified
Counterparties, the net termination liability under or in respect of, and other
amounts due and payable under, Specified Hedge Agreements at such time shall
have been (A) paid in full, (B) secured by the most senior liens upon the most
extensive collateral securing any secured Indebtedness of Loan Parties which
provided a source of funding for repayment of any portion of the Loans
outstanding at the time the Loans were paid in full, equally and ratably with
such Indebtedness (whether or not other obligations are also secured equally and
ratably with such liens or by junior liens upon such collateral), if (1) the
agreement governing such Indebtedness provides the affected Qualified
Counterparties with equivalent rights to those set forth in this Agreement as to
the release or subordination of such senior liens and (2) the affected Qualified
Counterparties are reasonably satisfied that the Moody’s and S&P debt ratings
applicable to such Indebtedness are not lower than the debt ratings then most
recently applicable to the Facilities, or (C) secured by any other collateral
arrangement satisfactory to the Qualified Counterparty in its reasonable
discretion, the Collateral shall be released from the Liens created by the
Security Documents, and the Security

 

143

--------------------------------------------------------------------------------


 

Documents and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Loan Party under the Security
Documents shall terminate, all without delivery of any instrument or performance
of any act by any Person.  Additionally, the Administrative Agent shall deliver
such other documentation reasonably requested by the Borrower to evidence the
termination of this Agreement and the other Loan Documents and/or the
termination of the Liens on the Collateral, in favor of the Administrative Agent
for the benefit of the Secured Parties, all in form reasonably satisfactory to
the Administrative Agent and the Borrower.  Any such documentation shall be made
without recourse, representation or warranty.  The Borrower shall pay all costs
and expenses (including, but not limited to, reasonable attorney’s fees), that
the Administrative Agent incurs in preparing and delivering the foregoing
documents (or reviewing forms of such documents prepared by the Borrower or its
counsel).

 

11.15.              Confidentiality.  Each Agent and each Lender agrees to keep
confidential all non-public information provided to it by any Loan Party
pursuant to or in connection with this Agreement; provided, that nothing herein
shall prevent any Agent, Other Representative or any Lender from disclosing any
such information (a) to any Agent, any other Lender or any Affiliate of any
Lender, (b) to any actual or prospective Transferee or any direct or indirect
counterparty to any Hedge Agreement (or any professional advisor to such
counterparty), if such person is required to maintain confidentiality on terms
at least as restrictive as those contained in this Section 11.15, (c) to its
employees, directors, agents, members, partners, attorneys, accountants and
other professional advisors or those of any of its affiliates if such person is
required to maintain confidentiality, (d) upon the request or demand of any
Governmental Authority, (e) in response to any order of any court or other
Governmental Authority, or as may otherwise be required pursuant to any
Requirement of Law, or if requested or required to do so in connection with any
litigation or similar proceeding; provided, that such Agent, Other
Representative or Lender, unless prohibited by any Requirement of Law, shall use
reasonable efforts to notify the Borrower in advance of any disclosure pursuant
to this clause (e) above but only to the extent reasonably practicable under the
circumstances and on the understanding that no Agent, Other Representative or
Lender shall incur any liability for failure to give such notice, (f) that has
been publicly disclosed, (g) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, (h) in connection
with the exercise of any remedy hereunder or under any other Loan Document or
(i) to any rating agency when required by it, provided, that, prior to any
disclosure, such rating agency is required to maintain confidentiality.  In
addition, each Agent and each Lender may disclose the existence of this
Agreement and the information about this Agreement to market data collectors,
similar services providers to the lending industry, and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement and the other Loan Documents.

 

11.16.              WAIVERS OF JURY TRIAL.  THE BORROWER, THE AGENTS AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

 

144

--------------------------------------------------------------------------------


 

11.17.              Reserved.

 

11.18.              USA PATRIOT Act.  Each Lender hereby notifies each Loan
Party that pursuant to the requirements of the USA PATRIOT Act (Title III of
Publ. L. 107-56 (signed into law October 26, 2001)), (the “Patriot Act”), it is
required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of the each Loan Party
and other information that will allow such Lender to identify each Loan Party in
accordance with the Patriot Act.

 

11.19.              Lender Action.  Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, unless
expressly provided for herein or in any other Loan Document, without the prior
written consent of the Administrative Agent.  The provisions of this
Section 11.19 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Loan Party.

 

11.20.              Certain Undertakings with Respect to Securitization
Subsidiaries.

 

(a)                                 Each Agent and Lender agrees that, prior to
the date that is one year and one day after the payment in full of all the
obligations of the Securitization Subsidiary in connection with and under a
Securitization, (i) such Agent and such Lender shall not be entitled, whether
before or after the occurrence of any Event of Default, to (A) institute
against, or join any other Person in instituting against, any Securitization
Subsidiary any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under the laws of the United States or any State thereof,
(B) transfer and register the Capital Stock of any Securitization Subsidiary or
any other instrument evidencing any Seller’s Retained Interest in the name of
the Administrative Agent or a Secured Party or any designee or nominee thereof,
(C) foreclose such security interest regardless of the bankruptcy or insolvency
of any Group Member, (D) exercise any voting rights granted or appurtenant to
such Capital Stock of any Securitization Subsidiary or any other instrument
evidencing any Seller’s Retained Interest or (E) enforce any right that the
holder of any such capital stock of any Securitization Subsidiary or any other
instrument evidencing any Seller’s Retained Interest might otherwise have to
liquidate, consolidate, combine, collapse or disregard the entity status of such
Securitization Subsidiary, (ii) such Agent and such Lender hereby waives and
releases any right to require (A) that any Securitization Subsidiary be in any
manner merged, combined, collapsed or consolidated with or into any Group
Member, including by way of substantive consolidation in a bankruptcy case or
(B) that the status of any Securitization Subsidiary as a separate entity be in
any respect disregarded and (iii) such Agent and such Lender agrees and
acknowledges that the agent acting on behalf of the holders of securitization
indebtedness of the Securitization Subsidiary is an express third party
beneficiary with respect to Sections 11.20(a) and 11.20(b) and such agent shall
have the right to enforce compliance by the Agents and Lenders with Sections
11.20(a) and 11.20(b).

 

(b)                                 Notwithstanding anything to the contrary in
the Security Documents or other Loan Documents, upon the transfer or purported
transfer by any Group

 

145

--------------------------------------------------------------------------------


 

Member of Securitization Assets to a Securitization  Subsidiary in a
Securitization, any Liens with respect to such Securitization Assets arising
under this Agreement, any Security Documents or any other Loan Documents shall
automatically be released (and the Administrative Agent is hereby authorized to
execute and enter into any such releases and other documents as the Borrower may
reasonably request in order to give effect thereto).

 

11.21.     Certain Undertakings with Respect to Certain Affiliate Lenders.

 

(a)           (a)           Notwithstanding anything in this Agreement or any
other Loan Document to the contrary, Affiliated Lenders shall not be permitted
to attend any meeting (live or by any electronic means) in such Affiliated
Lender’s capacity as a Lender with any Agent or other Lender or receive any
information from any Agent or other Lender, except to the extent such
information is made available to any Loan Party (or its representatives) and
other than administrative notices given to all Lenders hereunder (including
information delivered by the Borrower in accordance with Section 7.1 and
Section 7.2), or have access to the Platform; and

 

(b)           (b)           Notwithstanding anything in this Agreement or any
other Loan Document to the contrary, with respect to any Loans at any time held
by an Affiliated Lender, such Affiliated Lender shall have no right whatsoever,
in its capacity as a Lender with respect to such Loans then held by such
Affiliated Lender, whether or not the Borrower or any other Loan Party is
subject to a bankruptcy or other insolvency proceeding or otherwise, so long as
such Lender is an Affiliated Lender, to (i) consent to any amendment,
modification, waiver, consent or other such action with respect to, or otherwise
vote on any matter related to, or vote in connection with any direction
delivered to the Administrative Agent by the Required Lenders or Majority
Facility Lenders under any Facility pursuant to, any of the terms of the
Agreement or any other Loan Document, in each case to the extent such amendment,
modification, waiver, consent, other action, vote or direction is effective with
only the consent of or action by the Required Lenders or the Majority Facility
Lenders under any Facility (each, a “Lender Vote/Directive”) and, if applicable,
the Borrower; provided, that for purposes of any Lender Vote/Directive the
Administrative Agent shall automatically deem any Loans held by such Affiliated
Lender to be voted on a pro rata basis in accordance with the votes cast in
respect of the Loans of all other Lenders in the aggregate (other than any
Affiliated Lenders) in connection with any such Lender Vote/Directive (including
all voting and consent rights arising out of any bankruptcy or other insolvency
proceedings (except for voting on any plan of reorganization or refraining from
voting on any plan of reorganization, in which case the Administrative Agent
shall vote or refrain from voting such Loans of such Affiliated Lender in its
sole discretion)); provided, further, that no such Lender Vote/Directive shall
deprive such Affiliated Lender of its share of any payments or other recoveries
which the Lenders are entitled to share on a pro rata basis under the Loan
Documents and such Affiliated Lender’s vote shall be counted to the extent any
such plan of reorganization or other amendment, waiver, modification or consent
proposes to treat the Obligations of the Affiliated Lender in a manner less
favorable in any material respect to such Affiliated Lender than the proposed
treatment of Obligations held by Lenders that are not Affiliates of the
Borrower.

 

11.22.     No Fiduciary Duty.  Each Agent, each Other Representative, each
Lender and their Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”), may have

 

146

--------------------------------------------------------------------------------


 

economic interests that conflict with those of the Loan Parties, their
stockholders and/or their affiliates.  The Borrower, on behalf of itself and
each other Loan Party, agrees that nothing in the Loan Documents or otherwise
will be deemed to create an advisory, fiduciary or agency relationship or
fiduciary or other implied duty between any Lender, on the one hand, and the
Borrower and such other Loan Party, its stockholders or its affiliates, on the
other.  The Borrower, on behalf of itself and each other Loan Party,
acknowledges and agrees that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Loan Parties, on the other, and (ii) in connection therewith
and with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Loan Party, their stockholders or their
Affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Loan Party, its stockholders or its Affiliates on other matters) or
any other obligation to any Loan Party except the obligations expressly set
forth in the Loan Documents and (y) each Lender is acting solely as principal
and not as the agent or fiduciary of any Loan Party, its management,
stockholders, creditors or any other Person.  The Borrower, on behalf of itself
and each other Loan Party, acknowledges and agrees that it has consulted its own
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  The Borrower, on behalf of itself
and each other Loan Party, agrees that it will not claim that any Lender has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to the Borrower or such other Loan Party, in connection with such
transaction or the process leading thereto.

 

11.23.     Acknowledgment and Consent to Bail-In of EEA Financial Institutions 
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any of the parties hereto, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of

 

147

--------------------------------------------------------------------------------


 

ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)         the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

11.24.     11.23. Effect of Amendment and Restatement of Existing Credit
Agreement.  (a)    (a)  On the Restatement Effective Date, the Existing Credit
Agreement shall be amended and restated in its entirety by this Agreement, and
the Existing Credit Agreement shall thereafter be of no further force and effect
and shall be deemed replaced and superseded in all respects by this Agreement,
except (i) the representations and warranties made by the Borrower and the Loan
Parties prior to the Restatement Effective Date (which representations and
warranties made prior to the Restatement Effective Date shall not be superseded
or rendered ineffective by this Agreement as they pertain to the period prior to
the Restatement Effective Date) and (ii) any action or omission performed or
required to be performed pursuant to the Existing Credit Agreement prior to the
Restatement Effective Date (including any failure, prior to the Restatement
Effective Date, to comply with the covenants contained in the Existing Credit
Agreement).  The parties hereto acknowledge and agree that (1) this Agreement
and the other Loan Documents, whether executed and delivered in connection
herewith or otherwise, do not constitute a novation or termination of the
“Obligations” under the Existing Credit Agreement or the other Loan Documents as
in effect prior to the Restatement Effective Date and which remain outstanding
as of the Restatement Effective Date, (2) the “Obligations” under the Existing
Credit Agreement and the other Loan Documents are in all respects continuing (as
amended and restated hereby and which are in all respects hereafter subject to
the terms herein) and (3) the Liens and security interests as granted under the
applicable Loan Documents securing payment of such “Obligations” are in all
respects continuing and in full force and effect and are reaffirmed hereby.  The
Borrower acknowledges and agrees that Section 11.5 of the Existing Credit
Agreement shall, to the extent applicable immediately prior to the Restatement
Effective Date, survive for the intended beneficiaries of such provision to the
extent such provision applies with respect to any Indemnified Liabilities (under
and as defined in Section 11.5 of the Existing Credit Agreement) relating to
events and circumstances occurring prior to the Restatement Effective Date.

 

(b)           On and after the Restatement Effective Date, (i) all references to
the Existing Credit Agreement or the Credit Agreement in the Loan Documents
(other than references to the “Existing Credit Agreement” in this Agreement, the
Amendment and Restatement Agreement, the Amended and Restated Guarantee and
Collateral Agreement, the Amended and Restated IP Security Agreement, or the
Mortgages) shall be deemed to refer to the Existing Credit Agreement, as amended
and restated hereby, (ii) all references to any section (or subsection) of the
Existing Credit Agreement or the Credit Agreement in any Loan Document (but not
herein) shall be amended to become, mutatis mutandis, references to the
corresponding provisions of this Agreement and (iii) except as the context
otherwise provides, on or after the Restatement Effective Date, all references
to this Agreement herein (including for purposes of indemnification and
reimbursement of fees) shall be deemed to be references to the Existing Credit
Agreement, as amended and restated hereby.

 

148

--------------------------------------------------------------------------------


 

(c)           The Borrower hereby (i) expressly acknowledges the terms of this
Agreement, (ii) ratifies and affirms its obligations under the Loan Documents
(including guarantees and security agreements) executed by such Loan Party and
as amended and restated on the date hereof, as applicable and
(iii) acknowledges, renews and extends its continued liability under all such
Loan Documents and agrees such Loan Documents remain in full force and effect,
including with respect to the obligations of the Borrower as modified by this
Agreement.  Each Loan Party further acknowledges and agrees to each Agent, each
Issuing Lender and each of the Lenders that after giving effect to this
Agreement, neither the modification of the Existing Credit Agreement effected
pursuant to this Agreement, nor the execution, delivery, performance or
effectiveness of the Amendment and Restatement Agreement and this Agreement, as
applicable (a) impairs the validity, effectiveness or priority of the Liens
granted pursuant to any Loan Document (as such term is defined in the Existing
Credit Agreement), and such Liens continue unimpaired with the same priority to
secure repayment of all Obligations, whether heretofore or hereafter incurred;
or (b) requires that any new filings be made or other action taken to perfect or
to maintain the perfection of such Liens.

 

11.25      Cashless Rollovers.  Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Loans with Incremental Loans, Refinancing Term Loans,
Refinancing Revolving Loans, Extended Loans or loans incurred under a new credit
facility, in each case, to the extent such extension, replacement, renewal or
refinancing is effected by means of a “cashless roll” by such Lender, such
extension, replacement, renewal or refinancing shall be deemed to comply with
any requirement hereunder or any other Loan Document that such payment be made
“in immediately available funds”, “in cash” or any other similar requirement.

 

[Remainder of Page Intentionally Left Blank]

 

149

--------------------------------------------------------------------------------